       CONTINUING CONCERNS OVER IMPORTED
                PHARMACEUTICAI~



                                     HEARING
                                            BEFORE THE
                       SUBCOMMITTEE ON
                 OVERSIGHT AND INVESTIGATIONS
                                               OF THE


            COMMITTEE ON ENERGY AND
                   COMMERCE
            HOUSE OF REPRESENTATIVES
                  ONE HUNDRED SEVENTH CONGRESS
                                        FIRST SESSION


                                          JUNE 7, 2001



                              Serial No. 107-30

       Printed for the use of the Committee on Energy and Commerce




Available via the World Wide Web: http’J/www.access.gpo.gov/congress/house,


                           U.S. GOVERNMENT PRINTING OFFICE

 73-737CC                             WASHINGTON : 2001


            For sale by the Superintendent of Documents, U.S. Government Printing Offioe
              Internet: bookstom.~po.gov Phone: (202) 512-1800 Fax: (202) 512-2250
                            Ms/l: Stop SSOP, Washington, DC 20402-0001
                   COMMITTEE ON ENERGY AND COMMERCE
                        W.J. "BILLY" TAUZIN, Louisiana, Chairman
   MICHAEL BILIRAKIS, Florida                 JOHN D. DINGELL, Michigan
   JOE BARTON, Texas                          HENRY A. WAXMAN, California
   FRED UPTON, Michigan                       EDWARD J. MARKEY, Massachusetts
   CLIFF STEARNS, Florida                     RALPH M. HALL, T~-~
   PAUL E. GILLMOR, Ohio                      RICK BOUCHER, Virginia
   JAMES C. GREENWOOD, Pennsylvania           EDOLPHUS TOWNS, New York
   CHRISTOPHER COX, California                FRANK PALLONE, Jr., New Jersey
   NATHAN DEAL, Georgia                       SHERROD BROWN, Ohio
  STEVE LARGENT, O{r{~homa                    BART GORDON, Tennessee-
  RICHARD BURR, North Carolina                PETER DEUTSCH, Florida
  ED WHITFIELD, Kentucky                      BOBBY L. RUSH, Illinois
  GREG GANSKE, Iowa                           ANNA G. ESHOO, California
  CHARLIE NORWOOD, Georgia                    BART STUPAK, Michigan
  BARBARA CUBIN, Wyoming                      ELIOT L. ENGEL, New York
  JOHN SHIMKUS, Illinois                     TOM SAWYER, Ohio
  HEATHER WILSON, New Mexico                 ALBERT R. WYNN, Maryland
  JOHN B. SHADEGG, Arizona                   GENE GREEN, Texas
  CHARLES "CHIP" PICKERING, Mississippi      KAREN McCARTHY, Missouri
 VITO FOSSELLA, New York                     TED STRICt, Ohio
 ROY BLUNT, Missouri                         DIANA DEGETTE, Colorado
 TOM DAVIS, Virginia                         THOMAS M. BARRETT, Wisconsin
 ED BRYANT, Tennessee                        BILL LUTHER, Minnesota
 ROBERT L. EHRLICH, Jr., Maryland            LOIS CAPPS, California
 STEVE BUYER, Indiana                        MICHAEL F. DOYLE, Pennsylvania
 GEORGE RADANOVICH, California               CHRISTOPHER JOHN, Louisiana
_CHARLES F. BASS, New Hampshire              JANE HARMAN, California
 JOSEPH R. PITTS, Pennsylvania
 MARY BONO, California
 GREG WALDEN, Oregon
 LEE TERRY, Nebraska
                          DAVID V. MARVENTANO, Staff Director
                          JAMES D. BARNETt, General Counsel
               REID P.F. STUNTZ, Minority Staff Director and Chief Counsel



                SUBCOMMITI~E ON OVERSIGHT AND INVESTIGATIONS
                 JAMES C. GREENWOOD, Pennsylvania, Chairman
MICHAEL BILIRAKIS, Florida          PETER DEUTSCH, Florida
CLIFF STEARNS, Florida              BART STUPAK, Michigan
PAUL E. GILLMOR, Ohio               TED STRICKLAND, Ohio
STEVE LARGENT, Oklahoma             DIANA DEGETTE, Colorado
RICHARD BURR, North Carolina        CHRISTOPHER JOHN, Louisiana
ED WHITFIELD, Kentucky                    BOBBY L. RUSH, Illinois
 Vice Chairman                            JOHN D. DINGELL, Michigan,
CHARLES F. BASS, New Hampshire -            (Ex Officio)
W.J. "BILLY~ TAUZ1N, Louisiana
 (Ex Officio)

                                       (II)
                                                 CONTENTS

                                                                                                                               Page
Testimony of.’
    Christian, Ja~nes, Vice President and Head of Global Corporate Security,
      Novartis International ..................................................................................                157
    deKieffer, Donald, deKieffer & Horgan ..........................................................                           173
    Durant, Elizabeth G., Executive Director of Trade Programs, U.S. Cus-
      toms Service ..................................................................................................           40
    Gibbs, Landon S., First Sergeant, Virginia State Police ...............................                                     58
    Glover, John D., Vice President, Corporate Security, Bristol-Myers Squibb
      Company ........................................................................................................         153
    Haislip, Gene R., Consultant ...........................................................................                   166
    Hubbard, William I~, Senior Associate Commissioner for Policy, Planning
      and Legislation, Food and Drug Administration ........................................                                    45
   Leshner, Alan I., Director, National Institute on Drug Abuse .....................                                           55
   Nagel, Laura M., Deputy Assistant Administrator, Office of Diversion
      Control, Drug Enforcement Administration ...............................................                                  37
   Rode, Rev. Edwin and Helen ...........................................................................                       24
   Shepherd, Marvin, Professor, College of Pharmacy, University of Texas ...                                                   146
   Trundley, William, Vice President of Corporate Security Investigations,
     GlaxoSmithKline ................................... . .......................................................             163
   Vereen, Donald R., Jr., Deputy Director, Office of National Drug Control
     Policy ...................................................................................................... : .......   33

                                                                (m)




                                                            \
     CONTINUING CONCERNS OVER IMPORTED
              PHARMACEUTIC.ALS

                        THURSDAY, JUNE 7, 2001

                            HOUSE OF REPRESENTATIVES;
                  COMMITTEE ON ENERGY AND COMMERCE,
            SUBCOMMITTEE ON OVERSIGHT AND INVESTIGATIONS,
                                                     Washington, DC.
    The subcommittee met, pursuant to notice, at 10 a.m., in room
  2123, Rayburn House Office Building, Hon. James C. Greenwood,
  (chairman) presiding.
    Members present: Representatives Greenwood, Bilirakis,
  Stearns, Gillmor, Largent, Burr, Whitfield, Bass, Deutsch, Stupak,
  DeGette, and Dingell (ex officio).
    Staff present: Alan Slobodin, majority counsel; Ray Shepherd,
  majority counsel; Will Carty, legislative clerk; and Chris Knauer,
  minority counsel.
    Mr. GREENWOOD. Good morning. A quorum being present, this
  hearing of the Oversight and Investigations Subcommittee of the
  House Energy and Commerce Committee will come to order.
    The Cambridge Dictionary of American English defines the word
 "huckster" as a person who sells things or puts forward ideas in a
 very determined way that is often not completely honest.
    Sadly, there is a long and infamous history of hucksterism in
 America. Today, we are here to examine the latest incarnation of
 this unscrupulous practice of selling people what they either don’t
 need or shouldn’t buy. In this case, it is the sale of unapproved
 mis-branded or adulterated drugs.
   Usually ineffectual, and often unsafe, and increasingly over the
 Internet, the disreputable promoters of these illicit products have
 added a new twist to the way that modern day stake oil salesmen
prey on the needy and the unsuspecting.            .
   Their model might very well might be there is a sucker logging
on every minute. A few weeks ago, Congressmen Deutsch, Stupak,
and I visited the international mail facility near Dulles Airport,
and what we found was truly frightening.        ’
   And these are some examples of the drugs that we found. This
one is labeled, "Jungle Juice." It is amyl nitrite and it is a dnlg
that is abused, usually by young people on dance floors I am tol d,
and in discos.
   This is a vial of drugs. It is a powder labeled, "Gamma
h~ndroxybuterate.’’
   ds of pills, and We   have no
                      a virtual   ideacabinet
                                drug    what it really
                                              full of allis.kinds
                                                             We found   all
                                                                  of prod-
ucts; steroids, illegal drugs, legal drugs, misbranded drugs, all very
dangerous to the American public.
                                    (1)




                                  \.
                                    2
        Overall, I believe that prescription drugs in the U.S. are ex-
     tremely safe, but it is.important to remember that the risk is not
     zero. There m no magic force-field that protects the U.S. from im-
     ported counterfeit or diverted products.
       We must be aware of the latest threats m the global pha..rma-
    ceutical market and we must deal with them. Perhaps nothing
    more clearly illustrates the dangers of drug importation than the
    evidence turned up in a joint U.S. and Thai customs enforcement
    effort in March 2001.
       Called Operation Chokepoint, it shows what lurks behind some
    of these foreign based Internet pharmacies. This operation targeted
    thousands of illegal pharmaceutical shipments of viagra and
    steroids exported from Thailand by mail from a notorious Internet
    pharmacy to U.S. customers.
       The results of the operation showed a British national, still
   under treatment for hepatitis, operating an illegal pharmaceutical
   processing center in his residence, processing the drugs in a filthy,
   vermin infested kitchen.
       Representatives in the U.S. Congress enact the laws to protect
  ~consumers from the dangers of unapproved, misbranded, or adul-
   terated drugs. As such Representatives, we have a responsibility to
   raise public awareness about these risks, and to put an end to
   them.
      The subcommittee is particularly concerned about the dangers of
   personal !mportation. In 1998, in response to concerns about the
   personal Importation of controlled substances at the Mexican land
   border, the Congress enacted legislation that required a valid U.S.
   prescription for any personal import of a controlled substance that
   was more than 50 dosage units.
      Unfortunately, it appears from the committee’s staff’s investiga-
  tion that this 50 dosage unit policy has become well known and ex-
  ploited by drug traffickers. One can even find controlled substances
  blister-packed in 50 dosage units amounts.
      Consider also the massing of pharmacies that provide easy access
  to controlled substances at our southern borders. For example, in
  Tijuana, Mexico, it is estimated that there are approximately 1,700
  pharmacies.
     In contrast, 20 miles north in San Diego, California, which has
 l~ughl.y the same population, there are 125 pharmacies. Clearly,
 there is a need to further strengthen Federal policy in the area of
 personal imports of controlled substances.
     I want to note my particular appreciation to Congressman John
 Dingell, the ranking member of the full committee, for forcefully
 raising this important public safety and public health issue.
    Mail deliveries represent another personal importation problen~.
 In January and February of 2001, the FDA conducted a pilot pro-
gram with the Customs Service on mail deliveries of prescription
drugs at the international mail facility at Los Angeles.
    The FDA was only able to review 1,908 of nearly 16,000 parcels
that came in, roughly 12 percent. Out of these, 554 were ultimately
re.fused entry. A large .percentage of the 554 refused entries were
shipped via a South Pacific Republic called Vanuatu.
    It m believed that those shipments were from a single source cur-
rently under criminal investigation. Extrapolating from the pilot
                                            3

   program data nationally, it .is estimated that up to 200,000 parcels
   per month could be coming into the U.S. unexamined.
      Clearly, a semous policy decision needs to be made and new pro-
   cedures instituted. What are the dangers of the prescription drugs
   that are allowed in? We will hear of one tragic story from Edwin
   and Helen Rode.
     I want to thank Reverend and Mrs. Rode for testifying at this
   he .a~.’.g. It takes a lot.of courage to relate their painful experience
   pubhcly, but by stepping forward, they hope to save the lives of
   others.
     But what about unsuspecting customers who are getting drugs
   within the U.S. health care delivery system? What are the risks to
  them of purchasing counterfeit or substandard drugs? Recent
  events in the U.S. pharmaceutical market have justified this sub-
  committee’s vigilance over counterfeiting.
     Last month, three different drug companies reported finding
  counterfeit vers!ons of their drugs in the U.S. One bogus drug was
  for treating patmnts with AIDS wasting disease, a particular vul-
  nerable population.
     So far there do not appear to be any life threatening adverse
  events linked to the counterfeits, but they did make their way on
  topharmacy shelves and into patient’s medical cabinets.
     I want to thank the Chairman of the Energy and Commerce
  Committee, Congressman Billy Tauzin, for his support of this in-
 vestigation, and hearing about imported drugs. I also want to
 thank the ranking minority member of the subcommittee, Con-
 gressrnan Peter Deutsch, for his support and interest in this inves-
 tigation.
    Likewise, I express my appreciation to Congressman Bart Stupak
 for his particular participation and contribution to this subcommit-
 tee’s efforts. I am well aware of the hard work and the preparation
 for these hearings by all of the witnesses on behalf of the sub-
 committee, and I thank you and I look forward to your testimony.
    [The prepared statement of Hon. James C. Greenwood follows:]
  PREPARED STATEMENT OF HON. JAMES C. GREENWOOD, CHAIRMAN, SUBCOMMITTEE
                     ON OVERSIGHT AND INVESTIGATIONS
                                    INTRODUCTION
   When the subject is pharmaceuticals, people usually talk about ~e high prices.
But today’s heanng will-show we still also_need to.pay ~tention to safety.
 We in Congress are acutely{ aware of the problem oI nign prices oz proscription
 drugs in the U.S. About a third of our elderry are without access to adequatepre-
 scription drug coverage. Many Americans, especially our senior citizens on fixed in-
 comes, struggle to balance their finances to pay for proscription drugs that help
 keep them alive or maintain a decent quality of life.
   Out of these desperate circumstances, some cash-strapped Americans are trav-
eling to border pharmacies to obtain what they believe am cheaper versions of the
U.S. drugs in Mexico or Canada. Some Americans are ordering drugs, through the
mail from foreign-based internet pharmacies to obtain proscription drugs without
real physician supervisiorL Perhaps it is a measure of the success of,the high ~guz
latory and industry standards in the U.S. that many Americans in meir pu~,ui~ oI
affordable medicine appear to take the safety of proscription drugs zor grantea.
   However, what we will learn today, is that drugs obtained from outside the
United States without proper controls pose real risks to American consumers. This
hearing will examine these risks by focusing on four particular areas of continuing
concerns over imported pharmaceuticals:
I. controlled substances from Mexican border pharmacies;.
2. proscription drugs ordered from foreign-based internet pharmacies;
                                             4
    3. counterfeit or substandard bulk drugs~ and
    4. international pharmaceutical counterfeiting and diversion.
       In all of these areas, there is a mass of evidence from studies and investigations
    that shows the safety, risks. I understand that some Americans who feel desperate
   are willing to take risks purchasing prescription dru~s from e border pharmacy or
   a foreign-based internet pharmacy. Under current cwcumstances, I don’t want to
   interfere with seniors who are desperately looking for cbeap~r buys. But I feel sure
   that many senior citizens don’t want to see their grandchildren harmed by con-
   trolled substances from border pharmacies or drugs obtained without a prescription
   from some phantom, foreign website.
      Recent events in the U:.S. ~harmaceutical market have justified the Subcommit-
   tee’s vigilance over counterfeiting. Last month, three different drug companies re-
   ported finding counterfeit versions of their drugs in the U.S. One bogus drug was
   for treating patients with AIDS wa_sting disease, a particularly vulnerable popu-
  lation. Another counterfeit purported to be a growth hormone that contained human
  insulin, which could be deadly to some individuals. The third fake drug was labeled
  as an anti-infective that had no active ingredient. So far, there do not appear to be
  any-life-threatening adverse events linked to the counterfeits, but they did make
  their way to pharmacy shelves.
     We have a responsibility to raise public awareness about the dangers of unap-
  proved, misbranded or adulterated drugs, these risks, and to help minimize these
 -risks through public education, working with the Administration to take sensible
  and restrained administrative actions, and passing new legislation, if necessary. I
  want Americans to get cheaper prescription drugs in the U.S. I don’t want any
  Americans hurt in trying to get cheaper drugs from abroad.
                    BACKGROUND: THE FOOD, DRUG & COSMETICS ACT

     Prescription dru~gs are highly regulated and require physician supervision for a
  reason. Drugs are inherently dangerous unless.they are manufactured precisely and
  properly, dosed correctly, and used appropriately. When usedunder competent phy-
  sician care and in accordance with instructions, drugs are liib-saving, rut tnere is
 often not a large margin between life and death.
    For these reasons and others, it is illegal under the federal Food, Drug and Cos-
 metic Act to import misbranded, adulterated or unapproved prescription drugs.
 However, in a bow to common sense, the FDA decided over 40 years ago not to
 strictly enforce the Act against U.S. residents who obtained unapproved foreign-
 made prescription drugs to treat sickness or injury while on travel in a foreign coun-
 try. Over time FDA created a guidance on personal importation of prescription
 drugs that in effect says for reasons of enforcement priorities and limited resources,
 FDA will not enforce the Act against U.S. residents who bring in a 90-day supply
 of foreign drugs for medical purposes either from traveling abroad or through mail
delivery.
    With regard to personal importation, the Subcommittee is particularly concerned
about two areas: (1) controlled substances obtained at the land border pharmacies
(especially Mexico), and (2) prescription drugs obtained through mail deliveries.
Controlled substances represent the most dangerous class of prescription drugs, be-
cause they can be addicting, and even deadly when used non-medically. Because of
their high abuse potential, these prescription drugs are scheduled under federal law
requiring additional regulation.
                                  BORDER CROSSINGS
    In 1998, in response to concerns about the personal importation of controlled sub-
 stances at the Mexican land border, the Congress passed an amendment to the Con-
 trolled Substances Import and Export Act. That amendment required a valid U.S.
 prescription for any personal import of a controlled substance that was more than
 50 dosage units. Perhaps sensing that this 50-dosage unit law represented an oppor-
 tunity for clearergma’dance to overwhelmed Customs border inspectors, some in the
 Customs Service interpreted the 1998 amendment as justifying an enforcement
 practice that would allow personal imports of 50 dosage units or less for each drug
per border crossing.
   Unfortunately, it appears from the Committee staffs investigations at the South-
west border crossings, internet postings and chat rooms, and other information, that
this 50-dosage unit policy has become weil-known and exploited by drug traffickers
and individuals interested in bringing in controlled substances for abuse purposes.
One can even find controlled substances blister-packed in 50-dosage unit amounts.
   Although we lack comprehensive and definitive data on controlled substances im-
portation, it is reasonable to observe that the 50-dosage unit policy is contributing
                                             5
    to a national drug abuse problem. Consider the mass_ing of pharmacies that provide
    easy access to controlled substances at our borders. For example, in ~uana, Mex-
    ico,- there are estimated to be up to 1700 pharmacies, up from 500 pharmacies in
    1997. In contrast, twenty miles north, in Sen Diego, California, there are only 125
    pharmacies.
       In December 2000, the Texas Commission on Alcohol and Drug Abuse noted that
   a major substance abuse problem is Mexican pharmacies selling many controlled
   substanc~ to U.S. citizens who declare these drugs and bring in personal imiport
   amounts into Texas. We will hear testimony from Landon Gibbs of the Vir~nia
   State Police about the emerging abuse problem of one controlled substance c~dled
   oxycontin, a powerful painkiUer drug with a 12-hour time-release targeted by drug
   traffickers because of the huge narcotic rush when the drug is crushed and snorted~.
   Although the vast majority o~ abuse cases revolves drug unlawfully obtained within
   the U.S., recent investigations indicate some oxycontin is coming from Mexico, prob-
   ably some through personal importation from Mexico.
      In response to the Committee’s bipartisan concerns, several federal agencies--the
  Office of Nationai Drug Control Policy, the Drug Enforcement Administration, the
  FDA, and the Customs Service--have been meeting to develop recommendations for
  strengthening federal policy in the area of personal imports of controlled substances.
  I understandthat the Drug Enforcement Administration has developed a proposal
  that we hope to be a vast improvement over the status quo. I look forward to hear-
  ing about thisproposal and discussion of this issue with our witnesses. I want to
  note my particular appreciation to Congressman John Dingsli, the Ranking Member
  of the Frill Committee, for forcefully raising this important public safety and public
  health issue.
                                     MAIL DELIVERIES

      Marl deliveries represent another personal importation problem. In the last few
   years, especially with the explosion of internet pharmacies, personal mail deliveries
   of prescription drugs have skyrocketed, overwhelming the Customs Service and the
   FD,~ In January-February 2001, the FDA conducted a pilot program with the Cus-
   toms Service on mail deliveries of prescription drugs at the international mail facil-
   ity at Los Angeles.
      Typically, the Customs Service screens the parcels by sight and through an x.ray
   machine. Customs sets aside the parcels of prescription drugs for an FDA officer to
   review. The FDA officer usually comes for a haif-day, once a week, to review the
  parcels. Under the pilot program, two FDA officers were on-site, five-days a week,
  processing the set-aside parcels for 30 days. Even under these ideal circumstances,
  FDA was only able to review 1,908 parcels out of a possible 16,000 or only about
   12% of the likely universe of prescription-drug parcels, Out of them parcels, FDA
  detained about 700 out of the i900, because they appeared violative. Out of the 700
  detained parcels, 554 were ultimately refused entry, usually because it was deter-
  mined that the mail order lacked a valid prescription. A large percentage of the 554
  refused entries were shipped via a South Pacific republic called Vuanuatu and New
 Zealand. It is believed that those shipments were from a single source currently
 under criminal investigation. It is important to note that the parcels that FDA is
 unable to review are released. Extrapolating from the pilot program data nationally,
 it is estimated that up to 200,000 parcels per month could be coming in unreviewed.
     In September 2000 the Customs Service conducted a study called Operation Sefe-
 guard of two U.S. facilities showed that none of thepharmaceuticals exemined were
 reimportations of U.S. manufactured drugs. None of the 512 parcels fulfilled all the
 personal use requirements. Only three parcels had evidence of medical supervision
 and ten percent of the parcels analyzed contained no active ingredients.
    What are the dangers of the prescription drugs that are allowed in? We will hear
 of one tragic story from Edwin and Helen Rode. ’!~eir son, Todd, was found dead
on November 16, 1999. They believe his death was a direct result of prescription
drugs obtained through the marl from a foreign-based internet pharmacy. Although
Todd was being treated for severe depression, he ordered a combination of prescrip-
tion drugs without any physical examination by a physician. The medical examiner’s
report states that some of these drugs were ingested by Todd at the time of his
death. I want to thank Reverend and Mrs. Rode for testifying at this hearing. It
takes a lot of courage to relate their painful experience publicly. But by stepping
forward, they may help save some lives.
                         O&l FIELD TRIP TO DU1,L~,S AIRPORT
  Just a few weeks ago, Congressmen Deutsch, Stupak, and I visited the inter-
national mail facility near Dulles Airport. We viewed firsthand the processing of
                                       !




                                             6
     prmcription drug parcels. Here is one example. Many of theseparceis contained pre-
     m~riptton drugs Uiat had been withdrawn from the US market, highly dangerous
     ca~binatisns of drugs for one person, drugs lacking labeling or instructions, drugs
     maaked as something else or not in its original container. The overwhelming num-
     bers of prescrlption-drug parcels is a daunting challenge, that would require a tre-
     mendous and imroalistic increase in personnel and resources. Even if such an in-
     crease occurred, the legal requirements in processing parcels impose massive bur-
     dena Clearly, a serious+ policy decision needs to be made and new procedures consid.
    ered. In ~ to a bipartisan inquiry in this ares, the FDA in consultation with
    the Customs Service has devised several proposals for improving the public health
    protections related to mail deliveries. These proposals and a recommendation are
    pending with the Secretary of Health and Human Services. I look forward to work-
    ing with the Secretary to move in a reasonable and responsible way.
       In the area of personal importation, individuals usually are in some way assum-
    ing some risk. But what about unsuspecting consumers who are getting drugs with-
    in the U.S. healthcare delivery system? Are there any risks to them of getting coun-
    terfeit or substandard drugs? Over the last decade, there has been a surge in ship-
    ments of b+~1!k_ drugs or "active pharmaceutical ingredients" (APIs) from overseas.
   About 70-80~ of brand-name APIs and 90-95% of generic APIs are made overseas.
   Any foreign firm that makes bulk ingredients for the U.S. market must be inspected
   by the FDA. This surge of imports has overwhelmed FDA and outstripped its
   inspectional resources. Last year, the FDA advised the Committee that 242 foreign
   API firms appeared to have shipped misbranded drugs to the U.S. in 1999 but were
   never inspected by the FDA.
      Even for those firms that have been inspected, the Subcommittee’s past investiga-
   tions have shown hovf the approved foreign firm in a few cases becomes the front
  for counterfeit or unRpproved bulk drugs shipped to the U.S. Sophisticated counter-
  feiliug in the chemlmtry and documentation of the drugs is difficult to detect. Last
  year’s Subcommittee hearing revealed a link between serious reactions in a 155
  American patients from an antibiotic and a Chinese bulk drug manufacturer. The
  FDA committed to a number of strategies for handling imported counterfeit and un-
  approved drugs. The Subcommittee will want to learn how the FDA has approved
  its intelligence gathering ¢n counterfeiting. We will want to find out how the FDA
 pln-~ to use its personnel and equipment to better monitor U.S. ports of entry. We
 are also interested in what, if any, security measures FDA has added and what ad-.
 ditional resources may be needed.
     Overall, prescription drugs in the U.S. are extremely safe. But it is important to
 remember that the risk is not zero. There is no ma_~_’c force-field that protects the
 U.S. from imported counterfeit or diverted product. We must be aware of the latest
 threats in the global pharmaceutical market and deal with them. We are very fortu-
 nate to have some of the leading experts on pharmaceutical countorfeit~ng and di-
version before us today. Their testimony should greatly assist the Subcommittee’s
understanding of the issues.
     I want to thank the Chairman of the Ener~ and Commerce Committee, Con-
greseman Billy Tauzin, for his support of +this investigation and hearing about im-
ported drugs. I also want to thank the Ranking Minority Member of the Sub-
committee, Congressman Peter Deutsch, for his support and interest in this inves-
tigation. I likewise e~,rees my appreciation to Congressman Bart Stupak for his
participation and contribution to the Subcommittee’s efforts.
    I am well aware of the hard work and the preparation for these hearings by all
of the witnesses. On behalf of the Subcommittee, I thank you and look forward to
your testimony.
  Mr. GREENWOOD. With that, the Chair yields 5 minutes to the
ranChO, member of the full committee, Mr. Dingell.
         INGELL. Thank you. I commend you for holding this hear-
ing. I am saddened that we are again having to relearn the lessons
that should be all too familiar to this Congress and to the sub-
committee.
  I will not elaborate on why we passed the Prescription Drug
Marketing Act more than decade ago, because I believe that my
views were made rather clear during last year’s misguided attempt
to lower drug prices by opening up the borders of the United
States.
                                     7
        It is sufficient to say, however, that PDMA was specifically de-
     signed to p,.revent the kinds of activities we are reading, about
    today, and discovering through the investigative efforts of this sub-
    committee.
       Our systems for protecting the U.S. consumers from drugs of
    L~or or dangerous quality are eroding, as recent evidence bears out:
    First, last week, it was discovered that not one, but three counter-
    feit drugs--Amgen-Serono, and Genentechmbeing the victimized
    innovator compames, have been found on the shelves of U.S. phar-
    macies.
       It is unclear how much more exists, nor is it even clear where
    counterfeit drugs may next surface. Second, drugs shipped into this
    country by mailare overwhelming existingsafegnards.
       A recent pilot project conducted by the U.S. Customs Service and
   the Food and Drug Administration stopped 16,000 parcels as you
   mentioned in approximately 1 month that were being illegally
   shipped into the United States from foreign sources.
       Because the regulatory system at the Nation’s mail facilities is
   so overwhelmed and antiquated, 14,000 of these parcels were sim-
   ply sent to the public without any regulatory review whatsoever.
      And each day this scene is played out all over the country as
   hundreds, if not thousands, of products enter this country from
   abroad, and are sent to consumers without any safety check what-
   soever.
      In testimony that will be given today, the FDA now admits that
   approximately 2 million parcels containing FDA regulated products
  are entering the United States each year through international
  mail facilities, and most of these appear to have received no review
  by FDA, and are simply released by Customs.
      This is not a newproblem, and the FDA has been put on notice
  about it for years. Countless letters have been sent by this sub-
  committee, by the Customs, to FDA warning about the disintegra-
  tion of the system and the hazards to the American public that
  stem therefrom.
      Customs now freely admits that while the present system envi-
  sions that its staff" hold all pharmaceuticals for FDA review when
 they enter the country, in reality most are delivered to consumers
 without knowing whether the drugs are safe, or without any test-
 ing whatsoever, to protect American consumers.
     The FDA has so i’ar demonstrated virtually no leadership on how
 to fix a failed system that springs in large measure from its own
 reimportation policies, and which we will examine today.
     We have never expected miracles nor instant success, but after
 countless meetings, letters, discussions held by this subcommittee
 and Customs lmp.loring the FDA ~ retool asystem that places the
 public at severe risk, the FDA continues its foot dragging.
    Third, prescription drugs are flooding into the country across the
Mexican border. As you know, hundreds of Mexican pharmacies
now dot the border from Texas to California on the Mexican side.
    These pharmacists sell almost any type of drug to any person
wishing to buy them. As m the words of One of our witnesses, "like
some stores sell candy."
    Buttressed by the FDA’s vague and often misused and misunder-
stood personal use policy, thousands of U.S. residents cross the ])or-




                                 \
                                      8

      der each day to purchase their drugs from Mexico..Th!’s practice
      raises many public health and safety issues as we will hear from
      witnesses today.
         How safe are these drugs and where do they come from? How
      were they manufactured and how have they been stored, and are
     the drugs counterfeit? Do they contain ingredients that :will harm
     a consumer? Have good manufactunng practices--required by U.S.
     law--been practicedwith regard to these pharmaceuticals?
        Today, the testimony will suggest that the quality of Mexican
     drugs are often diffieult, if not impossible, to determine. Some are
     perfectly safe, and some are counterfeit, and some contain no active
     ingredient, and others contain too much or too little active ingre-
    dient, pos’mg, similar risks.
        Some, while clearly intended to be used under the close super-
    vision of a doctor, are prescribed with little or no guidance, and
    most are prescribed without any significant follow-up supervision.
        Despite having policies that encourage this activity, our govern-
    ment has almost no meaningful data from Customs, the Drug En-
    forcement Administration, or the FDA, to address these issues and
    questions.
        And the budgets of the three agencies to carry out their respon-
   sibilities on these matters is grossly inadequate, as are the number
   of their personnel. Fourth, a questionable U.S. policy allows U.S.
   residents to legally bring in large amounts of potentially addictive
   and dangerous scheduled drugs without a prescription.
       This policy is open to significant abuse, and I believe that we will
   find significant abuse is taking place. Last year in a letter that I
   sent to the FDA concerning this matter, I raised a number of ques-
  tions relating to this problem by citing the rather sobering findings
  of Dr. Marvin Shepherd.
       I note that he is here today, and I hope that he will receive the
  commendations of the committee. I thank him in advance for his
  testimony, as well as the excellent work that he has done on these
  matters over the years.
      I also look forward to hearing from other witnesses, including the
  DEA and the White House, as to whether they believe that the po-
 tential’ good of the current policies outweigh the enormous oppor-
 tun!ty and potential for abuse inherent in this policy.
      Mr. Chairman, we indeed have several major policy problems
 coming together here today. Our citizens are looking to other coun-
 tries to lower the cost of prescription drugs. They are increasingly
 t~king desperate measures to obtain them.
     They are traveling to Mexico, and they are buying drugs from
Tl~Ailand, from China, from India, and everywhere else through the
Internet. The Federal Government must act and soon to protect the
safety of prescription drugs supplied, and American consumers.
     The Federal Government, however, must do more. Some citizens
are seeking alternative sources for drugs because they believe that
they have no choice. The high costs of prescription drugs is driving
them to take both legal and health risks.
    We must face that reality and seek to address the problem of
cost, whether it is through meaningful Medicare prescription drug
benefits intended through the use of expanded generic drugs, the
                                            9
  exercise of governmental purchasing power, or otherwise, and ac-
  tion is needed and soon.
     I hope that this hearing and continued subcommittee work can
  lead to the long and short term steps needed to resolve these prob-
  lems, and again I commend you andthank you, Mr. Chal.rm. an.
    [The prepared statement of Hon. John D. Dingell follows.]
   PREPARED STATEMENT OF HON. JOHN D. DmOELL, A REPRF~ENTATIVE IN CONG~
                         FROM THE STATE OF MICHIGAN
       Mr. Chairman, thank you for holding this hearing. I am somewhat saddened that
    we are yet again having to go over lessons that should lm all too familiar to this
    Subcommittee by now.
       I will not elaborate on why we passed the Prescription Drug Marketing Act
    (PDMA) more than a decade ago because I believe I made my views rather clear
    during last year’s misguided effort to attempt to lower drug prices by opening up
    our borders. Suffice it to say, however, that the PDMA was specifically designed to
    prevent the kinds of activities we are reading about today and discovering through
   the investigative efforts of this Subcommittee. Our systems for protecting U.S. con-
   sumers from drugs of poor or dangerous quality are eroding, as recent evidence
   bears out.
      First, last week, it was discovered that not one, but three counterfeit drugs---
   Amgen, Serono, and Genentech being the victimized innovator companies--have
   been found on the shelves of U.S. pharmacies. It is unclear how much more exists,
   nor is it even clear where counterfeit drugs may surface next.
      Second, drugs shipped into the country by mail are overwhelming existing safe-
   guards. A recent pilotproject conducted by the U.S. Customs Service (Customs) and
   the Food and Drug Administration (FDA)stopped 16,000 parcels in approximately
   one month that were being illegally shipped into the United States from foreign
   sources. Because the regulatory system at the nation’s mail facilities is so over-
   whelmed and antiquated, 14,000 of these parcels were simply sent to the public
  without any regulatory review. And each day, this scene is played out all over the
  country as hundreds, if not thousands, of products enter this country from abroad,
  and are sent to consumers without any safety check. In testimony that will be given
  today, FDA now admits that approximately two million parcels containing.FDA-reg-
  ulated products are entering the U.S. each year through the international mail fa-
  cilities, and most of these appear to receive no review by the FDA, and are simply
  released by Customs.
     This is not a new problem, and FDA has been put on notice about it for years.
  Countless letters have been sent by this Subcommittee, and by Customs, to F DA
  wa.,rning about the disintegration of this system. Customs now freely admits that
  while the present system envisions that its staff hold all pharmaceuticals for FDA
 review when they enter the country, in reality, most are delivered to consumers
 without knowing whether these drugs are safe.
     FDA has so far demonstrated little leadership on how to fix a failed system that
 springs in large measure from its own reimportation policies. We have never ex-
 pected miracles or instant success. But after countless meetings, letters, and discus.
 sions held by this Subcommittee and Customs imploring FDA to retool a system
 that places the public at risk, the FDA cor~tinues its foot-dragging.
     Third, prescription drugs are flooding in~o the country across the Mexican border.
 As ~ou know, hundreds of Mexican pharmacies now dot the border from Texas to
 California. These pharmacies sell almost any type of drug to any person wishing to
 buy themmas in the words of one of our witnesses, "like some stores sell candy."
    Buttressed by FDA’s vague and often misused personal-use policy, thousands of
 U.S, residents cross the border each day to purchase their drugs from Mexico. But
this practice raises many public health and safety issues, as we will hear from the
witnesses today. How safe are these drugs and where do they come from? How are
they manufactured, and how are they stored? Are these drugs counterfeit? Do they
contain ingredients that can harm a consumer?
    Testimony today suggests that the quality of Mexican drugs is often difficult, if
not impossible, to determine. Some are perfectly safe. Some ~ counterfeit and con-
tain no active ingredient. Others can contain too much or too little active ingredient,
posing similar risks. Some, while clearly intended to be used under the close super-
vision of a doctor, are prescribed with little or no guidance, and most are prescribed
with little or any forowup supervision.
                                            10
     Despite having policies that clearly encourage this activity, our government has
  Almost no meaningful data from Customs, the Drug Enforcement Administration
  (DEA), or the FDA to address an~of these issues and questions.
    Fourth, a questionable U.S. policy allows U.S. residents to legally bring in poten-
  ~A!!y large amounts of potentially addictive and dangerous scheduled drugs without
  a prescription. This policy is open to significant abuse. Last year, in a letter I sent
  to the FDA concerning this matter, I raised a number of questions relating to this
  problem by citing the rather sobering findings of Dr. Marvin Shepherd. I see that
  he is before us today, and I thank him in advance for his testimony as well as the
  excellent work he has done on this matter over these years. I also look forward to
  hearing from our other witnesses, including the DEA and the White House, on
  whether they believe the potential good outweighs the potential abuse inherent in

  U’Mr.V~-man, indeed, we have several major policy problems coming together
  here. Our citizens are looking to other countries for lower cost prescription drugs,
 and are increasingly taking more desperate measures to obtain them. They are trav-
 eling to Mexico. They are buying drugs from Thailand, China, India, and every-
 where else, through the Internet, The Federal Government must act, and soon, to
 protect the safety of the prescription drugs supply.
    But the Federal Government must do more. Some citizens are seeking alternative
 sources for drugs because they believe that they have no choice. The high cost of
 many prescription dru~s is driving them to take both legal and health risks. We
 must face that reality and seek to address the problem of cost. Whether that is
 through a meaningful Medicare prescription drug benefit, expanded use of generic
 drugs, exercise of governmental purchasing power, or otherwise, we must act, and
 soon.
   I hope this hearing, and continued Subcommittee work, can lead to both the short-
 term and long.term steps needed to solve these problems.
   Mr. GREENWOOD. The Chair thanks the ranking member of the
 full committee, and recognizes now the chairman of the Sub-
 committee on Health, Mr. Bilirakis, from Florida.
   Mr. BILIRAKIS. Thank you very much, Mr. Chairman. I, too, am
 grateful that you are holding this hearing, and of your interest in
 this particular subject. Access to affordable prescription drugs, par-
 ticularly for our seniors, is a very serious concern.
    Many Members of Congress, myself included, and particularly
 myself because of the district that I represent in Florida, have
 heard from constituents who are upset about paying more for pre-
 scription drugs than citizens of other countries.
    And some of these Americans travel outside the United States to
 purchase their pharmaceuticals. The Food and Drug Administra-
 tion currently allows under certain circumstances and bounds for
 patients to bring in a 3 month supply of prescription drugs for their
 personal use.
   Today, drugs are often purchased by an individual through the
mail or the Internet. However, the policy allowing the importation
for these uses was not intended, I think, to promote these practices
on such a broad, broad basis.
   As I understand it, the consensus view within the FDA and the
Customs Service is generally not to interfere with seniors who de-
cide to assume the health risks of buying drugs for personal use.
   Furthermore, the FDA and Customs are overwhelmed by the
amount of drugs coming in over our borders and through the mail,
and I know, Mr. Chairman, that I have heard you talk about your
visit out to Dulles and seeing the amount of drugs coming in and
how it has overwhelmed Customs out there.
   Over the last decade, there has also been an increase in the ship-
ments of bulk or active pharmaceutical ingredients from overseas.
                                            11
  Any foreign firm that makes bulk ingredients for the U.S. market
  must be inspected by the FDA.
    Therefore, it is important to understand the impact of these de-
  velopments on the agency’,s lin~it~dJresources¯ I am hopeful that to-
  day’s hearing will shed light on these and other important issues
  related to the safety of imported pharmaceuticals.
    Mr. Chairman, I have to go and do an organ transplant type of
  a thing in a’ few minutes, and so I will break loose, but I would
  like to come back, because this is of great interest. Thank you very
  much, sir.
    [The prepared statement of Hon. Michael Bilirakis follows:]
       PREPARED STATEMENT OF HON. MICHAEL BILIRA~S, A REPRESENTATIVE IN
                     CONGRESS FROM THE STATE OF FLORIDA

     Thank you Chairman Greenwood for holding today’s hearing on the safety of im-
  ported pharmaceuticals. I look forward to hearing from our witnesses and learning
  more about this important issue.
     Access to affordable prescription drugs, particularly for our seniors, is a serious
  concern. Many Members of Congress--myself included--have heard from constitu-
  ents who are upset about paying more for prescription drugs than citizens of other
  countries. Some of these Americans now travel outside the United States to pur-
  chase their pharmaceuticals.
     The Food and Drug Administration (FDA) currently allows patients to bring in
  a three-month supply of prescription drugs for their personal use. Today, drugs are
  often purchased by an individual through the mail or the Internet. However, the
  policy allowing importation for personal use was not intended to promote these prac-
  tices on such a broad basis.
   ¯ As I understand it, the consensus view within the FDA and the Customs Service
 is generally not to interfere with seniors who decide to assume the health risks of
 buying drugs for personal use. Furthermore, FDA and Customs are overwhelmed by
 the amount of drugs coming in over our borders and through the mail.
     Over the last decade, there has also been an increase in the shipments of bulk
 or "active pharmaceutical ingredients" from overseas. Any foreign firm that makes
 bulk ingredients for the U.S. market must be inspected by the FDA. Therefore, it
 is important to understand the impact of these developments on the agency’s limited
 resources. I am hopeful that today’s hearing will shed light on these and other im-
 portant issues related to the safety of imported pharmaceuticals.
  Mr. GREENWOOD. Hopefully that is testimony and not surgery.
The Chair thanks the subcommittee chairman and recognizes the
ranking member of the Oversight and Investigations Sub-
committee, the gentleman from Florida, Mr. Deutsch.
  Mr. DEUTSCH. Thank you, Mr. Chairman, and thank you for
 holding this hearing. Mr. Chairman, this committee has always
 had a great interest in the safety of the U.S. drug supply, and has
 always had a rich tradition of monitoring any threats to that sys-
 tem.
   Lately, however, there are a number of issues with which we
must concern ourselves. Several years ago, this subcommittee
began an investigation, into how prescription drugs were being sold
both domestically and internationally through the Internet.
   When this subcommittee first began its inquiry only a handful of
firms existed, and only a trickle of drugs were entering the U.S. as
a result of these activities. It was predicted then that if this prob-
lem was not quickly addressed by the FDA and other key agencies
that the existing systems used to process incoming parcels of mail
would quickly be outpaced by the volume of foreign shipments.
   This prediction has become a reality, Mr. Chairman. But once
merely an annoyance to the regulatory system, the volume of un-
                                     12

    regulated drugs now entering the U.S. through the Nation’s 13
    international mail facihtms threatens to undermine the original in-
    tent of the Prescription Drug Marketing Act, legislation passed by
    the Committee on Energy and Commerce for the purpose of pro-
    tecting our citizens from adulterated or substandard drugs from
    abroad.
       Currently, tens of thousands of unregulated parcels containing a
   variety of drurug products enter the U.S. each week. U.S. Customs
   inspectors can’t keep pace with the workload, nor do they have
   meaningful guidance or sufficient help from the FDA to properly
   process them.
      Instead, the U.S. Customs is overwhelmed. They are often forced
   to release the shipments to the public without any FDA scrutiny.
   It now appears more the exception that the FDA examines the bulk
   of these incoming parcels.
      The situation at many of these ports of entry has thus become
   a ticking public health time bomb. Indeed, the amount of wholly
   unregulated drug parcels coming into this country through our
   mail facilities is not trivial.
      Just a few weeks ago, Mr. Stupak, Chairman Greenwood, and I,
   visited the Dulles Airport facility. What we found was sobering. Be-
  fore our arrival, the US. Customs inspectors detained 167 parcels
  containing drugs in just 4 hours.
      Most of what we saw was a haphazard collection of unmarked
  and misbranded drugs. Many contained no labels, while many
  drugs were mixed with other drugs. Some parcels had false dec-
  larations, while most contained no prescription nor any indication
  that a drug was being taken under supervision of a doctor or a
  pharmacist.
     In recent pilot projects at the Los Angeles mail facility, Customs
  detained an astonishing 16,000 shipments in just over a 1-month
  period. But because the system usedtoday is so archaic and under-
  staffed, the FDA had time to examine only about 1,900 of these
  parcels.
     What happened to the other 14,000 parcels? The same thing that
 happens every day across this country. They were released to the
 public without any FDA review. Were they safe? Who knows. Were
 they_ real? Who knows.
     Were they properly stored? Who knows? But what is known is
 that this practice is the pharmaceutical version of Russian Rou-
 lette, placing the public at risk. Nevertheless, despite mounting
 evidence for the past several years that this system is sl~iralingr.~ out
of control, and after receiving numerous letters from the U.S. Cus-
toms Service and this subcommittee to examine this system to put
forth rational proposals on how to address this problem. The FDA,
which is responsible for the system, has failed to act. Instead, by
taking a head m the sand approach and ignoring years of warning
signs, the agency inaction has only contributed to the chaos.
    I look forward to this hearing and hearing from FDA, who is fi-
nally making proposals, specific proposals, to retool a very broken
system.
   Mr. Chairman, let me quickly shift gears here to mention an-
other issue that we will be discussing today, which is the matter
of drugs coming in from Mexico. Currently, tens uf thousands of




               o
                               \
                                    13

    U.S. citizens are making monthly trips to Mexico to buy a group
    of drugs from the hundreds of pharmacies that exist within easy
    walking distance of the border.
       Currently, a number of policies now exist that allow and may
    even encourage U.S. citizens to shop for their drugs in Mexico.
    Aside from the fact that our regulatory agencies seem to know al-
    most nothing about the quality or sources, many of our witnesses
    will voice concerns about some of these practices.
       For example, current policy allows for a U.S. citizen to walk
   across the border and bring back a vast array of powerful and po-
   tentially addictive controlled substances as long as they are de-
   clared to U.S. Customs upon reentering the U.S.
      This means that while U.S. citizens must have a prescription
   from a doctor to obtain a potentially dangerous substance in San
   Diego, if they walk across the border to Tijuana, they can buy an
   almost endless supply of Schedule II to V drugs as long as each
   dru__~ does not exceed 50 tablets.
      Why is that, Mr. Chairman? As many controlled substances also
  have~ inexpensive generic versions available here in the U.S., seri-
  ous questions must be raised about the objective of such a policy.
      And as Dr. Shepherd, who will testify here later, points out, evi-
  dence suggests that many of these drugs are being purchased by
  younger persons for recreational use or resale on the street.
      But whatever our decisions are to be in this regard, at a very
  minimum, we need better information. If we intend to allow per-
  sons to obtain drugs from Mexico, we should better assess what
  risks are involved in this practice to at least allow U.S. citizens to
  make informed choices.
     Currently, despite the fact that tens of thousands of U.S. Citi-
 zens purchase their drugs from Mexico every month, there is little
 data to tell us what the public health implications of such practices
 are.
     If we are going to have policies that permit and even encourage
 such behavior, we must better assess all the risks involved. Let me
 conclude, Mr. Chairman, by also saying that we must also attempt
 to analyze why is it that many U.S. citizens are purchasing their
medications through these poorly regulated channels.
     This is not an easy task, but it is an essential ingredient in at-
tempting to address some of the public safety issues raised by the
activities that we will discuss today. Clearly, while some might be
seeking drugs for their abuse potential, others clearly travel to
Mexico or purchase their drugs through the Internet because they
feel such practices save them money.
   In some cases involving certain countries, this may be a dan-
gerous practice. Providing better and affordable alternatives to
these practices is an essential stepping stone toward effective solu-
tions to some of these problems.
   I believe that if we wish to be successful in addressing the mas-
sive amounts of drugs entering the U.S. through unregulated chan-
nels, we need to come to an agreement on how to make prescription
drugs more affordable for all U.S. citizens that need them, and I
welcome this debate.
  Thank you, Mr. Chairman, and I look forward to hearing from
the witnesses today.
                                            14

      [The prepared statement of Hon. Peter Deutsch follows:]
    PREPARED STATEMENT OF HON. PETER DEuTSCH, A REPRESENTATIVE IN CONGRESS
                          FROM THE STATE OF FLORIDA
       Thank you Mr. Chairman, and thank you for holding this hearing.
       Mr. Chairman, this Committee has always had a great interest in the safety of
    ~e U.S. drag supply and it has always had a ricl~ tradition of monitoring any
    threats to that system. Lately, however, there are a number of issues with which
    we must concern ourselves.
       Several years ago, this Subcommittee began an investijgation into howprescrip-
    tion drugs were being sold both domestically and internationally through the Inter-
   net. When this Subcommittee first began its inquiry, only a handful of firms existed
   and only a trickle of drugs were entering the US. as a result of these activities.
       It was predicted then that if this problem was not quickly addressed by the FDA
   and other key agencies, existing systems used to process incoming parcels of mail
   would quickly be out-paced by the volume of foreign shipments. That prediction has
   become a reality, Mr. Chairman.
       While once merely an annoyance to the regulatory system, the volume of unre~...
   lated drugs now entering the U.S. through the nation’s 13 international mail facdi-
   ties threatens to undermine the original intent of the Prescription Drug Marketing
  Act, legislation passed by the Committee on Energy and Commerce for the purpose
   ofprotecting our citizens from adulterated or substandard drugs from abroad.
      Currently, tens of thousands of unregulated parcels containing a variety of drug
  products enter the U.S. each week. U.S. Customs inspectors can’t keep pace with
  the workload, nor do they have meaningful guidance or sufficient help from FDA
  toproperlyprocess them.
      Instead, U.S. Customs is overwhelmed. They are often forced to release the ship-
  ments to the public without any FDA scrutiny. It now appears more the exception
  that FDA examines the bulk of these incoming parcels. The situation at many of
  these ports of entry has thus become a tickingpublic-health time bomb.
      Indeed, the amount of wholly unregulated drug parcels coming into this country
 through our mail facilities is not triwa’ I. Just a few weeks ago, Mr. Stupak, Chair-
 man Greenwood, and I visited the Dulles airport facility.
    What we found was sobering. Before our arrival, U.S. Customs inspectors de-
 tained 167 parcels containing drugs in just four hours. Most of what we saw was
 a haphazard collection of unmarked and misbranded drugs. Many contained no la-
 bels, while many drugs were mixed with other drugs. Some parcels had false dec-
 larations, while most contained no prescription nor any indication that the drug was
 being taken under the supervision of a doctor or a pharmacist.
    In a recent pilot project at the Los Angeles mail facility, Customs detained an as-
tonishing 16,000 shipments in just over a one-month period. But because the system
used today is so archaic and understaffed, FDA had time to examine only about
 1,900 of these parcels.
   What happened to the other 14,000 parcels? The same thing that happens every
day across this countrywthey were released to the public without any FDA review.
Were they safe? Who knows. Were they real? Who knows. Were they properly
stored? Who knows. But what is known is that this practice is the pharmaceutical
version of Russian roulette, placing the public at risk.
   Nevertheless, despite mounting evidence for the past several years that this sys-
tem is spiraling out of control, and after receiving numerous letters from the US.
Customs Service and this Subcommittee to examine this system to put forth rational
 proposals on how to address this problem, the FDAwwhich is responsible for this
 system--has failed to act. Instead, by taking a "head-in-the-sand approach and ig-
 noring years of warning signs, the agency’s inaction has only contributed to the
 chaos. I look forward to hearing whether the FDA finally has any meaningful pro-
 posals on how to retool a very broken system.
   Mr. Chairman, let me qulckl~, shift gears here to mention another issue that we
will be discussing today, which m the matter of drugs coming from Mexico.
   Currently tens of thousands of U.S. citizens make monthly trips to Mexico to buy
a myriad of drugs from the hundreds of pharmacies that exist within easy walking
distance of the border. Currently, a number of policies now exist that allow--and
may even encourage--U.S, citizens to shop for their drugs in Mexico. Aside from the
fact that our regulatory agencies seem to know almost nothing about the quality or
sources, many of our witnesses will voice concerns about some of these practices.
  For example, current policy allows for a U.S. citizen to walk across the border and
bring back a vast array of powerful and potentially addictive controlled substances,
as long as they are declared to U.S. Customs upon reentering the U.S. This means
                                            15
    that while a U.S. citizen must have a prescription from a doctor to obtain apoten-
   tially dangerous substance in San Diego, if they walk across the border to Tljuana
   they can buy almost an endless supply of schedule II-V drugs, as long as each drug
   does not exceed 50 tablets. Why is that, Mr. Chairman?
      As many controlled substances also have inexpensive generic versions available
   here in the U.S., serious questions must be ralsedabout the objective of such a pol-
   icy. And as Dr. Shepherd, who will testify later today, points out, evidence suggests
   that many of these drugs are being purchased by younger persons for recreational
   use or resale on the street.
      But whatever our decisions are to be in this regard, at a very minimum we need
   better information. If we intend to allow persons to obtain drugs from Mexico we
   should better assess what risks are involved in this practice to at least allow U.S.
   citizens to make informed choices. Currently, despite the fact that tens of thousands
   of U.S. citizens purchase their drugs from Mexico every month, there is little data
  to tell us what the public health implications of such practices are. If we are going
  to have policies that permit and even encourage such behavior, we must better as-
  sess all risks involved.
      Let me conclude, Mr. Chairman, by also saying that we must also attempt to ana-
  lyze why it is that many U.S. citizens are purchasing their medications through
  these poorly regulated channels. This is not an easy task, but it is an essential in-
  gredient in attempting to address some of the public safety issues raised by the ac-
  tivities we will discuss today. Clearly, while some might be seeking drugs for their
  abuse potential, others clearly travel to Mexico or purchase their drugs through the
  Internet because they feel such practices save them money. In some cases involving
  certain countries, this may be a dangerous practice. But providing better and afford-
 able alternatives to these practices is an essential stepping stone toward effective
 solutions to some of these problems.
     I believe that if we wish to be successful in addressing the massive amount of
 drugs entering the U.S. through unregulated channels, we need to come to agree-
 ment on how to make prescription drugs more affordable for all U.S. citizens that
 need them, and I welcome that debate.
     Thank you, Mr. Chairman, and I look forward to hearing from our witnesses
 today.
     Mr. GREENWOOD. The Chair thanks the gentleman, and recog-
  nizes for 5 minutes the gentleman from Michigan, Mr. Stupak.
     Mr. STUPAK. Thank you, Mr. Chairman, and thank you for hold~
  ing this very important hearing on imported pharmaceuticals, and
 thanks for your work on this issue.
     Mr. Chairman, we are facing a problem of immense proportions
 and arc simply unprepared to deal with it. Unregulated and unsu-
 perviscd drugs are pouring into this country, and with the advent
 of Internet pharmacies, the volume of pharmaceutical products
 being shipped into the United States has exploded.
    Unfortunately, the resources that we have put together to deal
 with this problem has not met the needs, and the hearing that we
 are holding today is the first of hopefully more hearings that we
 will have on this all too familiar topic for me.
    In the last Congress, I, myself, Mr. Dingell, Mr. Klink, Mr. Wax-
 man, and others, actually tried to introduce a bill, and did intro-
 duce a bill to specifically deal with the sale of prescription drugs
through the Internet.
   And I intend to reintroduce a very similar bill again shortly. This
bill will help, but will not stop, the flow of unregulated drugs into
this country. We simply cannot allow this situation to continue un-
checked, and we need to work with all the authorities to make sure
that when we do pass a bill that we get !t right.
   Mr. Chairman, you, I, and the ranking member, Mr. Deutsch,
saw the problem of mail order prescription drugs first-hand several
weeks ago on our trip down to the Dulles Airport mail facility.
                                       16

         Hundreds of packages of illegal drugs pulled from a mere 3 days
      worth of international mail lay on the tables in the Customs area
      for our inspection, and I suppose that some of those packages there
      are what we saw at Dulles.
        The packages were breathtaking in their variety; pink pills, red
      p!Us, green pills, white pills, yellow liquid, brown liquid: clear liq-
      rod, capsules, tablets, powder, paste, blister packs, zipped lock
     haggles. You name it, it.was there.
        We saw pills stuffed in bras, pills stuffed in cotton, pills stuffed
     in carbon paper, because the smugglers think that the x-ray will
     be fooled with the carbon wrapped around their pills. And pills
     wrapped in birthday presents. All of these were headed to the
     American public.             ¯
        American citizens have no idea if the pharmacy that they receive
     their pills from is an FDA-approved facility, or a vermin-filled
     kitchen table in a flophouse, run by an individual in Thailand with
     hepatitis, working with a prostitute as his assistant.
        But I am sure that they have a very nice video web page or
    website to get us all to buy their drugs. And these are just the pills
    that the individuals order. It does not take into account or begin
    to address the problem of bulk and counterfeit drug ingredients
    and products, more and more which are showing up in today’s
    health care market.
       Mr. Chairman, a lot of us reviewed the report of the L.A. Airport,
    in which we looked at and found what was coming into L.A. in just
    4 to 5 weeks. We have a list here today, and there were over 16,000
   parcels that came in within that 4 to 5 weeks.
       And in that 4 to 5 weeks, like in one parcel, three bottles of un-
   known medication, approximately 300 tablets. The tablets are
   green and the bottles are labeled in a foreign language. No English.
       Or another one, 1,080 dosage units; 1,080 tablets of an unknown
   tablet, dark brown in color. That is what we are seeing coming
  through the mail. And today it is estimated that over 2 million par-
  cels a year comes into this country unknown, unmarked, and where
  the~, are going, and what they contain. The American consumer has
  no idea.
       And this number is only going to continue to grow unless we do
  something about it. What we need to do in today’s hearing is not
  to simply figure out who is responsible for these illegal drugs com-
 ing into our country, but take some action, and take some action
 now.
      The FDA has been asked time and time again for direction. Let-
 ter after letter has been sent to the FDA, not only from Customs,
 but also from this Congress and this subcommittee, asking for
 guidance.
      These letters and pleas have not yielded any substantive an-
 swers, strategies, nor proposals. Because of the FDA’s failure to
 act, what started out to be a small problem is now flooding this
 country.
     It is time for the FDA to move off-center. We also have the 50
fill problem, 50 pills without prescription, at the Mexican border;
and Mr. Dingell, and Mr. Deutsch, and others have spoke up today,
and that needs to be addressed, and once again, we need to address
it now.
                                    17
        We have in front of our committee today all the interested par-
     ties, and I hope that we can come up with a defined consensus on
     what should be done on each of these issues.
        I look forward to continuing to work with you, Mr. Chairman,
     and others on this committee, on this very, very important and
     deadly matter. Thank you.
        Mr. GREENWOOD. The Chair thanks the gentleman from Michi-
    gan, and recognizes for an opening statement for 5 minutes the
    gentlelady from Colorado, Ms. DeGette.
       Ms. DeGette. Thank you, Mr. Chairman, and thank you for hold-
    ing this hearing today. This is at least the third hearing in a row
    that we have had annually regarding the importation of pharma-
    ceuticals.
       I hope this hear that we can actually make some progress so that
    we don’t find ourselves again next year about the same time in this
    same room, in the same chairs rehashing the information, When
   frankly our constituents’ lives continue to be at risk.
       I am hopeful that it won’t take another t.v. expose, a newspaper
   series, some rep?.rter ordering viagra for their dog, or worse, and
   seriously, an incident of patient deaths, and for meaningful action
   to be undertaken immediately.
       As I said last year in my opening statement about this same
   time, on-line access to pharmaceuticals can be a wonderful took
   and one that has opened up a whole new world of convenience to
   patients.
      One thing that hasn’t been focused on today is the ease with
   which chronic patients can get information and can easily get their
  prescription drugs on-line at a decent price.
      That can be a benefit to patients.
      I am the Co-Chair of the Congressional Diabetes Caucus, and for
  those with chronic long term illnesses, it can be an enormous con-
  venience to use the Internet. But with this ease comes risks. One
  of the biggest risks as we have heard is the explosion in the coun-
  terfeit prescription drug market and its potential to do great harm
  to individuals.
      Mr. Chairman, I know how this can affect a community, because
 it happened right in my district in Denver, Colorado. In 1998, six
 patients at a Denver hospital had toxic reactions to counterfeit
 pharmaceuticals.
     According to Dr. ’Michael Earnest, who is a physician at the Den-
 ver Health Medical Center, failure of the FDA to adequately inform
 the hospital of the potential for counterfeit pharmaceuticals con-
 tributed to this frightening occurrence.
     Health officials in other States according to U.S. News and World
Report, have echoed this concern. This problem is beginning to be
a real threat to the health of the American people when you can’t
even count on avoiding counterfeit pharmaceuticals in a hospital.
    If the United States does not begin to seriously address this
problem and step up oversight activities, there will be more coun-
teri~it drugs in the United States and more Americans put in
harm’s way.
    Improper oversight has permitted individuals to remove both the
doctor’s role of prescribing drugs and equally important the phar-




                                \
                                     18
     macist’s role in providing the patient another source of medical ad-
     vice.
        We need to have standard policies regarding pharmaceutical pur-
     chases. It doesn’t make sense to require a prescription for drugs
     purchased in the United States, but then to look the other way
     when someone walks back into the States with regulated sub-
     stances, or purchases them on the Internet without a prescription.
       We simply cannot any longer allow the elimination of important
     safeguards. Purchasing pharmaceuticals without the help of real
     doctors, or without the advance of real pharmacists, is extremely
     dangerous.
       Mr. Chairman, these issues are a product of a larger living prob-
    lem for our Nation; the explosion in the cost of health care, includ-
    ing pharmaceutical drugs. And Mr. Stupak talked about this for a
    moment.
       One of the reasons that folks are turning toward these Internet
    pharmaceuticals or the border is because they are trying to obtain
    needed medications as a way to stretch or fLx on limited budgets.
       We cannot, however, lose sight of that larger story. We owe it to
    our constituents to provide protections wherever the pharma-
    ceuticals are purchased. As Dr. Shepherd, who is testifying today,
    suggests, many purchases are not made by the Nation’s poor and
   elderly to save costs.
      Individuals who do not intend to personally use them purchase
   a significant amount of these drugs, and this is further substan-
   tiated by the DEA’s testimony which we will hear today, which is
   stating that a healthy stream of people is going across the border
   to purchase controlled substances.
      Enforcement of the current laws is going to be critically impor-
  tant in this effort. According to an FDA pilot program that ran for
  30 days earlier this year, potentially 16,000 parcels could have
  been referred by Customs to the FDA.
      Clearly, there is a torrential flood of prescription drugs entering
  the U.S. I think it is safe to assume that a large percent of them
 are illegal and potentially lethal. If controlling this flow is a matter
 of resources, Mr. Chairman, we need to know what the magnitude
 of the problem is, and we need to allocate the resources for enforce-
 ment of current laws.
     I think it is !mportant that we discuss today the current law, and
 whether that is being adequately enforced, and whether we need
 changes to the law or more resources; what is the extent of the
 problem, and what do we need to do to resolve the situation.
     Mr. Chairman, I look forward to hearing the witnesses’ testi-
 mony, and their responses to questions posed by members, and I
 yieldback the balance of my time.
     Mr. GREENWOOD. The Chair recognizes the arrival of Mr.
Whitfield and Mr. Gillmor. Do either of those gentlemen have open-
ing statements to make?
     Mr. GILLMOR. I waive my opening statement.
    Mr. WHITFIELD. I waive.
    Mr. GREENWOOD. The gentlemen both waive their option of mak-
ing an opening statement.
    [Additional statements submitted for the record follow:]
                                              19-
     PREPARED STATEMENT OF HON. CLIFF STEARNS, A REPRF~BNTATIVB IN CONGRESS
                           FROM THE ~TATE OF FLORIDA
       Thank you Chairman Greenwood for holding this important hearing. I also want
    to thank our witnesses for being hero today and I look forward to heai-ing their tes-
    timony.
       Today, we ~ hear about several very troubling aspects related ~ im~orteci, phar-
    maceuucam. A cram concern is mat many individuals are purchasing pnarma-
    ceu~cals along the Mexican borders. What many of these consumers may not know
   is that they may not necessarily be getting what they think they are purchasing.
   Without strict standards such as those requh~ed in the United States, these drugs
   could be nothing more than placebos, or could contain ingredients that could pose
   a health risk. In particular, seniors seek these cheaper prescription drugs. While
   they do so at their own risk and this is not against the law, it is nevertheless puts
   them at risk. Hearings such as this will provide individuals who cross the boi~ier
   to buy their drugs wfth valuable information about the potential dangers involved.
      More and more individuals are going on-line to order prescriptions through the
  mail from foreign countries. How can consumers know whether these products are
  genuine? Ano_ther question that individuals who purchase their prescription from
  overseas need to consider is how safe is to go on-line and divulge personal informa-
  tion about themselves. There is no way to verify whether the companies selling
  these products are legitimate. Let the buyer beware is very apt when such buying
  practices are being conducted.
      I wonder if it would be beneficial to have more regulation of these drugs that are
  flowing into our country through the mail. Counterfeiting of bulk drugs has become
  one of the most lucrative and also one of the most potentially dangerous issues asso-
 ciated with imported drugs.
      These look a like drugs are produced all over the globe and make their way to
 this country in vast quantities. I have seen these drugs and they appear to be au-
 thentic because theyiook identical to drugs produced by pharmaceuticals made in
 his country. The packaging IRks identical and sadly enough can have detrimental
 effects because the patients will not be getting the medications they need to treat
 their illness.
     I hope today’s hearing will provide us with some answers and perhaps some reas-
 surance that we can stop these dangerous products from entering our country.

    PREPARED STATEMENT OF     HoN. W.J."BILLY" TAUZIN, CHAIRMAN, COMMITTEE ON
                                ENERGY AND COMMERCE
     Chinese cough medicine filled with poisonous anti-freeze kills 89 children in Haiti.
     Counterfeit imported anti-seizure drugs suspected of killing several epileptics in
¯ the U.S.
     Thousands of drugs sold to Americans through the mail from foreign internet
   pharmacies made in ~dthy, vermin-infested labs.
     Powerful, deadly painkillers declared and brought from Mexico or Canada into the
   U.S.
     People who die or are i~urod by self-medicating with prescription drugs of un-
  known quality, unknown dosage levels, unknown impurities, unknown side effects,
  and unknown interactions.
    These are examples of the dangers of many imported pharmaceuticals.
    Drum-by-drum, parcel-by-parcel, consumer-by-consumer, imported pharma-
  ceuticals are arriving from unapprovod sources~ border pharmacies, and even bath-
  tubs or dirty kitchens. Many of these products threaten the public health.
    The problem of counterfeit drugs is not just a phenomenon of the developing
  world. Our lucrative market and ineffective import controls are increasingly making
 the United States an attractive target for drug counterfeiters and diverters. Last
 month, three counterfeit prescription drugs were found in the shelves of pharmacies
 of several states. It is not known whether these fake drugs were made in the United
 States or overseas. But such a cluster of counterfeits has not been seen for years
 in this country.
    This public health threat of imported pharmaceuticals is getting worse virtually
 by the day. More Mexican border pharmacies. More foreign in~ernet~ pnarmacies.
 More drugs in the international mail. More pharmaceutical ingredients from over-
 seas. More people in desperate straits who seek cheaper medicines from abroad.
More hucksters, criminals, snake-off salesmen, slick-willies, and con artists who
prey upon consumers, distributors, and manufacturers.              .          .
    Meanwhile, our federal agencies responsible for keeping out dangerous arugs are
no longer maintaining the pretense that the problem can be controlled. For example,




                                                                             o
                                             2O
     in its December 2000 Performance Plan Summary, the Food and Drug Administra-
     tion stated: "The Agency is up.able to assure the U.S. public that it can prevent un-
     safe imports i~m entering the country." The data from a recent joint project be-
    tween the FDA and the U.S. Customs Service show only a small fraction of drugs
    in the mail ever gets examined by the FDA and even a visual examination of these
    products cannot detect the full extent of counterfeit or substandard product. On one
    Side, the FDA and the Customs Service are overwhelmed by a floo~ of commercial
    shipments of import.e, d bulk ingredients. On the other, these agencies are confronted
    by ~housands of indlviduals vn~ch personal imports, an army of ants overrunning the
    system.
        Unless we find new effective solutions soon, I believe it is only a matter of time
    that these uncontrolled imported drugs will lead to an epidemic here that will kill,
   ma!m or severely sicken people. Fortunately, this hearing is an important start in
   roaching solutions. In so doing, we won’t lose sight of the real-life problems seniors
   and other Americans are facing with high drug prices. I know many Americans are
   resorting togetting what they believe---or have been told to believc.~ are cheaper
   versions of U.S. drugs in Canada and Mexico. In many cases, these foreign drizgs
   are not cheaper and they are not the same as U.S. drugs. But the problem of high
   drugprices and prescription drug coverage is one that we will deal with directly m
   this Committee. While we tackle affordability, we will pursue safety solutions that
  target the greatest health risks, and at the same time, minimize disruption and
  risks for those who feel they must avail themselves of pharmaceuticals in Canada
  and Mexico.
       I congratulate the Subcommittee Chair, Congressman Jim Greenwood, for this es-
  sential hearing. He has invited an impressive array of expert witnesses to assess
  the issues and to discuss proposals and recommendations. I look forward to hearing
  the testimony, examining the evidence, and getting some answers.


    PREPARED STATEMENT OF HON. BOBBY        L. RUSH, A REPRESENTATIVE IN CONGRESS
                              FROM THE STATE OF     ILLINOm
     Mr. Chairman, thank you for holding this important hearing on the importation
  of drugs. More than ever before, Americans rely on drugs to treat chronic health
  conditions, protect themselves from disease and improve the quality of their lives.
  Whether the illness be high blood pressure, diabetes or cholesterol, pharmaceuticals
  allow many to enjoy a better quality of life. Some of the safety concerns surrounding
  the issue of imported drugs cotfld potentially undermine this ability.
    A New York Times article from April of this year reported that American law en-
 forcement officials have estimated the percentage of counterfeit and substandard
 imported drugs could be as high as 25 percent of the imports. In the past two years,
 this Committee has investigated the FDA’s oversight of counterfeitk foreign bulk
 drugs and uncovered a severe failure b~, FDA to identify and pursue counterfeit
 drug makers and distributors, despite internal FDA documents highlighting the
 dangers posed by specific imported medicines.
    We must continue to ensure that Americans have accoss to safe drugs and I look
 forward to hearing from the witnesses as to what we can do.
    Mr. GREENWOOD. For the benefit of the witnesses, the bells that
you just heard indicate that we have a vote on the floor.
   And since we would all like to be here for your testimony, the
committee will recess for 15 minutes, and reconvene at 11 o’clock.
   [Brief recess.]
   Mr. GREENWOOD. The committee will reconvene. Without objec-
tion, a statement from U.S. Representative Gil Gutknecht will be
entere,] into the record, and hearing no objection, it is so ordered.
   [The prepared statement of Hon. Gil Gutknecht follows:]
  PREPARED STATEMENT OF HON. GIL GUTKNECHT, A REPRESENTATIVE IN CONGRESS
                      FROM THE STATE OF MINNESOTA

   Mr. Chairman, as a Member of Congr~s long concerned with our Nation’s policy
regarding imported pharmaceuticals, and who authored legislation regarding mail
order imports signed into law just a few months ago (PL i06-948_, §746), I appre-
ciate this opportunity to offer my opinion about the direction our drug "llnport poh.’cy
should take. I have a long-term vmion for what our wnolesme .importation policy
should be, but today I want to address the narrower subject of this nearing: govern-




                                      \
                                                     21
                merit treatment of prescriptibn drugs mail-ordered from another country for per-
                sonal use. My point is sin~ple. The-FDA’s personal use importation policy is cur-
                renfly fatally flawed, as it favors the most dangerous, unapproved dru~s, while
                disfavoring commonly prescribed, FDA-approved drugs that can be safely Imported
                for personal use.
                   I learned about this issue several years aKo, when some of ray constituents--who
                would soon be joined by thousands of Americans--traveled to Canada on buses to
                buy commonly-prescribed, FDA-approved drugs available at about half the price for
                which those same drugs are sold in the United States. These constituents’ raced no
                difficulty at the border importing their Coumadin, prilosec, and Lipiter-~commonly
               prebcribed, FDA-approved drugs. However, when they tried to reorder those same
               drugs through the mail, the FDA stopped the packages, opened them, and enclosed
               warning letters saying the drugs appeared to be illegal and might be confiscated if
               they were imported again.
                  Needless to say these constituents were confused by the FDA’s disparate treat-
               ment of the same product easy admission on the bus at the border, strict warnings
               in the marl. As it turns out, my constituents had encountered what is only one of
               the many inconsistencies and, indeed, flaws in the FDA’s personal use importation
               policyma patchwork quilt of written and unwritten rules that finds no basis in stat-
               ute. Because I’ve explained these flaws in detail in a letter to the Secretary of
               Health and Human Services, Tommy Thompson, I will only briefly outline them
               here and request that my letter to the Secretary be entered into the Record.
                  The first problem with the FDA’s personal use policy today is that it favors unap.
              proved drugs over approved drugs. In the early 1990s, the FDA evolved a "compas-
              sionate use" policy regarding importation of prescription drugs. This policy allowed
              individuals seel~ing medical treatments not available in this country to bring un_ap-
              proved drugs into the United States for their personal use. However, in the last few
              years, this policy has evolved into the FDA’s current, unwritten, "personal use" pol-
              icy. Under this policy, the FDA allows individuals to bring up to a three-month sup-
              ply of drugs into the United States on their person, whether the drugs are approved
              for use in the United States or not. My constituents took advantage of this policy
              when they brought lower-cost drugs back into the United States by bus.
                 Thus, the FDA’s written policy expressly allows imports of unapproved, experi-
              mental drugs, but disallows imports of FDA-approved drugs. This doesn’t make any
              sense. As I wrote to Secretary Thompson, ’~b~i~l-e I certainly agree that the very sick
              should have formal access to unapproved products, it makes no sense.., that the
              very poor should not have formal access to approved products."
                 The second problem with the FDA’spersonal usepolicy is that it favors drugs car-
             ried across the border to drugs mailedaeross the border. As my constituents found
             out, the FDA currently allows drugs to be carried across the border that it disallows
             when they appear at the border in the mail. This, too, makes no sense. Why should
             the FDA allow an individual to carry a drug into the United States on their person,
             but stop that individual from tel’filing the very same prescription from the same
             pharmacy through the mail? I have yet to hear a compelling answer to this ques-
             tion.
                 But perhaps what is most interesting, and disturbing, about the FDA’s complex
             array of written and unwritten drug importation rules is that none of them has a
         ~_ basis in statute. The FDA has used its discretionary authority to create an ad hoc
            drug importation system that favors the most daflgerous products while stopping
            the safest. To put it in Biblical terms, the FDA’s policy strains out a gnat, but swal-
            lows a camel. When I have raised this point with the FDA, the Agency claims that
            all importation of prescription drugs--experimental or FDA-approved--is technically
            illegal. I’m not convinced this is the c~se. But even if it is, the question remains:
            if the FDA can make up an importation system out of whole cloth, shouldn’t such
            a system make sense? Ifthe FDA can use it’s discretion to allow Americans to carry
           experimental and FDA-approved drugs into the United States, shouldn’t the Agency
......... be able to use that same discretion to allow Americans to mail-order commonly-pre-
           scribed, FDA-approved drugs from countries like Canada? Our goal, as I told Sec-
           retary Thompson, should be "a clear and logical, written regulatory program that
           allows consumers access to imported, U.S.-approved drugs" while stopping dan-
           gerous, unapproved medicines imported without a prescription.
               Supporters of prescription drug importation are often criticized for jeopardizing
           patient safety. However, we must remember to balance legitimate safety concerns
           with very real safety concerns for seniors who cannot afford high American drug
           prices. Often living on fixed incomes, it is not unusual for seniors to break pills in
           half to make their prescriptions stretch further. At the least, taking the wrong dos-
           ages detracts from a drug’s desired effect. In addition, I believe what safety concerns
          do exist might be solved-by simply re-allocating the FDA’s current border enforce-
                                             22
    ment resources. At present, the FDA appears to be focusing its staff resources on
    the wrong borders, intercepting what are almost certainly the safest drug packages.
    According to the FDA’s website, this year the FDA has stopped and detained 18
    times more packages coming from Canada (54) than from Mexico (3). Last year, the
   FDA stopped 90 packages coming from Canada and only one from Mexico. This is
   inexplicable, particularly ~iven the FDA’s testimony today concerning dangerous
   medicines entering the United States through Los Angeles.
      In conclusion~ the FDA must certai~y address legitimate safety concerns in its
   approach to mail ordered prescription drugs. However, such concerns should not dis-
   courage the Agency from overhauling what has become a confusing, contradictory
   array of written and unwritten policies that prevent importation of safe, FDA-ap-
   proved products. At the end of the day, the FDA should not be standing between
   the American consumers and safe, lower-cost prescription drugs.
      I thank the Chairman again for the opportunity to contribute to this discussion.


                                            CONGRESS OF THE UNITED STATES
                                                    HOUSE OF REPRESENTATIVES
                                                                          May 2, 2001
   The Honorable TOMMY G. THOMPSON
  Secretary of Health and Human Services
  200 Independence Avenue SW
   Washington, D.C. 20201
     DEAR TOMMY: When you visited the House Budget Committee recently, I men-
  tioned my concern that the Food and Drug Administration (FDA) is inappropriately
  interfering with mail order shipments ofprescription drugs from Canada for the
  personal use of Americans. I have looked into this matter further, and I find that
  not only is the FDA acting in violation of a new law requiring due process for mail
  order importers, but the Agency’s entire policy regarding personal use importation
  is deeply flawed and inconsistently applied. I write to ask you to give both problems
  your prompt attention.
    Personal Use Policy
       In the 1990s, the FDA evolved a written policy allowing individuals seeking med-
    ical treatments not available in this country to bring drugs not approved for use in
    the United States for their personal, "compassionate use." Additionally~the FDA al-
   lowed licensed practitioners in the United States to prescribe for their patients
   drugs approved in a foreign country but not in the United States. In the last few
   years, this sensible compassionate use policy has further evolved into the current,
   unwritten "personal use" policy. Under the personal use policy, the Agency allows
   individuals to bring up to a three-month, supply of drugs into the United States,
   whether the drugs are approved for use in this country or not.
      This combination written/unwritten personal use policy is flawed for a number of
  reasons.
      First, it favors unapproved drugs over approved drugs. Written FDA policy explic-
  itly allows foreign, unapproved drugs into the United States (Regulatory Procedures
  Manual, Chapter 9). Yet that same written policy explicitly rejects importation of
  products available domestically. While I certainly agree that the very sick should
  have formal access to unapproved products, it makes no sense to me that the very
  poor should not have formal access to approved products. When I’ve proposed ex-
  tending the written "compassionate use"policy to medications available in the
 United States, the FDA has responded that such imports are technically illegal.
 While I am not convinced this is the case, this argument, if true, would also destroy
 FDA’s written personal use exemption for unapproved drugs as wellt as, according
 to the FDA, that policy finds no basis in the law either. My point ~s this: if FDA
 can compassionately use its discretion to allow, in writing, experimental, unapproved
 drugs into the United States, it surely ought to be able to use its discretion to allow,
 in w~’ting, common, FDA.approved medications into the United States--given the
FDA s position that both types of imports are technically illegal.
     8eco-nd, the FDA’s unwritten personal use policy favors drugs carried across the
border to drugs mailed across tile border. This is yet another layer of discrimination
and inconsistency in the FDA’s drug importation policy. Under current FDA prac-
tice--which is what the unwritten personal use policy amounts to--Americans are
fl~ely allowed to carry common, FDA-approved ~drugs across the border on their per-
son. Yet, when the same individuals have tried to refill the same prescriptions
through the mail, the FDA has stopped the packages, opened them, and sent im-
porters threatening warning letters. (As you know, this egregious aspect of the
FDA’s unwritten personal use policy prompted me to write the Drug Import Fair-




                                        \
                                             23
    ~s Act, w,~ch r~luires due process, to m.ml." order.importers.. Unfortuna~ly the
      v~ is violating me le~ter ana spirit ol uus law. i mscuss this matter mrmer,
   below.) When approached on this disparate and illogical treatment of mail orders,
   the FDA responds that all imports of FDA-approved drugs are technically illegal.
   Again, while I am not convinced rids is the case, this argument, if true, would also
   destroy the FDA’s unwritten policy of allowing FDA-approved drugs to be carried
   across the border..That ist i~ FDA can use its discretion to allow approved drugs into
   t.he United States if carried a~ross the border, it surely ought to be able to use its
  discretion to allow approved d~gs if mailed across the border--given, again, the
  FDA’s position that both types of imports are technically illegal.
      In light of these flaws and inconsistencies, which only benefit Americans wealthy
  enough to travel abroad, I am requesting that your Depsrtment oversee an imme-
  diate revision of FDA’s personal use policy. Our goal should be a clear and logical,
  written regulatory program that allows consumers access to imported U.S.-approved
  drugs, whether those consumers live in San Diego or Kenosha. Given the FDA’s ap-
  parently broad discretion in these matters, why not have a policy that makes sense
  for all Americans? I would love to sit down with you to discuss how this might work.
     Warning Letters
       Another ieason I believe the FDA’s personal use policy is fatally flawed is the im.
    me nse difficulty I have had forcing the Agency to give mall order m~porters a simple
    explanation of what the FDA believes the importers are doing wrong. I mentioned
    earlier the Drug Import Fairness Act, which required the FDA to give mail order
    importers due process. Simply put, the law directs the FDA to advise mail order im-
    porters, in devil, why the particular import appeared to violate the law,
       The FDA has defied this law and is now holding up marl order shipments from
    C.anada and sending intimidating detention letters to American consumers stating
    that the drugs, such as Lipitor, appear to be unapproved and misbranded and there-
    fore are refused admission--and may be destroyed. While the letters state that the
    consumer is not being accused of breaking the law, they state that the package ap-
    pears to be unapproved and they threaten the consumer that future shipments may
    be denied entry thus sounding very much like the warning letters the FDA was
   sending before. (Indeed, under the definitions section of the Drug Import Fairness
   Act, these letters are, in fact, warningletters.)
       But what’s most disturbing about the new letters is that, while some of them cite
¯ which section of the law the packages appear to violate (the Drug Import Fairness
   Act requires this of all such letters), the letters do not give reasons, based on the
   facts of the.particular package, for making that determination. This is a patent vio-
   lation of the Drug Import Fairness Act (section 746(gX1XC)). It also violates long-
   established case law (L&M Industries v. Kenter, 458 F.2d. 968, 970-71 (2nd Cff.
   1972)).
      I request that your Department examine the FDA’s current policy regarding let-
  ters to individuals mail ordering prescription drugs. Specifically, I would like to
  know what the Agency will be~doing to fully comply with the Drug Import Fairness
  Act’s requirement that such letters"state the reasons underlying the [FDA’s]" deci-
  sion that an import appears to be unapproved.including an explanation of the facts
  involved in each specific imported package.
     Our own FDA should not stand between sick seniors, livingon fixed incomes, and
 lower drug prices. Basic fairness won’t tolerate it. And neither will the Congress.
     Thank you for your attention to both of these important matters.
          Sincerely,
                                                                  GIL GUTKNECHT
                                                                  Member of Congress

   Mr. GREENWOOD. The Chair welcomes our first witnesses, the
 Reverend and Mrs. Edwin Rode. We thank you very much for com-
 ing to Washington, and we thank you very much for your patience.
   As I explained to you last night, you have to hsten to us first,
and then we will listen to you. We are very pleased that you have
joined us. As we mentioned to you last night, you are aware that
the committee is holding an investigative hearing, and in doing so,
we have had the practice of takin.g testimony under oath.
   Do either of you have any objections to testifying under oath?
Seeing that you do not, the Chair also advises you that under the
rules of the committee that you are entitled to be ~advised by coun-
sel. Do you desire to be advised by counsel during your testimony?
                                     24

    Mr. RODE. No.
    Mr. GREE.NWOOD. Seeing your response in the negative, would
  you please rise then and raise your right hand, and will swear you
  in.
     [Witnesses sworn.]
     Mr. GREENWOOD. You are now under oath, andyumay give
  your testimony. You are reco~zed for 5 minutes, but°you may tes-
  tify for as long as you care to. Thank you.
           TESTIMONY OF REV. EDWIN AND HELEN RODE
      Mrs. RODE. Good morning," Chairman Greenwood, and good
   morning to the rest of the committee. My name is Helen Rode, and
   this is my husband, Ed Rode. We are grateful for the opportunity
   to s})eak before this committee to share what has happened to our
   family.
      Our son, Todd, was found dead in his apartment on November
   16, 1999. We are convinced that his death was caused by drugs
   that he obtained from a foreign country through the Internet. I
   would like to tell you a little bit about our family. Todd’s death has
  changed the lives of all of us.
      My husband is a retired United Methodist pastor. I am a wife,
  a mother, and a homemaker. We moved from the Chicago area to
  Athens, Georgia in. 1992 when we retired.
      Our daughter, Lisa, is a registered nurse. She and her husband,
  Kevin, live in a suburb of Chicago with their children, Nathan,
  Neal, and Claire. Our younger son, Curt, lives in Knoxville and
  teaches in the English Department at the University of Tennessee.
     Todd was our middle child. Until the age of 15, he was a high
  achieving child, interested in music and sports. In high school, he
 began exhiblting the behavior of teenage depression syndrome. He
 battled this illness the rest of his life.
     Todd had the heart and soul of a musician and wanted to make
 this his major in college. However, he was drawn to the field of
 psychology and counseling. He graduated magna cure laude with a
 major in psychology and a minor in music. The faculty named him
 the outstanding senior in the Psychology Department.
     Todd workedfor several years as a counselor with young people
in a hospital setting. Discovering that this was not good for his own
mental health, he took a post-graduate course at DePaul Univer-
sity in Chicago to become a computer programmer.
     He worked in this field for a number of years, constantly fighting
bouts of depression and anxiety. Periodically, he would check him-
self into the hospital, but become anxious about insurance coverage
and check himself out.
    At the time of his death, Todd was on disability leave and losing
his job and health insurance. During this time he was under the
care of a psychiatrist and counselor at a mental health facility in
Chicago.
    In October 1999, when no one in the family could reach Todd by
~hone
  e hadorchecked
           E-mail,himself
                    we became
                          into aseriously
                                  hospital alarmed. We assumed
                                            without telling us, or that
                                                                   was
too sick to be in communication with anyone.
   My husband called the Chicago Police Department on November
16, 1999 and they, along with his sister, went into Todd’s apart-
                                        25

  ment and discovered that he had died...When our daughter went to
  his apartment, she gathered all the medications she could fred.
    It was at this time that we learned that Todd had ordered con-
  trolled drugs from a pharmacy and doctor in another country. In
  going through Todd’s records, we could trace the Internet source,
  the medications ordered, the date they were ordered, and how he
  paid for them.
      These drugs were Venlafaxine, Propoxyphene, and Codeine. All
   of these drugs are controlled substances, which were secured from
   an overseas pharmacy without any safeguards. The report of Chi-
   cago’s Medical Examiner and Coroner stated that Todd’s death was
   due to an accidental massive overdose of these drugs.
      ARer a few weeks of numbing grief, I began to feel intense anger
  that someone as ill as our son could be tempted to obtain medica-
  tion that required nothing but filling out a questionnaire on the
  Internet.
     We tried to channel that anger into action. We sent a letter to
  every elected official and agency that we could think of. We were
  pleased that we received replies from most of these letters.
     Agents from the FDA andCnstoms Departments in Atlanta came
  to our home in Athens on two different occasions. We gave copies
  of all our information to them. Sometime later, they contacted their
  counterparts in Chicago, who then visited our daughter and took
  from her the medications that Todd had received from the foreign
  pharmacy.
     T~s all happened a number of months ago, and we had-heard
 nothing more until a counsel from Chairman Greenwood’s com-
 mittee called us. He told us about this hearing concerning Internet
 use to order drugs from foreign countries.
     We then sent to him .all of our information regarding Todd’s use
 of the Internet to obtain these drugs. It was then asked by this
 counsel if we would be willing to speak to tlds panel and tell our
 story. We agreed to do this, knowing that other very ill people and
 their families are suffering and grieving like we are.
     This grief extends beyond our immediate family. Todd’s aunts, ....
uncles, cousins, friends, nephews and niece have felt Todd’s death
very deeply. Todd will never hear Nathan play saxophone in the
middle school jazz band. He will not see Neal’s skills playing first
base. He will never read Clare’s or Curt’s poetry.
    He will not grow into middle and old age with his brother and
sister. And, we, his parents, have lost a child of our hearts. We are
left to grieve, not only for the struggles that he constantly faced in
his life, but also the horrifying circumstances of his death.
    Our plea to you is to do whatever is possible to enact legislation
and allocate funds to the appropriate agencies to control and elimi-
nate this dangerous use of the Internet. We want to thank you for
permission to tell our story before this committee.
    [The prepared statement of Helen Rode follows:]
                     PREPARED STATEMENT OF HELEN RODE
 Good Morning.
 My name is Helen Rode. This is my husband Ed Rode.
 We are grateful for this opportunity to speak before this Committ~v to share
what has happened to our family. Our son, Todd, was found dead in his apartment
                                             26
   on November 16th of 1999. We are convinced that his death was caused by drugs
   that he obtained from a foreign country through the internet~
     I would like to toll you a little bit about our family. Todd’s death has changed
   the lives of atl of us.
     My husband is a retired United Methodist pastor. I am a wife, a mother, and
   homemaker. We moved from the Chicago area to Athens, GA in 1992 when we re-
   tired.
     Our daughter, Lisa, is a registered nurse. She and her husband, Kevin, live in
   a suburb of Chicago with their children, Nathan, Neal, and Claire.
     Our younger son, Curt, lives in Knoxville and teaches in the English Depar~ent
  at the University of Tennessee.
     Todd was our middle child. Until the age of 15, he was a high achieving child,
  interested in music and sports. In High School, he began exhibiting the behavior
  of teen-age depression syndrome. He battled this illness the rest of his life.
     Todd had the heart and soul of a musician and wanted to make this his major
  in college. However, he was drawn to the field of psychology and counseling.He
  graduated magna cum laude with a major in psychoI0gy and a minor in music. The
  faculty named~him the outstanding Senior in the Psychology Department.
     Todd worked for several- years as a counselor with young people in a hospital set-
   ting. Discovering that this was not good for his own ment~ health, he took a post-
   graduate course at De Paul University in Chicago to become a computer pro-
   grammer. He worked in this field for a number of years, constantly fighting bouts
   of depression and anxiety. Periodically, he would check himself into the hospital, but
   become anxious about insurance coverage and check himself out.
     At the time of his death, Todd was on disability leave and losing his job and
  health insurance. During this time he was under the care of a psychiatrist and
  counselor at a Mental Health facility in Chicago.
     In October of 1999, when no one in the family could reach Todd by phone or
  Email, we became seriously alarmed.
     We assumed that he hadchecked himself into a hospital without tolling us or was
  too sick to be in communication with anyone.
     My husband called the Chicago police department on November 16, 1999 and
 ~       along with his sister, went into Todd’s apartment and discovered that he had

      When our daughter went to his aparhnent, she gathered all the medications she
   could find. It was at this time that we learned that Todd had ordered controlled
   drugs from a pharmacy and doctor in another country.
      In going through Todd’s records we could tracethe internet source, the medica-
   tions ordered, the date they were ordered and how he paid for them. These drugs
   were Veniafaxine, Propoxyphene, and Codeine. All of these drugs are controlled sub-
   stances which were secured from an overseas pharmacy without any safeguards.
     The report of Chicago’s Medical E~eminer and Coroner stated that Todd’s death
   was due to a massive over-dose of these drugs.
     After a few weeks of numbing grief, I began to feel intense anger that someone
   as ill as our son could be tempted to obtain medication from a source that required
   nothing but filling out a questionnaire on the Internet.
     We tried to channel that anger into action. We sent a letter to every elected offi-
  cial and agency that we couldthink of. We were pleased that we received replies
  from most of the letters.
     Agents from the FDA and Customs Departments in Atlanta visited us in Athens
  on two different occasions. We gave copies of all of our information to them. Some-
  time later, they contacted their counterparts in Chicago who then visited our daugh-
  ter and took from her the medications that Todd had received from the overseas
  pharmac .
     This a~ happened a number of months ago, and we had heard nothing more until
  a counsel from Chairman Greenwood’s committee called us. He told us about this
 hearing concerning Internet use to order drugs from foreign countries. We then sent
 to him all of our information regarding Todd’s use of the Intornet to obtain drugs
 from a foreign country. It was then asked by this counsel ff we would be willing
 to sliaak to this panel and tell our story. We agreed to do this, knowing that other
 very ill people and their fRmilies are suffering and grieving like we are.
    This grief extends beyond our immediate family. Todd’s aunts, uncles, cousins,
 friends, nephews and niece have felt Todd’s death very deeply.
    Todd will never hear Nathan play saxophone in the middle school jazz band. He
will not see Neai’s skills playing first base in baseball. He will never road Claire’s
or Curt’s poetry.
. He will not grow into middle and old age with his brother and sister. And, we,
his parents have lost a child of our hearts. We are left to grieve, not only for the




                                      \7
                                           27
  struggles he constantly faced in his life, but, also, the horrifying circumstances of
  his d~ath.
     Our plea to you is to do whatever is possible to enact legislation and allocate
  flm_ds to the appropriate agencies to control and eliminate Internet access to drugs.
     We want to thank you for permission to tell our story before this committee.
       Mr. GREENWOOD. Thank you, Mrs. Rode, for your testimony. We
     know how difficult this is for both of you. We are indeed sorry for
     ~our loss. Your son had prescriptions, or is it correct that your son
      ad prescriptions at one point? Both of you can share that micro-
    phone and either one of you can respond to the questions.
       Mrs. RODE. All right.
       Mr. GREENWOOD. Is it the case that your son at one point in the
    course of his psychiatric care had prescriptions for certain drugs;
    is that correct?
       Mr. RODE. Yes, sir, that’s true.
       Mr. GREENWOOD. Do ~,ou know what they were?
       Mr. RODE. At this point, I do not. Todd was very secretive about
    that. He kept a lot of this information to himself. I think he was
    embarrassed by his sickness, and at that point was a very private
    person.
      Mr. GREENWOOD. So you are not sure if he had prescriptions
   prior to this for drugs?
      Mr. ROVE. I was sure that he did, yes, because he was under psy-
   chiatric care.
      Mr. GREENWOOD. So you assume.so, although I understand from
   talking to you last night that for reasons of confidentiality the psy-
   chiatrist is not willing to share or not able to share that informa-
   tion?
      Mr. RODE. Well, we have of course talked to the not to the psy-
  chiatrist, but talked to the office of the psychiatrist, and we never
  did talk to the psychiatrist. And we were told at that time that we
  were not by law permitted to get the information that we re-
  quested.
      That the only people that could get that information was the
  FDA and a subpoena.
      Mr. GREENWOOD. Okay. But he certainly had no prescriptions for
  the drugs that he obtained?
      Mr. RODE. That’s correct. That is absolutely correct.
      Mrs. GREENWOOD. And he did not use a prescription to obtain
 those drugs. And how many different drugs were found in his body?
     Mr. RODE. Three.
     Mr. GREENWOOD. So Todd purchased three drugs and there was
 no one able to monitor whether he should be taking any or all of
 those drug?
     Mr. RODE. That is correct, sir.
     Mr. GREENWOOD. And no doctor, no psychiatrist, no pharmacist
to monitor that, let alone to describe to him the interactions and
the dangers of taking those drugs in certain dosages.
     And I would assume that we don’t know yet whether the dosage,
the actual dosage of the pills that he was taking, was equal to what
was written on the label; is that right?
    Mr. RODE. I think that is correct. Todd was pretty astute with
understanding drugs, but I think that we we assume that the
drugs that he received from overseas were probably heavier dos-
ages, and were not his proper dosage, even though on the informa-
                                     28
     tion that we received, in which the comptroller for this particular
     group has--there was a dosage listed, but whether it was the ac-
    tual dosage that he received, we are not sure of.
       Mr. GREENWOOD. Well, from what we have seen, when one or-
    ders prescription drugs over the Internet from foreign countries,
    there is no way of knowing what the drug that is actually ingested
    contains.
       And there is no way of knowing what is in it, or what the dosage
    is, because the labels are often counterfeit, and the container is
    counterfeit, and that is of course that we are trying to get at here.
       Mr. RODE. This hearing has opened up a new aspect to us of the
    whole problem.
       Mr. GREENWOOD. Right. Now, all of this information was shared
   with the Food and Drug Administration how long ago?
       Mrs. RODE. I am not sure when they first came to our house. We
   sent our letter out to these agencies in July of last year,and within
   a few weeks, I think we heard. I am not really sure when they first
   contacted us.
       Mr. GREENWOOD. Have they given you any indication to date as
   to where their investigation has led them?
      Mrs. RODE. No, we do not know that.
      Mr. RODE. Prior to our coming here, we were in Chicago to visit
  our daughter, and a person from Customs called and warned us not
  to give the foreign country name or the pharmacist’s name.
      Mr. GREENWOOD. Because there is an ongoing criminal
  investigation
      Mr. RODE. Yes, sir, that is correct.
      Mr. GREENWOOD. [continuing] underway, and hopefully we will
 find the source of the drugs and prosecute the perpetrators if there
 is evidence of criminal wrongdoing. I would yield back my time and
 recognize for purposes of inquiry the gentleman from Florida, Mr.
 Deutsch.
      Mr. DEUTSCH. Thank you very much, and again, I know how
 painful it must be for you to be here, and again thank you for real-
 ly sharing this with us. I think all of us are hoping that by this
 hearing, and by our actions, and by your actions, we can at least
 attempt to make sure that no other parents in America would ever
 experience what you have experienced.
     Do you have any specific suggestions of--I am asking maybe be-
  yond,, buttoany
    e doing       recommendations
               prevent              oftragedies
                       these kinds of  what .youinthink  Congress should
                                                    the future?
     Mrs. RODE. Well, I think that the Oversight Committee we
  know nothing about all of this, let me assure you. But I feel that
  it has to be approached from several different angles.
     I think certainly the Legislature needs to be involved with the
  laws, and see that the laws are carried out. If we need more laws,
 and then the appropriate agencies, then we need to do what is
 needed to be done.
     Mr. RODE. They need to be funded in order to be able to do the
 things that are required by the law. It is just a horrendous prob-
 lem. The Customs man, when he first came out, he said that most
of the Customs things came through Memphis, and he said it was
just impossible to investigate all of them.




                               ~L
                                    29
        We were kind of surprised that Customs and the FDA came to-
     gether. They both came together out to visit ~us twice.
        Mr. DEUTSCH. Now, have you heard from any of the parents or
     any of the relatives of people that this has happened to also?
       Mr. RODE. No, sir, we have not; or from Customs or the FDA ei-
     ther.
       Mr. DEUTSCH. I thank you, and I yield back the balance of my
     time.
       Mr. GREENWOOD. I recognize Mr. Stupak for questioning.
       Mr. STUPAK. Thank you, Mr. Chairman. I am sorry to hear about
    your loss. Let me just leave it at that. You indicated that your son
    was taking heavier dosages than what he should have been, and
    that is what you assumed, correct?
       Mr. RODE. No, this is what the coroner and the medical exam-
    iner’s report told us.
       Mr. Stupak. Was it a specific drug then that caused this?
       Mr. RODE. ~’e did name the drugs in our presentation.
       Mr. STUPAK. Is that drug obtainable in the United States?
       Mr. RODE. I am not familiar with drugs, and so I can’t answer
   your question. I’m sorry.
       Mr. STUPAK. When we introduced our legislation last year, we
   asked for simple things like the pharmacist, who is supposed to
   bc when you go on the Internet, and you order your prescription,
   there has to be a licensed pharmacist who would display his license
   and certificate from the State where they are practicing in.
       We asked that there be a physical location, where you can know
   whether it is in Menominee, Michigan, or Chicago, Illinois, or
  wherever; as opposed to using some bogus address, and you know
  it is really back in Thailand or China where these drags are being
  produced.
      And then we put penalties in there if they did not have these two
  simple requirements; a licensed physician or pharmacist, excuse
  me, and aphysical location. And we were accused of tryingto stifle
  freedom of speech under the Internet, and trying to regulate the
  Internet.
      Do you think that that is asking for too much of these web phar-
  macy companies to at least display the license of their pharmacist
  and a physical location so you will at least know where they drugs
 are coming from?
      Mr. RODE. I would hope that that would be essential. I really do.
      Mr. STUPAK. I understand that there is some restrictions on what
 we can. say because of an ongoing investigation, but you said some-
 thing m response to a question from the Chairman about some in-
 formation that you would hke to obtain. And is that information
 from the FDA? Who is that that you would like to obtain some in-
 formation from?
     Mr. RODE. We were told by the counsel that---in fact, we have a
 session scheduled with Customs later in the day. We just want to
know what is being done. That’s all. We have had no knowledge
at all, and we have been told nothing as to what is being done. And
coming back to your previous question
    Mr. STUPAK. Before you do that, if there are some questions that
you need to know aRer you meet with counsel or the FDA, and
they don’t tell you, would you let us know? Would you let us know?



   73-7’37 2001.2
                                     3O
                                     |

     Mr. RODE. We will inform you; yes, sir, we will. We want to co-
     operate in every way we can. That’s why we are here.
        Mr. STUPAK. This is the Oversight Committee, and we have extra
     power that we can get some of these things questioned. We are not
  ~     ong to stifle an investigation, but you certainly have a right to
       Mr. RODE. I understand.
       Mr. STUPAK. You had another question?
       Mr. RODE. Well, coming back to your question, I think the Free-
    dom of Information is important, but I think that there are some
    things that just can’t be put out, you know? I think there should
    be some restrictions.
       And I don’t feel telling the information that you were suggesting
    about the’ Internet and the pharmacy, and the pharmaceutical
¯ number or whatever it is, I feel that information should be very
    vital to helping solve this kind of problem.
       Mr. STUPAK. Well, when we started looking at this almost 18
   months ago, some of uswthere were maybe a dozen or two dozen
   of these pharmaceutical sites, and when we had our hearing last
   year, it was like 300 or 400, and now I think we are closer to a
   thousand.
      And we introduced our legislation, and we were told not to
   worry, and that the Internet community will police ourselves, and
   we will take care of’ that. Obviously, they are not, and the number
   of websites continue to explode. And as Isaid in my remarks, they
   are very attractive when you think you are getting a good deal, and
   you think you are getting the drugs that you want.       .
      But as we have seen, whether it was L.A. or Dulles, it is any-
  thing but what you can imagine is coming through, and people are
  consuming it. They have no idea. You know, we are still searching
  for a direction.
      And we have other cases like yours throughout this country, and
  it is time that we do something together as a Congress and regu-
  latory agencies in this country. That is what we rely upon them to
  do for the American public, and to offer that simplest degree of pro-
  tection, and obviously they are not doing it.
     Mr. RODE. Thank you.
     Mr. STUPAK. Thank you, Mr. Chairman, and I yield back.
     Mr. GREENWOOD. The Chair thanks the gentleman, and recog-
 nizes the gentleman from Florida, Mr. Bilirakis.
     Mr. BILIRAKIS. Thank you; Mr. Chairman. Reverend and Mrs.
 Rode, I, too, offer my sympathy. As I was on the elevator, and I
 don’t remember whether it was on the way up or the way back,
 with Mr. Dingell, the Ranking Democrat, who sat over on the other
 side, said Mike, we hawo-,got to do something about this. Well, yes,
 I guess we do, but I don’t know what. This is the sort of thing that
 we are going to be looking at over a period of time.
    I am curious though. Let me ask you, and forgive me again for
bringing up Todd, but if there were warnings, educational state-
ments. For example public service announcements, where the t.v.
studios are required to offer so much time.
    In other words, if there were warnings out there, would Todd
still have gone forward? Forgive me, but is that a difficult ques-
tion?




                               \
                                     31
       Mr. RODE. I think that is a hard question to answer, because
    Todd’.s circumstances were that he was chronically depressed, and
    chromcally depressed people don’t always make the wisest deci-
    sions at certain times. AndI think that more needs to be done than
   just warnings.
       Mr. BILIRAKIS. Yes, and I am not disputing that. Maybe there is
   a lack of education out there, in terms of the concerns. I knew
   someone going through medical school in Australia, who befriended
   my family, anci I guess somebody said something about a bad stom-
   ach, and the next thing I knew, we received this stuff from China
   in the mail that he made arrangements for.
      So, those things take place. Well, you understand. I had a lot of
   confidence in the gentleman, but I didn’t take it. But agmn I wasn’t
   sure. So I wonder if that might be of some help from an immediate
   standpoint.
      Mr. RODE. I am sure that it will be, but it is not the total an-
  swer.
      Mr. Bilirakis. No, it is not the total answer. All right. Thank you,
  Mr. Chairman.
      Mr. GREENWOOD. The Chair thanks the gentleman, and recog-
  nizes the gentlelady from Colorado for questioning.
      Ms. DEGZTTE. Thank you, Mr. Chairman. I just echo what every-
  one else has said, and let me say that part of the frustration that
  this committee has had is the very nature of the Internet, and how
 someone can go on a computer, and they find a site that says this
 is a pharmacy, and order these drugs, and fill out a questionnaire,
 and unlike a traditional pharmacy, which has a physical location,
 the Internet doesn’t have that.
     And so we are really stricken with a very high degree of uncer-
 tainty as to what should the laws that we pass say. But having
 said that, I think you heard in my opening statement and others
 that some of us are very frustrated that we keep having these
 hearings, and these drugs keep coming in.
     And people like your son are dying, and it seems that there is
 an approach. Congressman Stupak and others have a bills and I
just want you to know that we intend to redouble our efforts to
both enforce existing laws to stop this from coming into the coun-
try, and also to pass any news laws that we can.
    But I think you have realized, and I think other families like
yours need to realize just passing a law banning this on the Inter-
net is riot going to immediately stop it, because it is hard to shut
down these sites.
    Having said that doesn’t mean we shouldn’t try. And I guess I
would just ask you a simple question, which is don’t you think that
other families like yours, who maybe have not experienced a trag-
edy yet, knew of the dangers and risks, and knew of the regulatory
challenges, they would support any efforts Congress might make
both to enforce existing laws and to try to pass new laws?
  Mrs. RODE. I certainly think so.
  Mr. RODE. I would hope so.
  Ms. DzGETTZ. And I will yield the balance of my time to Con-
gressman Stupak.
  Mr. STUPAK. Thanks for yielding. In your statement here, we
have seen the drugs that your son was taking, and all of those
                                    32

   were controlled substances. Therefore, there should have been a
   prescription. Do you know if with any of those containers there was
   a prescription for him to receive these drugs?
     Mr. RODE. What we picked up in his apartment, counsel has
   that. So the prescriptions were listed.
     Mr. STUPAK. Was there a prescription with the packaging? You
   see, underneath current law, and I am sure that someone will cor-
   rect me if I am wrong, but under current law, he could not have
   even received them unless there was a valid prescription with that
   package, because you have to have a prescription with it. That’s
  what Iam asking.
     Mr. RODE. Rephrase this question. I am having a little trouble
  with it.
     Mr. STUPAK. Sure. In order for a drug to be received through the
  mail in the Umted States, especially a controlled substance, there
  has to be a number of requirements if it Is going to come through
  the m ail, and that’s where he got the drugs, through the mail,

    ri~r,.,,ht9 RODE. That is our assumption, yes, sir.
       Mr. STUPAK. Okay. One of them is that there has to be a pre-
   scription if it is a controlled substance.
       Mr. RODE. Well, we did not find anything like that.
       Mr. STUPAK. And technically you can’t even ship it without a
   valid prescription and that is what is getting flooded in this coun-
   try.
       Mr. RODE. Well, this is what we were told by Customs.
       Mr. Stupak. Okay.
       Ms. DEGETTE. I yield back, Mr. Chairman.
       Mr. GREENWOOD. The Chair thanks the gentlelady, and recog-
  nizes for 5 minutes for inquiry the gentleman, Mr. Whitfield.
       Mr. WHITFIELD. Thank you, Mr. Chairman, and thank you all for
  coming today to helR us examine what we might be able to do to
  alleviate problems like this in the future. I just have a couple of
  questions.
      One, would you repeat for me the drugs that were involved in
  this instance? I thinkyou were pronouncing them, but I wasn’t
  sure. You said one was codeine?
      Mr. RODE. One was codeine.
      Mrs. RODE. The drugs that we were mentioned were the ones
 that were named on the death certificate as being having toxic
 doses, the ones that I mentioned earlier.
      Mr. WHITFIELD. Okay. And do you have the spelling of those?
      Mrs. RODE. Yes. I can spell it better than I can pronounce it. It
 is b-e-n-l-a-f-a-x-i-n-e.
     Mr. WHITFIELD. And what was the other?
     Mrs. RODE. P-r-o-p-o-x-y-p-h-e-n-e. And the third substance that
was found to be toxic was codeine.
     Mr. WHITFIELD. Okay. And all of those were listed on Todd’s
death certificate?
     Mrs. RODE. On Todd’s death certificate, yes.
     Mr. WHITFIELD. And how old was Todd?
    Mrs. RODE. Thirty-eight.
    Mr. WHITFIELD. Okay. And you know from which country this
came, but you have been requested not to talk about it?
                                   33
      Mr. RODE. That is correct.
      Mrs. RODE. All this information has been given though to the
   agencies.
      Mr. WHITFIELD. Okay. And I think they will be here today, and
   so I will yield back the balance of my time, Mr. Chairman...
      Mr. GREENWOOD. The Chair thanks the gentleman for his refor-
   mation. The common names of two of those drugs are Darvon and
   Zanax. The Chair recognizes for inquiry for 5 minutes the gen-
   tleman from Oklahoma,Mr. Largent.
      The gentleman passes. Mr. Bass. The gentleman passes. In that
  case, we have completed our inquiry. Again, Reverend and Mrs.
  Rode, thank you so very much for coming to Washington to testify,
  and you can be assured that this committee is going to work very,
  very hard to come up with a solution so that this doesn’t happen
  to the parents of other Americans. Thank you very much for com-

   in~Irs.~" RODE. Thank you very much.
       Mr. RODE. We appreciate all you have done, sir.
      Mr. GREENWOOD. You are excused. The Chair then calls forward
  the second panel, Dr. Donald Vereen, Office of the National Drug
  Control Policy; Ms. Laura Nagel, of the Drug Enforcement Admin-
  istration; Mr. William Hubbard of the Food and Drug Admin!stra-
  tion; Ms. Elizabeth Durant, of the U.S. Customs Service; Dr. Alan
  I. Leshner, Director of the National Institute on Drug Abuse; and
 Landon Gibbs, First Sergeant, of the Virginia State Police. Will you
 please come forward andbe seated.
      I thank the witnesses for their presence. You are aware that the
 committee is holding an investigative hearing, and when doing so,
 we have had the practice of taking testimony under oath. Do any
 ofyou have objections to testifying under oath?
     Seeing no objections, the Chair then advises you that under the
 rules of the House, and of the committee, you are entitled to be ad-
vised by counsel. Do you desire to be advised by counsel during
your testimony?
     Seeing no such interest, the Chair asks if you please rise and
raise our right hand, and I will swear you in.
     [Witnesses sworn.]
    Mr. GREENWOOD. Please be seated, and you are now under oath.
And we will recognize first for testimony Dr. Vereen. Tl~ank you,
sir. You are recognized for 5 minutes.
TESTIMONY OF DONALr} R. VEREEN, JR., DEPU’IT DIRECTOR,
 OFFICE OF NATIONAL DRUG CONTROL POLICY; LAURA M.
 NAGEL, DEPUTY ASSISTANT ADMINISTRATOR, OFFICE OF
 DIVERSION CONTROL, DRUG ENFORCEMENT ADMINISTRA-
 TION; ELIZABETH G. DURANT, EXECUTIVE DIRECTOR OF
 TRADE PROGRAMS, U.S. CUSTOMSSERVICE; WII.I.IAM K.
 HUBBARD, SENIOR ASSOCIATE COMMISSIONER FOR POLICY,
 PLANNING AND LEGISLATION, FOOD AND DRUG ADMINIS-
 TRATION; ~ I. LESHNER, DIRECTOR, NATIONAL INSTI-
 TUTE ON DRUG ABUSE; AND LANDON S. GIBBS, FIRST SER-
 GEANT, VIRGINIA STATE POLICE
 Mr. VEREEN. Good morning. Chairman Greenwood, Ranking
Member Deutsch, and distinguished members of the subcommittee,
                                     34

  my name is Dr. Donald Vereen, and I have the distinct honor of
  coming before the subcommittee today as the Deputy Director of
  the Office of National Drug Control Policy.
    First, as the father of two children, I want to extend my heart-
  felt condolences to Reverend and Mrs. Edwin Rode on the loss of
  their son, Todd. Drug prevention, education, and treatment for
    ~outh  and adults
      rug efforts in themust remain
                         Federal,     theand
                                  State,  heart andlevels
                                             local   soul of
                                                          of drug
                                                             our counter-
                                                                  control.
       On May 10, President Bush stated that the most effective way
    to reduce the supply of drugs in America is to reduce the demand
    for drugs in America. Therefore, this administration will focus un-
    precedented attention on the demand side of this problem. We rec-
    ognize that the most important work to reduce drug use is done in
   America’s living rooms and classrooms, churches, synagogues,
    mosques, the work place, and in our neighborhoods.
       ONDCP is committed to continuing to improve our drug preven-
   tion efforts to avoid such tragedies in the future. I want to thank
   the subcommittee for the opportunity to testify on the subject of
   personal importation of controlled substances.
      ONDCP greatly appreciates your continuing interest in this pub-
   lic health and safety issues associated with the importation of
   pharmaceuticals. I realize that my time is limited, and I will keep
   my opening remarks brief, and focused on ONDCP’s coordinating
   role m this issue. I respectfully request that the subcommittee
  enter my written statement into the record.
      Mr. GREENWOOD. That will be done, sir.
      Mr. VEREe.N. ONDCP recently began to assist in coordinating a
  response to the challenges posed by the personal importation of
  controlled substances across the land border of the United States.
     Although ONDCP is well suited to provide assistance on issues
  transcending the jurisdictional boundaries of several departments
  and agencies, we recognize the institutional expertise that resides
 in other agencies that are represented here today.
     The DEA, the FDA, the Customs Service, and NIDA, the Na-
 tional Institute on Drug Abuse, are working closely together to en-
 sure that citizens of our country can continue to rely on the guide-
 lines established for using controlled substances in a manner that
 maximizes health, safety, and efficacy.
     The solution to these challenges is complex. We must consider
 the interaction among a variety of statutes, regulations, enforce-
 ment practices, research, and citizen awareness.
     Let me be clear that despite the challenges, the DEA and FDA
have assured us that they will continue to provide the U.S. Cus-
toms Service with the guidance that they require to carry out their
mission relating to the importation of pharmaceuticals effectively,
and with limited inconvenience to licit commerce and personal
travel.
    Since becoming involved in assisting and coordinating a U.S. re-
sponse to the personal importation of personal-use pharma-
ceuticals, and in particular controlled substances, ONDCP last
month convened four separate meetings with the DEA, FDA, U.S.
Customs Service, and NIDA.
   We have made substantial progress, and I believe that we are
moving forward toward forms of resoluti~,~. We know that there is




                                \
                                             35

   some diversion of legally produced pharmaceutical controlled sub-
   stances in the U.S., and that drug users and traffickers also obtain
   these controlled substances from other places. For example, Mexi-
   can pharmacies.
     Both the U.S. and Mexican governments understand the issues
   and will continue to work together to address them. In fact, the
   DEA has two diversion investigators assigned to Mexico City--
   where they are responsible for coordinating bilateral regulatory ef-
  forts in any investigations of this sort of diversion.
     Turning to the science, we are fortunate to have NIDA providing
  the scientific basis for our policies. In fact, I would like to commend
  NIDA for the major initiative that it recently launched on prescrip-
  tion drug abuse and misuse.
     Unfortunately, there are a number of factors that indicate pre-
  scription drug use and abuse are increasing. I will give an illus-
  trative example of this research, and I am certain that Dr. Leshner
  will address this issue more completely in his remarks.
    In 1999, more than 9 million Americans, age 12 and older, re-
 PoTrted
     hat past  yearthe
          is from   useNational
                        of prescription drugsSurvey
                                  Household   for non-medical  reasons.
                                                     from SAMHSA     at
 HHS. Of these 9 million people, one-quarter or more misused pre-
 scription drugs for the first time the year prior to the survey.
    Furthermore, of these 9 million people, an estimated 4 million re-
 ported using prescription drugs for non-medical purposes in the
 month prior to the survey. So, in conclusion, developing policy and
 implementing procedures to manage effectively the use and move-
 ment of controlled substances requires a holistic, long-term, and re-
 search-based approach.
   ONDCP is confident that the agencies involved will continue to
 make steady and significant progress on all of those fronts. Mr.
 Chairman, I am pleased to answer any questions at this time, or
 whenever it is appropriate.
   [The prepared statement of Donald R. Vereen follows:]
   PREPARED STATEMENT OF DONALD R. VEREEN, JR., DEPUTY        DZRECTOR, OFFICE OF
                       NATIONAL DRUG CONTROL POLICY
                                    INTRODUCTION
   On behalf of the Office of National Drug Control Policy (ONDCP), I want to thank
 the Subcommittee for the opportunity to testify before you on the subject of personal
 importation of controlled substances. Chairman Greenwood, _Ranking Member
 Deutsch, distinguished members of the Subcommittee, we greatly appreciate your
 continuing interest in the public health and safety issues associated with the impor-
tation of pharmaceuticals. The critical oversight of this Subcommittee assists
ONDCP in its coordinating role in ensuring continuity and consistency in the’Execu-
tive Depm~ent and agency efforts to provide a comprehensive response tothe
issue of personal importation and potential diversion of controlled substances. This
comprehensive response is essential to our success in reducing drug ~ and its con-
sequences in our nation. We know that there is no single solution that can effec-
tively address this multifaceted challenge Drug use prevention, treatment, and
search; as well as law enforcement, protection of our borders, drug interdiction, and
international cooperation remain necessary components of our efforts.
                    i
  COORDINATION ISSUES SURROUNDING THE PERSONAL IMPORTATION OF CONTROU,ED
                                    SUBSTANCES

  As the Subcommittee is aware, ONDCP is a unique organization within the Exec-
utive Office of the President that has the dual mission of serving as the President’s
primary Executive Branch support for counter-drag policy and program oversight
While managing several diverse programmatic responsibilities. ONDCI~s policy role




                                         \
                                              36
      consists primarily of developing national dru~ control policy, developing drug control
      budget priorities, coordina~ng and overseeing the implementation of that policy,
      and evaluating drug control programs to ensure that federal departments and agen-
      cies remain focused and coordinated for maximum efficiency andeffectiveness.
         ONDCP was recently asked to assist in coordinating a response to the challenges
      posed by the personal importation of controlled substances across the land border
      of the United States. ONDCP is particularly well-suited to provide such assistance,
      as this issue transcends the typical juri_’sdictional boundaries of one department or
      agency. However, ONDCP recegni’zes the great institutional expertise that resides
     in the other agencies represented today. ONDCP takes great pride in the fact that
     the Drug Enforcement Administration (DEA), the Food and Drug Administration
     (FDA), the United States Customs Service (USCS), and the National Institute on
     Drug Abuse (N’IDA) are working closely together to ensure the citizens of our coun-
     try can continue to rely on the guidelines established for using controlled substances
     in a manner that maximizes health, safety, and efficacy.
        ONDCP is committed to supporting our inter-agency counterparts in their efforts
    to implement a system with respect to the import of controlled substances that
    draws the appropriate balances among the need to prevent diversion, promote public
    health and safety by permitting travelers to have the pharmaceutical controlled sub-
    stances they need, and the need for straightforward standards for Customs to apply
    at our busy ports of entry. Clearly, the solution to these challenges, is complex; it
    involves a variety of statutes, regulations, enforcement practices, research, and cit-
    izen awareness. As with any complex, multi-jurisdictional solution to a public health
    and safety issue, the perfect solution will not be conceived, or implemented over-
    night. There is no silver bullet approach; all affected departments and agencies
    must bring their own expertise and authorities to bear if we are to succeed. Recog-
    nizing that ONDCP only recently became involved in this coordination, the DEA
   and FDA have advised us that they will continue to provide the USCS with the
   guidance they require to carry out their mission relating to the importation of phar-
   maceuticals effectively and with limited inconvenience to licit commerce andper-
   sonal travel. Clear guidance is essential if we expect Customs officials to continue
   their efforts, which typically process 1.3 million passengers and nearly 350,000 vehi-
   cles at ports and border crossings across the United States each and every day of
   the year.
       The cross-border diversion of pharmaceutical controlled substances obwously has
   an international component. Some diversion of foreign produced pharmaceutical con-
  trolled substances involves U.S. drug users or traffickers who obtain controlled sub-
  stance pharmaceuticals, including Rohypnol and OxyContin, from Mexican phar-
  macies. The U.S. government highlighted the need to better control the movement
  of prescription drugs during the April 2-3, 2001, U.S/Mexico Senior Law Enforce-
  ment Plenary. The Mexican government understands the issues and agreed to ad-
  dress them, although they have not yet presented a specific course of action. We will
  continue to follow-up with them. DEA has two diversion investigators assigned to
  Mexico City where they are responsible for coordinating bilateral regulatory efforts
  and any investigations of this sort of diversion.
      We cannot forget that the basis for our involvement is preserving the safety of
  our citizens. In order to maintain credibility with those we seek to protect, the ap-
 proaches we employ must be rational and research-based, We are fortunate to have
 N’IDA providing the scientific basis for our policies. In fact, I would like to commend
 N’IDA for the major initiative it recently launched on prescription drug abuse and
 misuse, resulting in a Research Report on Prescription Drugs Abuse and Addiction.
 NIDA should also be recognized for its ability to translate its findings into clear,
 concise messages which it disseminates to professionals and the general public
 alike.
     Unfortunately, there are a number of factors that indicate prescription drug use
 and abuse are increasing:
 ¯ In 1999, more than nine million Americans aged 12 and older reported past year
        use of prescription drugs for non-medical reasons. (National Household Survey
        on Drug Abuse)
¯ Of those nine million people, one quarter or more misused prescription drugs for
       the first time the year prior to the survey.
¯ Furthermore, of those nine million people, an estimated 4 million reported using
       prescription drugs for non-medical purposes in the month prior to the survey.
¯ N’IDA’s Community Epidemiology Work Group which monitors 21 major U.S. met-
       ropolitan areas for community-level drug use and abuse trends, also reports a
       general increase in abuse of selected prescription drugs in sever, d cities in re-
       cent years.
                                           37
                                       CONCLUSION
      Developing policy and implementing programs and pr,~uree to manage effec-
   tively the use and movement of controlled substances requires a holistic, long-term,
   and re.arch.based approach. While we c@nnot expect to resolve these challenges
   overnight, we can and will continue to make steady and significant progress on all
  fronts. Since becoming involved in this issue, ONDCP has convenea several inter-
  agency meetings to identify the myriad of issues involved in maximizing the effec-
  tiveness of our policy concerning the personal importation of controlled substances
  across the U.S. land borders. ONDCP will remain an active participant in the deci-
  sion-making and implementation processes.
     We look to this Subcommittee, and indeed the entire Congress, to continue pro-
  vi’din_g bipartisan leadership in this effort. ONDCP is committed to working within
  the Executive Branch, as well as with Congress, state and local governments, inter-
  national participants, and private citizens to reduce drug use and its consequences
  in .our nation.
    Mr. GREENWOOD. The Chair thanks the gentleman and we will
  hear from each of our witnesses, and then begin the questioning.
    Ms. Nagel.
                     TESTIMONY OF LAURA M. NAGEL
     Ms. NAGEL. Chairman Greenwood, Ranking Member Deutsch,
   and other members of the subcommittee, I would like to thank you
  for the opportunity to address the subcommittee regarding current
  Federal law and DEA regulations which allow for the importation
  of controlled substances under the personal medical use exemption.
     I would also like to extend my personal condolences to the Rode
  family. Mr. Chairman, on behalf of Administrator Marshall, I
  would like to thank the subcommittee for its interest and support
  in assisting the DEA in carrying out our mission of enforcing the
  Nation’s drug laws.
    The U.S. is party to two international treaties which control the
 international trade in licit narcotic and psychotropic substances:
 The United Nations Single Convention on Narcotics of 1961; and
 the United Nations Convention on Psychotropic Substances of
  1971.
    The DEA is designated as the U.S. competent authority for en-
 suring the U.S. meets its obligations under these treaties. A critical
 obligation is our regulation and control of the import and export of
 licit narcotic and psychotropic substances.
    Tl~e U.S. law pertaining to licit controlled substances is con-
tained in the Controlled Substances Act of 1970. Enforcement of
the CSA is the responsibility of the DEA. The FDA also plays a
critical role in regard to controlled substances.
    As the FederaI authority for regulating all controlled and non-
controlled prescription drugs from a health and safety perspective,
the FDA’s authority is contained in the Food, Drug, and Cosmetic
 Act.
   Thus, controlled substances are subject to regulation by both the
 FDA and DEA. Together, the FDCA and the CSA provide a frame-
work to protect the health and safety of the American public, and
collaboratlvely, the DEA and FDA strive for consistent application
of Federal laws.
   Additionally, the United States Customs Service is responsible
for enforcing the import and export provisions of the CSA at U.S.
land borders. The CSA contains a personal medical use exemption
to allow international travelers, both U.S. citizens and others, to
                                    38
     leave and enter the U.S. with controlled substances for their per-
     sonal legitimate medical use.
        This exemption is consistent with the 1971 Convention on Psy-
     chotropic Substances. The treaty clearly seeks to provide a means
     to allow international travelers to carry personal use quantities of
     controlled substance medications while visiting foreign countries.
        The CSA exemption does the same. However, neither the treaty
     nor the U.S. statutes permit controlled substances to be imported
     under the medical use provision via overnight courier, unaccom-
     panied baggage, parcel service, U.S. or international mail.
        Nor does the exemption permit one person to enter the U.S. with
    controlled substances intended for the personal use of another per-
    son. The Controlled Substances Trafficking Prohibition Act was in-
    troduced in the U.S. House of Representatives on April 1, 199&, to
    amend the medical use exemption.
   ¯ It was signed into law by the President on November 10, 1998.
    The Act addressed the fact that large quantities of controlled sub-
    stances were being brought into the U.S. from Mexico by individ-
    uals misusing the exemption in order to divert pharmaceutical con-
    trolled substances into illicit channels.
       The bill amended the Controlled Substances Act to prohibit any
   U.S. resident from entering the U.S. with more than 50 dosage
  units of a controlled substance through a land border crossing with
  Mexico or Canada unless they could demonstrate they possessed a
  valld prescription for the substance, and it was issued by a prop-
  erly licensed U.S. physician.
       This does not mean that any U.S. resident may enter the U.S.
  with up to 50 dosage units of a controlled substance, no questions
  asked. Rather, the resident must satisfy all the requirements set
  forth in 21 CFR 1301.26.
      This includes the requirement that the importation is authorized
  or permitted under other Federal and State law. For example, if
 there is evidence that the drugs are not for legitimate personal
 medical use, and the same person makes repeated attempts over a
 short period of time to import new packages of controlled sub-
 stances for claimed personal medical use, or the person has a vari-
 ety of different controlled substances under circumstances that are
 indicative of diversion, the importation does not comply with either
 9569a)(1), or the DEA regulations, and therefore must be dis-
 allowed.
      Since the passage of the Act, the DEA has received information
 from the U.S. Customs Service that indicates that individuals are
 circumventing provisions of the personal medical use exemption.
     We are currently considering ways of addressing this problem,
such as amending our regulation to provide the clarity and guid-
ance that the Customs Service needs to develop a clear, concise,
and enforceable policy for its inspectors at the Nation’s borders.
     Before concluding, I would like to thank my colleagues at the
FDA and U.S. Customs Service, and ONDCP for their cooperation
in addressing this very important_issue, Fi__nally, Mr. Chairman, I
think you and the members of the subcommittee for the oppor-
tunity to comment on this topic. I look forward to addressing any
questions that you may have.
    [The prepared statement of Laura M. Nagel follows:]
                                             39
     PREPARED STATEMENT OF LAURA M. NAGEL, DEPUTY ASSISTANT ADMINISTRATOR,
         OFFICE OF DIVERSION CONTROL, DRUG ENFORCEMENT ADMINISTRATION
        Chairman Greenwood, Ranking Member Deutsch, and other members of the Sub-
     committee, I would like to thank you for the opportunity to address this Sub-
     committee regarding current federal law and DEA ~gulations which allow for the
     importation of controlled substances under the personal medical use exemption. Mr.
     Chairman, on behalf of Administrator Marshall, I would like to thank the Sub-
     committee for its interest and support in assisting the Drug Enforcement Adminis-
     tration (DEA) to carry out our mission of enforcing the Nation’s drug laws.
        The United States is a party to two international treaties which control the inter-
     national trade in licit narcotic and psychotropic substances: the United Nations Sin-
     gle Convention on Narcotics (1961) and the United Nations Convention on Psycho-
     h’opic Substances (1971). The DEA is designated as the U.S. competent authority
     for ensuring that the United States meets its obligations under these treaties. A
     critical obligation is DEA’s regulation and control o~" the import and export of licit
    narcotic and psychotropic substances.
       The U.S. law pertaining to licit controlled substances is contained in the Con-
    trolled Substances Act of 1970 (CSA). Enforcement of the CSA is the responsibility
    of the DEA. The Food and Drug Administration (FDA) also plays a criticalrole with
    regard to controlled substances. As the federal authority for regulating all controlled
    and non-controlled prescription drugs from a health and safety perspective, the
    FDA’s authority is contained in the Food, Drug and Cosmetic Act (FDCA). Thus,
    controlled substances are subject to regulation by both the FDA and the DEA. To-
    gether, the FDCA and the CSAprovide a framework toprotect the health and safety
    of the American public, and colIaboratively, DEA and FDA strive for consistent ap-
    plication of federal laws. Additionally, the United States Customs Service is respon-
    sible for enforcing the import and export provisions of the CSA at U.S. land borders.
       The CSA contains a personal medical use exemption to allow international trav-
   elers, both U.S. citizens and others, to enter and leave the U.S. with controlled sub-
   stances for their legitimate personal medical use. Specifically, Section 95C(a) of the
   CSA, entitled "Exemption Authority, Individual Possessing Controlled Substance,"
   states that the "Attorney General may by regulation exempt from sections 952(a)
   and (b), 953, 954 and 955 of this title any individual who has a controlled substance
   (except substances in Schedule I) in his possession for his personal medical use, or
   for administration to an animal accompanying him, if he lawfully obtained such sub-
   stance and he makes a declaration (or gives such other notification) as the Attorney
   General may by regulation require."
      This exemption is consistent with the 1971 Convention on Psychotropic Sub-
   stances. Article 4 (a) of the Convention states, with respect to psychotropic sub-
   stances other than those in Schedule I, parties may permit: "The carrying by inter.
   national travellers of small quantities of preparations for personal use; each Party
  shall be entitled, however, to satisfy itself that these preparations have been law-
  fully obtained[.]" The official commentary to the treaty explains the purpose of this
  provision: "[This provision] applies only to small quantities needed for personal use,
  Le. to such quantities as the traveller may require during his journey or voyage and
  until he is able to provide himself with the medicine in question in the country of
  destination... In view of the express provision that each Party (i.e. the countries of
  transit and destination) is entitled to satisfy itself that the preparations have been
  lawfully obtained, it would be useful to require the traveller to carry a medical pre-
  scription or in cases in which the prescription is withheld by the pharmacist, a du-
 plicate or satisfactory copy of the prescription showing that the preparations have
 been lawfully acquired."
      Clearly, the treaty seeks to provide a means to allow inten~a~ional travelers to
 carry personal use quantities of controlled substance medicatioI~ while visiting for-
 eign countries. The CSA exemption does the ssme; however, neither the treaty nor
 U.S. statutes permit controlled substances to be imported under the personal med-
 ical use provision via overnight courier, unaccompam’ed baggage, parcel service, U.S.
 or international mail. Nor does the exemption permit one person to enter or depart
 the U.S. with controlled substances intended for the personal medical use of another
person.
     As set forth in the DEA regulation on this issue, 21 CFR Section 1301.26, anyone
who seeks to import a contr.~olled subs~n~, for persona! _m~dical use~must satisfy
all bf fli~-following requirements:
(a) The controlled substance is in the original container in which it was dispensed
       to the individual; and
(b) The individual makes a declaration to an appropriate official of the U.S. Customs
       Service stating:.




                                         \
                                                 4O
             1) The controlled substance is possessed for his/her personal use, or for an ani-
               mal accompanying him/her;
            2) The trade or chemical name and the symbol designating the schedule of the
               controlled substance if it appears on the container label, or if such does not
               appear on the label, the name and address of the pharmacy or practitioner
               who dispensed’the substance and the proscription number, if any; and
       (c) The importation of the controlled substance for personal medical use is author-
            ized or permitted under other Federal laws and state law.
          The "Conh~olled Substances Trafficking Prohibition Act" ("the Act") (Pub. L. 105-
       357), was introduced in the U.S. House of Representatives on April 1, 1998, to
       amend the Personal Medical Use Exemption. It was signed into law by the Presi-
       dent on November 10, 1998. The Act addressed the fact that large quantities of con-
      trolled substances were being brought into the U.S. from Mexico by individuals mis-
      using the exemption in order to divert pharmaceutical controlled substances into t-
      licit channels. The bill amended the CSA to prohibit any U.S. resident from entering
      the U.S. with more than 50 dosage units of a controlled substance through a land
      border crossing with Mexico or Canada unless they demonstrate that they posses
      a valid prescription for the substance, issued by a properly licensed U.S. physician.
      This does not mean that any U.S. resident may enter the United States with up
      to 50 dosage units of a particular controlled substance "no questions asked." Rather,
      the resident must satisfy all the requirements set forth in 21 CFR 1301.26. States
       may impose additional requiremer~ts as well.
         For example, if there is evidence that the drugs are not for legitimate personal
       medical use (e.g., the same person hss made repeated attempts over a short time
      period to import new packages of controlled ,mbstances for claimed personal medical
      use; or the person has a variety of difff.irent controlled substances under cir-
      cumstances that are indicative of diversion), the importation does not comply either
      with § 956(a)(1) nor the DEA regulations and must, therefore, be disallowed.
         Furthermore, the requirement specified in 21 CFR 1301.26( )--that the importa-
      tion for personal medical use is authorized or permitted under other Federallaws
      and state law--must be satisfied regardless whether the person importing is a U.S.
      resident with no more than 50 dosage units of a controlled substance. For example,
      if a person were seeking to import a particular controlled substance for personal
      medical use, and the Food and Drug Administration advised the United States Cus-
      toms Service that importation of the drug should be disallowed under the Food,
      Drug, and Cosmetic Act, the importation would not comply with 21 CFR 1301.26(c)
      and would have to be denied.
        In the same way, if a person sought to import a controlled substance for purported
     personal medical use when entering the lYnited States in a border state that pro-
     hibits either the importation or possession of the controlled substance, such importa-
     tion must be disallowed under 21 CFR 1301.26(c).
        Since the passage of the Act, DEA has received information from the United
     States Customs Service that indicates that individuals are circumventing provisions
     of the Personal Medical Use Exemption by making repeated trips across the border
     to obtain controlled substances. We are currently considering ways of addressing
     this problem, such as amending DEA’s regulations to provide the clarity and guid-
     ance that the Customs Service needs to develop a clear, concise and enforceable pol-
     icy for its inspectors at the Nation’s land borders.
      Before concluding, I would like to thank my colleagues at the Food and Drug Ad-
    ministration, the United States Customs Service, and the Office of National Drug
    Control Policy for their cooperation in addressing this very important issue. Finally,
    Mr. Chairman, I thank you and the members of this Subcommittee for the ~ppor-
    tunity to comment on this topic. I look forward to addressing any questions that you
    may have at the appropriate time.
      Mr. GREENWOOD. The Chair thanks the gentlelady for her testi-
    mony, and recognizes Mrs. Elizabeth Durant from the U.S. Cus-
    toms Service for hers.
              TESTIMONY OF ELIZABETH G. DURANT
      Ms. DURANT. Mr. Chairman, and members of the committee,
........ thank you for this opporC~nity-totestify. I man Elizabeth Durant, ........
         Executive Director of Trade Programs at the U.S. Customs.
           Today, I would like to discuss with you the U.S. Custom’s efforts
        to address the rising trend of personal and bulk importations of
        pharmaceutical products into the United States. I would also like



                                          \
                                   41

    to extend our sympathy on behalf of the U.S. Customs to the Rode
    family.
      The Customs Service enforces over 400 regulations for more than
    40 other Federal agencies at U.S. borders. These include the laws
    that prohibit the importation of illegal or unapproved pharma-
   ceuticals that fall under the jurisdiction of both the FDA and DEA.
      The Customs Services is concerned with three particular aspects
   of the importation of pharrn.aceuticals; those that are purchased
   through the Internet and shipped through our international mail
   faclhtles, those carried into the Umted States by mdlwduals
   transiting our land borders; and imports of bulk shipments of phar-
   maceuticals.
      The growth of the Internet has spawned a wave of pharma-
   ceutical purchases on-line¯ These purchases are most commonly
   sent through the U.S. mail. We have Customs Inspectors stationed
   at 14 international mail branches at postal facilities across the
   United States to contend with these shipments.
      Detecting prohibited pharmaceuticals among the tens of millions
   of parcels passing through our mail facilities each year presents a
  massive challenge. Our limited resources require a risk manage-
  ment approach with which we utilize advance intelligence, records
  of past seizures, and other factors to locate packages that present
  the most significant threat.
     Customs laboratories also play a critical part in our investiga-
  tions. Their expertise is world-renowned. We maintain fully
  equipped labs at seven locations around the country. In addition,
  we have three mobile labs to deploy at any point along our borders.
     We are confident in the forensic capability of our labs to find dis-
  crepancies in shipments of bulk and finished pharmaceuticals. But
  where we do require assistance, specifically from the Food and
  Drug Administration, is in the establishment of effective national
  standards for the interdiction of pharmaceuticals subject to FDA
 laws.
     The development of such standards is critical to customs. To that
 end, we have been working closely with FDA to develop the needed
 guidelines. We began by forming a joint task force to examine
 pharmaceutical purchases shipped by U.S. mail.
     The task force set up a pilot in Los An.,geles at the Carson mail
 facility¯ During that time the FDA detaded four full-time employ-
 ees, who observed first-hand the daunting volume of packages
 screened by Customs every day.
     Over a period of 24 work days, the FDA detained a total of 721
parcels, or just over 93 percent of this amount were denied entry,
and only 44 were released. It is important to note that without the
presence of FDA inspectors, U.S. Customs would have had to de-
tain 3,000 packages per week, or about 16,000 packages over an
equal time span under the existing guidelines provided to your per-
sonnel.
    In light of these results, we understand that the FDA is revising
its current policy to._reflect almore practical and workable ap- ..........
proach.) Customs is working with the FDA to devise additional
means to improve screening for these products.
   However, we are awaiting the FDA’s final.policy before we decide
whether or not to move ahead with these imtiatives. Travelers who




                              \i
                                           42
       attempt to import pharmaceuticals upon their return to the U.S.
       are also a source of concern.
       * Again, we are seeking guidance from FDA and DEA on t~ds
      front. Recently, Customs proposed a plan that more sharply defines
      the current broad discretion given to Customs Inspectors to decide
      whether or not an importation is for a legitimate personal medical
      use. That plan is currently under review by both agencles.
         While the Customs Service is currently focusing a great deal of
      effort on the interdiction of finished pharmaceuticals, we also rec-
      ognize the threat posed by the importation of bulk pharma-
      ceuticals.
         In meetings with the Pharmaceutical Security Institute and
      other members of the pharmaceutical security community, the
      problem of counterfeit bulk pharmaceuticals continues to be a pri-
            °*i~’I’~
                ÷" asserts the opinion that foreign trade zones that produce fin-
            ished pharmaceuticals habitually import cheap counterfeit bulk
            pharmaceuticals to support their production. In response, Customs
            initiated a multi-faceted counterfeit pharmaceutical interdiction
            program called Operation Safeguard.
               Operation Safeguard was carried out between September and Oc-
            tober of 2000 at the International Mail Branches at Dulles Airport
            and Oakland, California. The operation was intended to give Cus-
            toms a. snapshot of the types of pharmaceutical products entering
            the Umted States.
               That snapshot revealed that a vast percentage, perhaps as much
           as 90 percent of the pharmaceuticals that enter the U.S. via the
           mail do so in a manner that violates FDA and/or DEA require-
           ments.
              Counterfeit pharmaceuticals enter in both wholesale and retail
           quantities. Additional problems include expired materials, products
           that have not been approved by the FDA, products made in facili-
           ties not under proper regulation, and products not having the prop-
           er usage instructions.
              To offer an example, our seizures included a 3,000 tab shipment
          of a counterfeit drug with an expiration date of 1980.
              Under the second stage of Operation Safeguard, scheduled to
          begin shortly, Customs will focus on bulk pharmaceuticals proc-
          essed in various facilities around the country, including foreign
          trade zones. This will help us to determine the level of counter-
          feiting taking place.
             In addition, our Office of Investigations is continuing to work-
          with the F.DA and DEA to combat the sale of prohibited pharma-
          ceuticals wa the Internet. Customs’ CyberSmuggling Center is
          playing a leading role in these cases. Our efforts to date have in-
         cluded a successful investigation with authorities in Thailand that
         closed down seven on-line pharmaceutical sites operating in that
         country.
             Just last March, Thai authorities, again using information devel-
.... ~Oped by :Customs, executed three search warrants at the head-
       i quarters of an illegal Internet pharmacy marketing steroids and
         Viagra.
             From an overall perspective, a spiraling volume of goods at our
     f
         borders     has put immense pressure on our ability to enforce the Na-
                                     43
      tion’s laws while facilitating international trade. We have taken
      many steps to address the anticipated challenges.
         I want to thank you and the members of the committee for con-
      sidering the Customs Service in your re.view of the importation of
      personal and bulk pharmaceuticals. This is an issue that speaks di-
     rectly to our mission.
        We will continue to make every effort possible to work with Con-
     gress and our fellow inspection agencies to address the health and
     safety concerns of the American people. Mr. Chairman, we have a
     short video. If you have time, we would like to show you so that
     you can see.
        Mr. GREENWOOD. Without objection, we would be delighted to see
     the video.
        [Video shown.]
        Ms. DURANT. This is a video of operations at our mail facility at
    Dulles International Airport. You can see that the mail comes to
    us on conveyer belts delivered from the Postal Service. We x-ray all
    packages of foreign mail. From the x-rays and other factors, based
    on the experience of our inspectors, sort from this vast number to
    determine those that present the greatest risk for evasion.
        The Dulles facility receives approximately 70,000 packages a
    week. I know, because I was just in Memphis that our Fed Ex hub
    receives 70,000 packages a night. So it is quite a daunting task for
   us to refine our sorting so that we have the best chance of cap-
   turing those that are at most risk to the American public.
       You can see the kinds of drugs that come in through the mail.
   They are not even in bottles many times, just loose in paper. We
   have counterfeit drugs. We have grey market drugs. We have pro-
   hibited drugs, and we have unapproved drugs, the whole gamut of
   illegal substances through our mail facility at Dulles. This is a situ-
   ation that is pretty much replicated around the country.
       While many of the illegal substances are smuggled and are hid-
   den on purpose, some are just in packages, in boxes. I guess they
  figure they will take their chances that we won’t catch them. This
  is a daily occurrence at Dulles. Thank you.
      Mr. Chairman, I have a few examples to show you of the kinds
  of things that we find that we know could not possibly be for per-
  sonal use. This first parcel is multiple types of prescription drugs
  in a single package. This particular package was imported from
  Thailand. We believe it’s for black market distribution in the
 United States. We believe that these kinds of shipments then go
 to garage type pharmacies that may be operating domestically in
 the United States, as well as the ones overseas.
      These are grey market drugs which are available in the United
 States. We don’t know what the strength of them is. There is no
 guarantee that the user has the correct warning implications, all
 the issues this committee brought up earlier today about the super-
 vision of taking prescription drugs that’s needed.
     This is a scheduled substance. This is actually fen-phen, which
 has been prohibited in the United States.
     This substance is gammahydroxybutyrate, which is used in con-
junction with the date rape drug. It is used in club scenes known
as liquid X. It is linked to date rape because of the confusion and
unconsciousness that it causes.
                                               44

      This is your seizure, Mr. Chairman. This is the amylnitrate la-
   beled as Jungle Juice, that you saw when you were out at our Dul-
   les facility. So you can see it is an amazing array of the different
   types of things that we’re finding every day.
    Thank you, sir. I will be happy to take questions later.
     [The prepared statement of Elizabeth G. Durant follows:]
     PREPARED STATEMENT OF EL]Z~BrrH G. DURANT, EXECUTrVV, DIRECTOR OF TRADE
                     PROGRAMS AT THE U.S. CUSTOMS SERVICE
      Mr. Chairman, members of the Committee, thank you for this opportunity to tes-
   tify. I am Elizabeth Durant, Executive Director of Trade Programs at the US. Cus-
   toms Service. Today I would like to discuss with you U.S. ~ustoms’ efforts to ad-
   dress the rising trend of personal and bulk importations of pharmaceutical products
       into the United States.
          The Customs Service enforces over 400 regulations for more than 40 other federal
       agencies at U.S. borders. Thesf. include the laws that prohibit the importation of il-
       legal or unapproved pharmaceuticals that fall under the jurisdiction of both the
      FDA and DEA.
          The Customs Service is concerned with three particular aspects of the importation
      of pharmaceuticals: those thst are purchased through the Internet and shipped
      through our international mail facilities; those carried into the United States by in-
      dividuals transiting our land borders, and imports of bulk shipments of pharma-
      ceuticals.
         The growth of the Internet has spawned a wave of pharmaceutical purchases on-
      line. These purchases are most commonly sent through the U.S. mail. We have Cus-
, toms Inspectors stationed at fourteen international mail branches at postal facilities
     across the United States to contend with these shipments. These facilities are lo-
     cated at New York’s John F. Kennedy Airport; Newark, New Jersey; Dulles Airport
     in Virginia, Chicago, Detroit, Buffalo, Miami, Dallas, Charlotte, Honolulu, Carson
     Airport in Los Angeles, Seattle, and Oakland/San Francisco.
         ISetecting prohi6ited pharmaceuticals aniongst the tens of millions of parcels pass-
     ing through our mail facilities each year presents a massive challenge. Our limited
    resources require a risk management approach, with which we utilize advance intel-
    ligence, records of past seizures, and other factors to locate packages that present
    the most significant threat.
        Customs laboratories also play a critical part in our investigations. Their exper-
    tise in analyzing everything from textiles, to foreign oil, to food products to deter-
    mine point of origin and composition is world-renowned. We maintain fully equipped
    labs at the following locatiom~: New York; Chicago; Savannah; New Orleans; Los An-
    geles; San Francisco and San Juan. In addition, we have three mobile labs to deploy
    at an~_ point along our borders.
        We re confident in the forensic capability of our labs to find discrepancies in ship-
   ments of bulk and finished pharmaceuticals. But where we do require assistance,
   specifically from the Food and Drug Administration, is in the establishment of effec-
   tive national standards for the interdiction of pharmaceuticals sub)ect to FDA laws.
        The development of such standards is critical to Customs. To that end, we have
   been working closely with FDA to develop the needed guidelines. We began by form-
   ing a joint task force to e_xamine pharmaceutical purchases shipped by U.S. mail.
  The task force set up a pilot program in LosAngeles at the Carson marl facility.
  The pilot ran for thirty days, from January 15th through February 15th of this year.
  During that time, FDA detailed four full-time employees who observed first-hand
  the daunting volume of packages screened by Customs every day.
       Over a period of twenty-four work-days, the FDA detained a total of 721 parcels.
  677 parcels, or just over 93 percent of this amount, were denied entry and 44, or
  six percent, were released for delivery by the Postal Service. It is important to note
  that without the presence of FDA inspectors, U.S. Customs would have had to de-
  tain some 3,000 packages per week, or about 15,000 packages over an equal time
 span, under the existing gmdelines provided to ourpersonnel.
      In light of these results, we understand that the FDA is revising its current policy
 to reflect a more practical and workable approach. Customs is working with the
 FDA to devise additional means to improve screening for these products, such as
 implementation of a pre-approval process and the installation of digital cameras in
 mail facilities to supplement staffing shortfalls. However, we are awaiting the FDA’s
 final policy before we decide whether or not to move ahead with these initiatives.
     Travelers who attempt to import pharmaceuticals upon their return to the U.S.
are also a source of concern. Again, we are seeking the guidance of the FDA and
                                             45
     DEA on this front. Recently, Customs proposed a plan that that more sharply de-
     fines the current broad discretion given to Customs inspectors to decide whether or
     not an importation is for a "legitimate personal medical use". That plan is currently
    under rewew by both agencies.
       While the Customs Service is currently focusing a great deal of effort on the inter-
    diction of finished pharmaceuticals, we also recognize the threat posed by the impor-
    tation of bulk pharmaceuticals. In meetings with the Pharmaceutical Security Insti-
    tute (PSI) and other members of the pharmaceutical security community, the prob-
    lem of counterfeit bulk pharmaceuticals continues to be a priority. PSI asserts the
    opinion that foreign trade zones that produce finished pharmaceuticals habitually
    import cheap counterfeit bulk pharmaceuticals to support their production.
       In response, Customs initiated a multi-faceted counterfeit pharmaceutical inter-
    diction program called "Operation Safeguard". Operation Safeguard was carried out
    between September and October of 2000 at the International Mail Branches at Dul-
    les Airport and Oakland, California. The operation was intended to give Customs
   a snapshot of the types of pharmaceutical products entering the United States. That
   snapshot revealed that a vast percentage--perhaps as much as eighty to ninety per-
   cent--of the pharmaceuticals that enter the U.S. via the mail do so in a manner
   that violates present FDA and/or DEA requirements. Counterfeit pharmaceuticals
   eriter in both wholesale and retail quantities. Additional problems include expired
   materials, products that have not been approved by the FDA for usage, preduct~
   made in facilities not under proper regulation and products not having the proper
   usage instructions. To offer an example, our seizures included a three thousand-tab
   shipment of a counterfeit drugwith an expiration date of 1980 on it.
       Additionally, it was found that many parcels contained different types of pharma-
   ceuticals that, if taken simultaneously, could cause dangerous interactions. These
  products could easily be purchased by individuals not under the direct supervision
  of a physician. Thus, we cannot assume that they would be used properly.
      It is important to note that after three weeks of Operation Safeguard, the quvn-
  tity of illegal and defective pharmaceutical shipments slowed significantly.
      Under the second stage of Operation Safeguard, scheduled to begin shortly, C~s-
  toms will focus on bulk pharmaceuticals processed in various facilities around the
  country, including Foreign Trade Zones outside the United States. This will help us
  to determine the level of counterfeiting taking place.
      In addition, our Office of Investigations is continuing to work with the FDA and
 DEA to combat the sale of prohibited pharmaceuticals via the Internet. Customs’
 CyberSmuggling Center is playing a leading role in these cases. Our efforts to date
 have included a successful investigation with authorities in Thailand that closed
 down seven, on-line pharmacy sites operating in that country. As a result, we saw
 a marked decrease in subsequent pharmaceutical seizures from Thailand. Just last
 March, Thai authorities, again using information developed by Customs, executed
 three search warrants at the headquarters of an illegal Internet pharmacy mar-
 keting steroids and Viagra.
     From an overall perspective, a spiraling volume of goods at our borders has put
immense pressure on our ability to enforce the nation’s laws while facilitating inter-
national trade. We have taken many steps to address anticipated challenges, includ-
ing refinement of our targeting approach and development of a resource allocation
model to project future staffing needs across the country. But we still face a
daunting workload.
     I want to thank you and the members of the Committee for considering the Cus-
toms Service in your review of the importation of personal and bulk pharma-
ceuticals. This is an issue that speaks directly to our mission. We will continue to
make every effort possible to work with the Congress and our fellow inspection
agencies to address the health and safety concerns of the American people.
  Mr. GREENWOOD. We thank you very much for your testimony.
  The Chair recognizes Dr. Alan Leshner, Director of the I apolo-
gize. Next we will hear from Mr. William Hubbard of the Food and
Drug Admimstration.

                 TESTIMONY OF WILLIAM K. HUBBARD
  Mr. HUBBARD. Thank you, Mr. Chairman. I am joined by John
Taylor and Jeffrey Shuren from FDA in case we need further ex-
pertise. I, too, have cluttered up your table, and I apologize for
that. Of course I have written testimony for the record.
                                    46
     Mr. Chairman, the committee has been examining a number of
   issues dealing with drug safety, counterfeiting, foreign inspections,
   controlled substances, and personal importation. I would like to
   focus today on the personal importation issue, if I may.
     When I testified here last May on Internet sales, I think that we
   and the committee agreed that the State and Federal authorities
   had the tools and the will to perhaps get some of the domestic sites
  under control with various existing laws, perhaps supplemented by
  new laws that might be necessary. But I think we recognized at the
  time that the bigger problem was foreign sites. We were very con-
  cerned about that. I think we were right, because these things that
  Ms. Durant and others are showing you and the things I have in
  front of me are evidence of that.
     We took some of the same sorts of samples and asked physicians
  at FDA to tell us about them, what they are. Of course, they do
  come in the same way that Ms. Durant’ stated--this is one with
  four drugs in it, four packages. Inside is a little bag of pills. We
  don’t know what that is. So it’s a wade variety. We hav.e injectibles
  from Spain. We have a seasonal allergy drug that’s approved here
 in a form, but this one is not. We have an over-the-counter drug.
 We have an anti-psychotic drug. We have drugs for heart condi-
 tions. We have oxycontin. We have an interesting one here. This
 is labeled as a seasonal allergy drug, but if you look more closely,
 inside is a controlled substance. I’m not sure the folks at the ports
 will be able to very easily make that distinction.
    So we see a wide range of these sorts of products. They really
 do pose risk. As you saw when you came to Dulles, they come in
 packages with clothing and personal effects, all kinds of things.
 They are very small packages that really overwhelm our ability to
 do much with them.
    So we have been examining this issue, Mr. Chairman. We have
   been surveying the drugs that come in. We have been consulting
   with our sister agencies, and we have been carefully considering
  what to do about this. The inescapable conclusion for us is that
  these drugs are virtually all unapproved in the United States. They
  are provided without proper manufacturing controls. They oRen
  lack instructions for safe use, and they may be counterfeit, or
  worse. These factors, combined with the rapid increase in the Inter-
  net that’s caused the explosion of these things, leads us to believe
  that they pose a risk to our citizens that must be reduced.
     So, accordingly, we have recommended to Health and Human
 Services Secretary Thompson that he approve our recommendation
 to request that the Customs Service deny entry of all of these
 drugs, and to return them to their sender. We would create one ex-
 ception for patients with serious diseases, such as cancer, who need
 an unapproved drug from a foreign country to save their life, at
 least to give them hope of saving their life. We would need to set
 up some sort of a compassionate use process to allow those drugs
in. But that would be the only exception.
    I wall say that if the administration agrees with us on this, we
are going to need to come back to the Congress, because now the
process requires us to give the recipients of these products notice.
If you take our data from the California example and extrapolate
it to an annual rate, it’s perhaps 2 million of these a year at cur-




                               \
                                            47
   rent rates, and perhaps growing. We can’t go through the process
   that we must now go to, which is to mail a letter to the recipient,
   receive a response back, and go through that 2 million times. We
   need to be able to make a blanket assessment that these things are
   not safe for American consumers and should be turned back. I be-
   lieve the Customs Service agrees with that. So if Secretary Thomp-
   son and the administration agree, that will be the approach we m-
   tend to take.
      [The prepared statement of William K. Hubbard follows:]
   PREPARED STATEMENT OF WILLIAM K. HUBBARD, SENIOR ASSocIATE COMMISSIONER
      FOR POLICY, PLANNING AND LEGISLATION, FOOD AND DRUG ADMINISTRATION

                                      INTRODUCTION

     Mr. Chairman and Members of the Committee, I am William K. Hubbard, Senior
  Associate Commissioner for Policy, Planning and Legislation, Food and Drug Ad-
  ministration (FDA or the Agency). I appreciate the opportunity to discuss our mu-
  tual concerns related to the importation of drugs into the United States (U.S.). This
  topic encompasses a range of issues, including the importation by individuals of pre-
  scription drugs at land borders or through the mail; the introduction into the U.S.
  of controlled substances from foreign sources under the I~’se of personal importa-
  tion; the potential introduction of counterfeit bulk drugs into the U.S. drug supply;
  and the purchase of drugs from foreign sources over the Internet. We appreciate the
  leadership this Committee has taken in keeping these issues at the forefront. Let
  me begin by discussing one of our greatest challenges in this area.
                 PERSONAL IMPORTATION OF DRUGS THROUGH THE MAIL

     The amount of prescription drugs for personal use imported through the mail has
  increased in recent years. According to testimony by the U.S. Customs Service (Cus-
  toms) before the Government Reform Committee in May of last year, seizures of
  parcels containing scheduled or controlled substances at international mail facilities
  increased by 450 percent in FY 1999, primarily due to drug sales over the Internet.
  We estimate that approximately two million parcels containing FDA-regulated prod-
  ucts for personal use enter the U.S. each year through international mail facilities
  that Customs could set aside for FDA review for possible violations of the Federal
  Food, Drug, and Cosmetic (FD&C) Act. This estimate is based on an extrapolation
  of data obtained during a pilot project conducted at the international mail facility
 in Carson, California (see below).
    Under the FD&C Act, unapproved, misbranded, and adulterated drugs are prohib-
 ited from importation into the U.S., including foreign versions of U.S.-approved
 medications, as is reimportation of approved drugs made in the U.S. In general, all
 drugs imported by individuals fall into one of these prohibited categories.
    From a public health standpoint, importing prescription drugs for personal use is
 a potentially dangerous practice_ FDA and the public do not have any assurance
 that unapproved products are effective or safe, or have been produced under U.S.
 good manufacturing practices. U.S.-made drugs that are reimported may not have
 been stored under proper conditions,lor may not be the real product, because the
 U.S. does not regulate foreign distributors or pharmacies. Therefore, unapproved
drugs and reimported approved medications may be contaminated, subpotent, super-
potent, or counterfeit. In addition, some foreign web sites offer to prescribe medi-
cines without a physical examination, by~.assing the traditional doctor-patient rela-
tionship. As a result, patients may receive inappropriate medications because of
misdiagnoses, or fail to receive appropriate medications or other medical care, or
take a product that could be harmful, or fatal, if taken in combination with other
medicines they might be taking.
 Personal Importation Policy
    Under FDA’s personal importation policy, as described in guidance to the Agency’s
 field personnel, FDA inspectors may exercise enforcement discretion to permit the
 importation of certain unapproved prescription medication for personal use..
    First adopted in 1954, the policy has been modified several times over the suc-
ceeding years. It was last modified in 1988, in response to concerns that certain po-
tentially effective treatments for AIDS patients were not available in the U.S., but
were available in other" countries. The Agency expanded the guidance for humani-
tarian purposes to allow individuals suffering from serious medical conditions to ac-
                                            48
    quire medical treatments legally available in foreign countries but not approved in
    the U.S.
       The current policy permits the exercise of enforcement discretion to allow entry
    of an unapproved prescription drug if:
    ¯ the product is for personal use (a 90-day supply or less, and not for resale);
    ¯ the intended use Is for a serious condition for which effective treJltment may not
        be available domestically (and, therefore, the policy does not permit inspectors
        to allow foreign versions of U.S.-approved drugs into the U.S.);
   ¯ there is no known commercialization or promotion to U.S. residents by those in-
        volved in the distribution of the product;
   ¯ the product is considered not to represent an unreasonable risk; and
   ¯ the individual seeking to import the product affirms in writing that it is for the
        patient’s own use and provides the name and address of the U.S. licensed doctor
        responsible for his or her treatment with the product or provides evidence that
        the product is for the continuation of a treatment begun in a foreign country.
      FDA has not officially permitted the importation of foreign versions of U.S.-ap-
   proved medications, even if sold under the same name, because these products are
   unapproved, and the Agency has no assurance that these products are safe or effec-
  five, while safe and effecfive versions are already available in the U.S.
     FDA believes that the need for its personal importation polic~ is far less now than
  it was when the current version of the policy was developed m 1988. Now, due to
  faster review times and various regulatory mechanisms through which patients can
  obtain unapproved treatments for humanitarian purposes, the need to import thera-
  pies not available in the U.S. has diminished. According to a Tufts University study
  presented in September 2000, 80 percent of new molecidar entities approvedin the
  U.S. in 1996 through 1998 received that approval within a year of its first introduc-
  tion on the world market, A!most double the rate during the years 1991 through
  1995.
  Implementation of the Personal Importation Policy
    At mail facilities, Customs officials identify parcels that may be violative of the
  FD&C Act. FDA inspectors then determine if these products should or should not
  be permitted to enter the country. If detained, FDA must issue a notice to the ad-
  dressee describing the potential Federal violation and provide the individual with
  an opportunity to respond. If the addressee does not respond or provides an inad-
  equate response, FDA will give the parcel back to Customs to have it returned to
      exporter. Due to the requirements for notice and the opportunity to respond, the
 process for detaining and further processing mail parcels consumes large amounts
 of FDA resources. In addition, much storage space would be needed to hold the large
 number of detained parcels pending replies from the addressees.
    FDA’s personal importation policy, as written, is difficult to implement. This is
 due, at least in part, to the difficulty" faced by FDA inspectors, or even health care
 practitioners, in identifying a medicine by its appearance, and labeling may falsely
 identify a product. From a practical standpoint, FDA inspectors cannot examine
 drug products contained in a mailed parcel and accurately detorm!ne the identity
 of such drugs or the degree of risk posed to the individual who will receive mese
 dru .
  F~A detains and refuses few mail imports for personal use. As a consequence, the
tens of thousands of parcels that FDA does not review are eventually released by
Customs and sent on to their addressees, even though the products containeo in
these parcels may appear to violate the FD&C Act and may pose a health risk to
consumers. We do not believe this is an acceptable public health outcome and are
working to develop a solution.
HHS Plan to Address Mail Imports for Personal Use
   Due to the inability of FDA to cope with the volume of medications imported for
personal use through the mail, and because of the public health risks associated
with these products (as discussed below), FDA has been working to develop a more
effective personal importation policy. In addition, we recognize that Customs is de-
pendent on guidance from FDA, and one of our goals is to provide clear and simple
standards for assessing parcels containing drug products. We are discussing options
for revisions to the Agency’s personal importation policy with Secretary Thompson.
                            CARSON MAIL FACILITY PILOT

   Earlier this year, FDA and Customs conducted a survey of imported drug prod-
ucts entering the U.S. through the Carson City, California mail facility (the Carson
pilot). The Carson pilot was proposed by Customs as a means to examine incoming
mail shipments of pharmaceutidal products over a specified time frame in oraer to
             ¯                                49
     identify beth the volume and the types of drug products enterin$ the U.S. We also
     hoped to better assess the efforts required to cover drug importations at a mail facil-
     ity, and to gain a better understanding of the public health implications these im.
     portations may have for U.S. consumers.
        The Carson pilot ran for a five-week period, with FDA inspectors present for 40
     hours per week. At the onset, Customs took a abaseline" sample in the f’wst week
    by setting aside all internationalpackages that were suspect, or that they would
    have set aside for FDA review hadFDA been able to process them. The number of
    packages~set aside was approximately 3,300. Multiplying that number by five weeks
    provides an estimated total of 16,500 international packages (650 packages per day)
    that Customs could have set aside for FDA review during the Carsenpflot, if the
    ability to process them was not a factor. After the first week, however, Customs ac-
    tually set aside the number of packages they believed FDA would be able to exam-
    ine. Ingeneral, during each week of the Carson pilot, more packages were set aside
    than FDA was able to handle.
       FDA was actually able to examine 1,908 packages during the five-week pilot, an
   average of approximately 381 packages per week. Neither FDA nor Customs kept
   a count of the packages that were set aside but not examined. Unexem!ned pack-
   ages were sent on to the addressees.
       Of the 1,908 packages examined by FDA, 721 parcels were detained and the ad-
   dreseees notified that the products appeared to be unapproved for use in the U.S.,
   misbranded and/or a drug requiring a docter’sprescription. The parcels were
   shipped from a total of 19 countries, and overall, there was no obvious evidence of
   the products being imported for further commercial distribution. On average, the
  Agency was detaining at a rate of 144 packages per week, or about 38 percent of
   those e~mined.
       Clearly, the Carson pilot demonstrated that the rate of packages coming into the
  U.S. exceeds FDA’s capacity to manage, thus, Customs is left with little choice but
  to forward the majority of packages to addressees. As we stated, we do not believe
  this is an acceptable public health outcome, and we are working to develop a solu-
  tion.
   Analysis of the Carson Pilot Drug Parcels
      In order to define better the nature of the risk to public health from the types
   of products coming into the U.S. through pe0r~nal importation, FDA’s Center for
   Drug Evaluation and Research (CDER) reviev, ed listings of the products detained
   during the Carson pilot. CDER’s review demonstrates that there are serious public
   health risks associated with many of the 721 drug shipments (composed of 197 dif-
   ferent drugs) intercepted at Carson. In general, there are two types of risks that
   consumers of these drugs would face. The first type of risk is that associated with
   taking drujgs of unknown origin or quality. S~ond are the ver~ significant risks as-
   sociated with taking many of these drugs without first obtaimng a physician’s pre-
   scription and without the continued oversight of the physician.
  Risks Associated with Drugs of Unknown Origin or Quality
     In general, FDA has no information to establish where these dru~s were actually
  manufactured and whether necessary current Good Manufacturing ~ractice require-
  ments were followed. There is also no assurance that the drugs were packaged and
  stored under appropriate conditions to avoid degradation or contamination.
     Approximately eight percent of the shipments contained drugs that could not be
  identified because they contained no labeling; some of these contain only foreign lan-
 guage labeling. Most of these drug shipments were contained in plastic bags; one
 shipment contained drugs taped between magazine pages.            ¯
     Several drugs do not appear to correspond with any U.S.-approved drugs and the
 risks are therefore difficult to assess. One drug was evaluatedfor FDA approval but
 was denied approval. This drug is associated with cardiac abnormalities and its effi-
 cacy could not be successfully demonstrated. Another drug approved abroad butnot
 in the U.S. is associated with medically serious gastro-intestinal complications. Sev-
 eral shipments contained three drugs that were once approved b~ FDA but have
been withdrawn from the market based on serious safety concerns, including:
¯ fatal arrhythmia and dangerous drug interactions;
¯ loss of white blood ceUs (agranulocytosis) associated with fatal infections; and
¯ hemorrhagic stroke.
Risks Associated with the Absence of Physician Ouersight
    The vast majority of the shipments were identified as containing prescription
drugs, which by definition, have serious toxicities and risks associated with them
such that they are "not safe for use except under the supervision of a practitioner
                                            5O
    licensod by law to administer such drug." (Title 21, United States Code~ section
    353(b)). Although some foreign Internet sites misht offer an online 9uestignnaire)
    we believe that veT few, if any, require a prescription from a practitioner licensed
    in the U.S. before ~spensing such drut[s to U.S. residents. Moreover, after detention
    notices were issued to the intended recipients of the 721 drug shipments, fewer than
    four percent presented evidence of prescriptions to document then. relationship with
    a physician in association with the drugs purchased from abroad. The lack of ade-
    .quate English language labeling accompan~ng many of these shipments exacer-
    bates the i’isks associated with the absence of physician oversight.
      During the Carson pilot, as in normal practice, Customs generally separated out
    controlled substances for processing by the Drug Enforcement Administration (DEA)
    before the remaining shipments were provided for FDA review. However, in FDA’s
   review, six controlled substances were identified, including lorazepam, codeine sul-
   fate, loperamide, cldordiazepoxide, chloral hydrate, and diphenoxylate. These drugs
   have the potential to cause addiction or be abused. Life-threatening overdoses are
   possible. A physician’s prescription and oversight are essential for managing these
   risks.
      There are numerous drugs identified on the Carson list that are intended to treat
   conditions that consumers need physicians to properly diagnose. As a result, con-
   sumers who bypass physician diagnosis and prescribing may be exposing themselves
   to risks and toxicities that cannot be justified by offsetting benefits to those pa-
  tients.
  * For example, almost ten percent of the shipments were for an tibioticst despite the
        fact that consumers are ]generally not able to diagnose whether then" symptoms
        are caused by bacterial refections. The overuse of antibiotics continues to be a
        serious public health concern because it is linked to the growth of antibiotic re-
        sistant~bacteria.
  * Several drugs listed are potent steroids, which are generally prescribed for condi-
        tions that are not self-diagnosable. In addition, potential adverse events associ-
        ated with these drugs, including diabetes, hypertension, and serious infection
        require prompt attention and careful monitoring.
     There are many drugs on the list for which it is essential that the proper dose
  be delivered into the bloodstream at the pro]~er rate. Some of these _drugs have a
 narrow range in which they can safely achieve their therapeutic effect. At least
 seven such drugs were identified on the Carson list. Without FDA oversight, there
 is the risk that these drugs may not have been manufactured with the necessary
 quality controls to ensure a consistently safe and effective product.
     One seizure medication on the Carson list, for which there were three shipments,

 i     could be very dangerous if not manufactured to the~ rigorous standards. Any
       change in potency could render the drug ineffective or hishly toxic.
     Another seizure drug on the list for which physician momtoring is also essential
       has a narrow therapeutic range and FDA labeling provides a black-box warning
       for hepatoxicity, teratogenicity, and pancreatitis.
     More than 30 drugs on the list have serious contraindications and/or drug inter-
 actions for which physician oversight is essential. For instance, almost 20 percent
of the shipments were for various estrogen products for which there are multiple
serious contraindications that a physician needs to consider before making pre.
scribinG decisions and in monitoring the patient.
    It is unpossible to make a scientifically definitive statement on the public health
impact of the drug shipments encountered during the Carson pilot without extensive
chemical testing and analysis of the incoming pharmaceuticals, which would be pro-
hibitively expensive. Based on the observations noted above, however, FDA believes
that these drugs pose substantial risks to the public health, and we further believe
that significant changes to the policies governing personal importations through the
mail are warranted.
                                   BORDER SURVEYS

  Over the last year, FDA has initiated three other surveys to gather data on drug
products imported by individuals into the U.S. Although these border surveys in-
volve land traffic rather than mail importation, the results of these surveys snow
some similarities to the findings from the Carson mail pilot, as well as some signifi-
cant differences.
Southwest Border Survey (August 2000)
  A survey of prescription drugs being brought by pe_destrians into the U;S. aright
ports of entry along the 2,000 mile border with Mexico was conaucr~a ny J~ua s
Southwest Import District (SWID) with the assistance of other agencies including
                                              51
   Customs, the DEA, the U.S. Department of Agriculture, and others. The survey
   looked at activity during four hours on a Saturday (August 12, 2000) at eight border
   ports in California, Arizona, and Texas. The purpose of the survey was to interview
   individuals walking across the border into the U.S. from Mexico who had purchased
   prescription drugs in Mexico to determine 1) what specific types of products are
   being imported, and 2) who is importing these products.
     The data collected from over 600 interviews indicated that the most common im-
  porter of prescription drugs during the survey was an older male Caucasian with
  a proscription from the US., bringing back primarily antibiotics or pain relieve~rs
  for his own use. Prescriptions were held by 63 percent of the persons interviewed
  (59 percent U.S. prescriptions and 41 percent Mexican). The most common drugs
  and their indications that were purchased in Mexico during the survey were as fol-
  lows: Amoxicillin (antibiotic), Glucophage (diabetes),
     Promarin (estrogen), Dolo Neurobion (vitamin supplement), Vioxx (inflamation),
  Retin-A (acne), Taft] (anxiety), Celebrex (arthritis), Penicillin (antibiotic), Viagra
  (impotence), Carisoprodai (analgesic).
  Canadian Border Survey
     On January 6, 2001, in cooperation with Customs,FDA conducted a survey to ob-
  tain a snapshot of prescription drug products being brought into the U.S.’from Can-
  ada via passenger vehicles. During the eight-hour survey at three ports of entry in
  New York, Michigan and Washington, a total of 10,374 passenger vehicles and 58
  buses crossed into the U.S. Of these, 33 passenger vehicles (35 individuals) were re-
  ferred by Customs to be interviewed. These individuals brought in a total of 47 con-
  tainers of drug products from Canada.
    The types of products included pain medicines--primarily "222" (a combination.of
 acetaminophen, caffeine, and codeine)’ or similar products. The indicated reason for
 import was that the products were available over the counter in Canada hnd cost
 less than in the U.S. The next largest group of products was herbal produsts, with
 the reason for importation being that the i?roducts were not available in the U.S..
 Other products included Tobradex (antibiot|c/steroid opthalmic for individuals hav-
 ing laser eye surgery); Claritin and Allegra (allergies) purchased over-the-counter
 (OTC) in Canada; Sibelium capsules (calcium channel blocker); and a variety of OTC
 products sold in Canada and not available in the U.S.
  Southwest Border Survey (April 200 D
    On April 11, 2001, FDA, Customs, and other agencies conducted a survey of pre-
  scription drugs being brought into the U.S. at seven ports of entry along the U.S,/
  Mexican border. This survey coincided with both Easter vacations from many col-
 leges and the end of the "snowbird" season, when tourists from Northern states vis-
 iting along the Southern border return home.
    During the four hour "blitz" a total of 586 persons brought in a total of 1,120
 drugs. Approximately 56 percent had a prescription for the medicines (61 percent
 were U.S. prescriptions, 39 percent were Mexican). The most common drugs pur-
 chased in Mexico were: AmoxiciUin (antibiotic), Premarin (estrogen), Claritine (al-
 ler~D,), Terramicinia (antibiotic), Ampicillin (antibiotic), lbuprofen (analgesic), Peni.
 cillln (antibiotic), Vioxx (inflammation), Tafil (anxiety), Dolo Neuorobian (vi~min
 supplement), Glucophage (diabetes), Celebrex (arthritis), Naproxen (analgesic),
 Retin-A (acne), Ventolin (pulmonary disease), and Valium (controlled substance/
 nervous system depressant).
                                CONTROLLED SUBSTANCES

   Although we do not know, nor is it possible to clearly determine, the amount of
controlled substances brought into the U.S. purportedly for personal use, it is likely
that such medicines are frequently imported for resale and pose a public health risk.
The Agency has been working with both Customs and DEA to streamline and clarify
Federal import policies specifically related to the importation of controuea suo-
stances.
Counterfeit Bulk Drugs
  As we stated in testimony before this Committee last year, FDA believes that the
authenticity and quality of drugs dispensed in the U.S. remains high. We do take
very seriously, however, any allegation regarding the possible counterfeiting or adul-
teration of imported bulk drugs, also referred to as active pharmaceutical ingredi-
ents (APIs). The Agency agrees that more should be done to help ensure that im-
ported bulk drugs (APIs) and finished drug products meet the requirements of the
FD&C Act. We are actively pursuing a number of initiatives to better detect and
prevent the importation of counterfeit or adulterated APIs.
                                            52
     Let me provide the Committee with a brief update on the five initiatives that we
   announced at the hearings last year.
    1. In February 2000, additional funds were allocated to the Forensic Chem-
         Istry Center (FCC) by the Office of Regulatory Affairs (eRA) for arm-
         piing: .analytical work and assessments of APIs gathered through tar-
         getea mspecuons or importers.
      During FY 2000, the FCC conducted 20 targeted inspections, including nine at im-
   porters of foreign APIs, ten at domestic finished dosage manufacturers and one at
   a domestic animal drug manufacturer. The FCC collected more than 1,000 samples
   of 130 APIs and related documents and records during the inspections. Samples of
   two drug substances have been analyzed.
      The i~ormation and results of analysis obtained during the investigations indi-
   cate a need for follow-up at two foreign ~I manufacturers. Provisions are being
   made to have OP~ laboratories in New York and San Juan assist in the analytical
   evaluation, and some training has already been provided.
   2. Make the FCC API database available electronically to all field inspec-
        tore by January 2001.
     Direct electronic access to the FCC’s API database was made available to all Dis-
  trict offices beginning in January 2001. Enhancements to the system’s capabilities
  and training for the user community are ongoing and we expect to complete these
  efforts by the end of the current FY. Information continues to be added to the ApT.
  database, which currently contains 566 label images and other packaging informa-
  tion for foreign APIs. This database is one important tool that FDA can use to more
  quickly identify whether or not a product is authentic or counterfeit.
  3. Expand the Philadelphia pilot nationwide by the end of 2000.
     A pilot program was begun in the Philadelphia District office in 1997, to provide
  import inspectors with access to information on the approval status of drug applica-
  tions, as contained in the Establishment Evaluation System (EES) database main-
  tained by CDER. Access to this data allows inspectors to obtain relevant approval
  information in about three to four minutes on any API entry, which increases the
  probability of confirming that the API being offered for import is from a proper for-
  eignsource manufacturer and is intended for use by an appropriate end-user.
    The program has now been expanded to all of our districts. In December 2000,
  eRA provided training to field import personnel nationwide on the use of the EES
  database. Since then, District Offices l~ave been actively using EES to insure that
 imported APIs are, when required, shipped from a f’wm identified as an approved
 source in the finished dosage manufacturer’s new drug application (NDA). FDA’s in-
 specters report that access to EES information has been very useful in helping to
 assure that the declared source and destinations of imported APIs are appropriate.
    The Operational and Administrative System for Import Support (OASIS) records
 indicate that 12 API entries have been refused admission sifice January 1, 2001,
 based upon the appearance that the API was misbranded because it was not from
an approved source for use in the manufacture of a finished dosage drug requiring
an NDA. OASIS records indicate that under the guidance relating to the use of EES
for evaluation of API entries, FDA has detained 499 distinct entry lines of imported
APIs among 437 API entries since January 1, 2001. However, all but the 12 refused
shipments were resolved when Districts received evidence that the API was in-
tended for a use other than an application finished dosage manufacturing process
or was manufactured by an approved source. Consequently, the vast majority of
these entries were released into commerce after FDA review.
 4. Put all importers and customs house brokers on notice that they are re-
      quired to provide the name of the foreign manufacturer upon entry
      into the US., and that the entry of their products into the US. will be
      contingent upon it.
    Last year, the .~,ency placed the import and customs broker industries on notice
 regarding the existing requirement to provide FDA with accurate data regarding the
 identity and location of the manufacturer of imported drugs. Although these require-
ments were previously communicated to importers and broke~ on a number of occa-
sions, we were not satisfied with the level of compliance with this requirement. On
July 20, 2000, the Agen~.T posted an updated version of this requirement on the
Internet with links ~ end from FDA’s import operations pages. On July 28, 2000,
a Customs Automated Broker Interface (ABI) system administrative message re-
garding this requirement was issued to all brokers.
   Compliance with this requirement is routinely assessed as the Agency carries out
filer evaluations and is one of the factors considered in providing continued elec-
                                           53
            b
  tronic filing privileges on OASIS. Customs has informed FDA that these types of
  reporting failures may be the basis for Customs civil actions. Since January 2001,
  FDA has initiated four separate cases with Customs requesting broker penalties
  against brokers who have failed to provide adequate or accurate data to FDA when
  they filed entries. In three of these cases, Customs has approved the requests, while
  a fourth case is pending. Since June 1, 2000, 12 fliers have been removed from
  paperless status and are required to submitpaper entry documents due to their fail-
  ure to electronically transmit accurate data for a variety of FDA products.
  5. Require domestic manufacturers to provide information to FDA when
       they discover that the bulk materials they receive are substandard, in-
       effective, or appear not to be from the approved source.
    FDA is concluding the process of drafting a proposed regulation to require such
  reports, which would apply to both domestic and foreign manufacturers. We appre-
  ciated the Committee’s suggestion to initiate this requirement.
    Let me now provide you with a brief update on some other initiatives.
  API Quality Sampling and Analytical Surveys
     ORA and CDER are planning to perform a sampling survey in FY 2002 targeting
  imported APIs for quality and, where indicated, authenticity evaluation. This sur-
  vey, which is now being designed by CDER and ORA, will broadly evaluate the
  quality of foreign manufactured APIs, and specifically targe~ APIs that are poten-
  tially substandard or counterfeit.
  Information Technology (IT) Assessment and Enhancement
    We know that one of the issues of great concern to the Committee is the Agency’s
  lack of a well-integrated IT system for the regulation of drug imports. FDA cur-
  rently relies on several independently developed databases of crit,ical information
  that need to be integrated.
    Last July, FDA engaged the services of a private contractor to assess the Agency’s
  IT needs for import operations and to recommend changes to provide field staff with
 ready access to the information necessary for making informed admissibility deci-
 sions. ORA has already implemented several IT enhancements. First, electronic ac-
 cess to Agency data sources are being provided to all FDA resident posts, either by
 wide area network (WAN) or by satellite technology. Second, ORA is initiating the
 establishment of an enterprise portal system, which will provide a common user
 interface to all of FDA’s information databases. The statement of work containing
 the technical requirements for this project has been drafted and the Agency hopes
 to award a contract for system design by July 2001. Through these initiatives, FDA
 plans to provide more information to its field inspectors andinvestigators on a much
 more consistent basis through a single information access point.
 Joint FDA.Customs Pilot Targeting Broker Misdeclarations
    FDA is currently piloting a joint operation with Customs in one U.S. port to spe-
 cifically target FDA fliers that have demonstrated a pattern of inaccurately declar-
 ing information material to FDA’s admissibility decisions (whether in drug entries
or other regulated commodities). Available remedies against repeat offenders include
a possible FDA request that Cu~tems demand physical redelivery of the shipments
entered using inaccurate information, and an initiation of broker penalties, which
may be substantial. FDA has seen recent success in initiating civil broker penalties
when fliers fail to provide correct data for FDA’s evaluation upon entry. Much of
this success is a direct result of cross training of FDA’s import operations field and
headquarters personnel in Customs law and regulations and civil remedies that are
currently available to FDA when an importer or broker fails to adhere to declaration
or FDA examination requirements.
                               INTERNET DRUG SALES

   Based on surveys conducted in early 2000 by Office of Criminal Investigations
(OCI) and subsequently by the General Accounting Office (GAO), it appears that
there are roughly 300 to 400 Internet sites selling prescription drugs, with approxi-
mately half located domestically and half located outside the U.S. FDA has long
taken the position that consumers are exposed to a number of risks when they pur-
chase drugs from Internet sites or other mail order outlets that dispense foreign
drugs. These outlets may dispense expired, subpotent, contaminated or counterfeit
product, the wrong product, a contraindicated product, an incorrect dose, or medica-
tion unaccompanied by adequate directions for use. FDA cannot provide consume~
with any assurance that these products were manufactured under current good
manufacturing practice standards. Taking an unsafe or inappropriate medication
                                            54
    puts consumers at risk for dangerous drug interactions and other serious health
    consequences.
       Internet sites that provide prescription dru~ by having consumers fill out a ques-
    tionnaire rather than seeing a doctor pose serious health risks. A questionnaire gen-
    erally does not provide sufficient information for a healthcare professional to deter-
    mine if that drug is appropriate or safe to use, if another treatment is more appro-
    priate, or if the consumer has an underlying medical condition where using that
    drug may be harmful. FDA has undertaken widespread public relations efforts to
    warn consumers about the dangers of buying,drugs online, and we have provided
    extensive information on these dangers on FDA s own Internet site. FDA’s Buying
    Medical Products Online web page is one of the most frequently requested pages on
   FDA’s website. It consistently ranks among the top twenty requested pages, aver-+
   aging almost 13,000 hitsper month.
      Currently, FDA has 90 sites under active review for possible regulatory or civil
   action. Warning letters have been sent to 48 domestic online sellers. Additionally,
   FDA has sent i21 "cyber letters" to operators of Internet sites offering to sell online
   prescription drugs or unapproved drugs. These sites may be engaged in illegal activ-
   Ity such as offering to sell prescription drugs to U.S. citizens without valid (or in
   some cases without any) prescriptions. Cyber letters are sent over the Internet to
   the suspect websites to warn the operators that they may be engaged in illegal ac-
   tivities, and inform them of the laws that govern prescription drug sales in the U.S.
   While cyber letters may not be the most effective enforcement tool, they certainly
   have a deterrent effect and FDA has seen positive results from using them. FDA
   has received positive responses from twenty percent of the cyber letter recipients
  and we are continuing to monitor these sites.
      FDA al~o sends copies of its cyber letters to the home governments of targeted
  websites, when the locations can be identified. Follow-up depends on the ability and
  willingness of the foreign regulatory bodies to investigate and take actions against
  website operators who are illegally shipping drugs to other countries.
     In cooperation with the Department of Justice (DOJ), five preliminary injunctions
  have been imposed on the sale of a illegal products, including one product marketed
  as a w~ight-loss aid containing a potent thyroid hormone which could cause heart
  attacks or strokes, and an unapproved cancer therapy. FDA and DOJ also are pur-
  suing an injunction against the sale of another unapproved cancer therapy over the
  Internet. Additionally, 15 product seizures, 11 product recalls, and the voluntary de-
  struction of 18 violative products have been achieved, generally pertaining to unap-
 proved new drug products including gamma hydroxybutyric acid, gamma butyro-
 lactone , Triax, 1,4 butanediol, and laetrile. Thirty-six foreign shippers have been
 placed on Detention Without Physical Examination and added to Import Alert 66-
 57 for targeting sales of unapproved new drug products to the U.S.
     DuringFY 2001, FDA’s OCI initiated apprommately 40 Internet-related investiga-
 tions and will continue to conduct investigations involving Suspected criminal activ-
 ity related to Internet drug sales as well as other Internet-facilitated criminal viola-
 tions of the FD&C Act. Of the 133 currently open Internet-related investigations:
 64 are Internet pharmacy cases, where the focus is on the possible dispensing of
prescription drugs without a prescription.
    In recent years, OCI has initiated 285 Internet investigations and each of these
investigations have involved a variable number of actual websites--typically rang-
ing from one to 25 or more. OCI has effected 88 Internet-related arrests, 70 of these
in drug-related investigations. Of the 70 drug-rela~d arrests, 11 have involved
Internet pharmacy cases. These arrests have resulted, thus far, in 48 Internet-re3
lated convictions, 42 of these in dru~-related investigations. Of the 42 drug-related
convictions, five have involved cases revolving the sale of prescription drugs without
 a valid prescription.       -        _
   In addition, OCI has an ongoing initiative at the Dulles International Airport
 Mail Facility that had its genesis in their first Internet case, which began in 1994.
 The case, which involved a site selling steroids over the Internet, resulted in a suc-
cessful prosecution and shutdown of the website. The partnership resulting from
this case has continued, and in the past 18 months, OCI has been involved with
local law enforcement+.in the Washington metropolitan area in 98 drug seizures. The
seizures represent dozens of types of drugs coming in from 13 different countries_.
Of the 98 seizures, 87 of the drug seizures were ordered over the Internet and
mailed to U.S. citizens; six were mailed to the U.S. by family or friends living
abroad; four were ordered via a 1-800 telephone number from Canada and mailed
to the U.S.; and one was transported via an airline passenger in two suitcases from
Romania. The efforts of OCI, Customs, and local law enforcement have yielded the
execution of eight search and seizure warrants and led to the arrest and prosecution
of nine people.




                                                 J
                                      \
                                          55
                                     CONCLUSION

     Mr. Chairman, FDA remains concerned about any possibility that counterfeit or
  otherwise unsafe drugs may find their way into the American drug supply. We will
  remain vigilant as we refine and improve the programs and procedures that we use
  to ensure the availability of safe medications for consumers.
    We appreciate the continued interest of the Committee in these important issues,
  and look forward to continuing to work with you. Thank you again for the oppor-
  tunity to participate in today’s hearing. I will be happy to answer any questions.
    Mr. GREENWOOD. The Chair thanks the gentleman for his testi-
  mony, and calls upon Dr. Alan Leshner, Director of National Insti-
  tute on Drug Abuse.
                    TESTIMONY OF ALAN I. LESHNER
       Mr. LESHNER. Good morning, Mr. Chairman, members of the
    committee. Thank you for the opportunity to join this distinguished
    panel and comment on some of the scientific aspects of prescription
    drug abuse. Like my colleagues, I would like to extend our sym-
    pathy to the Rode family for their terrible loss.  .
       Let me start by emphasizing that from a pubhc health point of
    view, many substances can be two things at once. On the one hand,
    medications like morphine and methylphenidate are extremely ef-
    fective when used properly as prescribed. They can save lives, and
   they certainly improve the quality of life for millions of Americans.
      However, when these same substances are misused, they can be
   highly addictive, dangerous, and even fatal drugs. Right now, we
   are seeing the prescription drug misuse or abuse as posing a major
   public health threat.
      A variety of indicators that I have gone through in my written
   statement in much greater detail suggests that prescription drug
   misuse is increasing. For example, according to SAMHSA’s Na-
   tional Household Survey on Drug Abuse, more than 9 million
  Americans reported that they used prescription drugs for non-med-
  ical reasons at least once in 1999. One-quarter of them, over 2 mil-
  lion people, acknowledged that they had begun their prescription
  drug abuse in that 1 year.
      Now prescription drug abuse, of course, is not a new problem. It
  has been around for a long time. What is particularly alarming
  right now is the significant increase in misuse and the increase in
  young, first-time users of these drugs. The most dramatic increases
  are found in 12- to 17-year-olds, and 18- to 25-year-olds. Depending
  on the specific drug, between 60 and 90 percent of the abusers are
 in these age groups. These adolescents and young adults of course
 are at tremendous risk of wasting the potential of their lives.
     Now we don’t know for certain why people are abusing increasing
 amounts of prescription drugs, but we believe that the ready avail-
 ability and all of the glorification of these drugs are contributing
 to the problem. It has long been known that changes in the percep-
 tion of risk or changes in the perception of harm always drive drug
use rates. For that reason,, we and a variety of partners in April
launched a major prescription drug abuse education and research
initiative to try to get ahead of the increasing rates in prescription
drug misuse.
     We also believe that people are developing their addictions
through different pathways. There is one group who are inten-
tionally abusing these drugs, just as one might abuse so-called
                                            56
    street drugs, like heroin or crack cocaine. But there also appears
       be another group who may initially begin to use these medica-
   tlons appropriately as prescribed, but over time they slowly begin
   to deviate from their prescription regimen for some reason. Then
   they may find that they have become addicted, wlthout ever plan-
   rang or attempting to abuse the drug in the first place.
      It m important to mention here, however, that it is extremely
   rare for people to become addicted when medications are taken as
   prescribed. As just one example, the combined data from three clin-
   ical studies showed that in patients with no prior history of drug
   abuse, using opiates for the treatment of pain was associated with
  only seven cases of addiction out of a total sample of 25,000 people.
  This tells us that pain can be addressed safely using opiate medica-
  tions without over-concern about addiction, but only so long as pa-
  tients are well educated about their use.
     The stimulate methylphenidate, known commonly as Ritalin, is
  another example of a drug that’s extremely beneficial when used as
  prescribed, but can be very dangerous when abused.
     I will stop here. I would be pleased to answer any questions that
  you may have. I do want to thank you for bringing added attention
  to this very important issue, and for asking that biomedical science
  be a part of this hearing. Thank you very much.
     [The prepared statement of Alan I. Leshner follows:]
 PREPARED STATEMENT OF ALAN I. LESHNER, DIRECTOR, NATIONAL INSTITUTE ON
   DRUG ABUSE, NATIONAL INSTITUTES OF HEALTH, DEPARTMENT OF HEALTH AND
   HUMAN SERVICES
    Mr. Chairman, and Members of the Subcommittee, I am pleased to be here to
 present what science has taught us about psychoactive prescription drugs and their
 potential for abuse. This discussion is particularly timely given that the National
 Institute on Drug Abuse (NIDA) has recently launched a major initiative on pre-
 scription drug abuse and misuse. NIDA’s renewed efforts to encourage more re-
 search into this area and to educate be public about the consequences of abusing
 prescription drugs is a preemptive strike on our part to curtail what our surveil-
 lance systems suggest is a growing problem in this country.
   At the outset, I would Hke to emphasize that many substances can be two things
 at once. They can be very effective medications when usedproperly; and highly ad-
 dictive, dangerous, substances when misused. When used for legitimate medical
purposes, controlled substances such as morphine and diazepam (Valium®), improve
the quality of life for millions of Americans with debilitating diseases and condi-
tions. It is only when these medications are used improperly that they beginto pose
a serious public health threat. It is the increasing_ use of these medications for pur-
poses other than how they were intended that is of growing concern to us.
   Several indicators suggest that prescription drug misuse and abuse are increasing
in the U.S. population.We know that in 1999 more than 9 million Americans aged
12-and-older reported that they used proscription drugs at least once in the past
year for non-medical reasons. One quarter or more of those 9 million people misused
 proscription drugs for the first time in the year prior to the survey. And 4 million
 reported that they used prescribed medications f,~.’ non-medical reasons in the past
 month. These data come from the National Household Survey on Drug Abuse, sup-
ported by the Substance Abuse Mental Health Services Administration.
   NIDA’s own Community Epidemiology Work Group, a network of epid_emiologists
and researchers from 21 m~or U.S..metropolitan areas who monitor and report on
community-level trends in drag use and abuse, are also seein~ incr~ses in abused
prescription drugs. The latest CEWG report, for example, reports that the opioid
hydrocodone (e.g. Lorcet, Lortab, Vicodin) appears to be one of the mostly widely
abused prescribed medications. The number of emergency room mentions ox
hydrocodone has grown by 139 percent, or from 6,115 mentions in 1993 to 14,639
in 1999. Other proscribed drugs that are emerging on the scene and are causing in-
creases in emergency room visits, according to CEWG, are oxycodone and
clonazepam.




                                     \
                                              57
         Prescription drug abuse is not a new problem. The significant increase in the
      numbers of people misusing these prescription drugs is what is new. From 1990 to
       1998, for example, the nuniber of individuals initiating misuse or abuse of pain re-
      lievers increased by 181%, new initiates to stimulants have increased by 165%; tran-
      quilizers by 132%; and initiates into sedative use have increased by 90%. The most
      dramatic increases are found in 12-17 year-olds and 18 to 25 year-olds. Females in
      this younger age bracket appear to be particularly vulnerable to prescription drug
      abuse.
         Determinin$ one’s vulnerability to addiction is an important part of NIDA’s re.
      search portfolio. The fact that we do not fully understandwhat makes some individ-
      uals more vulnerable to addiction than others makes our concern about prescription
      dru~ even more compelling. There are major differences among individuals in sen-
      sitivity to various drugs ofabuse. Using advanced technologies, we recently found
     that differences in brain chemistry may be one of the factors that predis~,~ses people
     to respond differently to abusable dings. Other determinants of drtig use pref-
     erences and patterns include genetic and environmental factors, a possible under-
     lying medical illness, as well as factors such as the availability of drugs.
        What is sig~i_"ficant about the brain chemistry finding that I just mentioned is that
     all abusable drugs--from alcohol and nicotine, to cocaine, methamphetamine, and
     morphinz share some common mechanisms of action. They all activate the
     neurotransmitter dopamine, which is part of the reward pathway or pleasure center
     for the body. It is this pleasurable effect that is likely the reason that 26.2 million
    Americans used an abusable drug in the past year in 1999.
        Although dopamine is a common factor among all drugs of abuse, each class of
    drug acts at different sites in the brain to produce its intended effect. For example
    opiates, such as morp.hine, codeine, and oxycocedone, work predominantly at the mu
    opioid receptors found in the brain and spinal cord, to block the transmission of pain
    messages to the brain.
        Another commonly abused class of drugs is the Central Nervous System (CNS)
    depressants. CNS depressants modulate actions of samma-aminobutyric acid
    (GABA) to slow down normal brain function. This resulting calming effect is what
   makes CNS depressants so useful in the treatment of anxiety and slee~ disorders.
   Barbiturates such as mephobarbital and pentobarbital; and benzodiazepmes such as
   diszepam and alprazolam, are two categories of CNS depressant medications that
   are commonly prescribed for anxiety and sleep disorders.
       The final class of commonly abused prescription drugs that I will briefly mention
   today is stimulants. As the name susgests, stimulants are a class of drug that en-
   hance brain activity. The~, cause an increase in alertness, attention, and energy by
   displacing two of the brain’s key neurotransmitters, norepinephrine and dopamine,
   which in turn increases blood pressure, heart rate, respiration, and blood glucose.
   Stimulants such as dextroampbetamine, methylphenidate, and sibutramine are gen-
   erally prescribed for narcolepsy, attention-deficit hyperactivity disorder, obesity, as
   well as depression, and asthma.
       When taken properly all of these prescription drugs that I have just mentioned
  can be extromeIy helpful in relieving a wide variety of medical problems. It is when
  they are used non-medically, that prescription drugs can be dangerous, addicting
  andeven deadly.
      Research has not yet completely revealed all the reasons why people would abuse
  a prescribed medication. Some may just intentionally abuse these drugs to receive
  the l?leasurable effects, in the same way that people abuse and become addicted to
 heroin or crack cocaine. Others seem to begin to use them appropriately as pre-
 scribed, but then over time they slowly begin to deviate from the prescription regi-
 men and may become addicted without ever intentionally setting out to abuse the
 drug in the first place. It is important to note that physical dependence does not
 equal addiction. Physical dependence can be relatively easily managed, whereas ad-
 diction-the compulsion to use drugs--is a chronic reoccurring illness that requires
 long-term treatment.
     As I mentioned earlier, the same substance can be both a very effective medicine
and a dangerous addictive drug. Morphine, is the perfect example. Morphine is a
powerfully addictive drug. However, when it is used to treat pain it is an extremely
beneficial medicine. The medical use of prescribed opiates effectively relieves both
chronic and acute pain, and allows millions of" individuals to function normally. Ad-
diction under these circumstances is very rare. In fact, the combined data from
three clinical studies found that in patients with no prior history of abuse, opiates
used for the treatment of pain was associated with only 7 cases of addiction in a
sample of about 25,000 people.
    Another example of how beneficial medications can be when used as prescribed
can be seen with the stimulant methylpbenidate, known commonly as Ritalin®.
                                             58
    Data accumulated over 30 years shows that methylphenidate is a safe medication
    when appropriately used for the treatment of attention-deficit hyperactivity disorder
   (ADHD). ADHD affects about 3 to 5 percent of the general population and is now
   one of the most visible childhood mental disorders. A number of studies indicate
   that ADHD youth that are appropriately treated with stimulant medications have
   a reduction in the risk of later substance abuse.
     In conclusion, I would like to thank you for allowing me to be here to have science
   be a part of your discussion on this topic. NIDA is increasing its research efforts
   into this area and will he pleased to keep ~you abreast of any new findings that
   emerge that may help guide your policy decmlons.

     Mr. GREENWOOD. Thank you for~your testimony.
     The Chair recognizes for his testimony, Sergeant Gibbs.
                      TESTIMONY OF LANDON S. GIBBS
    Mr. GIBBS. Good morning. My name is Landon Gibbs. I am an
  Assistant Special Agent in charge of the Drug Enforcement Divi-
  sion within the Virginia State Police. I supervise a unit that con-
  centrates solely on pharmaceutical drugdiversion and abuse.
    I want to speak to you about three things basically this morning.
  The first is a drug that’s causing tremendous problems within Vir-
  ginia. It’s called Oxycontin. I want to talk to you about what that
  drug is, how it is abused, and more importantly, I want to talk to
  you about how it is impactmg the communities in Virginia by the
  rapid onset of abuse. Then I would like to address some of the per-
  sonal importation that we have made cases on in Virginia.
    Oxycontin is a very effective pain drug.
    Mr. GREENWOOI).Pull your microphone just a tad closer, please,
     Sergeant. Thank you.
        Mr. GIBBS. Oxycontin is manufactured to relieve from severe to
    moderate pain, terminal pain, a very effective good drug when used
    as prescribed. The problem comes in when it is used otherwise.
       The drug abuser in Virginia will take the drug and crush it, and
    either chew it and swallow it, inject it, or snort it. When the drug
    is crushed, it bypasses its time release formulation, which gives the
    abuser the full impact of pure Oxycodone in a rush. It creates a
    high_ similar to heroin.
    ¯ When it is used in this fashion it becomes extremely addictive,
    and the person gets hooked on it very, very quickly. They develop
    a mindset that all they want is more and more of the drug. They
   will do whatever it takes to obtain that drug.
       This is how it is affecting the communities in certain parts of
   Virginia. The crime rates, particularly property crime, have sky-
   rocketed in some of the rural areas where these people are burglar-
   izing homes to find anything they can to sell, to buy the drug.
   There are increased armed robberies of pharmacies, where they ac-
   tually go in at gun point, bypass the cash register, and go straight
   to the drug stock or ask the pharmacy techs to give me the Oxys.
  That’s all they are after.
      The drug is extremely profitable if they can steal it, even if they
  are not an addict, because it sells .for about a dollar a rniUigram
  on the streets. This drug is now available m 10, 20, 40, and 80 mil-
  ligram strengths. So if I can steal a bottle of 100 40-milligram pills,
  I have got $4,000 that I can sell very, very quickly.
      The abuse problem increases to the point that women will be-
  come prostitutes to obtain money to buy the drug. They will steal
¯ from their families. They don’t work any more. It has created a tre-




                                     \
                                    59
     mendous financial impact on those communities. Unfortunately,
     the experiences that Mr. and Mrs. Rode told you about today is not
     uncommon. Virginia has experienced about 50 overdose deaths re-
     lated to this one drug within the last year.
       It is not just one drug. that causes the problem. As they have
     mentioned today, there is significant number of drugs, but the
     Schedule IIs are the ones that appear to be causing the deaths of
    the people that abuse it.
       Going back to the personal importation of the drug, we have ex-
    perienced that in Virginia. For a number of years, we heard rumors
    about people bringing Oxycontin and other drugs in from Mexico.
    With the system of allowing 50 dosage units per person, again,
    we’ll go back to the 40 or the 80-milligram pill. As you can see, the
    f’mancial incentive for a person to go across, obtaining a drug such
    as Oxycontin in Mexico and bring it back.
       We recently were working cases in cooperation with the DEA and
    made several arrests of individuals who would go into Mexico, and
    each person would bring 5,000 dosage units of Oxycontin back. The
    pharmacists at the little border towns would actually help them
   conceal the drugs on their body because they knew that the Cus-
   toms Servic~ would x-ray packages or bags, purses, and things like
   that. So they would tape or hide the medication on their bodies
   themselves.
      After they were.arrested, this group of six submitted three sepa-
   rate trips of obtaining 5,000 dosage units each to bring back into
   Virginia to sell. They were arrested when they were selling it back
   in the State.
      In April of this year, I went to the border crossing at TUuana
  personally. Quite frankly, I was overwhelmed at what I saw. It is
  hard to imagine the volume of vehicles and individuals coming into
  the United States from Mexico. On this particular day, I made a
  mistake and drove across the border. I missed the exit. You are not
  supposed to do that with a rental car, but I did. There was so much
  traffic coming back, I waited in line for about an hour to get
  through the border crossing, and was simply waved through, as
 were hundreds of cars. I parked the car on the U.S. side and
 walked back into Mexico and spoke with Customs officers working
 there. There were only three that day, trying to handle the bus and
 foot traffic across. I spoke to him about the problems that we are
 having with people importing the drugs. He said if you look at the
 volume of traffic that we have, you will understand why we are so
 overwhelmed, that there is very little enforcement effort that can
 be done.
     They were doing as much as they could such as x-raying purses
 and suitcases and things like that. But for the individuals that
 were not carrying this baggage, they just simply came across.
     I watched a child of about 14 on roller blades make two trips.
 He would go across the border into Mexico, roller blade back across
and meet some people in a parl~ing lot on the U.S. side, and then
go back. I was qui~ certain of what that young man was doing.
    The importation is a serious problem. Most of the problems that
we are having with pharmaceutical drug abuse in Virginia is
through over-prescribing by physicians. They are just prescribing,
for example for Oxycontin, more than is truly medically needed.
                                            60
   That makes it available for sale on the street. Then once the per-
   son that is abusing it becomes addicted, then if the supply from the
   physician is cutoff, we have arrested several doctors for this, then
   they will go to Mexico or wherever they can to get It to bring it
   back m.
    ¯ I have heard_testimony today concerning having a valid prescrip-
  tlon to obtain the stuff and import it. The validity of a prescription
  comes into play if you go on the Internet, fill out a form, and sup-
  posedly a physician will look at it in another State, perhaps, and
  issue a prescription.
      Virginia passed a law last year that causes a prescription to be
  issuedby a physician only when a true doctor-patient relatlonship
  exists. That code defines what that doctor-patmnt relationship is.
  It says there must be some type of an examination of the patient
  by the prescriber. That way, we are hoping to try to stop some of
  this Internet stuff from even getting a foothold in Virginia that
  way. So far, that has worked very, very well.
     I will be glad to answer any questions that you have.
     [The prepared statement of Landon S. Gibbs follows:]
  PREPARED STATEMENT OF LANDON S.        GraBS,   ASSISTANT SPECIAL AGENT IN CHARGE,
       BUREAU OF CRIMINAL INVESTIGATION, DRUG ENFORCEMENT DMSION, VIRGINIA
       STATE POLICE
   Good morning Mr. Chairman and members of the Committee. My name is Landon
 Gibbs. I am an Assistant Special Agent in Charge within the Drug Enforcement Di-
 vision of the Virginia State Police. I thank you iror the invitation to speak with you
 today concerning the impact of prescription drug abuse and the personal importa-
 tion of one of the most abused drugs.
   My testimony will focus on three areas:
 A brief description of the drug Oxycontin, it’s intended use and how it is abused
 The impact on individuals and the community of Oxycontin abuse
 Personal importation of prescription drugs
 Oxycontin, its use and abuse
   Oxycontin is a very effective analgesic, desi~ned for moderate to severe pain relief,
 chronic pain control and terminal cancer pare relief. It is a time-released form of
 the narcotic analgesic Oxycedone. Oxycedone has a high abuse potential and is simi-
 lar to Morphine in dependence liability.
   Oxycontin is currently available in 10, 20; 40 and 80 mg tablets, as the manufac-
 turer has ceased shipment of the 160-rag tablet. Oxycontin is pure Oxycodone, with
 no other active ingredients, as comparedto other analgesics such as Percocet, Tylox
 and Percodan. The time release formulation allows patients 8 to 12 hours of pain
relief from a single dose.
   There are relatively few known incidents of addiction, or physical dependence, to
Oxycontin when the drug is taken as prescribed by a physician. It becomes highly
addictive when the time release formulation is bypassed by crushin$ the drug, then
either inhaling the powder or mixinlg the powder with water and injecting the solu-
tion. This allows the abuser to recelve the full effect of the pure Oxycodone almost
immediately. This creates an effect similar to illicit opioid narcotics, such has her-
Oln.
  In Virginia, most of the Oxycontin sold on the street and abused comes from le-
gitimate prescriptions written by physicians. It is quite obviously being over pre-
scribed and prescribed to individuals who do not need it for pain relief.
Impact of abuse on individuals and communities
  Individuals who abuse 0xycontin by inhaling or injecting the crushed tablets
quickly become addicted. This creates a mindset in which the only goal of the indi-
vidual is to obtain more of the drug. Interest in work, family and personal well
being simply disappears. The individual often develops a drug-seeking behavior in
which~obs, family, friends will all be sacrificed in an effort to obtain money ~. buy
more Oxycontin. Thefts of money or items to sell from family members are all too
common. Some result to prostitution or other criminal acts to fund their habit.
Oxycontin has a street sale value of one dollar per milligram.
                                             61
    The community also suffers when 0~.contin, or other drugs.are abused by a sig-
  nificant number of the population. Virginia has had over 50 deaths related ~o
  Oxycontin abuse, through overdosing or combiningthe drug with other substances~
  such as alcohol or other prescription drugs. In addition to the emotional tragedy of
    these deaths, the financial impact on families, the community and welfare programs
    is quite significant. In southwest Vir~nia, local police are overwhelmed with the in-
   crease in property crime related to Oxycontin addicts. Armed robberies and bur-
   glaries of plumnacies are becomin~ a very realproblem. Thefts from homes and
   business, ~-iting bad checks, car jacking and other crimes are increasing as the
   drug addicted individuals seek anything they can sell for money to buy the drug.
       In northern Virginia, a woman was arrested for illegal possession of Oxycont~
   and teaching her 1-5-year-old sen how to crush and inhale the drug. In another case,
   an undercover buy of Oxycontin was made in a home where a 10-year-old was
   crushing the drug and preparing to inhale it, in the presence of his father. The drug
   is reportedly being widely abused by college students.
   Personal importation of prescription drugs
      Over the last two years, rumors have been heard concerning the street sale of
   Oxycontin that was obtained in Mexico. The price of the drug is Mexico is apprexi.
   mately ten cents per taillightam. The street resale value in Virginia is one dollar per
   milligram. Under cur~.nt t’ederal guide.lines,, an in~vi’dual, is pe.rmitted to bring
   up to 50 dosage units ox a prescrzpuon arug. u mat mmviausJ purchases ou
   ~ontln tablets of 80 mg each, he or she would pay approximately $400 in Mexico.
   That same amount wouldbe worth $4,000 on the street in Virginia. I believe that
  what is taking place is that groups of people are making multiple border crossings
  in a short period of time. to import this drug. The profit margin is very high. There
  is no risk of being detained at the border as no laws have been violated at this
  point.
      The State Police, working with the Drug Enforcement Administration, have made
  several arrests of individuals selling Oxycontin that was obtained in Mexico. These
  individuals were traveling to Mexico and obtain!ng 5,000 dosage uni,’ts each per tri~p.
  In statements made after their arrest, they said they purchased me ~xycontin mr
  10 cents per milligram and the Mexican pharmacists helped ~em conceal the drugs
 on their body. These individuals made at least three trips to Mexico ana none were
 ever checked entering the United States. They remarked that as long as a person
 did not carry any bags or a large purse, the Customs officers would not do any seri-
 ous checking or questioning.
     In April of this year I visited the border crossing at Tijuana. The volume of vehi-
 cle and foot traffic entering the United States overwhelms the efforts of both the
 Immigration Service and the Customs Service. On this particular day there were
 only three Customs officers at this border crossing. One was assigned to deal _with
 bus traffic and the other two dealt with foot traffic. I spoke with one Customs officer
 who stated that it is impossible for them to really check what is being imported.
 Hundreds of vehicles were streAm!ng into the United States. On this day I did not
see any being searched.
    The importation of prescription drugs is a serious problem. If the importation is
for a true medical need, then the issue of why such a significant price discrepancy
between the United States and other countries is a matter of concern. And if the
50 dosage unit regulations stay in place, should the returning U. S. citizen be re:
quired to produce a cop~. of a U. S. issued prescription? If the importation is not
based on medical necessity, then no amount should be permitted into this country.
   FinA!!y, all the importation regulatious are, in reality, useless unless there is an
effective system in place at the berder to enforce them.
   I thank you for the opportunity to speak with you today and will be glad to an-
swer any questions.
   Mr. GREENWOOD. Thank you for your testimony.
  -The Chair recognizes himself for 5 minutes for inquiry.
   When we went out to Dulles Airpo.rt, we saw the overwhelming
number of.packages that were coming in. We saw how many of
them contained pharmaceuticals, but we also saw that not only is
Customs completely overwhelmed by the flow of llle~al drugs into
this country, but FDA completely overwhelmed given Its current re-
gi/ne.
  It seems to me we have two choices. We can.throw up our hands
and say it’s an overwhelming volume coming m through the mail,



    73-737 2001 - 3
                                         \
                                     62
     an overwhelming volume coming across the border in Mexico. We
     don’t have the.manpower. We don’t have the resources to do any-
     thing about this. Then we can continue to bury kids in this coun-
     try. We can bu~ kids as the Rodes did, 50 overdoses from one drug
     alone in Virginia. Or we can get serious about this and get down
     to a tolerance level that puts an end to this.
        Now I am very p.leased to hear the testimony from.the Food and
    Drug Administration today that the recommendation has been
    made to the Secretary of Health and Human Services that in.fact
    we don’t throw our hands up. In fact, we get down to essentially
    zero tolerance. This is, to me, good news.
       Now the question will be it is one thing to say that. It is one
    thing_ to say eve.ry single package that comes into the United States
    that has a drug m it, pharmaceutical product, legal m this country,
   not legal in t~s country, with a prescription, without a prescription
   it is going to be turned down except for a very nnnute percentage
   .t~t might be for compassionate use. The question is, can that be
   nnplemented?
       I want to address that question first to Customs, because you are
   first online. . Then to the FDA. We.are delighted that you come here
   to this hearing and tell us that this is going to be essentially a zero
   tolerance. The question is, can that be implemented? Are we likely
  to hear from the Health and Human Services Secretary that this
  will be the policy, go to work, shut this stream of dangerous drugs
  down, and feel that we have solved this problem? Or are we likely
  to hear that it is a nice idea, but it is impossible to enforce and
  we can’t do it.
      Ms. Durant?
      Ms. DURANT. The Customs Service was also very pleased to hear
  this. We believe that this will, while we might miss one in the x-
  ray once and a while, our inspectors are very astute using the x-
  ray and other factors, packaging and s.om. e in~lligence on occasion
 in the sort. For us a.dm~’stratively, this is a grant leap forward be-
 cause we c.an then simply redehver the marl to the Post Office and
 say return It. We do not today have the authority to refuse admis-
 sion. So this would give us that ability. I think it would make a
 very big difference.
      Mr. GREENWOOD. Do we need, either forCustoms or for the FDA,
 do you need a change in the law to do this or just a change in the
 policy within the Food and Drug Administration?
     Mr. HUBBARD. Well we have examined that, Mr. Chairman. We
 believe we .might be able to do this by regu!ation. We actually have
the authority now to stop this mate~al. But as I said earlier, we
have to go through these notice reqmrements that are so burden-
some with the numbers and small staff we have, that it makes it,
as a practical matter, impossible.
     We think the better thing to do though would be to come to the
Congress and get explicit authority to eliminate that notice, obvi-
ously just for these sorts of things, not for all shipments of things.
Obviously commercial shipments of .drugs and that sort of thing
would continue under the existing regnne.
    Mr. GREENWOOD. Well, it seems to me that--and you and I have
had this conversation i.nformally--but it seems ~ me that what we
have here is we have this firehose of drugs coning across the bor-




                              \
                                     63

     der and .coming in through the mail. In part, we have it because
     the policies that have been in place, and the border policies that
     have been in place at the airports has been relatively permissive.
     It has been it’s too much to handle kind of an approach.
        It seems to me that if we take a zero, essentially zero tolerance,
  ~.u   at what is. going to happen is the people who are ordering these
         gs are going to find that they never show up. Just as they found
    out through word of mouth, through the Intemet, through Internet
    chatrooms that we have looked at some of the conversation that
    goes on in Internet chatrooms about how to get these drugs, just
    as they learned how to get them flhcitly, they will begin to learn
    that the party is over, that they are not going to come in any more,
    and that they are going to waste their money.
       When somebody uses a credit card or other means to pay for a
    drug that never arrives, one would assume that they would stop
    doing that, that their friends would stop doing that, that their as-
    sociates would stop doing that. Eventually, these dhcit facilities,
   both in Mexico, physical facilities and the cyber facilities, the
   websites that access drugs in other continents, would eventually go
   out of business for lack of demand.
      So I am delighted to hear that this is going to be the rec-
   ommendation. You can be assured that this Member of Congress,
   and I think the others on the panel, will support that recommenda-
   tion to the Secretary, and that we will be more than happy, to pass
   the legislation that is necessary in case there is any question with
   regard to your authority m this matter.
      The Chair yields back the balance of his time, and recognizes Mr.
   Dingell for 5 minutes for inquiry.
      Mr. DINGELL. Mr. Chairman, thank you for your courtesy.
      Ms. Durant, two questions. A simple yes or no answer I think
  will suffice. In your Carson City project, in 4 or 5 weeks Custom
  inspectors could have stopped al~p.roximately 16,000 parcels con-
  taimng pharmaceuticals or something that appeared to be a phar-
  maceutical. Is that correct?
      Ms. DURANT. That is correct.
     Mr. DINGELL. It is also true that FDA could process only a tiny
  fraction of these, approximately 30 a day? Is that right?
     Ms. DURANT. That is also correct.
     Mr. DINGELL. So they could only then have reviewed a minute
 portion of this?
     Ms. DURANT. That is correct.
     Mr. DINGELL. Now this to Food and Drug: That was because of
 lack of attention, lack Of personnel, lack of money, or why?
     Mr. HUBBARD. It is clearly lack of staff. We have 150 inspectors
 around the country to do import work, Mr. Chairman. We do not
 have the resources to look at these small packages.
    Mr. DINGELL. Thank you.
    Now, Ms. Durant, FDA could not handle this volume and Cus-
toms was forced to release about 14,000 parcels to customers with-
out any formal FDA review. Is that right?
    Ms. DURANT. Yes, sir.
    Mr. DINOELL. That could have been controlled substances, Cat-
egory I substances, which are absolutely forbidden either to manu-
facture, possess, or sell. Is that right?
                                   64

    Ms. DURANT. We have authority to make some seizures on our
  own authority.
    Mr. DINGELL. But I am talking about the 14,000 that you re-
  leased. That could have been anyt,hin.g?
    Ms. D~. They were not all rewewed, then it could have been
   an~rhing, yes, sir.
          . DINGELL. It could have been .~most .ariything.
      Now, Ms. Durant, FDA has written gmdance to Customs that
   says as follows, "It is expected that a Customs Officer from the
   Customs Mail Division will examine a parcel and will set it aside
   if it appears to contain a drug, biological or device. Reality in the
  field: A small number of pharmaceuticals are referred to FDA by
  Customs and by the two IMBs. For the most part, if the parcel
  doesn’t contain a scheduled substance, it is released back to the
  Postal Service for dehvery." Is that right?
     Ms. DURANT. Yes, sir.
     Mr. DINGELL. That is a m~or contribu~r, if it not, to the situa-
  tion that we confront?
     Ms. D~. Yes.
     Mr. DINGELL. Because Customs has to do the work, gets no ex-
  amination or scrutiny by FDA, and almost anything can get by this
 rather curious kind of net. Is that right?
     Ms. DURANT. It is an overwhelming challenge, yes.
     Mr. DINGELL. Now, is It my understanding that currently we
 have 13 mall facilities across the country that process international
 mall? Is that correct?
     Ms. DURANT. Yes, sir.
     Mr. DINGELL. Now I would note that most m~or cities have such
 facilities in it, New York, Dallas, Miami, Washington, D.C.
    Now, Ms. Durant, isn’t it the case that similar to what we are
experiencing in the Los Angeles facility, these other mail branch fa-
cilities are being overwhelmed?
    Ms. DURANT. It is generally correct. The degree of being over-
whelmed depends on the source country of the packages to those
facilities, but that is generally correct.
    Mr. DINGELL. And we must infer that this overwhelming is lead-
ing to a substantial risk of unsafe, counterfeit, or prohibited sub-
stances that should not be permitted in under the law. Is that

       ¯ DU~NT. Yes, sir.-
   Mr. DINGELL. Does Food and Drug deny this?
   Mr. HUBBARD. Yes, Mr. Chairman. We see a huge diversity of
 every sort of drug you can imagine that’s coming in these packages.
   Mr. DINGELL. Thank you.
   Now, Ms. Durant, isn’t it the case that before the recent visit to
 the Dulles mail facility 2 weeks ago, in just 4 hours your inspectors
found 160 parcels containing pharmaceuticals?
   Ms. D~. Yes, sir.
   Mr. DINGELL. Now isn’t it true also that your agency is finding
on a regular basis pharmaceutical products that are being shipped
into this country that are expired, shipped in plastic bags with no
labels or instructions as to their use, or pharmaceuticals that your
agents can’t even identify as FDA-approved products~. Is that right?
   Ms. DURANT. That is correct.
                                     65
       Mr. Dmom.L. So this question to FD~ On these matters, you
     have no way of knowing whether these substan..~s coming in meet
    the r~luirements that ..the United Sta~.s has vnth regard to safety
    or efficacy of prescription pharmaceutzcals. Indeed, you have no
    way of ~owing whether they have been manufactured using good
    manut’acturin~ practices?
       Mr. HUBBARD. I would go even further, Mr. Dingell, and say they
    probably do not. Here is one particular package.from Thailand. We
    spent a week with some of the best drug data m the world trying
    to find out what that Is. There are three types of pills in here that
    we cannot determine .what these pills are.
      Mr. DINGELL. Was zt addressed to a drug cartel member?
      Mr. HUBBARD. No. It was addressed to a citizen in Northern Vir-
    ginia, to the best of my knowledge.
      Mr. DINGELL. Now, Ms. Durant, it is also the case your agency
    are seeing schedule I drugs, such as Ecstacy being blister wrapped
   and being sent into the United States through the mail. Is that not
   true?
      Ms. DURANT. That is true.
      Mr. DINGELL. Let me go over some of the findings you made re-
   garding Operation Safeguard, and see if I understand them.
   There’s one point that I want to address particularly. Not even a
   single parcel that you received in this met all of FDA’s criteria for
   importation of prescription drugs. Is that so?
      Ms. DURAI~. That is so.
      Mr. DINGELL. Not a single one?
      Ms. DURANT. Not a single one.
      Mr. DINGELL. Isn’t it the case, Mr. Hubbard, that many of the
  thousands of the products being shipped into the United States are
  from unknown origins, that they pose considerable risks to con-
  sumers because they may be counterfeit, expired, super-potent,
  sub-potent, simply tainted, or mislabeled so as to constitute some-
  thing other than what appears to be, possibly even including
  Schedule I substances?
     Mr. HUBBARD. I think it is highly likely that is correct. Perhaps
  certainly correct.                                           ’ t
     Mr. DINGELL. NOw, Ms. Durant, in the Los Angeles projec, your
 agents had to send thousands of parcels to consumers because the
 system that the FDA and Customs relied on cannot handle the vol-
 ume that you were now seeing. Is that right?
     Ms. DURANT. That is correct.
     Mr. DINGELL. Ms. Durant, has the United States Customs asked
 for ~midance from FDA?
     ms. D~. Yes, sir. We have.
    Mr. DINGELL. What has happened as a result? Have you received
 guidance?
    Ms. DURANT. We have not received all of the guidance that we
need to be effective in this area. However, we have been working
together to come to practical guidance. This announcement today
is very good news for us.
    Mr. DINGELL. It is very clear, however, that the guidance that
you have up until now is not adequate to address the problem. Is
that not so?
    Ms. DURANT. That is so.
                                   66

      Mr. DINGELL. Mr. Hubbard, isn’t it the case that a U.S. citizen
   cannot walk into a pharmacy and purchase a controlled.substance
   such as Darvon, Percocet, or Vaiium without a prescription, be-
   cause these drugs pose inherent risks of addiction?
     Mr. HUBBARD. That is correct.
     Mr. DINGELL. All right. But, however, they can do the same thing
   in Mexico, purchase these very same drugs legally and bring them
   back into the United States as long as they are declared to U.S.
   Customs and have less than 50 tablets per drug. Is that right?
     Mr. HUBBARD. I understand that is correct, that they can pur-
   chase it in Mexico¯ I will defer to DEA on the bringing back part.
     Mr. DINGELL. Does anybody wish to deny that statement? Well,
  then we will let that stand for the record.
     Now to all witnesses, do any of you have evidence that Oxycontin
  is available in Mexico? Is it being brought into the United States
  under the 50 dosage unit policy?
     Do any of you have evidence that Oxycontin is available in Mex-
  ico and is being brought into the U.S. under the 50 dosage unit pol-
  icy? That question to all members of the panel.
     Ms. NAOEL. If I could try to address it. We have received infor-
  mation that Oxycontin is being smuggled.
    Mr. GREENWOOD. Ms. Nagel, will you flip on your microphone?
    Ms. NAGEL, ~h~n]~ yoU. Excuse me. We have information specifi-
 cally from Virgiv~a that Oxycontin is smuggled in large quantities¯
 We have no specific information about the 5D-dosage-unit exemp-
 tion being used to specifically bring in Oxycontin in any kind of or-
 ganized manner.
    Mr. DINGELL. Can you deny that Oxycontin is coming in through
 the 50-dosage exemption?
    Ms. NAGEL, I have no specific information other than that indi-
 vidual, sir.
    Mr. DINGELL. Now you are with DEA, are you not?
    Ms. NAGEL. Yes, sir. I am.
    Mr. DINGELL. And DEA doesn’t know then whether Oxycontin is
coming in or not. Is that right?
    Ms. NAGEL. I said it is coming in, but whether it is coming in
in any organized group, we have one case that we are aware of.
    Mr. DINGELL. But you don’t know whether it is coming in under
the 50-unit exemption?
   Ms. NAGEL. If it is, sir, it is coming in individual-by-individual
case.
  Mr. DINGELL. Okay. Can you deny that it is coming in?
  Ms. NAGEL. No, sir.
  Mr. DINGELL. Is there any reason to believe that it could not
come in under this 50-unit exemption?
  Ms. NAGEL. It would come in under the 50-unit exemption if the
individual met all the requirements of the exemption.
  Mr. DINGELL. If the exemption is not enforced, he comes in and
shows 50 units, and walks through the Customs checkpoint. Is that

    ¯ NAGEL. It is my understanding that can happen.
 Mr. DINGELL. You say it could happen.
 Ms. NAGEL. Yes, sir.
                                            67
      Mr. DINGELL. Is there any reason to believe that it has not hap-
    pened?
      Ms. NAGEL. No, sir.
      Mr. DINGELL. Does the Customs have any evidence or comments
    on this particular point?
      Ms. DURANT. We do have evidence that it is coming in under the
    50 dosage units.
      Mr. DINGELL. Under the 50 dosage unit?
      Ms. DURANT. Yes.
      Mr. DINGELL. Have you communicated that to DEA?
      Ms. DURANT. We are gathering the data now.
      Mr. DINGELL. You are gathering the data now.
      Just quickly, perhaps the DEA can inform us. What is this
    Oxycontin? It is a very, very powerful substance, is it not?
      Ms. NAGEL. Yes, sir. It is.
      Mr. DINGELL. It is absolutely banned for sale or marketing in the
   United States. it is Schedule I, is it not?
      Ms. NAGEL. No, sir. It is not. It is a Schedule II.
      Mr. DINGELL. It’s a Schedule II?
      Ms. NAGEL. It is a legitimately manufactured pain medication. It
   is Oxycodone. It is a long-term release formulation that allows you
   to take it every 12 hours instead of having to take your pain medi-
   cation every 4 or 3 hours. It is a Schedule II, sir, and it is legiti-
  mately manufactured and prescribed in this country.
     Mr. DINGELL. And it is highly addictive, is it not?
     Ms. NAGEL. Yes, sir. It can be highly addictive if misused.
     Mr. DINGELL. I think my time has expired, Mr. Chairman. I
  thank you for your courtesy to me.
     Mr. GREENWOOD. The Chair thanks the gentleman.
     The Chair would note, Mr. Hubbard, that those of us who have
  served on this committee for more than 6 years still affectionately
  refer to Mr. Dingell as the Chairman, but we do not encourage our
  witnesses to do so.
      Mr. DINGELL. Mr. Chairman, I would like to just make a brief
   observation. I don’t care how the witnesses refer to me, as long as
   they answer the questions.
      Mr. HUBBARD. I do apologize to the current chairman. Former
   Chairman Dingell was with us for so many years that it is difficult
   to you know, habits do grow.
     Mr. GREENWOOD. After I am here for 20 more years, you will get
   used to it.
     The Chair recognizes the gentleman, Mr. Whitfield, for ques-
   tioning.
     Mr. WHITFIELD. Thank you, Mr. Chairman. I also would like to
  say that I was delighted to hear Mr. Hubbard outline his proposal
  to Secretary Thompson. With Mr. Greenwood, I certainly think that
  would be the most effective way to deal with this problem, because
¯ obviously the authorities do not have the manpower or the money
  to be very effective in preventing these drugs from coming in. So
  I am delighted that .you all are go!.ng to recommend that, have al-
  ready recommended ,t, and would like to reiterate what Mr. Green-
  woodsaid, that I know most of the people on this committee I am
  sure would look forward to working with you in implementing that.




             , P   \              ~lw,,--
                                     68

      On the dru.g Oxycontin, obviously it is an effective drug, pain
    killer, and it is legal when it is manufactured in the U.S., it is pre-
    scribed. I guess from my understanding, most of the problem relat-
   ing to Oxycontin appears to be by theft, robbery, whatever. I mean
   is it a gigantic problem that it is coming into the country illegally?
      Ms. NAGEL. If I could answer your question, sir. Our best refor-
   mation is that we have illegal prescribing, improper prescribing,
   ph.armacy thefts, fraudulent l~rescriptions, doctor shopping. We do
   beheve that Mexico could in fact be contributing to our problem.
      When we received this information, we took some pretty aggres-
   sive steps. There is a single manufacturer of this narcotic. We have
   met with the company. We explained that we had information. We
   specifically had one case where people were smuggling it. As a re-
   sult of our request, they have agreed to change the indicia of the
   drug. The drug that is now going to be exported to Mexico will ap-
  pear different. If we then encounter it on the U.S. territories, I will
  then have the evidence and data I need to determine that it is
  being reimported.
     Additionally, the company stopped shipping the 40 milligrams to
  Mexico. The 40 milligrams that were in-country in Mexico were
  moved from the border pharmacies. They were moved inland. So at
  this time, you can get the 10 milligrams and 20 milligrams.
     If I am given the evidence and the data to demonstrate that in
  fact it is coming back in, I am prepared to meet with the company
  and look at some drastic measures. But what I need is the evi-
 dence. So we are hopeful, as everyone is gathering evidence, we
 have a national action plan that we have put forward where we are
 trying to gather the data and get our arms around the problem do-
 mestically and internationally. As we get the data and we can sup-
 port the actions, we are more than prepared to move forward and
 take whatever action we can to limit the diversion and abuse in
 this country.
     Mr. WHITFIELD. NOW is Oxycontin exported to other countries as
 well?
    Ms. N’AGEL. Yes, sir. It is.
    Mr. WHITFIELD. Okay. So that is being done legally. Basically
what’s happening, once it gets to these other countries, then it is
illegally smuggled back into the U.S. to be used for purposes other
than medicinal purposes?
    Ms. NAGEL. At this point, we have information about Mexico. My
concern was also that we could in fact experience the same thing
from Canada. So at the same time, I askedthe company to change
the indicia of what goes to Canada. Fearing that my land borders
would make me the most susceptible to having it come back. They
are going to do that for me also. So that if I start to see it on the
street, I will be able to identify the source.
   I have no information of it coming back from any of the Euro-
PeManr.countries or anywhere
        BURR. Would           else. yield?
                      the gentleman
  Mr. WHITFIELD. Yes, I would yield.
  Mr. BURR. For one question. From what you have said, is
Oxycontin only manufactured here?
  Ms. NAGEL. There is one manufacturer, sir. They have plants in
other places. But it is manufactured by one company.
                                      69
        Mr. BURR. But is the product that you speak of in Canada actu-
     ally m~_nufactured m the U.S., sold to Canada?
        Ms. NAGEL. It used to be manufactured in the U.S. It is now
     manufactured in the U.K. It is exported from the U.K. to Canada.
     But the company has .a~. d to change the indicia as it is made in
     the U.K. so Ican identify it if it comes back from Canada.
        Mr. BURR. Thank you for that clarification.
        Mr. WHITFIELD. Well, I appreciate you going into that expla-
     nation. Of course this is an important drug to a lot of cancer pa-
     tients and others. So we certainly don’t want to do anything to
     make it unavailable to them when it is prescribed !egally in the
     U.S. But we also want to make sure that we mininnze the illegal
     use of it. So it sounds like you all are making progress in that area.
        Mr. Chairman, I will yield back the balance of my time.
       .Mr. GREENWOOD. The Chair thanks the gentleman, and recog-
    mz.es the gentleman from Florida for 5 minutes for purposes of in-
    qmry.
        Mr. DEUTSCH. Thank you, Mr. Chairman. I want to take a httle
    bit of a different tack to focus in terms of what we actually find,
    because again, having gone out to the Dulles facility, what is clear
    is that not everything that is coming in is a controlled II substance,
    controlled I substance. In fact, what appears, when we were there,
    is the vast m~jority of stuff that is coming in is either potentially
    supplements of some ldnd, foreign type supplements, or just home-
   opathic type things, or for that matter, prescription drugs, anti-
   biotics, hypertension medication.
       I think that is something that I think in the testimony and the
   questions up to this point has not been clear. I mean for all of us,
   and we can say it again and again, the volume of substances com-
   ing in is astronomical. I mean we are talking literally tens, hun-
   dreds of thousands, literally millions ot" substances coming in.
      First, I mean if specifically I guess to Ms. Durant, would you sort
  of contradict or would you confirm what I just said m terms of the
  volume of the stuff coming in?
      Ms. DURANT. The volume is astronomical.
      Mr. DEUTSCH. Right. But the types, if you would categorize.
      Ms. DURANT. The types are--I have looked at the lists of things
  in these various operations. The types are mixed. You are correct.
  There are some herbal drugs. There are some cardiovascular medi-
  cations. But there are also a lot of steroids and narcotics and pain-
 killers, and those sorts of things.
      Mr. DSUTSCH. Right. Again, we were only out there for 1 day, al-
 though they did prepare for our visit by doing a sort beforehand.
 But I think what is important to note is that again, we are talking
 about the millions. We really literally are talking about millions of
 substances coming in.
     I think what was clear from Chairman Dingell’s comments and
 from the questioning, and I think what really from the perspective,
 and again I know this is on C-SPAN as well, and hopefully they
will get some coverage about this, is I don’t t’hink on the prescrip-
tion drug side if it is an antib!otic or if it is. a hypertension medi-
cine, that someone really is legitimately looking for the least expen-
sive pharmaceutical. No one wants to buy something that is going
to kill them in that type of situation.
                                     7O
     But I think one of the issues that again, you know it is hard for
     ~uto
        ve isaddress, but are
               that there  I will tell Americans,
                               many    you that onemillions
                                                    of the of
                                                            perspectives
                                                               Americans,I
     maybe even tens of millions of Americans who can not afford pre-
     ~nptlon drugs, who don’t have prescnption drug coverage, andfor
     that matter, don’t have medical coverage.
      . Mr. Hubbard, you made a great comment of your recommenda-
     tion to the Secretary in terms of not allowing an.yt,hing for anyone
    unless they have a medical doctor’s direct supervision. Great theory
    if we have universal coverage. I mean I hope that you add in your
    recommendation, obviously I am being a little bit facetious in this,
    but that you add that the administration also support universal
    healthcare coverage for all Americans so that all Americans will
    have the opportunity to have physicians prescribe them drugs, and
    then have the supervision of those physicians for those drugs.
       But until we getto that point in time, that is not America. I
    mean that is not America. I mean America is a country with lit-
    erally tens of millions of Americans, working Americans, who get
    up in the morning every morning and go to work and work hard
    and support their families, do not have let alone doctor coverage,
   let alone prescription drug coverage.
       So in the real world, and one of the things that we haven’t done
   enough of, and again looking at the prescriptions and looking at
   what is coming in in the tens of thousands, and the hundreds of
   thousands of prescription drugs, not Schedule Ii, and again I am
   not discounting the Oxycontin phenomenon, which is a very, very
   serious issue. But I would assume that the percentage of the drugs
   coming in at that is a relatively small percentage. Yes, we found
   steroids. Yes, we found Ecstacy. But in terms of the volume, if you
  were there with us, if you spent time looking at it, it is a small
  percentage. It might be 5 percent. ItI might be less of the overall
  volume. So these are normal prescriptions.
      I guess that is the question that I am saying to you, is maybe
  we are looking at this the wrong way. Maybe what we are really
  looking at is absolutely that 5 percent is really significant. All
 right? But the 95 percent very well might be hardworking, legiti-
 mate Americans who can not afford to go to a doctor to get a pre-
 s.cription, but are self-medicating. The answer that you gave is a
 simple answer, it would stop this completely. But what do you say
 to those people that ban not afford going to the doctor, let alone
 paying a normal prescription? I mean I am asking you as a ques-
 tion because you are making that recommendation to the Sec-
 retary.
     Mr. HUBBARD. First, I am sure the Secretary shares your concern
about the. availability of prescription drugs to .all America-s. It is
virtually Impossible to differentiate here, the diversity is so great.
There is every sort of drug coming in.
     Theproblem is many of thern allege to be a perfectly fine, an al-
lergy drug, in this case. But we don’t know that. We do not know
anything about it. All we know is it has a name on it. We don’t
know what is in it. You can not test a box of ten drugs. It costs
between $6,000 and $15,000 to do what we call authenticity testing
of drugs. So to have the taxpayer pay to test that little package
would be obviously absurd.
                                      71
         So our fear is that it is an all or nothing thing, that you can not
      distinguish between all of these millions of little packages. There
     is just no way that we know of. I assure you, we have spent consid-
     erable effort in the last couple of years trying to assess what these
     things are and what we might be able to do to parse out the most
     dangerous, the less dangerous, whatever. We just do not know a
     way.
        Mr. DEUTSCH: Agmn, I guess, and this is a final question because
     I know we are m a vote an.d my time is up as well. I mean there
     is no one who is m that legitimate category that wants to purchase
     a drug that does not have the right dosage, that is a counterfeit
     drug, that is a misdiagnosed drug, that is impure in terms of facil-
    ity. Obviously none of this stuff is really safe. I mean I think we
    can all acknowledge that. We have no oversight of the facility in
    Thailand. We have no oversight of the gray market stuff. We have
    nothing.
        One of the things about our system in America is when you go
    to a pharmacy you have it. FDA does a great job in terms of its
   oversight, in terms of that. There is a safety level unparalleled in
   the world, unparalleled in world history in terms of drugs in the
   U.S. No one wants to do that.
        But I guess one of the things that I think of when I am looking
   at this is what is driving people to put themselves at risk, to put
   their families at risk, to put their children at risk. They are not
   doing it for fun. I mean they are doing it because they want to save
   money. There are people out there who are using the Internet to
   purchase prescription drugs which again, the sites are nice looking
   sites and the description of my colleague from Michigan very well
   might be that in Thailand it is a beautiful website, but it is a rat-
  infested hellhole that is producing this stuff in Thailand.
       I mean we saw literally dozens of boxes that were clearly from
  the same location in Thailand. I mean it was clear that it just so
  hap.]~ened we got a batch of drugs being sent from a facility_ in
  Thailand. We opened them with the Customs officials, and they
  were different drugs. They were prescriptions, prescription drugs
  that people were clearly self-medicating.
      I guess I mean we would think that a meaningful drug benefit
 wo~d deal with this. But I mean that is why I do not think it is
 as simple as you ar.e saying. I think that you will find a lot of oppo-
 sition m Congress just to ban this across the board, because in fact
 there are a great deal of legitimate people using this avenue, not
 out of choice, but almost out of desperation.
     Mr. GREENWOOD. The Chair thanks the gentleman. We could
 also solve the unwers.al healthcare problem by allowing auto body
 shops to set up surgical centers, but that would be pretty dan-
gerous too.
     We are going to recess now for this vote until 1. We will recon-
vene then. We thank the witnesses for their patience.
     [Brief recess.]
    Mr. GREENWOOD. The _subcommittee will reconvene again. We
thank the witnesses for their forbearance.
    The Chair recognizes for 5 minutes for purposes of inquiry the
gentleman, Mr. Burr.
    Mr. BURR. I thank the chairman.
            ¢R


                                    72
        Mr. Hubbard, let me say to the FDA I was shocked at what you
     told us. I was pleasantly pleased though that the FDA had taken
     a very strong position on this, and I want to commend you and
     commend the agency because I think the problem is severe. I think
     it needed a drastic recommendation.
        Let me ask you what the Secretary’s response to the proposal has
     been so far.
        Mr. HUBBARD. Well, we talked to him on Monday. I think he cer-
    tainly understands the issue. But he wanted to have more oppor-
    tunity to talk to us, to understand the risks, to understand the pro-
    cedure. I think he feels he needs a little more information. We will
    be giving him that, I think very soon. Of course he will probably
    want to consult further within the administration as well.
       Mr. BURR. How long will it take us to get some indication from
    the Secretary as to whether the agency will adopt this proposal?
       Mr. HUBBARD. I can’t tell you, Mr. Burr. That is his prerogative.
       Mr. BURR. How urgent on behalf of the FDA does the FDA think
   this problem is?
       Mr. HUBBARD. Well I tblnk by the very fact that we have charac-
   terized the risk here as so great, we would call it pretty important.
   The Secretary and his staff, we have already had discussions with
   them. They are very attentive to this. This is not something where
   they can’t find time to think about.
      They do want to have information.
      Mr. BURR. Ms. Durant, is the mail that is received at JFK higher
   in the number than it is received at Dulles?
      Ms. DURANT. Yes, sir.
      Mr. BURR. How many packages discussed in x-ray at JFK?
      Ms. DURANT. Twenty to 30 times Dulles.
      Mr. BURR. Do you x-ray all the packages at JFK?
      Ms. DURANT. Not all of them at JFK.
      Mr. BURR. What percentage?
      Ms. DURANT. Ten to 15 percent.
      Mr. BURR. Ten to 15 percenff
      Ms. DURANT. About. I could get a better number for the record.
      Mr. BURR. Let me state that we understand the constraints that
  Customs is under. We understand how difficult it is to operate in
  a policy that today is so loosely written whether you are any of the
 agencies that are up here. But if the Secretary needs a nudge on
 the urgency, we have seen the degree of the problem with just the
  10 or 15 percent that we check. Think about the 85 percent that
 we are not.
     The burden that is placed on Customs today is huge. My hope
 is that in that proposal they have got the ability when there is a
 drug shipment that comes m, to stamp "return to sender," and it
is over with. It is out of their hands. It does not need the FDA to
send somebody in. It does not need a letter to go to somebody. We
need to eliminate that from the process so Customs can get to the
next piece of the puzzle .’.re.their job responsibility.
    Is this proposal, does. it mclude all prescription drugs?
    Mr. HUBBARD. Yes, it would, Mr. Burr, except for the exception
I mentioned of the compassionate use.
    Mr. BURR. Compassionate use.
                                   73
      Mr. HUBBARD. Now it would not include at this point the so-
   called walk-acrose folks that go to Canada or Mexico. There, we
   would like to think about that some more. There, you have a face-
   to-face interaction. The patient actually stands in front of a phar-
   macy and purchases a drug, say in Canada. There is an oppor-
   tunity because of that to go back if there is a problem and find the
   source of the drug. There is an opportunity for FDA or Customs or
   others as the patient is coming back across the border, say the Ca-
   nadi.’an border, to be warned, to be given perhaps a slip of paper
   saying if you have bought drugs, you need to bc
     Mr. BURR. Are they required when they cross in person to show
   a prescription for what they
     Mr. HUBBARD. I believe they are required to declare, but I will
   ask Ms. Durant to ~n~wer that.
     Ms. DURANT. For the 50 dosage units, they are not.
     Mr. BURR. They are not, are they?
     Ms. DURANT. No.
     Mr. BURR. In the next panel, panel three, Marvin Shepherd, the
   College of Pharmacy, University of Texas, will testify that he has
  just been to the border. He has seen Oxycontin packaged in blister
  packs, 50 pills, so that it meets the requirements not to be scruti-
  nized as you cross the border. They are just sending it across day-
  in and day-out. I hope that the DEA will in fact listen to his testi-
  mony because it is happening. It will continue to happen. We won’t
  stop it with that exception to the proposal that you have in fact
  made to the Secretary. So I would ask you to really go back and
  look at that. We do not want to. ~ust narrow the problem to two bor-
  ders that we already have significant problems with.
    Let me ask you, would it include over-the-counter products?
    Mr. HUBBARD. Generally, over-the-counter products like this are
 also unapproved. We have given them less attention because they
 are viewed generally as safe, but yes, it would.
    The theory is that any drug bought in another country that is
 unapproved can not be safe.
    Mr. BURR. Customs would not have to make a determination?
    Mr. HUBBARD. That is correct, Mr. Burr.
    Mr. BURR. Let me ask you on one other subsection, animal drugs.
    Mr. HUBBARD. Animal drugs?
    Mr. BURR. Yes, sir. Currently in this country for animals, we ac-
 cess quite a few drugs from Europe and from Canada. Do you see
animal drugs included under this or do you look at an exception
for that?
    Mr. HUBBARD. To be honest, we have not had any discussion
about that. I am not aware that that is a problem, but I will be
glad to check that out and get back to you.
   Mr. BURR. Granted, animal drugs are not in the volume of
human drugs. But I tl~inlc when you look at the access that they
need from international markets, it is much greater than the ac-
cess that we need for human drugs. But I would ask you to look
at that.
   Does Mexico have ~n equivalent to the FDA?
   Mr. HUBBARD. Yes, they do. But obviously different countries
have different levels of regulation.
                                   74

    Mr. BURR. Do.we have a harmonization agreement with the ap-
  provalprocess w~th the Mexican agency that is the equivalent?
    Mr. HUBBARD. No, we do not.
    Mr. BURR. Have we been able to harmonize the standards on
  dr~rapprovals
        ¯ HUBBARD.with
                   We the EUgreat
                       made   yet? pro__gress m a number of areas of
  drug testing ~nd development, yes. We are not 100 pe.rcent there,
 but that is certainly the goal, to make them the same m both EU
 and here. The Canadians are involved m that as well.
    Mr. BURR. But the reality is that we don’t even have the con-
 fidence in their systems that we can interchange the standards
 that we use even in the European Union. That is correct, isn’t it?
    Mr. HUBBARD. That is correct. Although perhaps some day under
 the constructs that are being envisioned, that may be possible.
   Mr. BURR. I would like to road just a piece out of your testimony.
 I will comment on it and let you comment as well.       .
   "The FDA has not officially permitted the importation of foreign
 versions of U.S. approved medications, even if sold under the same
 nan~.e." "The FDA has not officially .perrni."tted the importation of




     Mr. HUBBARD. Or in a foreign plant that was approved and in-
   spected by the FDA.
     Mr. BURR. Well, this says, "The FDA has not officially permitted
  the importation of foreign versions of U.S. approved medications
  even if sold under the same name." That would be products manu-
  factured.
     Mr. HUBBARD. No. I think what that refers to, let’s say Viagra
  might be made in Pfize.r’s Irish plant, which is approved by FDA
  and it might be made m Pfizer’s--I am making up this example,
  of course Spanish plant that is the drug that’s soldin Europe and
 Asia. We might not have respected and approved that plant. So the
  Irish plant could bring the drug to the Umted States and the Span-
 ishplant could not.
    Mr. BURR. Let me read one other piece. ’°I"nerefore, unapproved
 drugs and reimported approved medications may be contaminated,
 sub-potent, super-potent, or counterfeit." Given that that is part of
 the FDA’s testimony, today, let me just ask you one question. How
 could the FDA sit silent over the past 2 years when the debate of
 relmportatlon took place m the Congress of the United States?
 When today that is a great threat in your testimony, reimportation
 of approved medications contaminated, sub-potent, super-potent,
 and counterfeit. How could the FDA sit silent during that debate?
    Mr. HUBBARD. I ~!nk we have been consistent in expressing our
concern about the safety of these products during the debate last
year about the bill that passed .Congress to allow large shipments,
commercial shipments to come m. I do believe, Mr. Burr, we have
been fairly consistent in saying that the system that Congress cre-
ated in t938 serves the public very well. It is a fairly rigid system.
These sorts of drugs from other countries, whether they are large
commercial shipments or these personal amounts, can not be as
easily assured of safety.
                                     75

    i Mr. BURR. Given your proposal to the Secretary relevant to this
     ssue that we ~ here talking about today, what would the FDA’s
    position .be to this .com..mittee if the Congress were considering re-
    importation legislation like we saw last year?
      Mr. HUBI~.RD. I think we would be saying the same thing to the
    committee that we said last year to the various Members of Con-
    gress, which is we are very concerned that a system, if designed
    to be a different system than the current system, .poses risks and
    we can not be assured that we could successfully Implement such
    a system and bnng m safe drugs.because we do not have the same
   level of confidence about where it was manufactured, and how it
   was manufactured, and by whom it was manufactured, that we
   have under the current system.
      Mr. BURR. Let me suggest if you get asked the question again,
   that you give the response of the recommendation that you made
   to the Secretary as boldly and forcefully as you said it. Today we
  have an unwritten policy forproducts coming in, if they meet a cer-
  tain dose and you have saidthere is no way for us to do this. We
  need to shut it down. There is no way you can look at this and say
  we have got to shut it down, the problem is so great, and look over
  here and try to make an issue of reimportation work.
      We can not ask Customs to determine where it was made, where
  it came from, how it was stored, whether it is counterfeit, whether
  it is adulterated. You know, I said to some of my colleagues I hoped
 everybody read the New York Times article this week about three
 fake drugs are found in U.S. pharmacies, hormone drugs, weU-
 known manufactured companies that their product had been con-
 taminated on the shelf with counterfeit product. Because of the
 great work of the FDA and their ability to track from wholesaler
 to wholesaler to wholesaler, I think they have got a pretty good
 handle on how this happened. Does it eliminate it again.~ No.
     But the reality is that even the shelves of the pharmacies that
 we go to in this country are susceptible to having contaminated
 products with the absolute gold standard in the world as far as
 drug approval and review.
     My hope is that we will not open that system up to the ability
for it to deteriorate with something that sounds good like re-
importation or something that sounds good like personal use. We
ought to always be the compassionate country that has a compas-
sionate use exception to the standard. But for God’s sake, let us
have a standard. I think that is the only hope of this committee.
    Mr. Chairman, I thank you. I yield back.
    Mr. GREENWOOD. The Chair thanks the gentleman, and recog-
nizes Mr. Stupak. Before doing so, I understand Dr. Lestmer has
a pressing need to leave and excuses him from further testimony.
    Mr. Stupak?
  Mr. STUPA~ Thank you, Mr. Chairman.
  In response .to Mr. Burr’s question, Mr. Hubbard, you indicated
that the FDA m consistently, concerned. With s!] due respect, con-
m.stently you have been doing nothing about this problem. I’m
going back to 1996 when Dr. Shepherd gave you a copy of his re-
port about these drugs coming across the Mexican border, and
nothing has happened.




                                \
                                    76

       We hear fi~..m the Rodes today that you go there and you got
    their informatlon in July of last year. Again, they have heard noth-
    mg back from the FDA. At least the Customs has agreed to at least
    meet with them. Can you make a commitment to the Rodes you are
    at least going to meet with them and toll them what is going on?
    They lost their son: It is a year later, and you don’t even respond
    to them?
       Mr. HUBBARD. I spoke to Reverend Rode before the hearing, Mr.
    Stupak, and expressed my condolences, and assured him that the
    most vigorous investigation was underway. The question of feed-
    back to him is not one that I can answer well. These investigations
    are kept, for obvious reasons, pretty quiet because we have to do
   that.
      Mr. STUPAK. I am not here asking for an answer. I am saying
   at least show the people some respect and get back with them. You
   met with their daughter. You took the drugs. They don’t even know
   what it is. You have done basically nothing. They had to come here
   to Washin~to. n, D.C. to figure out what you are doing, if you are
   doing anything.
      Mr. HUBBARD. I told, Mr. Stupak, that we have talked to them
   and given them some feedback. But I will be glad to confirm that.
      Mr. STUPAK. That is not what they are telling us.
      Mr. HUBBARD. Yes. I understand.
     Mr. GREENWOOD. Would the gentleman yield?
     Mr. STUPAK. Yes, I would, Mr. Chairman.
     Mr. GREENWOOD. Very briefly. We would appreciate it if FDA
  and Customs would arrange we will arrange for the staff if you
  would brief interested members of this subcommittee on the status
  of that investigation in a confidential matter. I think that would be
  useful. I wouldhke you to take that back to your offices.
     I yield back to the gentleman.
     Mr: STUPAK. Thank you.
     This recommendation you made to Secretary Thompson on Mon-
  day, is that in writing?
     Mr. HUBBARD. Well, yes. As well as we have met with him and
  with his staff more than once. There will be further discussions.
     Mr. STUPAK. Will you submit that for this committee?
     Mr. HUBBARD. I will certainly determine if we can do that, yes.
     Mr. STUPAK. How long will it take to make this recommendation
 become a reality?
    Mr. HUBSARD. Well, as I said, if we---
    Mr. STUPAK. No, no. I want some answers.
    Mr. HUBBARD. Okay. I hate to say it, but have to throw it back
 to Congress because we can’t do this.
    Mr. STUPAI~ Throw it back to Congress? You need us to do it?
    Mr. HUBBARD. I’m sorry.
    Mr. STUPAK. Do you need us to do it? Was it quicker for us to
do it or to wait for the Secretary?
    Mr. HUBBARD. We explained two avenues, Mr. Stupak, to imple-
ment this. One is to write a regulation.
   Mr. STUPAK. Write a regulation, get it approved, you have got to
publish it in the Register, 180 days comment period. We are at
least a year away, are we not?
   Mr. HUBBARD. If we do a regulation, that is correct.




                               \
                                  77
    Mr. STUPAK. And if Congress moves, good grief, it could be 5
 years away. Right?
    Mr. HUBBARD. The only alternative is for us to try to accept
 these things now, and I do not think we can do that.
   Mr. STUPAK. My impatience not only goes back to 1996 Dr. Shep.
 herd, but I will start here with January 6, 2000, letters from Com-
 missioner of Customs, letters back and forth not only from this
 committee, but from Customs and others, asking you to address
 this issue. We get back a lot of nice letters saying we are con-
 cerned, we are consistently going to do something, but nothing ever
 happens. I am trying to pin you down to a timeframe because this
 can not go on.
   In the recommendation you made to the Secretary, the same rec-
ommendation the chairman and the rest of us made to you at Dul-
les, the same recommendation we made to you before we went to
Dulles when we had a briefing. We are getting tired of making rec-
ommendations to you. You are the agency, lead agency who has to
take the bull by the horns here, and you are not.
   So when I say, with all due respect, consistently doing nothing,
for some of us it is getting a little frustrating.
   Mr. Chairman, I move that these letters from Customs and oth-
ers back and forth to the FDA on this matter be made part of the
record.
   Mr. GREENWOOD. Without objection, they will.
   Mr. STUPAK. I also move that Dr. Shepherd’s 1996 study to the
FDA and Customs, the rest of it, also be made a part of the record.
  Mr. GREENWOOD. Without objection.
  [The information referred to follows:]




                              \
                                          t8

                                               I




 THE OOMMISSIONI~ OF CUSYOM8                                          v

                                                                WMmBIGYON, 0. .
                          January 6,     2000




 Ms. Jane Henney, M.D.
 Commissioner of Food and Drugs
 5600 Fisher Lane
 Rockville, Maryland 20857

 Dear Ms. Henney:

 Over the years, our respective agencies have worked closely together on
 issues of great importance to our Nation. Recently, our enforcement efforts
 have focused on the interdiction of pharmaceuticals imported into the United
 States. These importations occur through international mail, express
 consignment facilities, and accompanying international travelers.

 In light of the recent increase in the number of seizures and the dramatic growth
in the use of the Internet to order pharmaceuticals illegally, Customs needs
additional assistance from you. I am requesting your agency provide us with a
written national standard for the interdi~on of these products, as well as
requirements for the legal importation of pharmaceuticals. Secondly, we need
Food and Drug Administration (FDA) personnel to be responsive at our
IntamatJonal Mail Branches and Express Consignment facilities. Enough FDA
resources are needed so that upon request, determination of admissibility of
pharmaceuticals can be made within one business day.

Finally, when Customs detains a pharmaceutical shipment, which FDA then
releases, Customs needs a written release certification signed by an FDA
official.

With this additional assistance, both agencies would strengthen their
effectiveness in preventing illegal importation of these products. I propose that
we develop a Memorandum of Understanding between us to clarify our
res~ responsibilities. I look forward to working with you on this important
issue. Please call me if you wish to discuss this further.

                                                       {ruly,



                                       ~
                                               79


     DEP,~TM£NT OF HEALTH &. HUAtA~’ 5ERVtCE.S                                                         ,?




                                                                            FOOd ~ ~Ug Adm~0sttatoo~
                                                                            ~x:kv~l,t MD 20857




                                            February   t8,   2000




-’-Mr. P~ymond V/. Kelley
   Commissioner
   U.S, Customs Service
   1300 Pennsylvm’da Avenue, N.W.
   Washington, D.C. 22029

  Dear Eft’. Kelly:

        you for your ]anm’y 6, 2000, letter acknowledging our respective agencies’ efforts to
 benefit the public health and sat’ely of our nation. Indeed, our agencies have enjoyed many
 successes as ¯ result of,joint U. $. Customs Service (U$CS) and Food and Drug Administration
 (FDA) open¯dons and initiatives. The ability of our agencies m work together effectively is
 demons;xated by the ongning cooperation and ollaborative ¯from of’personnel tram both
 agencies in tbedevelopmenlofthe Presidential Food Safely fnidative. FDA remains fully
 committed to continuing its cooperative efforts with USCS.

 FDA is currendy evaluating its policies and procedures for personal importation of FDA-
 regulated products, including pharmaceuticals, which may be imported t]vough mail facilities or
 express consignment lracilities, as well as by individuals through border crossings and
 international travel. AL~er FDA completes this evaluation, [ propose that our agencies meet to
 develop appropriate enfomement strategies. At that time, we could also determine the need to
 develop another Memorandum of Understanding. I expect FDA will be prepared to meet with
 USCS on the issue of imported pharmaceuticals in the near future. Please identify a member of"
 your staffas the contact for arranging such a meeting.

 ! am very pleased that you share my concern about the public health issue of Interact sales of
 prescription ph~umaceuticaIs. With our continued cooperation, [ am co.dent our agencies can
 help protect consumers from uz~sa!e or ineffective drugs, [ look forward to working with you on
 this important issue.




                                                    C~issioner of Food and Drugs
                                           8O




                                                    11!~. ~We ot )~pr~mtatibm
                                                     ommltttt on ~,omm~rtt
                                                 ~m 2126, IR,a~im’n ilpo~ O’ffl~ J#illmql
                                                  IlaM}in~ton, ~ 20515--~115

                                                         February 2S, 2OOO




       Jedim IL m ~4HIP ~ BI’.~




   The Honorable Raymond Kelly
   Cmnmi~oner
 . United States Customs Service
   1300 Pmmsylvania Avenue, N.W.
   Wasldngtan, D.C. 2O229 "
  De~ Commi~ione~ Kelly:.
         We ~ade p~x provia~-~ Commltt~ st~ with the opportunity to visit the U.S,
 Customs’ mail insw~on facility at DuUm ]ntemedonal Airport in ~onne~tion with our
 inves~l~ion into the shipment into the United. States of phsrmac,~ti~tls p~hascd ov~ the
 Intemet. As your qpmc7 ¢le~xly recomni~s, the~e Interact sites have multiplied dnm~cally
 over the put year. As these activities will likely ~ in the ~zear future, denumds on existing
 goverumental n~ouurees, ineludin8 your resent, wil) only increase.

         A~ordin8 to yore inspectors, illesal pharmaceuticals make up the bulk of illegal
 oTalraband detained for catme at the Dulles facility. Many of these originate from online
 pharmacy transat~io~. We also undu’atand that most of these name-brand products detained
 cannot be verified u authentic, or even u products made in accordance with U.S, Food snd Dru8
 Administration standing. Further, we understand that of those pharmar~ticab detained, a
 significant mnount mrive with no infozmation (such as dosage instructions, wm’ninssofpotenfial
drug intera~ons, side effects, etc.) or even proof that a licensed physician or phannaci~ was
involved in the transaction. In ~ inspectors report that many of the phannac,eulicab M~ply
arrive in plastic ziplock bags with nothln~ indicalJn8 the bags’ contents. Such pra~ce~ place the
public at considerable risk, and are clearly inconsistent with the various U.S. laws and
regulations designed to protect consumms from danserous or ineffective drugs.

        As you may know, wehave been investi~tln~ a number of issues relating to this p~oblem
 over the l~m 3n~r-and-t-hal~ including what actions the Federal Govegnment b ttkin8 or should
 take, ml what resouuru~, including both personnel and technologies, are required to do the job.
We undmltand that some agents and inspectors already feel overwhelmed by this problem.
Cou~qmmtly, we would appreciate your auJstance in providing us with the foHowin8
information:




                                   \
                                                 81

  The Honorable Raymm~ Kelly
  Page 2


          (l)    What resources does your agency ~ d~cate to mopping the shipment of:
                  illegal pharmaceuticals into the U.S. by Interact pharmacies, and by what m~us?
                 How significant does your agency estimate this problem to be (by volume
                 for example)? What future resource needs do you estimate your agmey will need
                 to address this maker? Finally, if any additioual resources are needed, please
                 indicate specifically how they would be used.

         (2)     Please provide us with a brief description of the types ofphurmacentical products
                 now being seized by inspectors at the DuUes mail facifity. For example, of the
                 packages detained, please provide: (a) the types ofpharmaceufical products beinq
                 found; Co) the frequent/and quantity at which you are finding them; and, ( ) the
                 brand name and manufactur= (ifknown) of the major products.

         (3)    If your agency has determined or suspects that any of the products idantified in
                your response to question number 2 are counterfeit, please provide the basis for
                your detmmination or suspicion. If your agency has discovered counterfeit
                phammceutlcals, please indicate if routine, from where such products are being
                Sent.


        (4)     Generally, of the phannac.eutical products detained by your agency, please
                indicate, if possible, the percentage of such products that are being shipped into
                the U.S. via an Intemet pharmacy transaction.

        Finally, we are inter:steal in amm,ing an additional visit to the Dulles mail facility for
members of the Oversight and Investigations Subcommittee. We would appreciate your
assistance in arranging such a visit at a mutually agreeable date within the next several weeks.

        We appreciate the effort by your agency on this important public health matter, and
continue to look forward to working with you in the future. Your timely attention to this
response is also appreciated. I.f you have any question~ about this matter, please feel free to
contact us directly or have your staffcontact Mr. Christopher Knauer of the Commerce
Committee Democratic staffat (202) 226-3400.

                                            Sincerely,
                             .,’



                                                                         f




                                                     RON KLINK     -~
RANKING MEMBER                                       RANKING MEMBER
COMMITTEE ON COMMERCE                                SUBCOMM1TrEE ON OVERSIGHT
                                                       AND INVESTIGATIONS




                                            \
                              82


The Honorable Raymond Kelly
Page 3


CC:    The Honorable Tom Bliley, Chairman
       Committee on Commerce

      The Honorable Fred Upton, Chairman
      Subcommittee on Oversight and Investigations

      The Honorable Michael Biliralds, Chairman
      Subcommittee on Health and the Environment

      The Honorable Sherrod Brown, Ranking Member
      Subcommittee on Health and the Environment

      The Honorable Jane E. Henney, M.D., Commissioner
      Food and Drug Administration




                       \
                                                                                   88

                        U.S. Customs Service
                        I 41~! i%’Im~vlv.ll11J ,~t.’t’ml~,. ,~ I~,   \~ ,,hllil;,,,,b   | |,   .!,,.’ ,,,
                        :,~;,’~.~’,Jiml      IJ~ ;lI;,’L~" ~ ~:,,


                                                                                                            (.’o.,.#mi..rr ,)/" (.’.,tu.l~
                         September 5,                      2000




                         Jane E. Henney, M.D.
                         Commissioner
                         United States Food and Drug Administration
                         5600 Fishers Lane
                         Rockville, Maryland 20857

                         Dear Dr. Henney:

                         I regret that a previous commitment prevented me from seeing you dudng
                        your recent visit to Customs to meet with Assistant Commissioner Bonni
                        Tischler. I am told that the meeting on August 11, 2000, which included
                        members of the respective staffs, was productive. However, I am still
                        somewhat concerned that the issues raised in my letter to you dated
                        J=nuary 6. 2000, concerning pharmaceuticals purchased over the. intemat
                        and imported via mail or express couriers are still not adequately
                        resolved.

                        In that letter, I requested that your agency provide us with "written
                        national standards for the interdiction of these products, as well as
                       requirements for the legal importation of pharmaceuticals." In addition,
                       I requested "Food and Drug Administration (FDA) personnel to be
                       responsive at our International Mail Branches and Express Consignment
                       facilities." It is important that enough FDA resources are made available
                       to us so that, upon request, determination of admissibility of
                       pharmaceuticals can be made within 1 business day. Lastly, it
                       was requested that, when "Customs detains a pharmaceutical shipment,
                       which FDA then releases, Customs needs a written release certification
                       signed by an FDA official."

                        I am extremely encouraged by the agreement reached at the August 1 lth
                       meeting to convene a joint Customs/FDA task force to analyze and
"1" K I, IiI I Ill ~
                       examine current operational procedures and best practices to develop a
                       uniform enforcement policy for national implementation. This approach is
                       consistent with your written response to me dated February 18, 2000
  ~INVI,       F
                       (copy enclosed). Although I appllud this effort, until such time that those
                       uniform national instructions are developed, it is still critical that Customs
                       receive interim guidance as requested in my January 6, 2000, letter (copy
                       enclosed).
                                      84

                                     -2-


  I appreciate the cooperation shown by you and your staff; and I am
  confident that, together, we wiU achieve success in the pursuit of our
  mutual objectives. If we may be of further assistance, please cell me
  or have a member of your staff contact Mr. Paul K Schwartz at
  (202) 927-0667.

  Yours truly,
 .--..~
!/’              .:3
  Commissioner




                                \
                U.S. Customs Service
                I ~tf~l I)~nll,~ I’c.o#.~ ~.~t.’nuc..~ ~"   ’k,~’;,h~ll¢l..ll   I o I



                                   SEP 1 2 Z000


                Mr. Dennis E. Baker
                Associate Commissioner, Regulatory Affairs
                United States Food and Drug Administration
                5600 Fishers Lane
                Rockville, Maryland 20857

                Dear


                 It was my distinct pleasure to meet with you and your staff on Friday,
                August 11, 2000. The issues we addressed in our meeting:
                pharmaceuticals purchased over the Intemet, the Food Safety Report
                for the President, the impact of the International Trade Data System
                (ITDS) on the Customs/FDA interface, and our mutual outreach efforts
                to the public represent high priorities for both Customs and the FDA.
                Please allow me to recap the meeting.

                The first item on the agenda was pharmaceuticals purchased via the
                Intemet. There has been a great increase in the volume of both
                controlled and non-controlled pharmaceuticals purchased over the
                Internet. Subsequently, these goods enter the United States by mail
               or express consignment, it was mutually agreed that to effectively
               enforce the laws and regulations that govern these articles, national,
               uniform enforcement procedures must be developed and implemented
               To realize this objective, we agreed to develop a Customs/FDA Joint
               Task Force. The purpose of this task force will be to analyze and
               examine current operational procedures and best practices. As a result
               of this analysis, the task force will develop a uniform enforcement policy
               for national implementation, Mr. Paul Schwartz, of my staff, has met
               with Mr. Joe McCallion, of your staff, to begin this initiative. It is my
               understanding.that progress is being made in setting up the pilot in
               Los Angeles. It is also my understanding that the possibility of instituting
               a pre-ardval FDA approval system to replace the present post.arrival
               system is being given serious consideration. I applaud this approach
               since it will cleady address the issue of insufficient availability of local
               FDA officials to U.S. Customs,

               The second item on the agenda was the FDA/Customs Food Safety
               Report for the President. As you will recall, the President approved the
               report in December 1999, however, several enforcement issues remain
’~ t’lAVl~ E
               unresolved. Customs requires guidance from the FDA to effectively
               enforce the affected laws and regulations. It was agreed that the FOA will
               provide the necessary information to Customs to satisfy these
               requirements.                    ..,
Ht)~OA
                                       86

                                     -2,


 The third item on the agenda was the impact of the International Trade
 Data System (ITDS) on the FDA. ITDS is slated to be the Federal
 government’s electronic "collector" of import and export data. Customs
 is committed to the ITDS concept, and we are working hard towards a
 successful pilot. However, we agree there are many unanswered
 questions. I suggest a follow-up meeting on this topic be scheduled if
 you want to discuss this matter further.

 The fourth and last item on the agenda was the outreach efforts by
 Customs and the FDA to the public. With the recant highly publicized
 issues involving personal pharmaceutical importations, the close working
 relationship between Customs and the FDA is essential to safeguard the
 American public. A strong, joint outreach program to ensure that the
 public gains a better understanding of the issues and implications
associated with the importation of prescription drugs for personal use
will increase our effectiveness in protecting the public from unsafe,
unapproved counterfeit drugs. It was agreed that the Offices of Public .
Affairs, for both agencies, would work in concert to develop a unified
message to the public. I have asked Mr. Paul Schwartz, of my staff, to
contact our Public Affairs Office to advise them of this effort and to begin
the communications process with your Public Affairs Office. It is my
understanding that this process has already begun.

Once again, it was my pleasure to meet with you and your knowledgeable
staff. I am confident that, together, we will successfully address our
mutual concerns. If there are any other issues that you feel still need to
be discussed, please call me or have a member of your staff contact
Mr. Paul K. Schwartz at (202) 927-0667.

Sincerely,




Bonni G, Tischler
Assistant Commissioner
Office of Field Operations




                                \
                                              87



I)E?AlffMF.NT OF Hr~ILTll & HUJq/LI¢ SE’RVW.ES

                                                                      Food a,~e O~ J,   l~
                                                 O¢~Ob@~   l], 2000
 ~ymono w. KeUy
 Commi~ooe~
 U.S. (.’tmoms Service
 1300 P~a Avczmo. N.W.
 Waxhm~’nn, n (" 9ng’~q

      C:ommimoncr K¢i~

 lh~ you mr your le~er OrSq~.~ 5. l zetp~t ~t we were unable to me~ whea I
 v~shed tl~ Customs Set’ca ~ At~ 1 i. but ! ~pprcciate the ¢o,ne~ei which were
 extended by your md~

 ! undamamd your ;_.._.:-~ wflh ,he impo~doa v/’vl,~rJ:mc4ns~ purc~ued ovw O~
 Lqte~n~ md 0~ ~ £w Cu~ Im,’sonmd to I~v~ ~e,~n, ro I"DA’s "wn~Um nat/omd
 sumda~d~ for ~e ima~ic~e of~ ~,~, ~ well as req~nm~ents for u’~ lel~l
 i~ ol’~" This is an w d~ FDA has smai~l~I with for msm/
 ycm. As ~ mayknow, th~ FeOend Food, DeuS. ~md Cosmue~ Act does not ,~taln
 myex~mpt~n for lnoducts ~ for pemoasd ~; it pro’~dca for ~ rc~l o~
 a~nii~o6 ofvioltdve plumm~,eudr,~Js, re&~rdless of the idm.~ty of~e m~por~. For
many yearJ, FDA I~t ~ ~ enfotc~eat dlS~ztion as It ~h~mttsrisu optioa" to
allow h~divid~tls m import tmapproved ~ rot personal ~lsc ~.n~er certain specified
cn~qil;ons. Tl~se ar~ spelled ou, in FD^’~ Cov~Qe of PersonsJ ln~ponmions (copy
  ~ loscd and loc~l~l o~ 1b~ l~me~ at
ht~J~wv~.£dLgo,,;or~/¢ompliamce.re~fi)m_new2/cbgpe~s..heml). This document
,Wq~mtg Iq~A’S        ~ naUowd ~Idll/iq~ onj)el~oJoa! impor~lion.

 At om’Auip~ II n~i~g we ~msd tha; Ibo/~ hU be~n a lgr~ ~ b~ t~ volume
of both o~llcd and mm<o~-o~l~l submnces pu~bsaed over the ~o~ a~l euted~
the t~i~d $me~ by m~il or ~          on~ Wo mutually ~P’eed ~ to
m~n~e the Jsws end rsfpd~ ~t joves~ thee m~ielam, naeio~l, u~rorm
           m~t I~ dme~]o~ ~ ~mpl~l~ul~dL 1"O 8~..hicv4: d~l O~j~l;ljvc, ~ ~
develop m Cu ._P~__ealrOA 7o~ Ta~ Fo~L T~ i~rPos¢ or tl~s ~tk force will be to
~ ~Xl cz~mis~ amem opentUo~ pmcedun~ ~d b,m pramlces. As a result of
~s snJp~s, the ~ ~,.-~ will devrJop a ~mi~m mmrceme~ policy for nst~mJ
Lmphmm~o~

1 ~m~ your concern ~ FDA’s I~el of m/Tml~ ~ I,!~ Mall Brum:h~ u~l ~he
mmimd~ w4id~ FDA ~nq~ioys to m.~, mlil e~i~m ano nol,sy ~-ustorna ofoW
a~mis~dbility ~-fsiom. FDA mq~porm U)e~)dom ~st ~e U.S. PO~al .Y~rvice sa~u~t




                                         %.
                                                            88

P"I~’* 2 - R,t+ymond W I~IIx




aUlOlllal¢ irle. docllPlUlOlIS and mllUl~J,l$ lot i111.=11m~Io~31 mo, l l,.:urrtlIll,y, mail ¢t111"y
review is a rcsourcc.finlct~ve mmual p~me..u. Auloma¢ion wo,ld lev~ some human
r~.~nurc= need.~ xnd imnrove admi~bility decisions. Any lr~ckin~ wouJd be a re..~ult of
the U.S. Postal Smrvicc amom+tion, I Imli~¢ it is prc’matume ~o commit Io sl~:ific FOA
tcsomu ~ p~o¢~u~s (or improving covmge m the jAtmmlJon~ m~J/~.JiJli~,
F]L’)A w’~Jl 1RlaUlW I~e I’ISO~"CU I’mld41d fonowtnj~ the jOinL F1D,~/Cm;!,_~_-_~ ll~4~t/~;;|;ty
pilot. I look forward to sc¢ing the resli]lS of that very important project. This
co|labora~v¢ e.£roax should l’e.wlt fin the eslablis~xm4mt o[,, working modmt [hat+is
 lTo,aiv¢, I>o~ ~-om a cost perspective ~ m prolectmg the nst+on’s public heaJth.

Wo +pprooia~ tho Wsmmco you hs~ of6m’cd on ~ i.mmc mad yo+ wiilimlm,a+ to
po.qicipate in Oxis joint CusWms/FDA Task Fox’ =. with O~ b,st elTorts o+.both of our
                                                                                                       +;
~ncies. I am sure ~s+ we can bring thi+ manor to.a succ~ss~l co,clumon.                                r




                                                     S’   e~P.J y,     :




                                                    Co~.m~sion~ ,,+’Foal and Dn,~s




                                                   \
                                                                  89

/      RPM Chapter 9, Sulx:ltapter Penonai imponatioas                                                            PaBe ! of 3




                                     SUBCHAPTER
                            COVERAGE OF PERSONAL
                                           IMPORTATIONS

        PURPOSE
       To provide ~ for the cove~ of pentoeal-tute quaatitiu of FDA-reluhtted hnported products in ~ and
       mail and to ilain the i1~~ degree of publk pt’ot4~oa with Idlor,aled rl~mutc~




       BACKGROUND
                 the amo~ of me~.hand~ ~ into the United States in pe~onal shipments il aomally m~ll, both ia
       size t~d valm,    ~ve eovenle otd~e,e impom is nomudly n~ jtmifled. Tl~ ~ luil]u bow FDA may
       bu* pcote~ r,onsume~ wile a reuo~tble ~ditute of vlmutr,~

             hi. IdwayS beea a market in the United States tot" mine foreign made products teal are aol avtihtble domati~ly,
      For e~smple, tndividu~ of differing eth~ badqirmm~ mmetinu= prefer pmdt~W fi~m tl~ bonwltad e¢
      label~t in their native ~ to ~ available ia the UDJl~I States. Other iadividuah seek medical Ixealmeau thai
      are no~ avsiiable in this eotmby. Drup are mmeemu mailed to tl~ ~matry in response to a preemption.like ~ to
      allow .onfiauation of a therapy ~ abroad. With increasinll intema~onsl tntvel and world trade, we cau ua~cipate
      that nwre peopk will pert.base [taxi.Is tbmad th~ may not be ~ed, may be hetl~ ~ ~ ~y ~ ~ ~
      le~ for ~ ia the United Smet

      In ~ldifio~, FDA muse be alert to fo~ip md domestic businesses that pcomote o¢ ship umpproved, f~_udulem or
      odtm~ iUe~ medical treaan~ lain the          Uni.~d   Suites or whe en~tr~ penen~ to o~de~ ~ products. Such
      tremmeau may be ixomoted m individm~ who believe th~ ~utm~ntt available ~road will be effecuve in the ~t
      of Ndeu~ ¢ondiUem such u AIDS or c4m~. Became tome cotmtnes do not resula~e or restrict the expomtioe of
                lx~le who mail order fi~ these bume~* may not be afforded the prote~on of eithe~ foreign or U.S. laws.
      la vie~ of the potential ~ of such ~ FDA hu loomed iu e~forca=~ent rcmurce, more on prodt~u thai are
               mmme~ially, in~ludiNi mall i~aems Iolkited by nudl-¢~d~" pmmo~o~ul, and le~ on thole products ~ ate
                 carried, ~ by ¯ l~nK~UJ non-comme~bd repre~tadve oft ornish#, or shipped from fot~i~ medical
      ftci!ity whe~ a pe~mn I~ und~-jz,~ treaam~t




      PERSONAL BAGGAGE
     FDA pe~ounel are not w examine premed bal~p,~. This n=po~ibili~, ~ with the UIS[ C~ ~,                            ~
      expected ~-, a Customs officer will nosy tbeb local IDA disu~ oMee when be or she has detected a sh[pmem o~an
    ¯ FDA-relluia~ micle ~ for ¢ommerciaJ dimibu~iou (~ GENERAL GUIDANCE below) aa art cle ,~.t FDA hss




                                                                                                                               i


                                                                                                                     8/4/00
                                                                 9O

   RPM Chapter 9, Subchapter Peru)tad impona.ons                                                                    Page2 of 3
                                                                      J




     MAIL SHIPMENTS
    FDA .pel-~nnel ..m resptms ible for monlto~...i II nail ~dons. It is expocted th~ it Customs officer from the Ctmorns
    Mail Dtvisioe.~ll extreme it parcel end wdl let it Mide !f st ap.p~. to ontain it droll, biologic, or device, an taicle that
    ~Ato~tl~udly requested be held, or an FDA.reguutu:e article that tl:q~Jn to rewesent it i~al~ fraud or unknown

    FDA should audit those ptrceb set aide by Customs in ,ccorcltnce with the guidance provided under GENERAL
    GUIDANCE below, using the following procedure,:
      PrepaJre a Collection Report for etch parcel utmp!ed. Ge~endly, a physical !ample is .not required on mail im~rlationl
    beguile a. dm:umen .t~’y utmple (for example, I~.lmg, labeht and ms=~) wdl.be tuffictenl for most regula~, purpote,.
    ire pbystcel temple ts needed, collect only the muumum neceuary for imnlym by the laboratory. The remammil portion
    should not be removed from the cur,orly of the Customs Mail Division.

   Im.potlations detained in tc~o~ with this guidance should be held by Cu,~u until they are either released of
   refused entry. Attached ILl guidance are two spocimen g,~’,P.,-i d~tt may be ~’nt with the Notice of Detention and Heating
   when ¯ panel is detained. (See Exhibit 9-3 for use in general mail impemtiora tad Exhibit 9-4 for use in
   tmappmved drug or device mall importatiom).

   On Occuion. products detained by IDA will be n~ed with non-FDA-rqulated products, When we refuse admiMion of
   the FDA-reJNltted portion, any ge~lue~t for the rnleue of the non.PDA.regultted portion should be refereed to the
   Customs Mitil Division with it Nott~ of gefu~ of Admiuion ceve~g the deutined article. Final dislx~ition of all
   merchandise, including the destruction of detained merdutad~, is the recponalbility of Customl.




   GENERAL GUIDANCE
   The mtemcn~ in this chapter are intended only to provide opera~g guidance for IDA Ix’nonnel and ate not intended to
  crcetc or confer any rights, privilege¯, or benefits on or for my private perlon.

   FDA ~ may ate their discretion to allow enu~ of shipments of vioLt~ve IDA ~-gulated prod¯ca when the
  qutnfity ted ptupose tre clearly for porloeal rote, end the product doe* not present an unreasonable risk to the ut~’, Even
  though all products that appear to be in violation of itittute, administered by I:DA are subject to refusal, FDA personnel
  nay use their discretion to examine the background, risk, end purpose of the product before making it final decision,
  Although FDA may use discretion to allow admi~ion of certain violittive items, this d~ould not be interpreted u e license
  to individuals to bring in m~h shipmm~


  Com~erci~d or Promo~o~t] S!fipmentl


  Commercial and promotional sldpm~mts gm not subject to.din gui~. Whether or not a shipment is ~omm~ial ~
  L~omotinn~. may be determined by .I numbe~ of factors ugluding, for.example, the ~ of product..sccomp~ym~,
  mermure, e~, vnlue,., m~/.or de~inmi~ of the ~pm~t IDA po~onnet may ~ consmer whether an tmportt~on ot
  dru~ or medical dev~u~ : it ~onu~:ial ~eot by eyalu~ns wheel., the arU©le ~ to have been purchased for
          ttec or whet/mr the qtumUty ~ ~..nubia¯ distribut~eu .(:.e., the,.l~ply exceeds what one person nu~t
  take m appmxm~t~ly ~ moot/~). Colnmerchd Ihipm~ ilenerally me.lade shtpm~Ut other ~ thcee products UUlt
  m .,~’n~=~..!?
     .           ca~’?~l, ~pped by ¯ ~ non<o~ial ~w, ve of it om~ee, or ~pped from e fore,~
  medical facility w~-re ¯ pmon ~,, ~ trcetme~




 .Product, Other dum Dru~ md D,vi~

 M~my ~ oera" ~..d~u~. b~lolgi~ tad ~ ~ indivi~,-t. ~ to ~ in ~ quantiti.= do not
 e sq~t~nt I~ut~ rag altbm~.. ~ gptmu" to ~ ~o .~nve ena my De me mpject of m. Unpo!t ~uen ~, tuU~mc
 demure ~ on .u,xUrde v~oatin~, filth, .ad,’or ~ im~blenu. Wb.m ~ .umu m t~oupt to IDA, ittWnuon
 by CaW.ores, it may be al~ for FDA ~ to ut~ their diag~on to Rel~ with Comment~ ~d .advt~ the
 importf of abe qlenc,fl ceecort~ IDA penotmel thmdd be -tert to lad Ihould detain throe ~ ~t ~ ~ ¯



httpJlwww.fdt.gov/ora/oomplianoe_ref/rpmjtew2/chgpen.html                                                              8/4/00
                                                               91

   RPM Chapter 9, Sub<:l~oter Personal importations                                                              Page 3 of 3


     .ilmin~at Imd~ r~k+



    Din,,,,. Oiolo~imk mxl Dcvim

    When penm,nl] .hipmeutl of d:ulpl sJgl devic4~ thal aplmmtr viol.live sre brought to FDA’s attention by Cw,omt. FDA
    personnel will use tlgir dill.don to de.de on a ~ by cue basil whether to dell/n, refuu, or allow enlry of the
    pn0duct. Generally, dn,lp end devica=/mbject to !mpo~ Alem ire not amenable to this guidince. Devim= IO be wed by
    prlctldonen, for treat/nil I~dentl mbould not be viewed u pmonal impomfiou subject to tbil chapter. Dnqp mbject to
    Drul EM’~I Agency (DF_,A) j~ should be ~ to Custom for Mndling.




   In degidinli whether to exerciJm ~ to allow pm’J+Onal shipments ofdruip, or device+, FDA personnel may cotuida"
   ¯ moee penuJmdve policy in ~ folJowinl titwaiota:

           I. when the inte~led ule b apl~ly idenlified, mk:b use il nol for crulmen¢ of ¯ seriow, condifio~ ~d the
           preducl is not known to mllmmmt ¯ dlmiflmmt betlth risk; or

          2. wlmm a) the intended use b un,tpproved ~ fo~ ¯ ~’.rioul ondiSon for which effective ~t may nol be
          ivail~le dome~caUy either tbrOullh ommercial or clinical metm~ b) there il no known onunercializat~m or
          promotion to pen~m r~dinl in ~e U.S. by tboN involved in the dimibution of the product at Line; ) the
          product is onsidm~ not to tep~meut an tmmaonable risk; and d) the individual se¢ldulg to import tM
                  ia wnfini that it is for’ the patieafs own ttle (genendly not more than 3 month suppl]v)4md pmvidel the
          name Jmd sdd.,eu of the doctor ~ in the U.S. req~nslble for Iris or her Ixe.atmem wnth the produ~, gg
          provides evide~e tMt the produd il for the coati,.,mfioa of i tl.~tm~mt belgua m a fo~ip co~W.        -



   If there are any questions about tbe application of these factom to any product, the product should be detained tnd IDA
   penonnel ~ouJd consult with the Wlxopriate bet~iwmen office.


  Wlgn a. ~hip .inept is not .re.eb~ entry, IDA penotmel .nay consider Luuing a. "Release with Comment" and, as
  ~te, Idvt~ the t"~lple~ll that I) 1~ d~Ug (Or device) thai ~ heel1 obtl~l for penmlUd use ippelrl to I~
  Um,pproved in the United Statel; 2) Ibe drug (or device) Ibould be wm’d under medic~ supervision; 3) FDA rely
  .futw’e ddpmmll of l:l~il p~. t~¢t; a~. 4) the pafi~t’, pbyli¢iza should consider for exampl~ ~L-oltinlg Ibe paliem in an
  mve~dgamonal study or app,yin$ z~ mve~sation mew t.nug (IND), Compu~io~te xm~, or zreaunent u~u exemption.




  ~P’ORT A~Ep.TS
  FDA l~’~mmel should recommend to the Di~on of Iml~rt Operations and Policy (HFC-170) Ibe i~ce of~ Lmix~
  ~ if tlmy enommm’:.


         1. penmmd importation ofpmducta fiat repreg~t either I direct or indbect health ink; or

         2. the promotion ofunapproved foreiln produt’ti for mail order thipment; or repeated [mpomdon of producta that
         repreumt fraud".




 "(See Compliance Policy Guid~ Manual, Section 120.500,"Hea.lth Fraud - Factom in Considenng Regulatory
 A~ou" (CPO 7150.10))




ht~p://www, fdLsov/ordcompliance re0’rpm, new2/cbgpe~.hlml                                                          8/4/00




                                                         \
                 U.S. Customs Service
                 I.!00 PcnnsylvlnuL..~venu=, ,N.~.   ~uhu~on, DC. "02:9

                                222000


                Dennis E. Baker
                Associate Commissioner, Regulatory Affairs
                United States Food and Drug Administration
                5600 Fishers Lane
                Rockville, Maryland 20857

               Dear Mr. Baker:.

               In a letter to FDA Commissioner Dr. Jane Henney dated September 5,
               2000, Customs Commissioner Raymond Kelly requested that the FDA
               provide Customs with "written national standards" for the interdiction of
               pharmaceuticals which do not meet the FDA’s specifications for entry into
              the United States. In her response dated October 11, 2000, Dr. Henney
              indicated that the "Federal Food, Drug, and Cosmetic Act does not          °

              contain any exemption for products imported for personal use; it provides
              for the refusal of admission of violative pharmaceuticals, regardless of the
              identity of the importer". This language is interpreted to mean that FDA
              wants Customs to hold "all" parcels of pharmaceuticals for FDA review
              without regard to any criteria provided by the FDA to minimize the
              enormous volume of such importations.

              The visit of our joint Customs/FDA task force to the foreign mail facility
              outside of Los Angeles dudng the week of October 23rd indicated that this
              policy is not practical due to present FDA staffing levels. We will discuss
              the experience of the task force in greater detail during our meeting
             currently scheduled for December 11=. However, since the present FDA
             policy still calls for zero tolerance, Customs is set to begin an initiative
             that will measure the impact that this policy will have on both Customs
             and the FDA if implemented fully.

              Accordingly, for a two-day period commencing on December 4, 2000 and
              concluding on December 5, 2000, Customs will require all 14 foreign mail
             facilities and the courier hub located in Memphis to hold "all" parcels of
             pharmaceuticals for FDA review. These parcels will not be released until
TR.~QITION   reviewed by the FDA and approval is granted. We hope, through this
             initiative, to compile specific figures on the magnitude of the importations
             and the percentages actually receiving FDA review under the present
             FDA policy.
 $ EEVI¢|




 HONOR
                                          98

                                          -2-


    Depending on the outcome of this initiative, consideration for formal
    permanent implementation will be made. We hope to have some results
    for discussion prior to our December 11 ~ meeting. If you would like
    further details on this initiative, please feel free to have a member of your
    staff contact Mr. Paul K. Schwartz at (202) 927-0667.

    Sincerely,




    8onni G. Tischler
    Assistant Commissioner
    Office of Field Operations




   CC:    Commissioner
          Assistant Commissioner, Congressional Affairs
          Assistant Commissioner, OI
          Executive Director, Field Operations




~J-~J7 2001-4
                                      \
                                                   St


   DrPARTMF..%’T OF HXALTH MCD H~’~ SERVICES                                        put~c Helm Se~,ico
                                                                                             i,   i   ,,u,, ll,,,Hji   i



                                                                                    Fo~J ~ on4 ~J~m~
                                                                                    Rob.vie MD ~867




                                                   Novembsr 28. 2000



  8ore 6. T~schk.,
  Auist~t Commissioner
  Office of Field Ope~tiorw
  U.S. Custom S~u’vico
  1300 Pennsylvania Avwtue. N.W.
  W~ingt~, O.C. ~,0229

  De~r Ms. Tischler:

  This is in reference to your letter doted November 22. received vi4 facsimile trm~missien
 on Nov~d~r 24,        onclrning your initiative to hold "alp parcels of pharmuccut~cals received
 in the 14 foreign mall focilitiu and the ~rilr hub located in Ma~phis b~inning on
 D~ce~’ 4 and cencluding ~ O~tn~u’ 5.


 You indicate in your corfUl~ldence that this is beJng done b~ed up~ J~guoge ontoinad in
 a Ictttr sont to Customs CommiuiorAr Raymond Kelly by FDA Commissioner Br. ,Tw~ E.
 Henncy on Octobe~ 1]. 2000. which you havc inte~prctexl to moan that FDA w~nts Customs
 to hold "air’ parcels of ph~rmaccuticall for FDA review. This iS to be donl without rcgdrd
 to o~y criteria I~ov~d#41 by the FDA to minimize the enormous v~l~ of such im~otim~l.
 We suspect that you may have mi~nt~rl~’ated the inten.t of such language.


Zt was our underst~ding that Customs and I~A would work to, thor to d~v¢lop "written
national stendordl.* and that our joint CustomslFOA task force to the Carson mail facility
would gathw’ !rife.mOire which would o~ist in dm~llopin~ m~:h strudel’all. We had
entlclpate~d beginning dilcuuim~ end development of passible standards, which could be used
in conjunction1 with our "PW’~W~I Zmpopt G~ickmc¢" at o~’ mooting scheduled fop De engulf
IL You ~ correct in yo~ dotopmination that ¯ policy to hold oil ~uticabl fop R)A
r~view is not practlc41 ~ ~ ~ F~A staffing levels, end wo hod hop~l to discuss
alternatives at the I)e~md~r 11 mutin~. We arc uncertain that your initiotivt scheduled
fop D~comb~ 4-5, 2000, will cmtribut¢ meaningful new information which con be us~:l to
resolve this ~,-,~,h,~ We Ope certc~, however, that it could have an extrtm~ly dilruptlv¢
effect on the mvm4mt of the n~l and o~riop parc~ds.


We oPlx’~:iate your dolire to compile Ii~cific figur~ on the mageitud¢ of the
ptxu’mKeaticM iml)optatiopd that do not ms~t FI)A’s q)eclfirAtion~ fop cnte/into tl~
United States. This very short noticl, hamrvop. IcovU US with little tim#. tO pkm fop such
an initiative which. Z am ~lvilcd, my r-,luir¢ tha de,libation of more than tOO e~?l~e~l.
     ~ diver~ of r~u~urcas will have ~ tr~ou~, impact on ou~ ability to co~duct other
                                              gG

activitiu. ~j X n~mtionGd pt~vioully, wt hod hoped to hove an opportunity to discuss this
in~ U well as the emlunti~m of the joint task forcG to tht fortiget mail facility o~tsickt of
Los Angelu at the I)ccend~u" 1| mecti~. Zf this is agreeable, we would suggut that the
Ouemb~ 4 and S initkltiv¢ IN postpuncd until we hove time for furtht~’ disc~siun ond
planning at our scheduled n~etmg m December l!     here   in Rockville, MD.




                                     ..... Auociote Commi~ioe~. for
                                                Regulatory Affmrs




                                          \
                                                  96

                                                                                          JDDIgJT: C~| crvh




                                                        ~1.~..l~ou~r of t*,tprnmrattut~
                                                   !~onmtittrr on ~nrr~p anb (:ommrrt¢
                                                     t~een! 2123. t~l~urn D)o~r q~q|ict ~UII~III




                                                             March 8, 2001




  Bemmd A. Schwetz, D.V.M., Ph.D
  Acting Principtl Deputy Commissioner
  Food and Drug Adminislrtfion
  $600 Fishen Lane
  Roek~lle, Mawhmd 20857

  Dear Dr. Schwotz:

          Staff member~ of the Committee on Energy and Commerce recently traveled to Carson
  City, California, to inquire into the pilot project initiated by the Food and Drug Administration
  (FDA) end the U.S. Cmgtonm Service (Ctmtom~) at their Los Angeles mail facility. That project
 was undegttkee by both agencies to better assess both the ~ and umes of phanntceutical
 products increasingly being shipped into the U.S. from foreign sources. This undertaking was
 tlso intended to gather key data needed to aue.~ what changes are necessary to the ty~tem
 currently in use by FDA and Customs to id~ti~ and proem these shipments, and to tuJess the
 vishiHW ofthe current syzte~n. Based on what has been reported to us, we believe that the
 presennt systmxt utilized by both agencies require# significant retooling and additional resou..~.~a.

        FDA and Custon~ officials at the California facility reported that, on avera8e, several
hundred (peduq)s as many u 700) packages containing phamutceuticais wexe detained each day
during the course of the pilot project. Although FDA provided more sta/T to the pilot project
than is normally employed in this facility (meaning more illegal shipments should be detected),
the number of fo~.ign phannaceudctls reportedly entering this facility is both sizeable and
worrisome.

        Of the packages detained and reviewed, e significant number reportedly showed no
indication thtt a licensed doctor prescribed the drug. Moreover, many detained packages were _
mislabeled (or misbnmded). For example, some wero labeled ts common ove~-the- ounm"
product~ yet in fact contained controlled substances. Finally, many of the detained packagm
contained drugs readily available hme in the U.S. and, with evm a liberal immpretation of FDA’s
pmonal use policy, would not be permitted to enter the U.S. Under existing law.




                                         \
             A, ~Jnvaz, D,V,M., I~D

        The Cmoa f~tlty alone receive, sevmd tbousmxl plamaceutical shipments each week
 ¯om far~gn anurc~ These require mudyse# ofplumnw,eutictl pacluqp~ ~ wbether
 to pam~’,b~" muy under FDA’s persoml use policy, m~d compieting ail mcms~ ~
 and paperwork. FDA officials reported that with three lhll.time amployec~ they were only able
toWocem mppm_~_m.t¢ly 30 pmcka~ a day. What happened to the remaining detained pa~qles
that could not be pmcoased during the pilot project? More broadly, what happens in t "normal"
week when lignifieantly fewer FDA resourc~ me dedicated to this facility? Do thotmands of
pa~ evm if initially detained by Cuatonm, a~rnply get deliven~ to the nddreuse without
review?

        If sevend theuumd packagm arrive each week at the Carson facility alone., and ifFDA is
 generally able to-assign only one penon to process these packages (while that individual aim
handles other req~nsibilities), then the system is inadequate and incapable of protecting the
public from potentially adulterated and unsafe medicines. Further, ifone is able to exlrmpolate
(evan in part) the findings of this proj~t to the numerous other mail facilities in the United States
(examples such 1, Dallas. Texas; Oakland. California; Dulles. Virsinia; and New York City).
one can quickly grasp the potential magnitude of this problem. We urge your immediate
atlention to this state of affaire.

       C,-ivm our once~ about this matter, which should come as no surprise to FDA, we
would like you to provide us with the following:

       (1)      A detailed report descn’bing the findings of the Carson mail facility pilot project,
                and any mudyal| by FDA and Cwttoms to determine if these findings can be
                extrapolated to the nation’s other mail facilities;

      (2)       An mudyals of the implimttiorm of the Carson project’s principal Endings u they
                relate to public health;

      O)        An inventory of both the types ofdrugs that were identified in this project and the
                eeuntrim fiqom which those drugs came;

                A detailed plan on bow FDA and Customs intend to address this problem. At part
               of thh, plan, please describe bow FDA will coordinate this plan with Customs and
               provide a detailed Memorandum ofUnderatandin8 (MOU) between the two
               alpmcies on how you both expect this problem to be resolved. In addition to
               MOU, please aim include a detailed discussion of what resource tbortfalls
               currently exit, es well as a description ofwhat resources are ~ to properly
               sefegumnl public heaith.

     (5)       As many ofthe pockagss being mopped at the Carson mail facility appear to
               originate in New Zealand, please provide a description of what steps either mlgancy
               ham undertakm to work with that country to prevent the continum~e ofanch
                                                     !
    J




                                                    98

           A. ~J2wctz, D.V.M.,
 Pqje3

                  shipment,. 0~o~: It is not a sufficient r~onse to indi~ue that the agency has
                  ~! "cyb~-l~rs" to ~ny pot~flal offcnd~n,, inmnuch u many offlH~
                 shipments appear connected to lntemet pharmacies. Short ofservinll as a public
                 relations device to silputl that the agency is attempting to address this matter, we
                 have seen little pmofoftlds device’s effectiveness in curbing illegal shipments o£
                 drug products into the U.S. from foreign sources.) Please provide only direct
                 contacts made between U.S. 8overnmental asenciea and New Zealand authorities,
                 and the nature of those contacts.

       Please provide these responses by Friday, March $0, 2001. Ifyou have any questions
regarding this matter, you may contact us or have your staff’contact either Chris KnaueT,
Minority Investigator, (202/226-3400) or Alan Slobodin, Oversight Counsel, (202/225-2927) of
the Committee on Energy and Commerce,


                                       Sincerely,


~    ~,~~__....
JOHN D. DINGF.LL
RANKING MEMBER




        The Honorable James C. Greenwood, Chairman
        Subcommittee 011 Ovel’sight ~ ]JlVUfigltiOllll


        The Honorable Peter Deutsch, ~ Member
        Subcommittee on Oveniaht and lnveatiBations




                                          \
                                                                                    ~      JULI t US,:I ted
 ¯ HUkL~lllq~tDrup (import prose, d~ frou Hulco)                      ~,0~’
       ¯
                   ~ laummo 81~1m~ cama4m[H


               wJ ’~ILnLr I’~ L~
m~qd4K 8e~JAa4 ~0Nn06          ~D A~GI~,.’M¢~

                                                            W.b. ~ouSr of ~rprrSrmattUrs
                                                         ommRtrr oh enrr[p anb            ottlmrrtr
                                                         ~oom 212,~,. ~K,l~urn ~boit~’ ~(uc lullbinl
                                                            W,~shln;ton. DC 203H’~-011~

~vM~ UO.SO~L ~W tde P~CO         ~Nm, ¯ ~m ~I6aVL~
                                                                  March 14, 2001




           Bernard Schwetz, D.V.M., Ph.D.
           Acting Principal Deputy Commissioner
           Food and Drug Adlninistration
           Room 14-71 (HF-I)
           5600 Fishers Lane
           RockviIle, Maryland 20857

           Mr. Charles Winwood
           Acting Commissioner
           United States Customs Service
           1300 Pennsylvania Avenue, N.W.
           Washington, D.C. 20229

        Mr. Dormie R. Marshall
        Administrator
        Drug Enforcement Administration
        Information Services Section (CPI)
        2401 Jefferson Davis Highway
        Alexandria, Virginia 22301

        Dear Dr. Schwetz, Acting Commissioner Winwood, and Administrator Marshall:

                Pursuant to Rules X and XI of the U.S. House of Representstives, the Committee on
        Energy and Commerce is examining implementation of policies concerning personal importation
        of prescription drugs at the Mexico-U.S. border. Last month, Committee stafftraveled to San
        Ysidro, California, to meet with U.S. Customs Service and U.S. Food and Drug Administration
       (FDA) officials in order to discuss a nmge of issues relating to U.S. residents traveling to Mexico
       to purchase prescription drugs. Specifically, staffwas interested in knowing (l) the sources and
       quality of the drugs being purc~ at border pharmacies; (2) the types of drugs being declared
       at the Mexico-U.S, border;, and (3) FDA and U.S. Customs’ interpretations ofcurrm~t policies
       that allow for some drug importation for personal use.

             Thousands of U.S. residents cross into Mexico each week; many use such excursions to
      purchase prescription drugs from the numerous conspicuous pharmacies that exist on the
      Mexican side of the border. According to the August 24, 2000, San Die eo Weekly Re.,ad~. it is




                                                     \
                                                    100

  Bernard ~hwetz, D.V.M., Ph.D.
  Mr. Charles Winwood
  M~. Donnie R. Marshall
  Page 2


 estimated that there are ! ,000 pharmacies in Tijuana, Mexico, or one pharmacy for every 1,300
 residents. By contrast, the city of San Diego has about 125 pharmacies, or one phan~acy for
 every 10,800 residents, According to the same article, of the Tijuana pharmacies that sell
 controlled drugs, "around 20 percent of them will sell without a prescription, and most of the rest
 will recommend a doctor who will give you the prescription."

          During the visit to the Tijuana border at the port of San Ysidro, U.S. Customs Service
 inspectors discussed the problem of personal importations of prescription drugs and controlled
 substances such as OxyContin, a narcotic painkiller that reportedly has been a factor in the deaths
 of at least 120 people in the U.S. In echoing these concerns about personal importation of
 controlled substances, the Texas Commission on Alcohol and Drug Abuse in its December 2000
 Research Briefentitled, "Substance Abuse Trends in Texas," stated: "A major problem [related
 to Texas drug abuse] is that Mexican pharmacies sell many controlled substances to U.S. citizens
 who declare these drugs and then legally bring up to a 90-day supply into the state."

        In 1998, the Congess responded to concerns about U.S. residents bringing in controlled
substances over the Mexican border into the U.S. by enacting an amendment to the Controlled
Substances Import and Export Act. That amendment limited personal imports of controlled
substances at land ports ofentry to 50 dosage units for U.S. residents who did not possess a valid
U.S. prescription. Nevertheless, both the enactment and the interpretation of that law appear to
have unintentionally exacerbated the problem of persons bringing potentially dangerous
substances into the United States.

        Currently, some internal policies at the U.S. Customs Service appear almost "geared"
toward permitting U.S. residents to personally import amounts of 50 dosage units or less of
controlled substances. A June 29, 2000, internal memorandum by the U.S. Customs Service Port
Director of Laredo, Texas states:

         "In summary, the controlled substances must be declared to Customs upon arrival,
        be for that individual’s personal use, and be in their original container. If all these
        conditions are met, a United States resident may import the type and amount of
       the controlled substance (except those in Schedule I or other prohibited
       substances) as specified on the prescription. If the controlled substances are
       declared, but the United States resident does not possess a valid prescription
       issued by a practitioner as defined above, the United States resident may bring in
      only an amount not to exceed 50 dosage units. Remember that the 50 dosage
      units amount applies to each type of controlled substance being imported. In
      other words, iftbe resident is importing 3 different types of controlled substances,
      the resident may import up to 50 dosage units for each type for a total of 150
      dosage units."
                                                  101

   Bemz:d ~ghwetz, D.V.M., Ph.D.
   Mr. C1arla Winwood
   Mr. Domde R. M~
   Pqle3


            What this memorandum and other policies do not emphasize, st least not explicitly, is
   that (l) importin8 such drup may violate other Federal and state laws, and (2) that Customs
  irmoectors have the enforcement discretion to refusetheir admission, particularly in cases where
  potentially dangerous drugs are involved. (One could argue, for example, that any foreign-made
  controlled substances brought into this country by a U.S. resident traveler by definition would
  violate the Federal Food, Drug, and Cosmetic Act because these products are automatically,
  under the law, deemed adulterated, misbranded, or unapproved drugs.) This memorandum alone
  seems to sugseet that the general rule at the border for Customs officials to follow is to allow
  individuals to bring in such drugs, while the exception is to deny their entry.

         Finally, while some policies do attempt to provide field staffwith more balanced
  guidance in this regard, the advice E,iven is ofien unrealistic. For example, z December 15, 1999,
  U.S. C~toms Service Headquarters Directive, 3310-006, notes that personal amounts of 50
  dosage units or less may be precluded from import based on all other applicable Federal and state
  laws. That Directive states:

        "When the type of drug, the quanfiW, or the combination of various drugs arouse
        suspicions, U.S. Customs Inspectors should contact the nearest FDA office (or
        DF..A [Drug Enforcement Administration] office if ontrolled substances are
        involved) for advice. These offices will provide guidance concemin8 whether to
        release or detain the article."

         The obtalnin8 of ~ach guidance is simply impractical. Committee mffvisits to the pore
  of Laredo, Texas, and San Ysidro, CalifomiL (two of the world’s Itrgm border crossings)
 confirmed that constrained resources do not allow for either FDA or DEA personnel to have even
 a single pe,’son physically located at these checkpoints (durin8 all houri of operatinn) for such
 consultations. The notion that Customs inspectors could somehow detain U.S. residents during
 the crush of tourist trafl] at border crouings while trying to contact FDA or DEA personnel on
the telephone for advice is simply unrealistic. In fact, exitting Customs inspectors, in some
        are valiantly raying themselves to make determinations of suspicious imports by contultin8
manuals or other online infonnatiun mm’ces on various prescription drugs. In short, we believe
that these inspectors ~ c]urer iuidmlce than the current $0 dosage-unit policy and moniler
support for wecludin8 In~pieious pmmnal imporu of controlled substances.

        We undmland that the DF,A, U.S. Customs Service, and the IDA will be meeting the
week of March 12, 2001, with the Committee mffto presettt t unified recommendation on how
to improve policies in the lumdlinlJ of controlled substances brought acrou the border. Pleue
treat tl~ letter is aw,hoHzation to provide the Committee staff, to the extent appropriate, any
n~lic Lnfomation during this laieflng.
                                                   102

   l~rnard ,~hwetz, D,V.M.. Ph.D.
   Mr. Charlm Winwood
   Ms:. Donnie R. Marshall
   Page 4


          In addition, please provide the following by Friday, March 30, 2001:

               Because a requirement exists that any drugs brought into the U.S. through a land
               border must be declared, please provide all formal or informal lists of all controlled
               substances known to be imponedby U.S. residents at the Mexico-U.S. border since
               March 13, 2000. If no lists exist, please explain why that is the case.

               All records relating to communications since March 13, 2000, (including those
           ,
               between the FDA, the DEA, or the U.S. Customs Service) concerning the abuse
               potential of controlled substances listed above.

         3. All records relating to communications since March 13, 2000, (including those
            between the FDA, the DEA, or the U.S. Customs Service) raising concerns about
            conu’olled substances imported by U.S. residents at the Mexico-U.S. border.

         4. All records relating to communications slnce March 13, 2000, (including those
            between the FDA, the DEA, or the U.S. Customs Service) concerning advice on
            personal imports of controlled substances.

         5. All records since March 13, 2000, relating to a tracking system of declared personal
            import drug entries.

         Please note that, for the purpose of’responding to these requests, the terms "records" and
 "relating" should be interpreted in accordance with the attachment to this letter.

        Thank you for your assistance. If you have any questions, please contact us or have your
staff’contact Alan Slobodin of the Majority Committee Staff at (202) 225-2927 or Christopher
Yunauer of the Minority Committee staff at (202) 226-34~:




                                                             DINGELL
     ’qSZU.’," AVZ            (J                       RANKING MEMBER




                                                       PETER DEUTSCH
                                                       RANKING MEMBER
                                                       SUBCOMMITTEE ON OVERSIGHT
AND INVESTIGATIONS                                     AND INVESTIGATIONS




                                         \
                                              108

                                      ATTACHMgNT

Xt    The term "z~cords" is to be construed in the broadest sense and shall man any wriUm or
      Igapldc material, however produced or ngn’oducod,-ofany kind or description, consisting
      of the original and any non-ideotical copy (whether different from the original because of
      notes made on or attached to such copy or otherwise) and dra~ and both sides thereof,
      whether printed or recorded electronically or magnetically or stored in any type ordma
      bank, including, but not limited to, the following: correspondence, memomxla, records,
      summaries of personal conversations or interviews, minutes or records ofmeetinp or
     conf~r~r,ces, opinions or reports of consultants, projections, statistical s~mnents, cksftk
     contracts, agreements, purchase orders, invoices, confirmations, telegraphs, telexes,
     agendas, books, notes, pemphlcts, periodicals, reports, studies, evaluations, opinions,
     logs, diaries, desk calendars, appointment books, tape recordings, video recordings, e-
     mails, voice mails, computer tapes, or other computer stored matter, magnetic
     microfilm, microfiche, punch cards, all other records kept by electronic, photographic, or
     mechanical means, charts, photographs, notebooks, drawings, plans, inter-office
     communications, intra-o~ce and intnt-depanmental communications, mmscripts, checks
     and canceled checks, bank statements, ledgers, books, records or statements of accounts,
     and papers and things similar to any of the foregoing, however denomimtted.

     The terms "relating." "relate," or "rcgarding" as to any given subject means anything that
,
     constitutes, contains, embodies, identifies, deals with, or is in any manner whatsoever
     pertinent to that subject, including but not limited to records concerning the preparation
     of other records.




                                                    ..x..




                                          \
                                                    104

          ’n.M!zm.’aurr (Hu/~,s druaw o~Lz~,~
          mu~m.~..Om... ~b??o)
              N1ml


                   IUj ~.m m
W2. "R,tr VaUlt. L0UlIW~   ~ & 8gtll& iDe0~e
~ 4L ,0m~. o,eo          . Ililaw A. i ~
                                                            11.6. Jam o[ ]A~re~mtat~a~
                                                              ~mmlttct on (.ommnce
                                                          inn 21~& .JW4Jn jQemt ~’(ti~t kill8
                                                            lill~in~ton, ~ 20615-~116

                                                                 ee~rum, 28, 2000




      The Honorable Ka)mm~d Kelly
      ~x)mmim’oner
      United States Customs Service -
      1300 PamsyivaaJa Avenue, N.W.
      W~tor~ D.C. 20229




              We appreciate your providin~ Committee m~’with the oppommity to visit the U.S.
      Customs’ mail impectio~ facility at Dullm Intemmional Airport in connection.with our
     investigation into the dfipmxnt into the United. Sta~ ofphannacmdicak pmr.hu~l over the
     Intemet As your aa~mcy clmdy recognizes, throe Intm-a~ sitm haw multiplied drmmUicnlly
     oyez the past year. As these activities will likely B in the nest fotm~ demandz on exi~ing
     govemnmtal resourcee, including yore’ asency, will only increase.

             Accordin~ to your impectont, illesal pharmaceuticals mske up the bulk of illegal
     contraband detained for cause at the Dulles facility. Many oftheae originate from online
     pharmacy Inmmn~ions.. We also undentand that most ofth~ ume-bnmd ~ d~ained
     cannot be verified u ~ttbentlc, or even u products made in accordance ~ U.S. Food md Drub
     AdministnUion mndm~. Furtha, we undasts~ that of those p~ticals detained, ¯
     8iipKficant amount mi’ive with no ~fornu~on (such u do8880 ~ont, wmm;n~.ofpotentill
    dru~ intem~on& side effe~ etc.) or evea proof th~ a Hcensod physicim~ or plmnnac~ wu
    involved in the tmmm~on /n fact. inspe~m report that many of the phannaceuticab aimply
    mrrive in plastic ziplock ba~ with nothina indicati~ the bqp’ contmts. Such practices pkce the
    pubUc at considerable risk. snd rare clearly inconsistent with the various U.S. laws tnd
    resn_l;tlom desisne~ to protect consumers fi~n dm~lerotm or ineffective drugs.

           As you may know, we h~ve been investigating ¯ number ofissuea relatin8 to this pmbkm
    over the put yesr-and~lm~ i~ludi~ what a~do~ the Federal Govmmnemt it ta]dng or should
   take, md what rmom’cm, including both pmonnel tud technologies, m required to do tl~job.
   We understand that aome qlemts m~d impectom already feel overwhelmed by this problem.
   Comequmtly, we would ~ your mdmnce in provid~n~ us with the ~ollowin~
   in~onn~on:




                                               ’\
                      ¯                         105

    Tue tton0,~ ~ KeJty
    X~qp2

          O)     W’lm mourca dora your ~ ~ ~iimt m ~q~inll ti~ d~nm~ of
                 illepl plmrmaceuticals into the U.S. by Intm~ p~iu, and by what memm?

                for emnple)? Wire fulm~ rmource n~ls do you ~inm~ your ~tmcy will nud
                to addreu this m~ Fimdly, ifuyadditiomd t~somges m~ ~ pl~
                indic4te specifically bow they would be used.

                Pleue provide us with a brie/’d~Na:~iption of tim types ofp~ laoducts
                now bmug seized by inspectors at the DuUm mail facility. For mmmple, oftl~.
                psc~ detained, please provide: (a) tl~ types ofpharmac~fical producW
                found; (b) the frequency and quantity at which you are finding than; mid, (c) the
                brand name and nmaufactmm (if Imown) ofthe major products.

         (3)   Ifyour age~y has detennLned or suspects thai any of the pmdu~ identified in
               your req~0nse to question number 2 an ~tmta’feit, please pray/de the lumfi, for
               your detmmination ~ suspicion. Ifyour agency has discovared eotmteffeit
               phannaceudcab, please indicate if routine, ~ where such products are being
               ~t.

      --{’4)   Genmally, of the phannaceufiud products detained by )~ur asency, pleue
               indicate, ifpouible, the pert,enrage of such products that are ~ shipped into
               the U.S. vla an Interact phmnacy gransaclion.

        Finally, we an: int~ in m’nm~n~ an additional visit to the Dullm mail tlciHty for
mmubm of the Ovendght and Invmtigafiom Subcommittee. We would q~ your
assistance in Shinning such a visit at a mutually .~le date within the ne0d amvend weeks.

        We apprecim the effort by your qpmcy on this important public health matter, and
continue to look brwad to woddnli with you in the ~tm~ Your timely nttmtion to this
response is also apl~iated. If you hive any questions about this matter, pl~ fool fl~ to
contact us din=fly or lmv¢ your staff contact Mr. Cluistoph~w Knauer of the Commm~
~ttee Demoa~c mffm (202) 226-3,100.

                                          SNIy,
/
                                                                  .         -.
                                                                      ,..



                                                  RANKING ~8~BER
                                                  ~3BCOI~fl~ITE~ ON OVI~IGHT
                                                    AND ~OATIONS
                               10e


 The Honorable Raymond Kelly
 Page 3


¯ CO"    The Honorable Tom Bliley, Chairman
         Committee on Commerce

        The Honorable Fred Upton, Chairman
        Subcommittee on Oversight and Investigations

        The Honorable Michael Bilirakis, Chairman
        Subcommittee on Health and the Environment

        The Honorable Sherrod Brown, Ranking Member
        Subcommittee on Health and the Environment

        The Honorable Jane E. Henney, M.D., Commissioner
        Food and Drug Administration




                          \
                                                         I0"/

                                                                                       ¯                  +    .
                                                                                   ¯                 .    ¯




                                                                                   3+) +/o’?
        a.~ TNIWU’Im’~ tL NO. ~, tm



      Ptmrmaamtiad Produces Dedm~ by US Residents on
      Reluminl to lile Uldted Slates I~mn Mako

     L IPet,~ Mc~ MS. ~,t Mm~ D. Skqdm~ PkD
     ¢.dke, 4fe4-,,,~’~ tk,~m,~ qfmmm w,b,~k ,~eb,.




  .~ulsn~ct.                                                                   lmildml me qmmlilk~ or med~ he.
                                                                               inl _,~_ !,_,ed, on aver!lie 11,037 dia,~mun
            oven," obj~i,,+ ~d;is nmmanm Ixoj-                                 ~ weme declan~ e~ch d~y, which is
  III ilqll tO mIMIM; lhl Iypel In,d ImKmlll.l                                equiv~.~ to 4,03~,842 d~ ,,bl~s
   of’ Mexicm drul produclS bcinl Imr-                                        per year. On ave~le 4033 tablets of flu.
  duumd and declared Io US Customs by                                         nitrlum~m we~ d~:lanM e~h day, which
   US resi<Jeea crossing tl~ bordu in                                         is equivllcnl to 1,4"~.04S tablelx a yelr
  LJmxlio, Texas. DIla t"o4’ this study we+re                                 d~Janml a~ one US IX),n of ~tr~, On iv.
  o4x~m4 from me US Custom: Declmm.                                           en~e, ~ wer~ 2,48 drug prmiucts listed
  Ikx~ Prom, which e~h imno, ompletes                                         on each dedaralion fo~m, The majo,ri|y of
 I lie ~ ~ reen~n the Unitnd S,,,tu.                                          the druI producu were controlled sub-
 Dill incl~nd demographic in(on’ha|ion                                                 and. INised oll [he lylR.S aM qulll-
 as ~uell as Ih¢ types and quantities of rn~-                                tides olr produ¢Is heinll d~clarnd, many
               pllrChas4~, Dill wee ollecled                                 questions can be raised wilh regard IO US
 t’rom I randomly meleclnd sample or 84                                      polkies on the control and ~fely or Hey
days belwccn July 19~ and Ju,~ 1993, A                                       icon druls ominj| into the United S~ates.
wlal of .’~124 d¢clar;,tilm t’or,L’+ were an:,-
lyz.oL Tim aver-al; up,: of I~opl¢ wlw d+..-
                                                                             INTHOI) UCTION
darnd mndi+:ali<m+.+ ~.;,,, .~13 y~’.lr,++ O, ly
9..’Fd *~,1" Ilk.’ i~,.iq+h., we.t,,.. ,~l! ) ¢....,, id’ a+~."              Till.’ ¢XIL’III tel whi~ll            U,~ l~,’Sl~J,t.’lll~. L’D,II~’~,

1~r td<Jvr, l:,mrl~.%’ll .l Ilk,’ l,.,p I ~ ,hli~ lW,+ml.                    II~’ Ix~rd¢~ intll EfeXi~.’,~I 111 l’+.Deha~" idm~.
~’I.’,, ~’¢l,iD+,.’d ;.+." +:l;,-.,..il’Ded .D Ilk.’ Ullilt’d                III~I~’ UI1 ;II IXlld.l,’l"+ ll+l’,, t~.%’11 ,,+ Id~.’l.~’ l’mh.
,~I;Ii ’,, +I’.,, +’,,’,llllD,dh,’lr" ,,+Itl’~’,,hill+++,+.°,.. III ,+.’\.   li~.’i/:+d .i liD+.’ hl~" +.kl +k.’-+~I,..’IDID,.’ I’U,+’,,,~, D



I .’4 -’,                                                                                                                  ill 1,, ".ll~ ... %; Wi




    \
                                                                   10s

      ILK. ~ ANn M,O. m


     oi1 mldy i lq~nld i 2aS ~ ,,-                                     lx~e, In lee ~ h is no~ un.
     I ~ m~dam ~ ~mr Idlodoe ~ ~au                                     emmoa for cuswmm 0o lu~lle with
     wda ~ ~d~o,a ew-                                                  ninmdmw~m.~ ~sm .b~
     m=), omuo ml mmqm ~ qxom
                                                                         Tlua mxsd nu~ Msaa US mkl~m
    dw i~ u~ma~l dm ~ d aulr pm-                                       v~l~ Mul~ m pun:~u~ pnm:~pti~

    ~ m~kim~s A D~ ¢aNbmd I~                                           referee8 eT~ between me Unitd Su~
    PlndlJm USA Iqx~rud tl 321 ot the                                  ld _l,~___u~_ ia how din8 produ~ ~ n~.
    w Ideeu tJ~8 ~q ee US dde ot                                       eld md di~M=d. M~a~ ~ ~e proS.
    IhO Ixmllr vi~ ¯ ~ ph/tml~ ia                                      ucu n~mm~d to u "lelen~ d~ pr~_+.~_
    tin ~ .year.6 In kJditloa, ¯ 1993                                  il ~ Untu~ ~ pmducu cl
    mudy nqmnal dl 8IW or dn pttkau                                   n=qu~ n ~ r~dily ¯vail-
    ~:o vlj~l a T~tas hmlth care ~L_,~_- in                           able as over-du~ounter ~ Ir~’----’~-" in
   I~ I~uo ~eded to Jmm. MaKJa~ W pur-                                Mexico md’m~m no ~ Iqur-
                                                                      nuu:cudad producu du~ have |he preen.
                                                                      thd for 81x~e ~" m danl~,n~s Io uN and
   ~:a~ns In ~o several times ¯ year,                                 a~l impm’tsioa from Ii heailh ca~ pr~.
   with ~ indicating mat me). had ~r-
   ~hu~d ~ O~du~s in M~-                                             acts are pNnuurily nmrcocics and psy-
                                                                     cboaropt¢ medications. Prescriptions in
    Ti r~r~l m~n r~ans why US n=.                                    Idexico can be writum by ph>.~cis, de~.
  Idma mr~ ~ I~ w pun~u= i~r-                                        ~s, h4xneopathic I~s~u., v~mud.
                                                                      arts, heaJth prot’mmionala in the social m-
  ~m mnn~ w~ k us ~m~=eut~.                                           vices, nurses, and midwives,a AIIhoulh I
  cal nud~ and ei~r access u~ pres~Ixioe                              I~escrilxion is required by law, it is no~
  dn~ Fnxlue=’ The lower dins ~om and                                 uncommoa tO obtain phanml~eutical ixod.
  easy access make Mexican medicilio/tl                               ucts from retail pharmacies in Mexico
  vat amuctive to US resiclcnL~ who have                              without a prescrilxion.~,’ Furtheanu)~.
  chn~: diseases that require expensive                              raining a Ixe~"rilxion for these regula~d
  mediciiom. Thus u~e elderly, recire~s who                          Ixoducls is no( diN’icult in MexiCo.tO
 are 5vial on fu~ed incomes, and o4h4~ who                              The literature is weak in documenting
      intet,~__;_,,~_ in savinl money see the                        the types and arno~ms of pi~’Iml~ulical
 Iower.lxk:ed Mexican drugs aS a r~li~ from                          products US residents put hue in Mex-
 the expemive US health care symm.u                                  ico. Most studies have concentrated on
    The single most common rea,~nn US                               tbe activity o1" US residents living along
re.ideals visit Mexico IO acquire pl.-’.m~a.                        the US.Mexico border, However, it is un.
~.’euticsl lwUducts is the low IX ices ~)1" Mex-                    know. to what extent nonbo~der US resi-
ican medication~. Mex,cll’~, N;itim|al                              dcnt,~ l)-’,lr(mi~,c Mcxica. pharmacies, Af.
Health Cure System              Ctn|tl,tl, tiM; r11i~¢ i)|’         ler ~l~.’it(hil~ ~tt| ;t(trrn~m with US
Ilh;Irnl;ll.’cntic;lls. Rci.ii l~hmill;,~.’i~:~ t’;ill              C’|l~ttllll%   ,li~.’i~*l~ ill I.;itCd~|. T~x;t’~. ;t,ld
h,~ver Ill, Jr .’,~.,lli,.~ ’l~t~’~’ ;l, llil’t’ll ;1~ 2iV,!        vi~,lllli~   |fh;irlll;iS.’l¢,,   iii   i~ll~.’\,41   I.;irt’dsl.

l~.’ht~,~ Ilk" ~t)r¢lttttlVlit t’,.’lllli~ I)lt~.’~.’ I~LII         M¢\i~.’II.   t~t"   l~.’Hh/’¢l|    lhJt     tlti;Itlliti~.’~.   (if"

t’ilittlO{ l;ii~k* Ilk’it lille, r," ;tl",t%~,’ the,’ ~.’~illll~    I~|,.’\l~’.all *htl::   l~,~lli~.’l, It-l,’ill~., hi,ill,lit



                                                                                                                              12.it
                                                                 109
                                            ¯ "                  t                               Cl.mlCAI. 11111RAlslmcl,
                                                                 . .


     (mm),I~ Imo tt~ I~ .~ wem                                             fro" 12 ma~hl. O~ MomMy, Tuaday.
    llrller lhl ~ We lllO nlllil~
    tlm l, i IW ~la qq~r m tln                                            ~d Smd~ for ~ ma~h bemeee July
    T~_- I~ m US m fmm                                                    1994 md Jim 1995 was rundomJy w
    I m wwe ¢wml~l d~ bordw h,                                            ma~l, rm~aS ~- a sam~ or 84 da~
                                                                          Tlm rmmu rue ~b m~Md of ~
                                                                          day8 was to ~mrol f~ any ¢ffecu~ of

     llle ovlnll d~eccl~ o( dds mmrd~
   Im~lect w8 w do~ tl~ t1~ ~u~l                                              11~ ~ oL_u~__~ from d~ US
   ~ ~ M~ dml imxlk,ca dm
    ~ dKh~l by US midm: 8t dm US
   Cumins Imn~rcn~n~ in Lamio,~-.-_
   Otl~ ~ f~ thh troj~ ~ w                                                      pm’cht~l and mud value ~ all
                                                                         Ioods I~r~as~l In Mexico. names

                                                                         ~d. ~ l~nmes ~ w~ inhm’~l
                                                                         from his m" h~r mune. The d~y of the we~
  tm from Tex~ 8ml from odin" mm~.                                       was tn~lat~d from ~ d~ of ~h~ claim.
                                                                         Nam~ of the individuals who ~ompleled
                                                                         th~ dec,llzation forms were nol colleclecl
  81UBJI~’~ AND M~I’IIODS
                                                                         and thus were not included in lhe dala-
    The d~ mini in Ibis study w¢~ oll~-tod                                      In addition, m of the Cum~n~
    from the US Cu~om~ Dechn~                                           omdals who ~pe~vl~l ~he dechu’~ion
   6059B(013194) lit ~ L.lircdo US COS-                                 ~ w~rc nol indud~d in the dillbU~
          border crosdng. Bridge One. Bridle                               M~my of Ihe phanmaCeUlical pl’oducls
   One handl~ vistm¢ travel by fool and au-                             purch=___,~l_ in Mexico have difr~.nt nlrn~
   (omobiie trot no( commercial trsvel such                                   those used in the United Slates, and
  m ~ ~ or m~or u~il~r vehicles.                                        many produ~cu arc not available in the
  The Imx’odure for t,~nluing the United                                Unitod Stales. Mexico’s version Of the
  Smcs ~roulh Cusloms consists of Cus-                                  Physician~’ Disk Refere,ce°, DiccimJario
  toms olT~’ials qu~do~ing visitors to Mex-                             de I~peciolidades Formaceutico~, was
  ico about their cidz=nship status and ran-                            ul~l IO id=ntify drug producls and d~ler-
 domly inquiring about any purchase.~                                   mine drag lherapeutic categories." Mexi-
 made in Mexico. If one of th~ pumheses                                can phennlceulicll products arc paekllgod
 includes modicadonS, II~ tourists arc in-                             and sold in presel quaniilies per package
III’OCI¢~I tO complete a declaration form.                             per container. This same refercnce book
The declaration forms are signed, dated.                               conlams infonnation on product packag-
and tumid over 1o Cu~lumS ofl’i¢ials. C’u.~-                           ing and was u~:d to d¢lernlitle tile num.
lOln~, a~¢nl~ vi’~U;llly in,,r~ l :ill mcdica,                         h~r of lahlel,,, cap~.le,,. ~lr amllule~ l~r
liOllS l)ur,..’ha~.ed Itl lll:ike ~ur,: lhL’ l’orltl
l,.:P, ,.’lilllpleled ;l,.’UlU ;ilel.v                                 lion    1"111111.   Ill    I11tlM   iIP, l;lllCl:’~.,   drill.~
     l~,’~’l,..llilm ill|’llllll.lllllll I~ ,i*. ~’ollc!;l,:d          Mll.’llglll~ INf.’I**" 11111 iI~I,211 llll lh¢ lleVl;llil.
ll*,l,’l .I l.,:k|lqlll% ~.’h’d¢,rii.ml~,,l ~il d.Lw                   111111 ll11111~: lhll~, all llliIdlli:l,~ ~II lh¢ %.IIIIi~



1214




                                                            %.
                                                             110


     KIL NIKImIMN N~O llJ). llllm~


    mm~WWJ’
                                                                 nm~ili~ emkm

    B                                                                TI~ $624 d0dm~m’(onm oomdmd
                                                                 n~59 d,q Wod,xs ~ "n,a,e m,~
                                                                 m~,e,ud lU dm~ml deq pmd,,m
                                                                 36 akaupmic cbmes. 1he em’e~ num-
   ~624 d,~mlJ~ l~ms were m,lmm~ed.                              I,er mr deq imxJum decbJ~d pe~ dry w~
   ira. ~ ~191 (6ojs) ~
   m ~ 2171 o1.7,1~) fom~                                        dmmd di .60.663 d~8 Im~-_’_~-"
   11m m d dw Femm d,~m~l ",- Flur-                              demm~ -.Jl~ lJm~ l~der arm~ ~

  md ~ ~ (I~) 6row. 11m,vmm ~p
  d imOl~ wl~o d~.lamd m,xlia,Cl~u ~w
  34..~ ~ 10.7 ),e~rs. On am’qle, the mm
  were ymmllw Ilmn Ihe womm t33.2 )~.arJ
  vs 34.8 3,ears). The median aje wts 33                             Tbe ~p IS dTui ~Odu¢~ t~ ~ ~
  y~irl for men llad 35 ~Nin f~ m.
  I~ ol~r ~ 50 ~ only ml~-                                     unils _.3;~___,~,~L
                                                                      _            In lis~d in Tlble I. Theu
                                                               lop I $ dml Imxluc~ l~Ixesem 94.1~ (n -
                                                               13.142) o( Idl ~ lislod on d~e doclm~
  of Ibe people declaTing drug imxJucls.                       ~o~ (e~. ~ (Vali.me. Pr~____.-:m~__
  OvmlL ~ avm~l¢ o(67 lXX)l~ dedamd                             Roche., S.A. de CV.. Ben~ Jum~ Idcx-
                                                                ko), th~ droll liskxl mo~ (mq~mdy on Ih¢
                                                               declsmio~ fonm. wL~ d~llml by 69~
                                                               (n - 3923) o( ~ peo~ m~kinll d~g de-
                                                                 lamions. The averqle number of di-
    A loud of 39 slli~s ~ listod a.~ tbe                       u~?am tablets decl~n:d w,,~ 236.8 ud~k~
      o[relklr~ on I]~ dl~cllrllion (orm.                      per pen~, Diazq~n was followed by im-
 l~opl¢ who resided in Tcxu accounlod                          odor benzodiazepine l~oducl, fluni.
 (or 63.9~k (n = 3595) or lbe 1olal.                           Irazepam (Ro~ypnole, Producl~ Roche,
Louisiana and Oklahoma r~nkod second                           S.A. de C.V., Btmilo Juatez, Mexico). Flu.
trod lhird higbesl in the number of people                     nicrazepam was broughl imo the Unilcd
de¢lwing drug products. A total of 15.4~                       Slales by 42.59~ (n = 2393) of Ihe ix’ople.
(n 8 867) of Ihe people were from                             The jverage number of lablels decimal per
Loui.qlna Ind 8.09I, (n = 45.1) were from                     person was 141.6. Thi,d on I1~ li~ was an
Oklahank~. People declaring medlealinn~                       anxiol),li~’ prrlducl, ulp~azolam (Taft#. Up.
CarllC front ~1~ I’ur ;~w;i)’ 11~, AI;I.,L:I. \ld;i,~h,       )nhn. ,~.A. de C,V,. C,nyo~¢ai|. Mexi¢.),
                                                              V, llh .%~.4r~ (II = 1.1161 .f dle pecq)l¢ lk:-
                                                              I.’I;IIII]:.~ I111~ llnkhl~’l   |:omlh 1111 lh¢ II~I ll~il~
~’qmlllr~ v,l.’re i¢111~’,~.,iii~.,tI, ii¢,iiI~ -liP.; ~)I    :I ~,lllllllJ,llll 11111111".’I ll~’d hll ~i,’i~]II ll,’lllll

                                                              l,~m      ~’~lllcd     dwlh~ll~,nlu,.,           (’r0:llU,lh,"




                                                                                                                     I.~I~
                                                                                 IU

                                                                                                     ~ 11mmA/stmc:s*


         hit Tap as~~iml~mal~~k~
                     ~ma mid qm~ImL
                                                        ,,,n, i       ,          l   i   ,
         *-,* ml Dlqi                   ’’ nll                      ldlm,                     IiI NL 4# Pqi" "i~d I~ ,r Ui~
         almqmmk elml                                              ImmdNem                   fli ,(ell iml,~ ........ :."

         I.mmqmm                                         wmme                                      ~              m_.’~
         itldieii                                  medmm Se~. S.A de CVo                           m~)
                                                     linm Jlli
         zF~mem                                                    s,~mJ¯                            ~u           ~,w
     kudmldmO                                          meemm lld~ S~                               (q.m)
                                                                    ’~ @...vJ
     ~Ml/m                                                    ’llme                                 t3m           ZM, IJ
                                                       iUlli~, S.A. ie CV.                      ¯ 0,11,~1
                                                       Ikl, imq. llil~
     4. lllilwlw.                                          li...~ Iz,~,~                             m~l         .ill
                                                  (llmli ~ iI lit~                                (iusl


     :     -"        -- ¯"                          (lu~ I~ILA.                                  (m~Llsl
                                                  II CV. hll lilli illll

  cl                                              (ltls de Idedm S.4. ". CV~                     (l~lil)

  7.i                                                              #tlile                           ~             V’Jt.’~O


  e, (~iizZA#’AP                                                    "ll’oIn¯                         Ig~z         lU.iO
                                                     Cv. r.epm~ J,~)
 9. Pmpm~bm                                                 Defame                                 467           ~.q~o
 tmmi~)                                          (is L~ ~Cmpm, & 1*n~                            (nL~)
                                                 s~ 4. c.v. ~ Mui,~i
 1~ N~epl~m                                                 Neiolo                                 .M~             IJlO
 cJ411k wml iWem!                                    (llet.Peekec J~m)                           (i<~lti

 II, ~;:-_- ?" "A~                                       Quill                                     Ill           13JO0
 .’:---:’---,7’--.~                               ~ IFme~ S.~ d~                                 (4.0~)
                                                  CV. Ikm~ Jiam~ k4k~k~l

~uMdi~ep188)                                         (Uffd~ $,,A, de ~.V.)                      1.1,911.1

o~. M~O~. lplllu                                           Itld~¯                                  I~            ;~.MO
Ill                                              (Cdi.Glil), tl4~i~r~l. |.,A. dr                rl.ll, i

14       Lm~w,~                                                   Alit glt!                         14.~         I ~,(]~1 I




i~. tl",lll~lll, llldtlt,lill, lll.ll                     ~lllilli,,i.,,,~ ,i,                     IIII          III Kqll

if’i,, I,*lilmlll                                    I(’dll<l lei~JJ4"t~ I A                    I ~ lt~* i




Ill%l’ ¯     111 i~’ "




12"h




                                                                          \
                                                          112

     &K. ~ AND M.D. SlmPlagtO


     ILA. do C.V.. ~ ~). ail/,                                                                   (Swmlpald% Ca,uw
    Ildla, pnxnuct ,,,,aw e~p,cod~ ~                               walnam, s.,4., Milma Xid,Aio, M=teo).
    ~. lUUOan4*mkau: P.,m~, BIioo ~                               h Jul b I,I da~,8 maq0~d, du. m I
                                                                  ~ ubkud~ w.mdo¢lamd.
        b io~adue ,, ~ ,anilq no uHaum,
                                                                  Im do~. 11do k ~pdvulJ m ~,142
    wm,~ ~ pNi,,m w. ~ .,,d-                                      di~qa ubuu a~uu~ ~ ~
   ~i~ ~ dine i ~,&na~

¯ d~ in uhe Uniud ~Mu, nm ~ M
   ¯UlenUl mlmmm~ u, d~ mumT,’rhe
   ilmXka~ h k oop IS mac amulb~ Jan dne                         ¢h,.d j ~ i ~,. U,~d Smu
  Uld Suom at, nmammF,a~ dea~
  mm ¢~Uim~*, ~-,,~,,~ I~,ouud, S.,.. do
                                                                 ~m ~nm dedmed.

  (O.,P,~ ~Im~ SA, do C, V.                                     ta dlcracw qamti~ per padU~ an




                                                                  ~u~                    I~ ~ No~                     No, or
 p.a~ ~ Dn~                             Te~                      ot P-,~ .---            otl~u                       U~upa
 Pmau~                                 or I~d~ws                 ~r a~mn’                 p~ ~,r,~                   Pa~u~W

 I. Dluqlil                               10.120                       Z3                      I-~                        90
2. I~                                     11,292                      4.6                      I-II                       ~0
.!. AIpra.-o~                              3137                       2.4                      1-16                       90
4. DI~9~N~                                  370~                      ~.6                      n-~.~                      3O
5. Ox)~-odom                                4~3                       4.9                      I-~                         10
6, PhemnmM                                  263S                      ,1.4                     I-.’*0                     .’sO
7. ~lobeno~                                 1346                      2.6                      I*1~                       60
8. C~dem¢/APAP                              1623                      .1,2                     1-12                       i0
9. Pm~                                      0~                        2.6                      I-I.~                      ~o
 10. Na~lddmt                               1447                      4.0                       I-I~                       3
II. D~zepam/A PAl~/pmpol y p~ n~             (¢’~O                    .~.0                      1-10
I .~, Tr~,~dan                               ~q                       2,,S                     I - ll)                   ?4)
I,~. Mcth.~ Iphcnld;fl¢                      J4(~                     .~.R                     I -*’~                    ,~1
14. I.,w;nl¢l~,m                             17~                      .~ 6                     I - I .~                  40
I.$ ~.a0,,.~,~,~o~¢,,                        ~6~                      ~ ,1                     I - I?                    ~)

~P\I’ r..’.’..i,IIIkqdl~.**   .   ’

                                      e*q,sl lllili~k’i Id *linl- ILk~.l,,~’~   n*:’ll~q’i .d ;% ,*,d, *~’s I.~111".° ils,’ shi,~"
                                                               118



    mldmm ~ traduced (lluble ii~ llhm
    m~ mtmlme ~ (m Tmb¢o !I mm                                       padre, II 10n Ika 431 didmd Ik.
    lho l~nlqW m~ d pld~ po¢ im~                                    imam, a ~ud~ h~uh~d b a l~,-
    mm md di mmmp tm lilm¢ d pmdeom
    dodmd, Po¢ mwmpk, line m~mlo mmm-
    ~dd~ pld~ d~ Fw prom
                                                                   illOIMl~ lalKl k k llaled M l ~

   ~ ~ klxn~ Mml ~                                                 ~ ~ dodge d~pm ~d nl.
                                                                   uasqmm ram0 24 II ~5 )~an. mFec.
   mBimm imo dm U~M ~ Amd~
   pemu ~ 18 pack~u ot flmd-                                       Iml needs.~ ~ of 20 Xew old~
   mmlpm, wldch mmJned J40 ~lm.

   DISCUSSION                                                     dmm dectm~ .~ le~ om i~k~ ot
   11~e remlw oq tbb m4~wch mbmv e vo4m                            q~ ot I~mim~lm~ The ~x; m~Im de-
  diR~mce in Ihe ptwmacemicaJ IX~--’-"~--                          sa4b~ tlunl~ cspbdas d~
  mix ~ me deelm~ ~y US n~                                               of’ lakin$ ~ two prodw~l bl
                                                                  comblna~on.
  by the hi), pc.s or icicle.ink: li~’l~r~                           Flunimlzepsm is pinin$ in pogul~ty
  TIw pcm hu p0dnu,d out dvu numy el.                             as a d~ or ad)use in d~ Uniled Sumtn
  daty ud omus who cannot MTord US                                      buy pee~il hu nqxmed Ihat fluni.
  drus lxoducu fmqua~ly nveJ w ld~ico                             Iza,~pmn is ___l~z,:’~n_ ins Ihe "cultm" ~|
  to purch~ medicadom for re=h- aliment.                         oi" the l~)Os. It Isa popular ~ dn~l,
 14ov~v=r. de dmolnp~ic i~o~1= or peo-                           and sells l’or as much ~ $5.00 n uble~ ia
 ple d~larin| drup at Bridle One in                              some n~io,s,ts The sm~ names for flu.
 I.an~to does n~ fit bh= (ktr~rip;i~ of the                      nivaze.pam are "tootles," "rope,"
 eldaly, and’the top 15 dru8 products do                         "ropier" "roach," "tb: facet pill," "M~-
 no( fit the scenario of dnt|s (~r disease                       ican Valiumo" "rooples," "ro~h.2," "R.
 conditions commonly found in d~ elderly.                        2" and "nnffies." It can be purcha~d in
 such as hypertension, ca:diovascul~ dis-                        Mexico Ir~ aSout $0,~0 a tablet. It (=u.s=s
~_~. o( diabetes.                                                a "d~nken stupor" and has been n~)ott~l
   The results ol" this exploratory study                       "to have n~re intoxicaling power than a
show that a lame quantity of conuolled                          six.pack of beet."" II has been ~tirnated
sub.antes are coming across the border                          tO be I0 limes stronger than diazepam,Iz
into the Untied Slates (ram Mexico. Some                        Furthermore, it ht~ been reponed to cau.~
of II~.~ prtxlucls may be for a le~itimale                        ompl~le .~hort-lerm amnesia, thu.~ the
U.*,~. stl~.’h u~ the. IlCalnl~lll Ulld I~IIC Of ;t             numc "the f’nrgel pill "" h i~ exlremely dan-
dl,..’;.l~’ t’oIKJillt|ll I!~i|~>.¢%’¢f, Ih¢ lyll~- ;llld       L1~’rou~ whq, mixed wdl) ;d¢ohnl and hu~
q.;llmlie,, u;l" pl ~h~l,, ~:omm~ ihlOU~h US                    h~"~ll   ill|ph~;ilc(l Ill   tl,il~.’   m;q~.’ ~’,~|’~’%1|~
                                                                   |:lUlllll’;ll’.,’l~;llll ,llql~,’." h,l" df~l%%’ll ~tl
,11~11!   lili~   ,l~,lllllpllllll   I’~u   !.’\;11111111~’,    ll|ll,~’h ~llh.’l|llOll lh;01 o. M.~,~.’h ~. l~,kS, fly.’
Ih’.tlh "11% OI II1~" I~.’.ld,: d¢~’l.li.l~ dlU.~..             IIS T,¢;i~ui)      I)~’l),.mmem d~’~IdCd It)l~tll




                                                      "%L
                                                              114

     I, IL ilklmmo~ ~ M.D, IIImIm


     m ~,m, t.lii,l ai,..mm                                         ,~m wl,k d" Cmml~l S,,llm~
    Im Im Udiml ~I.m I~siamm,. m
            13, IH6, PmklI Clkmm
    dlmd I~idmio. Jim mlm it m aiI 0o
    i a dml lamba m m mapm il illb                                  ~llI~
    J0 ~m m Vm mmmm h almm ,dm                                      Wedlm mi,q f~m Im~ke m, q~.
    mWw. ,~di w~ "q/i mlm q~q.."
    111 MII wm m dbwa mmmlm W I~b Im-                               tlIl~ 11m pmemq cmmii~
   aw~ abm d awimmm~
       wemm’~ ~k~maml
   iMIIlma Imo du l~mhad Sims ~ ~
   117 m "msm.l~" IOJ d medtcm-
   t~m mm amr ~ Vied Smm. md bt
   le mdlmJom m hr pmol mL US                                    /JIiIimll
   CImms iNm Im Lmmdo II ddkwMl #                                  111 m UiIIIkl d dds a.iI~
   ¯"mmmlid" Imoam d Idicidw m m
  so.~ ,,l~. Xowva. a,~, us c,,-                                 t~ ,.mspotiI m odw ~l,~ ajt,~
  mm. pm o( m~ dd’mm ~"
  im,m di/fmmly. NI ~ qiem
  Ia be i~01x~ klemJr,ed, md h per.
  m, mI lwN ¢tdw s IXe~:dpdms or                                dech.ltkX, fore for ~ pw.
  m~m umem from a physk~ mm~                                    chlmd kl Mexi~ Am)met fimimiml ts
  tlm the medkims are be~ Ied uedar a
  l~Yddm’s d~eaiom ml am ~czssmy
     ~ ~" ,                                                     Mexico. This ~ ~_,,J~ m                         ~I
    Pmlmmm. -Icmsh US Cu~ms iI.
 lows tim pmsoa to Ix,ial Mexican pe~.
 ~s into the United States. the                                 Mexico, but the @~_!_-.~ do m
 pmon may ssill be in violmion of state
 md fedmd roles wid regulltiom fm pm-                           am cempi¢~ declar~i~x~ fom~ or peol~
 scrttx~e and controlled drug producul.                         who muMled di~I Ix~XlUCu into the
 For ¢ump4z, in Texas, US residenlS ~-                          United Su~s. ldedic~iom ~i~l by US
IS from Mexico ~ omrolk.d sub-                                  Customs were idso no~ included in this
I ire m ~ of ihe Texas and                                      s4udy. US Customs o/TKills s~ize Ill ned-
federal ontrolled substanee regulmioe,~.                       k~k~ if the qusmity dechtred is net rza-
N.¢mls¢ Mexlcmn is~escripiiom f~ o~.                           sortable, the i~odoc! is banned in the
trolk,d ~t~tanc’es are nm valid in Texas                       United Stlm~ or the i’~m)n is di.~ov~s’ed
tlnk,~s the pl1.’scriher is license! in Texa~                  tryinl~ to m~ulllc dmits into th~ Unil~l
and i~; reli.,,;lcn=d with I1~: US Dm~ En.                     Statc.~ witlM~t lltakill~ ;t i~:daralitx).
f,~’~:¢n~nl Adllllfll~.llLiil,|ll (t~|~|,           (’ill.


                                                               (’()~CI.LISI(INS

’::.;hqil.~   s~l" dill l: I’l,kJtl~,l~. Ils,lll %|L’\is.’o    \VIk.,1 ,~,xk ,ml Ih,~, p0,,w,.’l I~..~.IH. v.L, I~.’.
 ’.’ m.l i~,,I~’i17 lal~.’k’J lhlP. lh"~ ~k~, l.sl             Ih.-,’~.’d Ih;sl Ilk" 01~,~,l h,:,qm’m d01i~ I,,NI.



                                                                                                               124"




                                                    \
                                                       115




                                                         11r/l~




                                                             I o l.le/i), llllldlll llll llil i Ill

    INm~w~~                                                     I~g~;Dh


                                                                dm Ismr mlmi~ is ms ilk mm
                                                                mmm d 8 Mexim ¢13,. i~wrA~,w&
                                                                IN3C/:68.~.
   ei8 pMkm x ee US (~toau oMce
   bt Lmudo m k~ town 1o ~s a~uy.                        3. Hen W. ~dl~l.~m ~
   A dm~mm mmn~ mlo~ md ~                                   Net llttI.1t: 13-r/.
   pros~m~ w~ ~wm
   m u4~ peq~ m puchu~ ~e~                               4,

                     hi ~m’_.~ sad retw~q so
                                                               CaJifomla, Lol Amld~: VCLA La~m
  the [,/idled ~ IJwou|h Lmredo. Per.
                                                               Ani,i~ C~ hbikl~ 19gO:,Td~

  ~hm,/L~ port Meme/woukl ha~ pro.
  m,md ,iifemm nmJlU.
                                                              smn. It. "n= cb,I.kS ot i,~.m~w~.
     Eva, ilm~b me resul~ were m~h dif.                        ~l di~ril~4~ -k.8 tl. U.~.-lk, k’o
  /eeem ~ whsl was ,miclpiI~ me rmd-                          belier md k impe~ oI’ NAFTA om plw-
  hip do too( dimiJ~h the impmlam:e of
        study. The ~IKly’s re~lU highlij~h!                   ma~ ~’ aml ~’ pm:q~ams


 ~__.~eoeom~ ic, and policy problem lhin lh¢                  miniun~ion Divi~, Colk.~ a~’ Pl~r.
       ais~dly h~x~h~z~.                                      ml~y, Umiv~lity o[ T¢~u: Auuin, TX;
                                                              1994.’37.

 AQO4OWLEDGMF.NTS                                       6.   Families USA Foundation. Cm~:in.~ n~
                                                             Mexico: Prk,’~l O~ u/ An~r~ oa He~d:k
This sludy was supported by 8enuou,,,
                                                             Cor~. Washlnl~oe, IX::: Familie~ USA
Ip"lncs from the Nalional Association of
                                                             Foundadon: 1992.
Chain D~8 S~o~s, Alexandria. Virginia.
and d~e Tcus Pham~acy Found~t.~ of the
                                                             Ca,~,~er PR. Gin:m, LG. I)u~’l~in[e IWe-
                                                             ~rlplll)ll inodii.’alism Ill MCJtlCt) willx~l a



                                                             IIIF~I   J Air,/. I’P).s.I~,6’~,I~-~IG
Addrt~..~ or, rr~lN.Jdcjw:v        to:   M:.v,n   l)
                                                             I.t’L~ I)    Rk I;u ~,l,e~      I.,.’.,~.’¢ Ill~ U..~
/1~(|lllillJMr;lliiql.   (’,,|1 ~" of lql.,.Im,i~.           t/.~ t I,~,~" J,,l~" .~h. I’~)’~. I)1
                                    116

gg. i~gl~ AND M.D. I~


                                           Iil~il~l I~e,~dul. i~A Ikl*lm.
   Ijbq, lUt S~ Ai. Itmlw TD,              iJ~ tiN.

                                           ~ i ~ lll,ld Iii U.IL


I0. I.+lm L ’CMt ~’: Iqmmedm aml
    gMt dhso s- a Ms. o s~sm a~.

  i~m,~l, I:~Wlmll, Nillltak K]Ww
         i INI: 10’/-1~19.
                                      n..s. ~J. ~ P. ’b~’:"n,~m,w

  d~a F~ C.d Allm IHa~o               n+. m km eokm~ i.~m.~. ,k,.b. ~
                                          I~ Iml II+.’+I.
  Mm PLJ~ IIM~
                                      r~. ~w,~,,~ ~r ~ "r,,I,,,~. ~ c,,,,~
I~. ~~J~~

 ~). ~ I~: II~li~:li~ U~                  im~k4k:od~ too. $t~ + I~’~.




                                                                    13+I




                           \
    -I,i   i   i   u
                           UNITED STATES CUSTOMS SERVICE~--~,~_.~.~




                          Operation Safeguard
                       A ,snapshot*evaluation of pharmaceuticals
                              being imported into the U.S.
f                                                                     I,J

                                                                      --3




                                   U.S. Customs Service
                              Laboratories & ScienUfic Services
                                     Washington, D.C.
                                                    !
m.



        O          UNITED STATES CUSTOMS SERVICE~




     Operation Safeguard
     ObJed~e of Operation "Safeguard":
     * Ensure that pharmaceuticals imported into the U.S. are
       safe and genuine

     ¯ Given the .explosion of Intemet commerce, evaluate the scope
       and quantity of pharmaceuUcals being imported into the U.S.

     ISSUES:


     ° Hnear~i&_Safety .Concerns- Drugs may not contain an active
        y.    en[, may De suopotent or overpotent, or may contain

       ~l~_roper mg .r~lient. whi .ch could interact with active
            nee renaenng ~ reactive or toxic
     ¯ Copyright & Trademark ViolaUons
ii
*mmmmmml
                    UNITED STATES CUSTOMS SERVICE~




     Du!les & Oakland IMB’s

       Initial Findings

      ¯ Approximately 100 international parcels per day
        conlain pharmaceuticals

      ¯ None of the pharmaceuticals examined were reimportations of
        U.S. manufactured drags

      ¯ A very small fraction of the packages are originating from
        Canada & Hexico
iiiI
                    UNITED STATES CUSTOMS SERVICE~




       What are we seeing....
       ¯ Expired Product

       ¯ Pharmaceuticals in plastic bags with no labels, waming
         information or directions for use

       ¯ FDA unapproved product

       ¯ Product manufactured in third-world countries whose
         manufacturing fadlities have not been inspected by the FDA

       ¯ Parallel Import "Gray Market" product whose fonnulaUons
         have not been approved by the FDA

       ¯ Commerdal Shipments
           UNITED STATES CUSTOMS SERVICE_




Examples....
¯   Fluoxetine (Prozac) manufactured in Iran with an
    expiration date of 2-81
                                                       ImJ
                                                       t~o
            UNITED STATES CUSTOMS SERVICE~




¯ Ecstasy (MOMA) tablets concealed in pharmaceutical
  blister pack




                                                  ’$;~
  O
           UNITED STATES CUSTOMS SERVlCE~~,~.~,...~~




Nootropil "smart drug"   Celebrex imported from
imported from Thailand   Ecuador

NOT APPROVED BY FDA      GRAY-MARKET PRODUCT
|1

                 UNITED STATES CUSTOMS SERVICE~~~m~Im~IE




     ¯ Undeclared package      ¯ 7 additional packages
       containing 100            addressed to the SAME person
       capsules of ribavirin
                      m c
                      x 0


                      U 0


                  cv 0

                  ~- 0
                  0

                  Iu m
                  L-   L--




                  e




73-737 200! - 5
126
  ’O
             UNITED STATES CUSTOMS SERVICE


¯ Commercial Quantities




Parcel containing 24,060           Parcel containing15 different
pills of diclofenac                drugs totally over 4,500 pills
                          UNITED STATES CUSTOMS SERVICE



                         Operational Stat’s - Oakland IMB

                    Country of Importation
                                                          Country of Manufacturer
             /
                   S8%
             /
     60%.
                                                40~-
             /
     50~ .                                                32%
             /                                            m
                                                                     28%
     40~1
                              3O%               30~-

             /                                                                  22%
                                                                                m
             /
     20%,                            12%
             /
     10%.
                                                I.LO~ *


      O%     4                                                             3%
                 China   Thailand   Other        0%
                                                          a     "Q         L
                                                                     ¯
                                                                     O.    0



    ’Based on a sampling of    1
[   201 parcels from Oakland___J
p
           O         UNITED STATES CUSTOMS SERVICE~


                       Operational Stat’s- Dulle$ IMB
             Country of Importation
                                           Country of Manufacturer

    40~-   ,38o/o                      1

    30~-
                                 22%
    20~-
                     UNITED STATES CUSTOMS SERVICE



                     Quantity of Pharmaceuticals per Parcel

               Oaidand IMB                            Dulles IMB

                                  4O%                        45%
                                         40%.
30%.                                     30%¸
20%.
                                         20%.
                            8%
10o/o.
                                         tO%~
 O%
                                          0%
         <5O   5O-   100-   300- >1000
                                                <50   5O-   IO0-   30O- >1000
               100   3OO    1000
                                                      IO0    30O   IOO0
              UNITED STATES CUSTOMS SERVICE




FDA "s ~mport Guidance

According to FDA’s import guidance on prescription drugs, all     I--I
                                                                    o
of the following criteria need to be met for legal importation:   bd




       * Written declaration affirming personal use
       * 90-day supply or less
       * Evidence of medical supervision or Rx
       * Product unavailable in the U.S.
              UNITED STATES CUSTOMS SERVICE~




              FDA Import Criteria Stat’s

                                        Oakland IMB   Dulles IMB
Parcels Examined                           201           312
Number of Different Drugs                  642           5s7
Contains Prescription                        1            2
90-Day Supply (<300)                       60%           72%
Personal Use Affirmation                     0            0
Product Not Available in U.S.              29%           18%
Contains Product Literature (English)      16%          24%
  -
      @ UNITED STATES CUSTOMS SERVICE~




FDA "s W~tten Guidance to Customs:

¯ "Tt isex~ that a Customs officer from the customs Mail
  Division will examine a parcel and will set it as,de if it appears
  to contain a drug, bmlogic, or device.." ¯


Reality in the Field:
¯ A very small number of pharmaceuticals are referred to FDA by

  dCU~omsat I~t:e_ two 1HBs.. For the most .part, if the parcel
  _--~... ~ w,,uz,,, d scneomeo substance it Js released h=~... ~._
  vosral service for delivery                             ~.-.~. L,, u,~


**Source: http : l l www.fda.govl oral comrdiance_refi rpm21ch 9pers.html
   O         UNITED STATES CUSTOMS SERVICE~




The Bottom/J e......
¯ Over 500 international parcels a w~k come through the Dulles
 and Oakland IMBs that contain pharmaceuticals

¯ None of the 512 parcels examined met all of FDA’s
  criteria for the importaUon of prescription drugs
¯ Over 50% of the pharmaceuticals examined are manufactured
  in China,Thailand, or of unknown origin
¯ Only 3 parcels contained evidence of medical supervision

¯ 48°1o at parcels examined at Oakland and 34% of parcels at
  Dulles contain more than 300 pills or capsules
                                   135

     Mr. STUPAm Thank you, Mr. Chairman.
     So in this recommendation, you have guidelines, do you not, that
  says--important guidelines on all prescription drugs--all of the fol-
  lowing criteria need to be met before legal Importation is allowed
  in this country. Written declaration affirming personal use, 90-day
  supply or less of medication, evidence of medical supervision or pre-
  scription, and product unavailable m the United States. Correct?
    Mr. HUBBARD. That guidance is hmited to unapproved drugs for
  s~.rious and life-threatening diseases. It is a tiny number of drugs.
    Mr. STUPAK. What percentage of what we are seeing coming into
  this country would be taken care of just with the enforcement of
  this guideline?
    Mr. HUBBARD. Enforcement of that guideline would presumably
  exclude 99.9 percent.
    Mr. STUPAK. So why don’t we just enforce the guideline that is
 on the books?
    Mr. HUBBARD. Because we have to physically receive the drug
 from Customs. I am sorry, Mr. Stupak, but we have to do that. It
 is required by the statute.
    Mr. STUPAK. Mr. Hubbard, we have seen the video. We have
 been there. When that parcel comes through the mail and you look
 at it, either the Custom agent or yourself or me, if it doesn’t have
 the written declaration affirming personal use, if it is more than
 90 days, if there is no evidence of medical supervision or prescrip-
 tion, if the product is available in the United States, you could
 automatically reject it without having to go through all these hur-
 dles that you gave us.
     Mr. HUBBARD. But understand, Mr. Stupak, we open this pack-
   age. It doesn’t have those things in it. So the idea is you send a
  note to the person and say do you meet the requirements? Can you
  demonstrate to us that this is a legal product or you meet the re-
  quirements? Then that person has an opportunity to come back and
  explain to the FDA.
     Mr. STUPAK. Why is the burden on the person who is supposed
  to be receiving it, and not on the shipper? If you put the burden
 on the shipper, and if 99.9 of them don’t meet these four criteria,
 why can’t you just ship it back?
     Mr. HUBBARD. Again, I have to fall back on the wording of our
 law, which requires us to give notice to the recipient that we have
 held the drug and not allowed it to move on to the recipient.
     Mr. STUPAK. Same question, just a little different, Ms. Durant.
     You.have 13 mail sites. One mail site being Oakland. When they
 get this stuff through the mail, they just send it back, don’t they?
    Ms. DURANT. Yes, sir.
    Mr. STUPAK. So if one out of 13 sends it back, why can’t all 13
 send it back?
    Ms. DURANT. One of the problems that we have faced is non-uni-
formity, which is one of the reasons we have gone to the FDA for
a uniform national standard. We should not be sending it back, ac-
cording to the FDA.
    Mr. STUPAK. But if Oakland is sending it back, is Oakland doing
it right then?
    Ms. DURANT. No.
  Mr. HUBBARD. No.
                                   136

     Mr. STUPAK, So the other 12 are doing it right, Oakland is doing
  it wrong?
     Ms. DURANT. According to FDA guidelines.
     Mr. STUPAK. According to their guidelines.
     Ms. DURANT. To their guidelines.
     Mr. STUPAK. Has FDA told Oakland that they have got to keep
  it all there for them? Have you told them that?
     Mr. HUBBARD. We have now.
     Mr. STUPAK. You have now. Since when? This morning or Mon-

   d,~l~r.o1,~ HUBBARD. Just recently we learned of this. There has been
  a fair amount of discretion among the districts for this.
       Let me explain It. Historically, Mr. Stupak, this was a small
  amount of mail. An investigator could look at it and make some
 judgments about safety.
       Mr. STUPAK. Two years ago, we told you this was a small prob-
  lem that was growing. Two years ago you did nothing. Last year
  we got up to 455 websites. Today we are over a thousand. We keep
 telling you, and we keep getting nothing in return.
      You are right. It was a smallproblem with myself, Mr. Waxman,
 Mr. Dingell, some of us pointed out 2 years ago. So see, your small
 problem has become a big problem. I just for the love of me can’t
 figure out why your guidelines are not enforced. If one facility is
 sending it back, why aren’t all 13 sending it back? Then we
 wouldn’t be here. We would not be having this hearing, and maybe
 the Rode’s young man would still be with us.
      Mr. HUBBARD. The Oakland process was not sanctioned by our
 folks in headquarters.      .
   Mr. GREENWOOD. The       tlme of the gentleman has expired.
    The Chair recognizes the gentlelady from Colorado for 5 minutes.
    Ms. DZGETPZ. Mr. Hubbard, you just told Congressman Stupak
 that you had asked Secretary Thompson verbally and in writing to
 do this new policywhich we are all hopeful could happen, this pol-
 icy. Then when Mr. Stupak said can you submit it to this com-
 mittee, you said "I will determine if I can do that." What would be
 the barrier?
    Mr. HUBBARD. If there is some need for discussion with the com-
mittee about whether this is
   Ms. DZGETTE. Let me be clear. We would like a copy of the writ-
ten request you made to Secretary Thompson for this new policy.
Would that be
   Mr. HUBBARD. I will certainly ask Secretary Thompson today to
give it to you, absolutely.
   Ms. DEGETTE. Well you sent it to him, I assume. Didn’t you say
you made a request of the Secretary?
   Mr. HUBBARD. Generally I think we would want the recipient to
concur with that. But we will.
   Ms. DsGETPE. Yes, we would like to have it, if possible. Thank
you.
   Now I am glad about this.policy about the importation, or just
stopping all of the drugs. I think that is what you are going to have
to do. Unfortunately, I could not go out to Dulles with my col-
leagues. I had .to go to Denver that day. But just watching this-
video and listemng to the testimony, I mean it is a problem that




                              \
                                     137

   you can’t even get your arms around. It seems to be worsening
   every day.                                 .               .
      So I really think this is an important policy. I agree with my col-
   leagues, it should be implemented right away. I mean the agency
   should work on it. Congress should work on it. We should all work
   on it.
     Here is the concern I have. I am wondering if you can tell me
   how this will work, Mr. Hubbard. You said that you would stop all
  of these drugs except for drugs needed for compassionate care. Iam
  concerned about compassionate care just like everybody else. But
  listening to that, I was very concerned that that could be the excep-
  tion that overwhelms the rule.
     I will give you an example. How do you know that those ~,ellow
  pills you had up there that you can’t identify won’t be conmdered
  by someone to be for compassionate care? What standard? I mean
  it seems to me to be one of those bureaucratic loopholes through
  which you are going to let all the drugs come in.
     Mr. HUBBARD. I think Mr. Stupak read some of the requirements
  of the current policy which would be applicable, such as that the
  person have a serious and life-threatening disease.       .
     Ms. DEGETTZ. Okay. When all of these drugs come m from over-
 seas, how are you going to apply that policy to them? Won’t you
 be back in the same box you are in right now?
    Mr. HUBBARD. We will have to work out a system. Perhaps, for
 instance, we could request that any such drugs come in via the
 Federal Express process or one of the common carriers, and have
 some sort of indicia on it so that Customs knows that this one has
 pre-clearance by the FDA. These things can be worked out.
    Ms. DEGETTE. Well, I am concerned that we are supposed to
 have a pohcy right now, and it seems like that is not working out.
 Wouldn’t all of the poop!e sending the .drugs simply start putting
 a statement on there saying "for compassionate use," a declaration.
    Mr. HUBBARD. What we would do is we would ask the patient to
go to our physicians at our drug center and say I want to go get
this drug from a foreign country. It is unapproved. I have this con-
dition. May I do so? It is what we call an IND.
    Ms. DEGETTE. How are you going to separate that out from all
of the rest of the drugs coming in?
    Mr. HUBBARD. Then a thing that had that permission could have
some sort of a note from FDA or indicia or something. We can work
that out and make sure that that doesn’t get intercepted.
   Ms. DEGETTE. My recommendation would be that that would be
as narrowly drawn and eamly identifiable by the Customs agents
as possible.
   Mr. HUBBARD. Of course.
   Ms. DEGETTE. Ms. Nagel, I am wondering if you can comment on
whether you think a policy like that could be practicably enforced
as all of these drugs are coming in.
  Ms. NAGEL. I think that if we have something in advance, some-
thing that is easily recognizable, there will be attempts to evade it.
There are always attempts ~ evade whatever enforcement sort of
action we have. But I do beheve that having the ability to free up
our resources on the ones where we are supposed to hold them but
we can’t



   73-737 2001.6
                                 \
                   \
                                    188

        Ms. DEGETTE. Right. So you think it could actually help improve
     your job.
        Ms. NAGEL. I think it will help, absolutely.
        Ms. DEGETTE. Okay. Now, Sergeant Gibbs, I wanted to ask you
      about something. I want to ask Ms. Nagel as well. A lot of folks
      have talked about these pharmacies in Mexico. You can just walk
     in and buy anything. I have a constituent who just came in to see
     me. He has this horror story that none of us ever want to hve
     through as a parent. His kid went down to Mexico. The roommate
     said just go into a pharmacy and buy this controlled substance for
     me, and it is legal in Mexico, so no problem.
        So the kid walked into the pharmacy, bought the controlled sub-
     stance, no problem. Walked out of the pharmacy, and was imme-
     diately arrested by the Mexican authorities in a sting operation,
     and to this day is still sitting in a Mexican jail.
        M~ question to you, I mean there are a whole lot of disturbing
     rannfications to this story. One is these poor American college stu-
    dents who don’t seem to understand the repercussions. We keep
    hearing though that these are basically sources for free flow of
    drugs across the.border. I am wondering what the enforcement ef-
    forts of the Mexican government have been, and if there is some
    way we can enter into some kind of international agreement to get
    these pharmacies shut down, or at least to have improved enforce-
    ment?
       Mr. GIBBS: When I was in Tijuana in April, the proliferation of
    the pharmacies are all over the border. There were policemen, uni-
    formed officers outside these pharmacies. I saw no one questioned.
    I saw no one apprehended by these officers. I really don’t know
   what undercover operations are taking place.
       I went into one pharmacy and said, "Could I have some
   Oxycontin, please?" He hesitated. He looked me up and down for
   a minute and said, "No." I guess I looked like a cop. But there was
   a guy behind me, walked into a little shop that was selling hand-
   bags. He asked the proprietor for MS Contin. That man said, "It
   is in the back." So he went in the back.
       Ms. DEGETTE.. So the story that my constituent tells me would
   be an anomaly m your experience?
       Mr. GIBBS. I couldn’t answer that question. I don’t know.
      Ms. DEGETTE. Ms. Nagel, maybe you can.
      Ms. NAGEL. The Mexican government, like our government, is
  taking under the new .president, some very affirmative actions. We
  are actually fairly optmnstlc that we can see more cooperation in
  this area. There are circumstances where they have specifically tar-
  geted the pharmacies that they believe are just glwng out con-
  trolled substances without any legitimate need. They are also, as
 we are, trying to stem the flow.of illegal drugs.
      The one point that I would hke ~ make, if I could address some-
 thing Mr. Burr made, the information that we have received about
 the Oxy coming over in the recent surveys are specific, to three dif-
 .ferent people. M~, best recollection was each one was hsted as hay-
 mg had a prescrip!!on.-
     So under those clrcumstan,ces, they would not have been brought
~in under the 50-dosage umt exemption. They would have in fact
then come m under a prescription. So there Is a lot of confusion as
                                     139

    to when something comes in, when it is in a policy and not in a
    policy. I think that is where we and the Customs Service are work-
    ing diligently to pr?.vide clear (~uidance to the inspec~rs for some-
    one who has a vahd prescription can obtain it, and m fact come
    back. Those that do not will be scrutinized, so that they don’t be-
    lieve they can go over and get anything they want on a day trip
    and come back with It.
       Mr. GREENWOOD. The time of the gentlelady has expired.
       I just would ask one question of Ms. Nagel about Oxycontin also.
    Just as an illustration of how addictive this drug is and what. a
    problem it is, we had Sergeant Gibbs talk about 60 deaths in Vir-
    ginia. In my dmtnct, Bucks County, Pennsylvania, .outrode of Phila-
    delphia, we had a physician arrested. He had written 1,200 pre-
    scriptions for Oxy~ntm and XAnax in a 4-month period. He was
   writing them for children as young as 15 years of age. I am reading
   from the Philadelphia Inquirer.
       Investigators said they visited his office at such-and-such an ad-
   dress several times, observing male and female patients crowding
   a waiting room for hours to get prescriptions for the medications,
   paying $59, $66 m cash for office vmits that usually revolve no ex-
   aminations. Most of the patients we~ gaunt. Their eyes were di-
   lated, and their faces were sunken, like they were on drugs, and
   irritable as if they were going through withdrawal. So imagine one
   physician’s office in my little neck of the woods. This is a gigantic
   problem.
      You mentioned in one of your statements that if you had evi-
  dence of this stuff coming across the border in significant measures
  from Mexico, that the DEA was prepared to take drastic action.
  Can you tell us what you mean by that?
      Ms. NAGEL. I have spoken to the company. I have discussed with
  them if we get the evidence that in fact it is coming back, it is
  being reimported, I can request that they stop.shipping it to Mex-
  ico. To do that, I need the evidence. I also think it is important,
  sir, that I address with you I share your concerns.
      Before taking this job, I had the State of West Virginia as one
 of my areas of responsibihty. It is one of the States that is seeing
 the most wide abuse of Oxycontin. As a result, DEA has done
 something we have never done before. We have created an action
 plan on a specific n arc. otic drug. It is not on a class of drugs. It is
 not on Oxycodone. It m on Oxycontin, the dru~g itself..
 . DEA Chief of Operations has signed it. We are actively engaged
 m trying to determine, through enforcement and intelhgence, regu-
latory administration, industry cooperation, awareness and out-
reach, we are literally, trying to find out exactly what the extent
of the problem is. It m huge, because the ’.reformation we are get-
ting from the narcotic treatment programs is frightening. It is ab-
solutely frightening that they are being overwhelmed with their pa-
tients being addicted to Oxycontin.
     So please do not ever think that I tried to belittle or minimize
the dangers from Oxy.~.ntin, because that was not my intention.
But what I need is evidence. I need to take steps based on facts
and ewdence. The agency is more than ready to do that.
    Mr. GREzNWOOD. If I may, I had no intentions of minimizing
your concern about this, but what I do want to know is what do




                   \
                                     140

     you mean by needing evidence? What evidence do you need? It
     seems like it wouldn’t be very difficult to find. Sergeant Gibbs
     walks down informally and found a lot of evidence. A lot of staff
     have gone down and seen plenty of evidence of Oxycontin coming
     across the border. What do you need?
        Ms. NAGEL. Well, so far I have the one case that I am aware of
    from Virginia that caused us to ask the company to change the in-
    dicia, to stop shipping the 40’s, to move the 40’s in. I think that
    was a reasonable action as a result of one investigation.
        We have also gotten anecdotal information from the Customs
    Service and other people that they are seeing it come over. Short
    of Dr. Shepherd’s recent study that showed me three instances of
    it comi.’ng over, that is what I have. I need to know exactly how
    much is coming over. The Customs Service has assured me they
    are going to provide that kind of information.
       I have gone to my country attache in Mexico. I have asked him
   for specific information on abuse and diversion within the country.
   I have gone to my diversion investigators, and to my intelligence
   people in the agency. I have asked them to get me comprehensive
   information on the abuse and diversion within country, and what
   they perceive is coming back.
       As a result of that, if I get something that candidly is reasonable,
   I can then go to the company and first ask them. I believe they will
   voluntarily do so.
      Mr. GREENWOOD. This is some language that we picked up on a
  chat center from someone who says, hydrocodone, Oxycodone, mor-
  phine, are all av.m’lable in Mexico. It says the key here is to m.al~e
  aproJect out of it. Look around. Ask questions of the. pharmacist.
  What doctor would he recommend for chronic back pmn, headache,
  tooth pain, et cetera. It says I am looking right now at three boxes
  of 40-milligram Oxycontin I obtained from a medium-sized phar-
  macy after getting the "in" .with a. local doctor. So a lot of other
  stuffin the backroom, morphine being one of them.
      So it seems like the evidence is overwhelming. I am not going to
 press you any further on it. But it wouldn’t seem to us that it
 would take very long to get the evidence that you need to take the
 drastic actions that you have taken. It is not dramatic to say that
 lives are in the balance on a daily basis over this one drug.
     Let me just ask you this question. If you have an action plan for
 this one drug, and that is impressive and that is appropriate, can
 that action plan not include zero tolerance for Oxycontin coming
 across the border in any number at all?
     Ms. NAGEL. To do zero tolerance, sir, again, there are people who
 have a legitimate medical need to have this drug.
    To say that everybody coming over the border does not have a
       timate medical need is not appropriate. What we need to do is
~e       the laws as written and enforce them, and to ask people why
you need it, why you’re coming over and what is the legitimate
need for the drug. Once that’s done people that are trying to sub-
vert it or someone on their roller skates isn’t going to be permitted
to bring in 50 dosage units and that’s what we’re working with the
Customs Service on is trying to say here’s the law, here’s the pol-
icy, here’s the guidance, ask the questione




                                ~L
                                     141

          Mr. GREEI~WOOD. Let me ask this. Do you have any evidence of
      Americans who have legitimate prescription for Oxycontin going to
      Mexico,. buying 50 doses or fewer of Oxycontin and coming back
      and taking that medication as per their doctor’s orders?
         Ms. NAGEL. I have no specific information, no sir.
         Mr. GREENWOOD. Okay, so in a perfect world we might behave
      in one way, but in the real world we’ve got, it seems to me, tons
     of evidence of Oxycontin killing people, veing abused on a daily
     basis all over this country .an.d coming across the Mexican border
        y the truckload and no evidence of legitimate use of Oxycontin
     and a decision has to be made using good judgment. I hope and ex-
     pected that you’ll do that and you’ll do that very soon.
       _ We would also like you to submit a copy of that action, plan to
     the committee for our record. I thank the witnesses for this Panel
     again.
         Mr. BURR. Mr. Chairman?
         Mr. GREENWOOD. Oh, Mr. Burr has another question.
         Mr. BURR. If I can be recognized for I minute.
         Mr. GREENWOOD. Without objection.
         Mr. BURR. Ms. Nagel, you said that what you wanted to do was
    follow the law. The scenario that you described ~ us of product
    manufactured here, sent to Mexico was brought back into the coun-
    try. You do understand that that is against U.S. law today?
        Ms. NAGEL. If it is smuggled back into this country, sir, it abso-
    lutely is against the law.
        Mr. BURR. The reimportation of any drug manufactured in this
    country, based upon U.S. code is against the law.
        Ms. NAGEL. Sir, if the individual is bringing it back into this
   .country for legitimate personal use, my understanding is, sir, that
   is legal.
        Mr. BURR. And I would ask you to meet with Justice, get them
   to interpret the patent protection that exists in U.S. Code that does
  not permit the reimportation of pharmaceuticals.
       Ms. NAGEL. Yes sir, I’d be happy to.
       Mr. BURR. Because I think that if we look at that, the patent pro-
  tection laws trump everything right now until we change that. We
  had this discussion with Customs officials last year. It is impossible
  to expect that Customs can sit at the border and determine wheth-
  er that product was manufactured here or manufactured anywhere.
 Members of this committee have looked at the pills that have come
 out of China, that it is impossible without the expertise of an FDA
 official to test something and know whether there’s actually an ac-
 tive ingredient in it or not, but there’s one thing that I rest assured
 have researched and that is that U.S. code today makes it illegal
 to reimport products manufactured in this country. If it happens
 today, then we have flatly turned our backs on it and I would ask
you to research that just for your own purposes.
     I want to say one precaution to my colleagues and to everybody
here. Oxycontin is used in this country by many individuals with
cancer as a pain relief pharmaceutical. My understanding is when
taken as it’s sup.posed, to it is certainly not as addictive as the
crushing and the mhahng that the sergeant described to us and it
is a vital therapy for those cancer patzents. So i don’t want every-
                                   142

   body to rush out and demonize this one product because there is
   a need for it.
     Let me also remind you that sometimes,just the surroundings
   suggest what the problem is. In Tijuana today, it’s believed there
   are 1,000 pharmacies. Now with a population of 1.3 million, that’s
  one pharmacy for every 1300 people.
     In San Diego, California there are 125 drug stores. That’s one
  drug store per 10,800 residents. Just on the surface, I think we can
  see that m fact there’s every attempt to circumvent the process and
  tomake sure that the supply, exists to come back into this country.
     I thank the Chairman for the time. I yield back.
     Mr. GREENWOOD. The Chair recognizes the gentleman from Flor-
  ida ready to inquire. If not, this gentleman from Florida would be
    ha~iPrY. STEARNS.
             to give you some preparatory time.
                       Yes.
      Mr. GREENWOOD. Okay.
      Mr. STEARNS. I ask for unanimous consent just for a minute, just
    one follow up question.
      Ms. Durant, yo..u mentioned, I guess Mr. Hubbard did as well
    that the open facility has a different procedure than the other 11
   facilities. They’re just sending everything back right now, is that
   accurate?
      Ms. DURANT. They’re not today. They were sending everything
   back.
      Mr. DEUTSCH. For how long was that going on?
      Ms. DURANT. Over a year.
      Mr. DEUTSCH. We’re talking about tens of thousands of packages
   that were just going back. I’m just trying to get a sense.
      Ms. DURANT. It would be many packages, yes.
      Mr. DEUTSCH. How did they distinguish between supplements
  and prescription drugs? What was going on at that facihty?
     Ms. DURANT. There was no distinction. It all went back, unless
  it was approved by FDA.
     Mr. DEUTSCH. It’s just for 12 months it’s going on, were you get-
  ting complaints, was anyone getting complaints that they’re receiv-
  ing their supplements or anything?
     Ms. DURANT. No.
     Mr. DEUTSCH. And tens of thousands of packages, no complaints.
 Okay, all right, thank you.
     Mr. GREENWOOD. The Chair recognizes the gentleman from Flor-
 ida, Mr. Stearns, for 5 minutes.
     Mr. STEARNS. Thank you, Mr. Chairman. This is a question that
 is directed to Ms. Nagel. The DEA personal importation regulations
 are important--are, let’s sec an importation of controlled sub-
 stance for personal use cannot be admitted unless it is authorized
 or pernutted bythe Federal laws and State laws. Is that true?
     Ms. NAGEL. Yes sir.
     Mr. STEARNS. The Food and Drug and Cosmetic Act is a Federal
law that prohibits importation of drugs that are misbranded, adul-
terated or unapproved. Controlled substances from Mexico are mis-
branded because they have labeling in Spanish. Controlled sub-
stances made m Mexico are unapproved because they have not
been cleared by the FDA. I understand that both Texas and Cali-
fornia laws prohibit importation of controlled substances. Given the
                                     143

      requirement that importation must be authorized or permitted
      under Federal and State laws and the fact that by definition these
      controlled substances would not be authorized under either FDA or
      State law, doesn’t the DEA’s current regulation prohibit the per-
      sonal importation of controlled substances regardless of-the
      amount?
         Ms. NAGEL. No sir, when it comes to the personal importation of
     controlled substances, both laws apply. There’s no conflict between
     the Food, Drug and Cosmetic Act and the CSA. They’re both de-
     signed to protect the public health and safety.
        In the Controlled Substance Act, Congress explicitly addressed
     the personal importation exemption. DEA’s regulation implements
     that statute. It’s only when FDA advised Customs that the impor-
     tation of the drug should be disallowed under the FDCA would the
    importation be disallowed.
        Going to something that Mr. Barr said and I will go back to the
    lawyers, it’s my understanding
        Mr. BURR. Burr.
        Ms. NAGEL. Don’t tell me I need glasses already. I apologize. I
    will have to find out on this specific instance, but from talking to
    the lawyers because Congress explicitly addressed the importation
    in the Controlled Substance Act and permitted up to 50 dosage
    units for legitimate travel with a variety of things that need to be
    met, it’s my understanding that the Controlled Substance Act ap-
    plies. I don’t know about the patent law, sir. I don’t know.
       Mr. STEARNS. Well, staff seems to indicate that this is not true,
   that more than a certain amount is under your authority. Let me
   just hold for a second because there seems to be a conflict what
   staff understands and what you’re saying.
       [Pause.]
       More than 50 doses under the current regulations are prohibited.
       [Pause.]
       It does not speak to less than 60 doses. Does that make sense
  to you?
       Ms. NAGEL. If I could try? This is one of the few times in my life
  I wish I had a lawyer with me.
      Mr. STEARNS. Me, too.
      Ms. N.AG.SL. If I could try to do this. The way the law is written
  to permit lnternat.lonal travelers who have a legitimate need to
  have medication with them, the law permits you to bring up to 50
  dosage units.
      Mr. STEARNS. Without any kind of check or anything?
      Ms. NAGEL. Correct. Without a prescription, without
      Mr. STEARNS. Where does it say that? Because a person could go
 50 times with under 50 doses and be able to get these drugs.
     Ms. NAGEL. The problem is with the implementation Ofmtehe aPOlicy
 to enforce the law. The law does. not say you can go 0 t"       s    y
That absolutely is not in the spirit of the law. The spirit of the law
is to allow an international traveler with a bona fide need to bring
something back that will get them home until they can get medical
attention. That’s not the way it’s been interpreted and it’s not
bein$ enforced and that’s what we’re working with the Customs
Service so we don’t have someone coming back on roller skates. But
if someone comes back in without a prescription, they’re asked the




                                 \
                                   144
    legitimate questions and if they don’t have the right answers, it
    does not come in.
      Mr. STEARNS. Well, Pm reading from the Controlled Substances
    Import and Export Act. Section 1007 and it mentions the statute
   in accordance with applicable Federal and State law they may not
   import the controlled substance into the United States in an
   amount that exceeds 50 dosage units of the controlled substance.
      Now just what that says, it’s not saying.that it can come in with
   less than 50, so you’re making a policy decision.
      Ms. NAGEL. It’s not a policy decision, sir. In the .law, the way
   agmn I understand It is, it says if I can--a U.S. resident who en-
   ters the Umted States who does not possess a valid prescription
  may not import exceeding 50 dosage units.            ¯
      Mr. STEARNS. And then you assume that somebody could come
  in with less than 50, 40?
      Ms. NAGEL. If, in fact, they can demonstrate the personal med-
  ical necessity, it’s in the original container, the trade and chemical
  name appears on it, they can demonstrate the valid need for it, yes.
  It doesn’t mean no questions asked. Anything comes in, it means
  if you have a need, you can bring in what you need to g.et home.
     Mr. STEARNS. But m my first question to you I was giving you
 the State laws in California and Texas that prohibit importation of
 controlled substances, so what you’re doing is preempting State,
 California and Texas laws?
     Ms. NAGEL. I wouldn’t want to say that, sir, without talking to
 my lawyer.
     Mr. STEAP,N.S. But that’s what you’re saying by saying that you
 interpret this to mean that they can come in with less than 50
 doses.
    Ms. NAGEL. If they meet the requirements of the statute and the
  requirements of the regulation and they can demonstrate the per-
  sonal necessity, the Controlled Substance Act permits the entry.
    Mr. STEARNS. And I think you would agree though that Texas
  and California is interpreting this different.
    Ms. NAGEL. I don’t know, sir, and I would be more than happy
 to come back with more reformation, being the only one who didn’t
 come with a lawyer, once again, that was a mvdor mistake in judg-
 ment.
    Mr. STEARNS. What staff is contending is that under State law
 there is a requirement and it’s not interpreted that people can
 come in with under 50 doses. So what you’re doing by interpreting
 that, you’re opening it up and a person can come in 50 times with
 under 50 doses and do that. What is the number that the person
 can do before they are against the law, in your opinion, 5 times,
 10 times, 100 time~ ......
   Ms. NAGEL. Sir, this is not for someone to be making day trips.
It never was implied
   Mr. STEARNS. But you and I both know people make day trips.
   Ms. NAGEL. That’s why we’re working with the Customs Service
so that they understand exactly what the policy is, exactly what
the law is, the questions to ask to ensure it’s implemented appro-
pn’ately and people are not waived into the country because you
have 49 or 50 of 10 different substances. That’s exactly what we’re
working actively on now.




                              \
                                     145
    Mr. BURR. Will the gentleman yield?
    Mr. STEARNS. Just 1 second. Would you admit that the person
   would take more than one trip in a day?
     Ms. NAGEL. Can a person? Absolutely.
     Mr. STEARNS. Could they take more than      two trips?
     Ms. NAGEL. Sir, anything is possible.
        Mr. STEARNS. They could then skirt the law that you just inter-
     preted this way.              .                          .        _
        Ms. NAGEL. If they were---if they declare it, which is part of it,
     they declare it, they talk to the Customs Inspector, they explain
     what their personal need is, I don’t believe that drug would be per-
    mitted to come into the country.
        Mr. STEARNS. See, no one keeps track of it. For example, If I get
    a prescription under Blue Cross or with my doctor, if I try to get
    a prescription for more than let’s say, let’s say I get a prescription
    for 60 days and at the end of 30 days I try to get another prescrip-
    tion for 60 days, I can’t do it b.ecause you .can’t have too much of
    this drug. Now in some cases if I pay for it myself, I can. So the
    pill instead of being 50 cents becomes $5, so my point is that the
    way you’ve outlined this is It’s sort of a loophole and I think in
   Texas and California that they have laws that prohibit the impor-
   tation of controlled substances and so I think that’s an area that
   Mr. Chairman, I think they should clarify, and if they don’t, Mr.
   Chairman, theyprobably should come back m writing to us.
       Ms. NAGEL. I’dbe happy to, sir.
       Mr. STEARNS. That would be helpful for us and I yield my time.
       Mr. BURR. I was only going to point out to everybody who’s on
   the panel. I know each one of you individually thinks you’re very
   specific on what you’ve asked Customs to do. In many cases, there
   are other laws on the books in the State of California and in Texas
  that sort of run opposite, but one of the things that I’ve heard from
  Customs last time they were in, this time, is that they don’t under-
  stand what they’re supposed to be doing. Today, you brought speci-
  ficity to it. My only hope is that when you leave, we wilIaU push
  the Secretary to adopt this. If it needs legislation, legislation; if it
  needs regulation, regulation. Let’s ram it through as fast as we
  can. Let’s prove that we c.an address a problem just like the FDA
  approved a leukemia drug m 2P’2 months and let’s close this up so
  we don’t have this worry any more. That’s the specifics that we
  need so that Customs knows how to do their job, so DEA can con-
 fidently address the legal side of it that is so rampant in every
 community.
      I’d yield back.
     Mr. STEARNS. Mr. Chairman, I thank you for your courtesy and
 I yield back.
     Mr. GRE~.NWOOD. The Chair thanks the gentleman and thanks
 the witnesses and would care to remind Mr. Hubbard that pursu-
 ant to Ms. DeGette’s request, the committee asks for a written copy
of the recommendation to the Secretary and these witnesses are ex-
cused. Tha~ you.
    The Chair then calls PAnel 3, our f’mal Panel to come forward:
Mr. J.ames Christian, Vice President and Head of Global Corporate
Security at Novartis International A.G.; Dr. Marwn Shepherd, Pro-
fessor, College of Pharmacy, University of Texas; Dr. John Glover,




                                 \
                                    146
   Vice President, Corporate Security, Bristol.Myers Squibb Company;
   Mr. Gene Haislip of Leesburg, V~.n!gima; Mr. Donald deKieffer of
   deKieffer & Horgan and Mr. Wilham Trundley, Vice President,
   Corporate Security and Investigations at GlaxoSmithKline.
    -The Chair welcomes the witnesses and thanks them for their pa-
   tience for the past 4 hours. You are all aware that this committee
   is holding an investigative hearing and when doing so has had the
  practice of taking testimony under oath.
      Do any of you have obj~.tions to taking, ~ving your testimony
  under oath? Seeing no objections, the Chair then advises that
  under the rules of the House and the rules of the committee you
  are entitled to be advised by counsel. Do you desire to be advised
  by counsel during your testimony? In that case, will you please rise
  and raise your right hands and I’ll swear you in?                  ......
     [Witnesses sworn.]
     Thank you, you may be seated. You are under oath and we will
  begin with Dr. Shepherd. You are recognized, sir, for 5 minutes for
  your testimony.
  TESTIMONY OF MARVIN SHEPHERD, PROFESSOR, COLI.~GE
   OF PHARMACY, UNIVERSITY OF TEXAS~ JOHN D. GLOVER,
   VICE PRESIDENT, CORPORATE SECURITY, BRISTOL-MYERS
   SQUIBB COMPANYi JAMES CHRISTIAN, VICE PRESIDENT
   AND FAD OF GLOBAL CORPORATE SECURITY, NOVARTIS
   INTERNATIONAL; WILLIAM TRUNDT.EY, VICE PRESIDENT OF
   CORPORATE SECURITY INVESTIGATIONS, GLAXOSMITH
   KLINE~ GENE R. HAISLIP, CONSULTANT; AND DON~I.n
   deKIEFFER, deKIEFFER & HORGAN
     Mr. SHEPHERD. Thank you, Mr. Chairman. I hope to give a pretty
  clear testimony and I hope to also clear up some what I consider
  false statements being made earlier today. Well, maybe not false
  statements, statements that are not true in the State of Texas or
  in Mexico, the way I understand it. I hope we can get some clear
  mr here on what’s a prescription and what’s required in Mexico
  and what’s not, get that done.
    Let me begin. My name is Marvin Shepherd. I’m from the Uni-
 versity of Texas. I’ve been interested in thi’s problem of importation
 of pharmaceuticals into this country for about 8 to 10 years now.
 It all came about because of some problems with U.S. pharmacists
 when people from Mexico or U.S. residents would go to Mexico and
 buy a bag load of drugs and then bring them in or cross the border
 and land on to the U.S. pharmacists and say tell me how to take
 these and what are they for? And that’s when I first got notice of
the wind of the problem because they didn’t have any instructions,
everything was written in Spanish and it was a real problem.
    So it’s a pleasure to be here and I find it striking that before the
Internet pharmacy operations really no one cared and everyone
seemed to blame the importation of pharmaceuticals a border prob-
lem. Well, I’ll tell you right now, it is not a border problem and the
Internet really emphasized that. It was nota border problem before
because in my study in 1995, 40 pe~ent of the drugs purchased out
of Nuevo Laredo were going outside of Texas..Tl~.ey went as far
away as Maine, Michigan and Washington, Virginia, you name it.
They went there and that’s 41 percent of all males who went down
                                         147
      there out of State and 20 percent of all females who went down
     there and bought drugs in Mexico. our out of the State of Texas.
     They were not part of the commumty. Now admlttediy, 60 percent
     of all the other purchases down there were from the State of Texas.
     Sixty percent of all the purchasers were from the State of Texas
     down there. So we facedthis problem for a long time and we’ve
     been struggling with the controlled substance incidents and the
     problem and we’ve even prosecuted a lot of people coming across
     the border with Ritalin, Valium and Neopercodan and the whole
     works.
        We’ve been turned down by Federal courts too, on that.
        But I want to reemphasize that I invite any .and all of you to
    come down to a border town. You won’t believe It. Farmacias are
    a major tourist attraction in any border town. They’re on every cor-
    ner, every other street and the major purchaser of the drugs are
    U.S. residents. You walk in any of them and you talk to the owner,
    the owner will say 95 percent of the people who purchase drugs
    here are U.S. residents and that’s what they’re made for. It’s a
    huge economy and if we look at the 15 drugs that I found, the top
    15 drugs coming across the border in 199.5 were all controlled sub-
    stances. The volume of those 15 drugs is $135 million just in 1997.
    It was 6 percent of the total .Mexican drug distribution right there.
    Six percent coming out of a httle town called Nuevo Laredo. I don’t
    even want to think about what’s coming out of Juarez or
   Metamoras or Tijuana because those have got huge volumes. In
   Nuevo Laredo, they have maybe 25,000 to 30,00 walkovers on a
   Saturday afternoon and about an estimated anywhere from 25 to
   40 percent of those walkovers .are coming back with a pharma-
   ceutical product. So it’s a big business and I feel sorry for U.S. Cus-
   toms when they’ve got two people scanning people who come across
  and the line is from here to the parking lot getting back into the
  check point. It’s impossible to check them all. They’re just lined up
  and it takes more than an hour sometimes to get through the bor-
  der at 5 o’clock on a Saturday afternoon standing in the hot sun
  trying to across. It’s a huge problem and it’s a big business. Huge
  business for the Mexican economy.
      There are three major reasons and I’ll give my opinion as to why
  they do this and it’s not price is the No. 1. The No. 1 reason why
  U.S. residents go to Mexico is easy access. Very easy access to pre-
  scription drug products. Mexico has two drug products, b~icall~,
 an over-the-counter drug product which includes antibiotics, alt
 your cardiac medications, all your cholesterol drugs, all your GI
 tract drugs, birth control, estrogen compounds and some steroids.
 They’re over the counter. As recorded earlier, the), sell those like
 .c~,..dy and...gum. So if you want tetracycline, erythromycin,.ampi-
 cfllm, Clantm, Claritin-D, Allegra, you name it, you can get It over
there without a prescription, without anything, just ask for it.
Many of the pharmacies over there will have an American PDR,
Physicians Desk Reference on the counter, along with the Spanish
or Mexican references. Oh, I don’t remember the name of my drug
and he’ll say well, go over there and find it and I~l see if I can find
the equivalent drug here. Sometimes they’re lucky to find equiva-
lent drug, sometimes they cannot find the equivalent dru. g, but
thefll find the next best one they can for that product and they’ll




                                  \. L
                                    148

     say well, by the way, while I’m here, Aunt So and So needs this
     and my neighbor or here needs this and my other friends over
     there need this and I also need some tetracycline, hopefully not for
     their children, but I also need erythromycin or ampicillin for colds
    that pop up m my family. And they purchase it all. That’s not talk-
    mg about the controlled substance. That’s just talking about pre-
    scription drugs.
       I want to emphasize one other point for you. I’ll ~etyou 98 per-
    cent of thoseprescription drugs are not FDA approved. I’ve got a
    list of the FDA-approved drugs coming out of Mexico right now and
    there’s about 12 and most of those are in bulk form. Idon’t know
    if it’s the finished product or not. They’re not FDA approved, so
    what FDA was saying earlier about what’s the quality of these
   drugs, they don’t know. I don’t know. No one knows because they
   haven’t fit the quality standards of what those prescription drugs
   look like. So easy access.
       If you want to buy a controlled substance and let’s clarify the law
   for the Congresswoman, if you want to buy a controlled substance
   in Mexico, you have to have a prescription from Mexico. It’s got to
   be written by a doctor in Mexico. The law in Mexico says and the
   presc.ription has to be in duplicate form because they will keep one
  copy m the pharmacy. That’s the only thing they really have a
  record of. They log it into a log book.and there’s only three groups
  of compounds. The No. I group are mjectables, primarily; the No.
  2 group of controlled substance are most of what we consider IIIs
  and IVs in this country, the Valiums, that kind of product, some
  of the narcotics, Tylenol 3. The third group are some steroids, tes-
  tosterone and some I’ve got a hst of them here if you want a list,
  but those are the three groups. The No. 1, it’s pretty difficult to get
  a prescription from a community pharmacy, but it is possible.
      ~lust recently I saw Demerol come across m 50 amp0ules last
 month and a box of ampoules. Now I don’t know if it hits the 50
 dosage units or not, but it was a box of Demerol, 50 ampoules and
 a box of syringes come across the border.
      Now the other drugs, as I said, you need a prescription for them.
 Now when you.come across you need two prescriptions, a U.S. doc-
 tor, and a Mexican doctor to do it. Now let’s get this clear, and I’ll
 be quite frank and I’ll probably get shot outside this building, but
there’s a heck of a lot of collusion going on between the Mexican
docs and the pharmaclas, a lot of collusion. You go into them and
you won’t even see the doc, you’ll see. a clerk who writes the pre-
scriptions. I’ve been there. I’ve seen. It. Somebody is at the front
desk says what do you need? I said I need Rohypno], Valmm,
Asylex, you name it and they’ll write it for you. As a matter of fact,
the last time I was in there he wrote all three of them out on one
pmreScription
   ternationaland gave it two
               pharmacy    to me. He up
                              blocks said
                                        onI the
                                             recommend
                                                right. you go to the
   The next Sunday I went in with CNN News. I went to the phar-
macy. I knew the prescription wri.’ter was closed. I went into the
pharmacy and I said I’ll need Valmm. I can’t remember the other
three drugs, I needed. I .wrote them on a piece of scrap paper, gave
them to a 12-year-old kid. The kid went ups .tairs ar~.d down the
street.somewhere, came back with a prescription writ.ten on one
prescnption form for three drugs. Then the pharmacist, and it




                                \
                                           149

   wasn’t a pharmacist either, just a clerk, gave me the prescription
   and says write your name at the top of this prescription. $300 later
   you walk out with them. But they want documentation? Ritalin
   was the other drug because Ritahn Is a popular product coming
   across.
   ¯ It’s easy and you can see the collusion between the docs are get-
  ting their $30 to $50 for the controlled substance and the phar-
  macis.t getting his money u]~ .front on the controlled substance. No
  directions, no labels, everything is written in Spanish and no one
  knows how to take it whether it’s a controlled substance or a non-
  controlled substance and it’s a huge mill, economic mill for Mexico
  ri~enow.    Huge.
          lower  pnces. Everybody has talked about the lower prices.
  Let’s
    Mr. GREENWOOD. rm sorry, we are all fascinated and as a result
  of that I’ve been extraordinarily indulgent with the time.
    Mr. SHEPHERD. HI close.
    Mr. GREENWOOD. We’ll ask you lots of questions, but we need to
  go on to the other witnesses.
    Mr. SHEPHERD. Sure. That’s fine. Do you want me to close it
  or
    Mr. GREENWOOD. Do you have a concluding, paragraph, why don’t
 you go there and then we’l! get back to you with questions.
    Mr. SHEPHERD. Concluding paragraph. You can enforce existing
 law. I tend to agree with a couple of Congressmen here, the exist-
 ing law could do the job. I think you. need to harmonize. You need
 to get a group together with the Mexicans and the U.S., harmonize
 the business¯ Some kind of panel has got t?. be put together to look
 at the problem. No. 3, ~ stop the diverslon, you could ban con-
 trolled substances completely. We already talked about that one.
No. 4, the public education needs to be done. Most Americans think
that if it’s made by Eli Lilly or Squibb or Pfizer, whoever it is, it’s
FDA approved. They think anything with that kind of a label is
FDA approved. Even if it was made by Eli Lilly of Mexico City, it’s
not the truth. That’s a false. It’s not true at all. And I think we
need to teach Customs and FDA people the realities of the real
world out there and what’s going on.
   Customs people cannot make the determination whether it’s
medical necessary or not or it’s compassion. They can’t do that.
They don’t have the tralmng for that. I don’t know how they’re
going to do that and I’ll close with that. I’ll wish you the best.
   [The prepared statement of Marvin Shepherd follows:]
        PREPARED STATEMENT OF MARV SHEPHERD, DIRECTOR, CENTER FOR
    PHARMACOECONOMIC STUDIES, COLLEOE OF PHARMACY, UNIVERSITY OF TEXAS

                                    INTRODUCTION

   It is pleasure ~ here today to discuss the issue of the importation of pharma-
ceutical products. I ~ave been involved with this area for close to a decade, but my
involvement has been on the issue of Mexican prescription drugs entering the U.S.
I find it striking that before internet pharmacy operations, it was diffic~dt to get
anyone’s   interes~
tkom Mexico,        and attention
                but now           with theinternational~
                        with the growing   problems of importation of pharmaceuticals
                                                         pharmaceutical market via the
internet concern for all methods of l~harmaceutical importation has risen. I applaud
you for taking on the task and looking in depth at the issues and problems created
by the importation of pharmaceutical products. There are many social, legal and
medical issues to address, but the main concerns I have involve patient safety and
                                             150
     lack of control. People have been hurt and some have died due to the importation
    of pharmaceuticals. Unless we can find a better method of controlling the problem,
    more people will suffer.
       As mentioned, Texas has faced the problem of drugimportation from Mexico for
    decades but in the last five to ten years the practicehas escalated. It is estimated
    that from 25 to 40 percent of all U.S. residents who enter Mexi~ bring back pre-
    scription pharmaceutical products. Many people repeatediy visit Mexico to obtain
    drug products for themselves, family and friends. It has also been documented that
    from one El Paso~ Texas clinic serving US residents, over 80 percent of the patients
    go to Mexico to obtain their prescription drugs. If ~ou want a full perspective of the
    size of this importation industry, I invite you to vzsit anyone of the Mexican border
   towns of Texas. Rows of farma cis_~_s__HHne the streets of Nuevo Laredo, Juarez, Reynoss
   and Metamoras. Farmacias are a major tourist draw for the Mexican economy, espe-
   cially border town economies.
       The customer base for this industry is U.S. residents and it is huge;it is so huge
   that U.S. Customs struggles with just handling the volume of people. How do check
   25,000 to 30,000 people who walk across one bridge and returning the same after-
   noon? And what about the vehicular traffic? Over a million vehicles cross and return
   from Nuevo Laredo each month. In 1997, over 7 million U.S, residents used the La.
   redo border crossing between Mexico and U.S.
      The size of the retail pharmacy business enterprise in border communities is
   huge. For example, the estimated 1997 annual dollar volume for just the top 1G
   pharmaceutical products entering the U.S. from Nuevo Laredo was $134
  million. This is a conservative estimated because it only assumed 25% of the U.S.
  residents entering Nuevo Laredo purchased pharmaceuticals. To get a better per-
  spective, this $134 million makes up nearly 6 percent of the total Mexican pharma-
  ceutical market and this was just for 15 products from one border city. Another view
  is to look at the volume of drugs. Our research documented a conservative estimated
  of over 11,000 Valium® tablets were coming across from Nuevo Laredo per day by
  U.S. residents in 1995. I have do not believe this number has decreased, in fact I
  tend to think that-it has increased.
      Don’t be thinking that this is a Texas problem or a California, Arizona or New
 Mexico stateproblem, because my research documents that 41 percent of males and
 27 percent of the females who purchased prescription drugs in Nuevo Laredo were
 NOT from Texas; we found that these U.S. residents were ’from 37 states; some were
 as far away as Washington, Maine, Minnesota and Massachusetts. The Mexican
 pharmaceutical importation practice has been an ongoing problem and affects more
 than just border states and communities.
                    REASONS WHY PEOPLE VISIT MEXICO FOR DRUGS

    There are many reasons why U.S. residents visit Mexico to purchase pharma-
 ceuticals. The main reasons why U.S. residents obtain their pharmaceuticals from
 Mexico are:
 1.) Easy access to pharmaceuticals,
2.) Lower prices for selected drug products; and
3.) The drug product is not available in the U.S.
   Also, farmacias have done well marketing their products to tourists. They have
internet sites~ they have put ads in newspapers papers and there have been many
ma~azine and newspaper articles which describe the process and document the cost
sawngs. Few of these articles describe the legal problems nor do they describe the
drug safety problexns and risks. Let me take a minute to talk about each of these
reasons.
                                      EASY ACCESS

    Most prescription dru$ products in Mexico are sold as over-the-counter products.
 You can purchase antibsotics, high blood pressure medications, heart medications,
 gastrointestinal medications, antihistamines, birth control pills, plus many other
 pharmaceutical products without needinga prescription. These products are sold
 like candy bars and gum are sold in the U.S. In fact, if you do not know the name
 of the product you want, many of the farmacias will have a U.S. Physician Desk
Reference on the counter for reference. This compendium list all drugs available in
the US. So you can look up the drug you want and the farmacia clerk will try to
find the Mexican drug equivalent or a simil~ product. Many times there is no Mexi-
can equivalent avalla-ble. Also, please note there are no prescription drug labels as
we have in the U.S. No drug direc.tions for use are given, all the products are la-
I~led with the manufacturer’s label m Spanish.




                                       \
                                             151
    Controlled drug substances in Mexico do need a prescription written by a physi.
  clan practicing in Mexico. However, this requirement is no barrier to purchasers of
  controlled substances. Some Mexican physicians in border towns have established
  their practice just to i~rovide prescription for U.S. customers. In fact, they have de-
  velop~l business relationships with neighboring farmacias.
                                      LOWER PRICES

     Some Mexican prescription pharmaceuticals do have a lower price with many
  have a substantial lower price. However, not all Mexican drug products have a
  lower price and for many products the U.S. prices are very competitive, especially
  when you compare prices of antibiotic therapies or generic drug prices. For example,
  the price of D]metepp® 12 capsules in Juarez Mexico is $16.1{~ while the price in
  the U.S is $6.85. Claritin Do, 12 capsules in Juarsz is $16.38, in the U.S. it is
  $19.75. An example, of a major difference in price of Vaeoteo 10rag in Juarez is
  $16.24 and the price in Austin Texas is $47.88. Overall, prices are cheaper in Mex-
  ico, but it is product dependent. The perceived major differences in prices do draw
  many people to Mexico to purchase pharmaceutical products, especially for those
  people who do not have limited funds such as those on a fixed income, retired or
  lack prescription drug insurance coverage.
                          PRODUC~S NOT AVAILABLE IN THE U.S.

    AS mentioned, some Mexican pharmaceutical products are NOT available in the
 U.S. Either the manufacturer decided not to market the product or in some cases
 the product does not have FDA approval. Examples o£ Mexican products not avail-
 able in the U,S. are Asenli~ (clobonzorex a stimulant preduct),Chloromycetin®
 (Chioramphenicol®, antibiotic), Ponderex~ (fenfluremine, weight reduction), and
 Rohypnol® (flunltrazepam, sedative hypnotic). Also, some Mexican products are
 combination products which are not available in the U.S. For example, the-product
 Qual® contains acetaminophen 200rag, Valium® 2rag, and Darvon® 50rag. Except
 for products banned from the U.S., Customs officials do allow people to bring into
 the U.S. pharmaceutical products which are not available in the U.S. as long as the
 patient has proper documentation for using the product. In addition, if people begin
 a drug therapy in Mexico, they are allowedto import the continuation of such thera-
 pies to the US.
                              PATIENT SAFETY CONCERNS

    As mentioned earlier, I have some grave concerns about patient safety and the
  use of Mexican pharmaceuticals. My concerns revolve the lack of medical super-
  vision of the patient’s therapy, the patient’s lack of understanding on how to use
  the product correctly and the indiscriminate use of products. Finally, i have a con:
  cern about the assurance of product quality. To me, all of these have a potentia!
  to harm, severely injure or kill people.
    First, the vast majority of Mexican drug products are NOT FDA approved. There
  are only a handful of products made in Mexico which have an FDA approval_ and
  most of these are bulk products and not finished goods. Based on this fact alone,
  the vast majority of people who enter the U.S. from Mexico with a prescription
 pharmaceutical product are in violation of U.S. law. The key point I want to make
 here, is that U.S. customers of Mexican pharmaceuticals need to be informed that
 foreign made versions of U.S. approved drugs may not have been manufactured in
 accordance and pursuant to FDA. In other words, fl~e products may not be the same.
    The health concern I have is when a U.S. resident, who is successfully being treat-
 ed and is stabilized on a U.S. manufactured drug product, goes to Mexico obtains
 what he/she considers to be the identical product, but it is not. The potential harm
 is great depending on the therapeutic agent and the clinical outcome. Switching
 bac~ and forth from U.S. made pr~ziuct toMexican product may be dangerous, espe-
cially for those products which have a narrow the~peutic index.        _
    My second concern is the indiscriminate use of pre~ripfion p .roducts, especially
antibiotic products, but other therapeutic agents are also affected. The inmscrimz-
nate and self-medication use of antibiotics increase the problem of antibiotic resist-
ance. This has already been documented with the high antibiotic resistance rates
for tuberculosis in Mexican border cities. Some U.S. residents visiting Mexico pur-
chase tetracycline, penicillin and erythromycin like candy, bars. They save the prod.
ucts and self-treat themselves, family members and friends. Also, with self-treat-
ment, medication compliance is usually lower which contributes to the antibiotic re-
sistance problem. The lack of understanding and the poor use of pharmaceutical
products has the potential of seriously affecting the hsalt~h of many.




                                         \
                                              152
      As mentioned earlier, when U.S. customers purchase Mexican drugs little ff any
    informa.tion is ~iven to t~le customer as ,to.how to use the p.reduct. There are no drug
   laoem glvmg directions lor use ana me laoe/s are written m ~panish which may be
   of no value to some. Thus, the opportunity to learn about the Mexican product is
   limited. This can be very dangerous for those who want to "try-out" a new product.
   Final note, few farmacias have a college educated pharmacists on there staff. In
   fact, farmacias which do not sell controlled substances are not required to have a
   college educated pharmacists on their staffs. Most farmacias are staffed with clerks,
   thus limiting the customer’s opportunity to get competent help and information
   about the medication. Even if the farmaclas does preyS/de controlled drugs, there is
   no requirement that a college educated pharmacist must be present. As a side note,
   upon returning ~ the U.S., many Mexican drug purchasers visit U.S. pharmacists
   and inquire as to how to use the products purchased in Mexico.
                                     RECOMMENDATIONS

  Enforce Existing Law
     The recommendation I want to make is to ban the import of all non-FDA ap-
  proved pharmaceuticals from foreign countries. Basically, this recommendation is
  asking for the enforcement of the current written law (Federal Food Drug and Cos-
  merle, 21U.S.C. Section 331). I realize that this is a difficult political decision, espe-
  cially with the elderly contingent and those who do not have the financial resources
  to purchase therapeutic remedies. It would also cause international political prob-
  lems, especially with Mexico and the NAFTA agreement,
  Develo.p .a Strategic Plan to Harmonize Pharmaceutical Business Between U.S. and
      lVleXl,co
     I believe the m~jor problem between Mexico and U.S. on the pharmaceutical trade
  is the vast differences in regulation, education and professional pharmacy practice.
  Efforts need to be made to bring health care practitioners and officials together from
  both countries and develop a plan to try to harmonize the medical and pharma-
 ceutical industries. U.S. residents have been using the Mexican health care system
 for decades. However, currently, more U.S. residents are taking advantage of and
 abusing the Mexican health care system for personal gain. Medical and pharma-
 ceutical regulations and practice behaviors~ within the border communities need to
 be ex__amined and perhaps modified on both sides to better provide patient care. This
 is a long term approach and will take a lot of effort, but it is a positive step forward.
   Ban Controlled Substances from Entering the U.S., especially from Mexico
      While waiting for the long term approach in addressing the professional and regu-
   latory climate between the two countries, my recommendation would be to try to
   control the personal import of controlled substances from Mexico. In my research, it
   was found that the most popular drugs coming across the border from Mexico at
   the Laredo border crossing were controlled substances. All of thel5 most frequently
   d e~l.ared products entering the U.S. were co~trolled substances. These included nar-
  cotic analgesics (Neopercodan, Nuben Tylex), tranquili’zers (Valium), sedative/
  hypnotics (Rohypnol, Qual, Halcion), stimulants (Ritalin, Tenuate Dospan, Diminix,
  Aselix) antipsychotic/antianxiety (Antivan), and muscle relaxant (Somalgesic). What
  alarmed me the most was that the vast msjority of these products were imported
  by people under 35 years of age. If you are worried about the impact such a rec-
  ommendation would have on the elderly, I can say that few elderIypurchase con-
  trolled substances in Mexico. My study found that only 0.6 percent of all controlled
  substances entering the U.S. were carried by someone over 65 years of age.
     Although I have not compared theprices of controlled substances between the
 U.S. and Mexico, it is my belief that the cost differences are small, mainly because
 most controlled substances in the U.S. are available in generic form. My personal
 feeling is that much of the controlled substances entering the U.S. are for rec-
 reational use and sold on the streets, but I have no data to support the belief. I
just question why so many youths travel to Mexico and bring back so many stimu-
lants, tranquilizers and narcotics. Basically,, this recommendation calls for a cost-
 benefit analysis. Does the benefit of allowmgthe legitimate use of controlled sub-
 stances from Mexico outweigh the black market and detrimental and addiction ef-
fects of recreational drug use? Personally, I do not think so.
    Last month I spent a Saturday in Laredo assisting the FDA in collecting data on
the type and amount of pharmaceuticals coming across fl-om Nuevo Laredo. I really
did not see many changes, of course I saw no Rohypnol®, but I did see tranquilizers
(Valium®) and narcotic analgesics( Neopercodan® and Ozycotin®) and most of these
were being carried by males in their 20s or 30s.
                                           153
  DevetloPi~a Public Educational Program on the Risks Associated with Fore~n Medics.

      My second recommendation is for the develoi~ment of a major public educational
   program i~’orming the public about the potential problems which may result with
   vane use ol .Mexican pharmacau_tirzls or foreign made non-approved ~ products.
   t,m’ronuy, me public believes that just because a well-known-U.S, based-pharms.
   ceutical manufacturers label is on the product the product is FDA approved. Noth-
   m~ can .tin..mrmer from the truth. Drug labels in Mexico are similai, in size, type,
   c~.or ana style vnth the U.S. and when the consumer sees Eli Lilly, Pflser, or any
  omer manufactureFs label they assume it is a FDA approved product. I recommend
  that a public education program needs to be develolied warning them that this is
  not always the case.
     In ~ recommended educational program, the threat of counterfeit medications
  from Mexico needs to be highlighted. R~ent reports have documented the incroa~
  ing risk and threat of counterfe~ medications coming into the U,S. from Mexico, The
  public needs to be aware of the problem and the potential risk. In my. opinion, I
  think the threat of counterfeit me(lications will continue to increase with the high
  prises of pharmaceuticals. We need to develop better and cost-effective surv~_ !!,,nca
  techniques.
  Give U.8. Customs and FDA Technological Support
     My last recommendation is to provide assistance to ’:IS Customs and the FDA in
 developing programs to monitor the importation of foreign drug products. Data are
 lacking on the extent of pharmaceutical-products are entering the U.S. from Mexico.
 I have worked with Customs agents in Laredo and they are overburdened with this
 problem. The number of people crossing the border is tremendous. In fact, in my
 opinion they are beggingfor assistance. They lack the pharmaceutical training, and
 expertise to identit~ poientially hazardous prescription drug products. In addition,
 they lacksophisticated computer technol_ogy to collect the needed data to properly
 monitor the extent of drug importation. They are still using the handwritten form
 method. New computerized methods need to developed to improve the efficiency and
 effectiveness of their enforcement for prescription di,ug products.
                                        CLOSING
   Thanks for asking my input. I~l be glad to work with you and other governmental
 offi~A!s to explore our opportunities to assure quality care and patient safety on the
 procuring and use of pharmaceutical products. Thsn~s for this opportunity.
   Mr. GREENWOOD. Thank you very much.
   Dr. Glover for 5 minutes, please.
                     TESTIMONY OF JOHN D. GLOVER
    Mr. GLOVER. Thank you very much, Mr. Chairman and com-
  mittee members. My name is John Glover. I’m Vice President for
  Corporate Security for Bristol-Myers.Squibb Company, a worldwide
  medical and health care pharmaceutical company doing business in
 over 100 countries. I have submitted a written report for the
 record, but I’ll just make a few brief remarks at this time.
    Before I became Vice President for Corporate Security with Bris-
 tol-Myers Squibb Company, I had a 24 year career in the FBI, an
 investigative, administrative and executive positions. My last posi-
 tion in the FBI, I was Executive Assistant Director, one of three
 positions reporting to the Director. Also, while I was in the FBI I
 was assigned to the Atlanta FBI Office. During the early 1980’s we
 conducted an investigation of pharmaceutical sample abuse. That
particular case we called in Atlanta at the time our farmity case,
among other factors, led to hearings on the Hill and the enactment
of the .Pr.escriptlon Drug Marketing Act. I have always believed in
the strzct controls and the flow of prescription drugs are essential
to protecting the health and safety of Americans. Conce .ms about
the .risk to public safety from adulterated and counterfeit imported
medicmes, Ican tell you, were paramount in the minds of the legis-
                                        154

    lators at the time of the enactment of the PDMA. In my opinion,
    concerns for the public health and safety of American .citizens
    should continue to be paramount in the minds of this legislature
    and in any legislation passed by any Congress. I will only make a
    few points.          _           _        _               _
      Point number 1 that counterfeiting of prescription drugs is a
    global and growing .problem; that pharmacies, distributors and
    criminal enterprises m Mexico and I agree with Dr. Shepherd are
    significant sources of the counterfeit and diverted medicines that
   we find on U.S. shelves and in U.S. medicine cabinets; that fac-
   tories in India and China are the sources of most of the bulk
   actives used in counterfeit pharmaceuticals worldwide; that im.
   proved ~chnology and the Internet have contributed to the expan-
   sion of this trade in counterfeit pharmaceuticals and I also agree
   that from my experiences that the FDA, the DEA and the Customs
   Service lacked the resources necessary to pohce effectively for coun-
   terfeit and diverted pharmaceuticals..
      As a Security Vice President with Bristol-Myers Sqmbb Company
  we formed a group several years ago called the Pharmaceutical Se-
  curity Institute. The Pharmaceutical Security Institute is an indus-
  try body whose primary purpose it is to conduct investigations
  worldwide primarily addressing the international counterfeiting
  problem in pharmaceuticals and we’ve conducted numerous studies
  and investigations. We’ve conducted studies in China, studies or in-
  vestigations in China and India and the Philippines, in Indonesia
  and South Africa, Europe, South America, Mexico. Each of our
  studies or investigations have resulted in the findings of the exist-
  ence of counterfeit and diverted problems in those locations.
     So I want to say that there’s a major problem of counterfeited
 and diverted problems out there. What can we and should we be
 doing to ensure that the problem of worldwide counterfeit and di-
 verted problems did not become a significant U.S. problem. First,
 we must recognize that the U.S. is the largest and most lucrative
 market m the world, is the ultimate target, the ultimate target for
 many counterfeiters and diverters. We must do what we can to
 make sure that we don’t make it easier for these counterfeiting op-
 erations than we already have. Therefore, we should continue to
maintain our political will and not allow the desire for low cost
medicines to undermine our commitment to pro.tecting the health
of U.S. citizens. Second, we must ensure that maintain comprehen-
sive !egislat!on to protect our pharmaceutical industry and encour-
age renovation. Third, we must a.ggresmvely enforce the laws to
combat, the trade of spurious medicines. And then last, we must
mmntmn strong pena[sanctlons against individuals convicted of
violating the various drugs laws.
    That’s the end of my brief remarks, Mr. Chairman and com-
mittee members. Thank you for the opportunity to express my view
on this important subject.
    [The prepared statement of John D. Glover follows:]
PREPARED STATEMENT OF JOHN    D. GLOVER, VICE PRESIDENT, CORPORATE SE~,
                        BmSTOL-MY~RS SQUIBB COMPANY
  Good morning Mr. Chairman and committee members. My name is John Glover.
I am the Vice President for Corporate Security at the Bristol-Myers Squibb Com-
pany. Bristol-Myers Squibb Company is a pharmaceutical and related healthcare
                                              155
       p,reducts company who’s m|_ssion is to extend and enhance human life. The company
       a.oes ~usinass in more than 100 countries _around the world. I have been in this posi-
      uon mr over 12 years. Before coming to Bristol-Myers Squibb, I spent 24 years in
      the FBI investigating federal crimes.
          I was in charge of the FBI’s Atlanta office when it conducted a major investigation
      ~to pharmaceutical sample abuse. The findings from this investigation were among
      the factors that led to the Congressional hearings that resulted-in the enactment
      of the Prescription Dru.q Marketing Act. I have always believed that strict controls
      on the flow of prescription drugs are essential to protecting the health and safety
      of Americans. Concerns about the risk to public safety" fl~m adulterated and coun.
      terfeit imported medicines were paramount in the minds of legislators when they
      enacted the PDMA. In my opinion, concerns for the public health and safety of
     American citizens should continue to be paramount in the minds of this legislature,
     and should inform any legislation passed by this or any Congress.
         The key points to my brief remarks today are as follows:
     Counterfeiting of prescription drugs is a global problem.
     Pharmacies, distributors, and criminal_ enterprise in Mexico are a significant source
            of the counterfeit and diverted medicines on U.S. shelves and in U.S. medicine
            cabinets.
     Factories in India and China are the sources of most of the bulk active used in cotm-
            terfalt pharmaceuticals worldwide.
     Improved tee~hnology and ~e "mternet have contributed to the expansion of trade in
           counterfeit pharmaceuticals.
     FDA, DEA, and U.S. Customs Service lack the resources to police effectively for
           counterfeit and diverted pharmaceuticals.
    Counterfeiting ofprescription drugs is a global problem.
        Counterfeit pharmaceuticals are a global problem. The World Health Organization
    (W.H.O.) has estimated that between 5 and 8 percent of the worldwide trade in
    pharmaceuticals is counterfeit, and that the problem is worse in developing nations
    than in developed nations such as the United States. the W.H.O. acknowledges that
    5 to 8 percent is only an estimate, since no one has conducted a systematic world-
    wide study of the counterfeit medicines problem. Nevertheless, based on my 24
   years of experience with the FBI and my 12 years with Bristol-Myers Squibb, I am
   confidant that "5 to 8 percent" is, if an~l~ing, an underestimate.
       Increasingly, the illicit pharmaceutical trade resembles the worldwide narcotics
   trade, where product is sourced in one country, formulated into tablets or capsules
   in another country, packaged in yet another country, and then transshipped through
   other countries to its final destination.
       Numerous dramatic stories of deaths and illness caused by counterfeits and di-
   verted medicines in various countries such as south and subSahara Africa, Asia, Eu-
   rope, and Latin America have been reported in the media.
      A recent example of this nefarious trade was described in Scrip--World Pharma-
  ceurical News in July 2000. The article reported that Italian authorities had seized
  240,000 packs of counterfeit drug products in Genoa and Milan, and that the prod-
  ucts were worth more than $1 million. The counterfeit products were-from India and_
  China, and were intended for human and a~!mal use. Italian authorities arrested
  ten individuals involved in this organized criminal enterprise.
      Separate and apart from news reports, over the past several years, the pharma-
  ceutircal indust~ has been involved in various studies and investigations regarding
  counterfeit medicines.
     A pharmaceutical security industry group conducted a 15-month study in the Phil-
 ippines during 1994 and 1995. During this period, we collected 1,359 samples from
 473 drugstores, we determined that 8 percent of the samples were counterfeit and
 that 11 percent of the drugstores visitedwere dealing in counterfeit medicines. Fully
 17 percent of the medicines obtained were illegally imported or illegally divertS._
 into the Philippines. The counterfeit medicines included cardiovascular, rheumatoid
 arthritis, osteoarthritis, asthma, anti-infective and anti-inflammatory drugs.
     In a g|m!l~r study in Indonesia, we collected 1,309 drug samples. Willie the re-
 suits were not as conclusive as the Philippines study, one company reported a sig-
 nificant counterfeit problem with one of their best selling drugs and a lesser prob-
lem with another.
    The pharmaceutical security group subsequently conducted a study in China. We
collected 842 drug samples frbn~ 262 outlets in 11 cities. Five different counterfeits
of the same products were found. During this same period, we encountered one
state~..wned.pharmacoutical company ~t coun~rfeit~i ~ .bes.t-sel~.., .dz~ugs
trom mree amerent manmacturers ana smppe~ ulese proaucts to me t’nmppmes
                                            156
     and to Europe. Counterfeiting in china has expanded in scope and sophistication
     since that time.
     Pharmacies and distributors in Mexico are a significant source of d~erous counter.
         felt and diverted medicines on U.S. shelves and in U.S. medicine cabinets.
       The pharmaceutical security institute is a security group representing the phar-
     maceutical industry whose primary focus is addre~ing the trade in counterfeit
     medicines. In a 1998 trip to Ttjuana, a Pharmaceutical Security Institute represent.
    ative visiting a pharmacy was steered to products which were said to be as "good
    as the originals but at lower prices." The packaging would have looked f’ami]iar to
    a U.S. customer--the labels were in English and the bottles appeared to be Amer-
    ican. Nevertheless, there were signifi_ cant differences between these Mexican knock.
    offs and legitimate U.S. products. First, there was no guarantee of the quality of
    the Mexican knock-offs. There was no way to know whether they had been manufac-
    tu.T~! in accordance with good manufacturing principles, or to know the conditions
   under which they had been packaged, stored, handled, or shipped. Indeed, there
   would have been no way for a consumer to know the true contents of the bottles.
   Mexican knock-offs could contain the proper active ingredient in the wrong amount,
   or they could contain a totally different active ingredient than the one listed on the
   label. The pills could be superpotent, subpotont, or even toxic. Second, it is often
   impossible for a consumer stiffering from an adverse reaction to identi~y and contact
   the manufacturer of one of these Mexican knock.off drugs. The investigator in ques-
   tion was unable to locate one manufacturer, even when he described an emergency
  situation. Unfortunately, there was no company address or phone number on the
  label. After several calls, the distributor of the product was located, but onthree
  successive days, he refused to provide a location of the manufacturer even when it
  was mentioned that someone was injured by their product.
      In August of last year, investigators made another visit to Tijuana. Again the
  store clerk--who was not the pharmacist--directed the investigators away from
  name-brand products to what he called "generics." These products should not be
  confused with "generic drugs" in the sense that you and I understand thephrase.
  In the United States, when a drug loses its patent protection, the Federal Food,
  Drug, and Cosmetic Act permits generic manufacturers to market "generic" versions
  of the drug, subject to certain conditions. These U.S. generic pharmaceuticals must
 be identical to the name brand products on which they are based. Also, the manu-
 facturers are subject to good manufacturing practice regulations. So-called Mexican
 generics are not approved in the U.S. and may not be manufactured in compliance
 with U.S. good manufacturing practices. Th.e~ are not true "generics"--they are fake
 products designed to fool U.S. citizens, in Tijuana last year, we found products with
 familiar-looking packaging,English labels, and U.S. bottles, some of the labels on
 these medicines identified listed a non,existent U.S. company as the manufacturer.
  Factories in India and China are the sources of most of the bulk active used in coun-
       terfeit pharmaceuticals.
     With the increase in international tra.de, it has become increasingly difficult to
  trace the pedigree or lineage of any particular counterfeit drug product. As I stated
  earlier, a product may be sourced in one country, formulated into tablets or capsules
  in another,packaged in yet another, and then transshipped through other countries
  to its final destination.
     Recently we have found that companies in India and China are heavily involved
  in manufacturinjg the counterfeit drugs that eventually make their way to the Mexi-
  can border and into the hands of U.S. consumere. In fact, we currentl~ believe that
  some products are sourced in India, fraudulently labeled in the San Diego area, and
 then ~hipped into Mexico for sale to unsuspecting Americans. A 1997 customs sei-
 zure of more than $60 million worth of misbranded and counterfeit pharmaceuticals
 that were destined for Tijuana drugstores tends to support this theory. The active
 ingredients appear to have originated from India.           .                .
    Also, in numerous instances we have found bulk active that was sourced m India,
 shipped to various Europesn countries, and then shipped to Mexico. The documenta-
 tion pro.vided with these products indicated fraudulentiy that the product was
seurced m Europe rather than India.
    Finally, there is substantial con~lidation in the border trade. During the PSI
visit to Ttjuana in September 1998, it was estimated that there were approxima~ly
800 pharmacies operating in the TJjnana area alone. In august of/as~ year, me
number of pharmacies operating in the border area around Tijuana had been
duced to less than 100. Information hAA been received from reliable confidential
sources that Mexican or~mlsed crtm!~A! elements are involved in the distribution
and sale of counterfeitm~ii~es in Mexico.




                                      \
                                           157
    China is another significant source of the bulk active used in counterfeit pharma.
  ceuticals. We have found counterfeit pharmaceuticals sourced from China all over
  the world.
   Improved tt~hnology and the Internet have contributed to the expansion of trade in
        counterfeit pharmaceuticals.
     As web-based pharmacies proliferate on the Internet, so does web-based counter.
   felting. This is borne out by increased U.S. Customs seizures over the past few
  years.
     One dramatic example of web-based counterfeit was described by the New York
  Thnes in March 2000. The U.S. Customs Service, along with Thai authorities, con-
  ducted searches of online pharmacies based in Thailan~ Several arrests were subse-
  quently made in Thailandalong with six individuals in Albany, New York. Officials
  seized 20 computers, 245 packages ready to be shipped, and over 2.5 million doses
  of drug~ These counterfeit medicines are manufactured in unclean, nonsterile sites,
  which ~rt~dnly would not meet FDA approval.
     FDA, DEA, and U.S. Customs Service lack the resources to police effectively for
  counterfeit and diverted pharmaceuticals.
     Improved packaging technology makes it difficult for even tl~_e expert eye to dif.
  ferentiate between manufactured labeled product and counterfeit labeled product.
  Certainly it is expecting too much to expect a U.S. Customs inspector to make this
 judgment. Further, limited resources affect the number of shipments that can be in-
  spected at our ports and borders by U.S. Customs inspectors. FDA and DEA have
  similar resource constraints.
  Conclusion
     What can we and should we be doing to ensure that the world problem in counter-
 feit and diverted pharmaceuticals does not become a significant U.S. problem?
     We must recognize that the U.S., as the largest and most lucrative market in the
 world, is the ultimate target of many counterfeiters and diverters. We must not
 make it any easier for criminal counterfeit operations than we already have.
    Therefore, we must continue to:
 1. Maintain our political will and not allow the desire for low cost medicines to un-
       dermine our commitment to protecting the public health of U.S. citizens.
 2. Ensure that we maintain comprehensive legislation to protect our pharmaceutical
       industry and encourage innovation.
 3. Aggressively enforce the laws designed to combat trade in spurious medicines.
 4. Maintain strong penal sanctions against individuals convicted of violating the
       various drug laws.
    Mr. Chairman and committee members, thank you for the opportunity to express
 my views on this important subject.
  Mr. GREENWOOD. Thank you very much, Dr. Glover, for that tes-
timony.
  The Chair at this time would recognize James Christian, Vice
President and Head of Global Corporate Security, Novartis Inter-
national. You’re recognized for 5 minutes.
                   TESTIMONY OF JAMES CHRISTIAN
   Mr. CHRISTIAN.   Mr. Chairman and members of the committee,
my name is James Christian and as has been indicated I am. Vice
President of Global Corporate Security for Novartis. Prior to joining
Novartis I spent 20 years with the United States Secret Service,
the last 5 years as a Speczal Agent in.Charge.
  At Novartis, one of my responsibzhtzes is to oversee the com-
pany’s worldwide anti-counterfeiting operations. In the past 5
years, Novartis has participated with law enforcement and health
authorities in over 100 counterfeiting investigatzons in 33 countries
and involving hundreds of drug products. I have witnessed a con-
siderable ingenuity and resourcefulness that unlawful enterprises
utilize to manufacture and distribute ineffective and often unsafe
counterfeit products. Dru counterfeiters present a severe and
growing threat to the healt~ and safety of U.S. citzzens. Now is not
                                    158

   the time to weaken the country’s defenses ag.ainst such criminal ac-
   t!vities. No.vartis has a compelling interest m protecting the medi-
   cines that It currently markets as well as those under development.
  This year alone, Novartis will spend.more than $2.4 billion on re-
   search .and development. More importantly, patients using
  Norvartis’products must have every confidence that the drugs are
  safe and effective.
     Counterfeit drugs are fake medicines,produced and packaged to
  look like the genuine article. They include products containing cor-
  rect ingredients, incorrect ingredients, no active ingredient, an in-
  sufficient quantity of active ingredient or too great a quantity of ac-
  tive ingredient and usually have phony packaging and labeling.
   Counterfeiters are able to produce labels that are vlrtually indistin-
   gumhable from the true labels. They can also make and stamp tab-
   lets with company logos and put them in blister packs. We have
   scores of exarn,ples of counterfeit expired and adulterated medi-
   cines. One qmck example that I’ll show now is a product that is
   developed and we’ve seized in Colombia. This is the raw material
   used to make the tablets. This raw material is made up of boric
   acid, floor wax and leaded highway yellow paint. From this they go
   to the tablets and from the tablets they go to the bhster pack and
   the labehng. I have a number of other examples on the table and
   a bagful of examples if committee members are interested later in
   the program.
     Production of counterfeit medicines is pervasive outside the
  United States and is growing at an alarrningrate. My written testi-
  mony contains detailed information about the extent of counterfeit
  activity in Latin America and Asia. As a result of a fairly recent
  investigation in Argentina, for example, 72 individuals were ar-
  rested, 7 tons of counterfeit pharmaceuticals were seized, 49 dif-
  ferent counterfeit drugs were identified and 13 clandestine labs
  were dismantled and 5 print shops seized. In Colombia last year,
  more than 400 expired, adulterated or diverted or counterfeit prod-
  ucts from 80 different pharmaceutical compa~.’es were seized by
  INVIMA, the Colombian food and drug .authority. Pharmaceutical
 companies and law enforcement authontms have a difficult time
 controlling international counterfeiting practices. Many counterfeit
 pharmaceuticals are manufactured so cleverly that it is virtually
 impossible for consumers, government officials, law e ni’orc_ement
 agencies, Customs officials to Identify them as counterfeit. Detec-
 tion is made more difl..icult by the practice now of minglingcounter-
 feit, adulterated, explred, stolen and genuine.product. When this
 occurs random or sampling testing Is totally meffectlve. Counter-
 felters do not care about the quality and safety of the product. The
goal is to sell a fake drug to an unsuspecting patient.
    The United States cannot rely on. foreign countries to enforce
their counterfeiting laws and regulatlons. Many governments lack
the interest, resources and technological sophistication needed to
address the problem. Counterfeit products present a severe safety
risk to patients. They are deliberately fraudulently, mislabeled with
respect to. their identity and source. Actlve ingredients, if present,
are often m an incorrect amount. Frequentl~,, the.re is no active in-
gredient at all, but a completely different ingredient. They might
be manufactured in garages, basements or warehouses under hor-




                              \
                                            159

   rific conditions.. I now have a videotape from Colombia that is very
   short, but_it will give you .an idea of what these clandestine labs
   that manufacture counterfeit money, counterfeit products look like.
      [Video shown.]
      Now as bad as that looks, the final product, the quality is almost
   impossible to tell from the genuine and certainly now by a Customs
   Inspector.
      Criminal counterfeiting operations have become more aggressive,
   more sophisticated. The resulting dan~er to U.S. consumer is great-
   er than ever before. Now is not the time..to diminish the capacity
   of the Unlte.d States to prevent counterfeiting drugs from reaching
  our shores, it is time to strengthen our commitment to keepi.nq our
  medicines the best and safest in the world. To do this, additional
  resources and a much stronger mandate are necessary for organiza-
  tions such as U.S. Customs and the Criminal Investigative Unit of
  the FDA. Their approach must be international in scope if we are
  to maintain thepresent level of integrity in the U.S. pbArma-
  coutical system. If you go to Bogota, if you go to Bangkok, you will
  find the pre~nce of the FBI, the Secret Service, ~,he DEA. You will
  not find a Cnnunal Investigative Unit of the FDA and yet this has
  the potential to be a much bigger problem than the problems those
  ag~ankCies were
             you.
                  addressing.
    [The prepared statement of James Christian follows:]
  PREPARED STATEMENT   OF JAMES CHRISTIAN, VICE PRESIDENT AND HEAD OF GLOBAL
                 CORPORATE SECURITY, NOVARTIS INTERNATIONAL AG
    My name is James Christian and I am Vice President and Head of Glo_bal Cor-
 potato Security for Novartis International AG. Prior to joining Novartis, I was a
 Special Agent in Charge with the United States Secret Service where my respon-
 sihilities fncluded suppression of counterfeiting of U.S. c~ncy in Latin America.
 At Novartis, I oversee operations to protect the assets and ~putation of Novartis
 in t~e 140 countries in which the companymarkets its product.~ or in which the
pr~lucte or ~eir raw ’m~ents are manufacturedt packaged, stored, or shipped.
m this capaclw, t nave w~messea nrsmana me consmerame lngenm~y ana resource:_
fuinees that Unlawful ente~rises in foreign countries utilize to manufacture and
distribute ineffective and often unsafe counterfeit products. There can be no ques-
tion that foreign drug counterfeiters take full advantage of offshore mail-order ph_ar-
macies, the Intemet, and visitors from other countri’es tomarket their goods. Fur.
tnermore, if the United States permits the reimportauon ol arugs as provm,ea, m leg.
islation enacted last year, the financial rewards for drug counterfeiters wm ensure
that they make every effort to penetrate deeply the US. marketplace causing con.
sidarable harm to the health and safety of U.S. citizens.
                                    L BACKGROUND

   Novartis Group is a multinational research.based healthcare business
headquartered in ~Basel, Switzerland, with U.S. headquarters in New Jersey. We
have more than 67,000 employees worldwide with over 15,000 in the United States.
The company’s product line includes 126 prescription drugs to treat or p~vent con-
ditions as varied as rheumatoid arthritis, schiozo~hrenia, hypertension, mzneimers
.dis~...se, high cholesterol, migraine headaches, epilepsy, cancer, and organ rejection
in kidney, liver, and heart transplants. Several-weeks ago the FDA approved our
new orphan drug, GleevecTM, for chronic myeloid leukemia, which rep_resen~ one
of the most significant cancer treatment breakthroughs in many years. Novartis nas
a compelfing interest in protecting the assets represented by the drugs_ tha.t it cur-
rently has in the market as well as those now under development. In tins ye~Lr
alone, Novartis will spend more than $2.4 billion on drug resea~h and development.
More importantly, it m critical that patients using Novaz~ds produ_ct~s have eve~ con-
fldence that the drugs are safe and-effective. For these reasons, Novartis aemca~es
considerable manpower and financial resources to addressing drug counterfeiting on
a global scale, Accordingly, Novartis works closely with law enforcement and heallth
                                               160
   authorities in numerous countries to investigate and suppress the counterfeiting of
   its products,
                                      II. COUNTERFEITING

      ulCoun~eitdruf~s a.r~. ",fake" ~ad~vi, l~ro~iuced.and packag,ed to look.lik,e the ben-
         ne arucJe, uounterxeit arugs may ncmae proauccs contmmng correct Ingredients,
      incorrect !ngredients, no active ingredient.an insufficient quantity of active ingre-
       lient, and _l~ave phony packaging and labeling. Illicit operations may combine coun-
      terfeit product With adulterab~d or expired pi~iuct, or on occasion, With some gen-
     trine product to make detection more difficult. Counterfeiters employ state-of.the-art
     technologies such as desktep publishing to produce counterfeit labels that are indis.
     tingulshable from the true oi-iginal laSels. These labelsput false ’_’new" expiration
     dates on expired products and make adulterated or ineffective drugs look like the
     real thing. Counterfeiters have the ability to make and st~m_p tablets With company
     loges andeven to package them in blister packs.
        While we have scores of examples of such activities, there are some that dem-
     onstrate the deceit and danger inherent in drug counterfeiting:
     (1) A raid on a counterfeiter’s facility uncovered tens of thousands of vials of a drug
          whose expiration date had long-eince passed. The vials wore soaked in hot
          water to remove the old labels, and counterfeit labels bearing a new expiration
          date were affixed. In similar circumstances, drugs in vials and ampules have
          lost their efficacy because their temperatures were raised to unacceptable levels
          during the label-removing process.
    (2) Our efforts also interdicted millions of ~,ellow tablets that were virtually indistin-
          guishable from the genuine product,--mcludingthe company logo. These tablets
          were made of boric acid, floor wax, and lead-based yellow paint used for road
          markings. Sacks of these "raw materials" were stacked throughout the counter.
          feiter’s site.
       Counterfeiting is prevalent outside the United States and is groWing at an alarm-
    ing pace. A joint workshop of the World Health Or]ganization and the International
   Federation of Pharmaceutical Manufacturers Associations concluded in 1992 that in
   some countries as much as 60 percent of all drugs may be counterfeit. Since then,
   every major pharmaceutical company has seen an increase in the volume of counter-
   feit medicines. Over the last five years, Novartis has assisted or otherwise been in-
   volved in over 100 investigations of counterfeiting operations, in over 33 countries,
   invo!ving more than 11 Novartis products and more than 200 products manufac.
   turod by other companies.
       b survey of the international media demonstrates that the problem of counterfeit,
   substandard, contaminated, and poisoned drugs is worldWide--fake Xenical in Hong
   Kong, phony ampicilltn and AZTin Vietnam, counterfeit Mefioqulno in Cam. b~ii.a.
   Recently in the United States, counterfeit fertility drugs have been founa in r~ew
   York and phony Propecia and Viagra discovered in Boston. Counterfeiting and di.
  version are particularly prevalent and dangerous in Latin America and Asia.
      Mexico and Central America. Counterfei~ products are a mqjor concern in Mexico,
  Central America, and the Dominican Republic. Counterfeiting in Mexico is particu-
  larly dangerous for American consumers because of the shar~i_ border ~tween.M~-
  ice and the United States. U.S. constUners traveling over the ooruer w ~exlco w
  buy products off pharmacy shelves may purchase dangerous counterfeit or adulter;
  ated products. A recent article in the New York Times reported that a chemical
  analysis had found several sampled Mexican drugs to be counterfeit--including an
  anti-depressant, an ulcer treatment, and a ~abetes medication. Ame~can_ law en-
  forcement officials opined that the amount of counterfeit and substandard medics.
 tions in Mexico could be as high as 26 percent. Based on our knowledge, the prob-
 lem could be much larger. Moreover, in my experience, U.S. Customs and FDA lack
 the resources and infrastructure to police the border adequately to prevent crimlna!
 smugglin~g of bulk counterfeits from Mexico to the U.S.                               . .
     Argentina. From May 1999 until June 2000, Novartis worked With authoriuss m
 Argentina to combat the counterfeiting of four Novartis products--Voltaren (an anti.
 inflammatory), Tegretol (an anti-epileptic), Hydergine (dementia), and Reliveran (at=
 thrifts). As a result of that investigation, 72 individuals were arrested, 7 tons ot
counterfeit pharmacsuticals were seized, 49 different counterfeit pharmaceuticals
were identified, 13 clandestine labs were dismantled, and 6 print shops were seized.
    Brazil. In early 1999, it became apparent to the pharmaceutical industry that
there was a major counterfeit pharmaceutical problem in Brazil. At that time, 1.3.2
coun~rfeit products--from most major companies--were identified as being dis.t..ri.’b-
uted m Brazil. The Pharmaceutical Security Institute (an industry organization
formed to support anti-counterfeiting efforts) working with the Brazilian Minister




                                        \
                                              161
    of Health trained a team of 25 investigators to attack the counterfeit medicine prob-
    lem. Approximately 20 clandestine labs were seized and numerous arrests were
    made.
       Co/ombhz. Counterfeit drugs are manufactured in Colombia for international dis-
    tribution. In 2000 alone, more than 400 products from 80 companies, either expired,
    adulterated, diverted or counterfeit, were seized by INVIMA (the Colombian food
    and drug authority,) working with Novartis and other multinational pharmaceutical
    companies. Investigations, raids, and seizures are continuing with extraordinary re-
    malts. So far, approximately 6 million ampules of countert’eit Voltsren have been
    seized. Tens of niiLlions of counterfeit tablets of another pharmaceutical company’s
   non-stereidal anti-inflammatory drug have been seized. Dr. Miguel Rueda, Director
   of INVIMA, believes that the counterfeit, expired, and altered drugs were to be dis-
   tributed not only in Colombia but also in Ecuador, Peru, Venezuela, and Central
   America. While INVIMA is working hard to combat the problem in Colombia, the
   necessary resources are not always available.
      Asia. The counterfeiting of pharmaceuticals is a burgeoning problem in China. For
   examplet in March 2001, Novartis and other pharmaceutical companies participated
   in a raid with authorities in Shantou that resulted in the seizure of over 1800 car-
  tons of counterfeit pharmaceutical products from 14 multinational companies.
      Indi~. Another threat to U.S. consumers relates to the distribution of bulk phar-
  maceutical products from India. India refuses to recognize intellectual property
  rights and as a result, through process patents, Indian companies manufacture and
  ship patent.protected bulk pharmaceutical products around the world. Technically,
  the Indian products should only be shipped to countries that recognize process pat-
  ents, but in fact much of this bulk product shows up in countries that recognize
  product patents. In fact, there is reason to believe that some of this material is
  shipped to the United States for manufacturing and packaging, and then exported
 to other places such as Mexico. Often the product ends up back in the United States
 when American citizens go to Mexico to purchase pharmaceuticals. Health authori-
 ties in a number of Latin American countries believe that India and Cuba use the
 region as a dumping ground for batches of pharmaceuticals that are substandard.
 For example, health authorities have disceveredproducts without sufficient active
 ingredient and contaminated with foreign materials including pieces of glass. Those
 products can be sold to U.S. consumers in Mexico or may be smuggled into the U.S.
 and placed on U.S. pharmacy shelves.
                        IlL LACK OF CONTROL OF COUNTERFEITING

      Novartis, like other drug companies, and, unfortunately, law enforcement authori-
   ties are hampered in the effort to conU~)l international counterfeiting practices by
  several factors including: (1) the difficulty of detecting counterfeits; (2) the lack of
  dedicated resources in local jurisdictions and the failure to give appropriate priority
  to anti-counterfeiting activity; (3) the ingenuity of counterfeiters and the ease with
  which criminal elements can resume operations at new sites; and (4) the lack of ap-
  plicable criminal statutes and the prevalence traditionally light sentences.
     Inability to detect. Many counterfeit pharmaceuticals are manufactured so cleverly
  that it is virtually impossible for consumers, government officials, and law.enforce-
  ment agencies to identify them as counterfeit. Counterfeiters do not care about the
  quality and safety of the product. They concentrate their resources on the appear-
  ance of the product and its packaging. The goal zs to sell a cheap, fake product to
 an unsuspectingcensumer, not to provide a safe and effective medicine to a patient.
 It can be virtually impossible for consumers to tell the difference between a counter-
 feit and a genuineproducL Even pharmacists, doctors, and government regulators
 can be fooled. Fieldtests can determine whether the active ingredient is present,
 but not whether the active ingredient is present in the appropriate amount, whether
 there are any impurities or foreign substances in the product, or whether the prod-
 uct is expired.
    The ability to detect counterfeitproducts is made more difficult by the practice
 of combining counterfeit product, adulterated product, expired product, and genuine
product. Distributors supply the resulting intermingled combination to physicians,
hospitals, pharmacies, and health agencies. Such shipment might be 50 percent
’~oad." If a test is performed on a genuine pill from the intermingled shipment, the
counterfeit shipment passes undetected.
    Lack of enforcement. Many countries fail to enforce their counterfeiting laws vigor-
ously. Local jurisdictions frequently lack the resources and technological sophistica-
tion needed to address the problem. Some countries spend their resources on other
national priorities and not anti-counterfeiting activities. In other countries, criminal




    73-737 2001.7
                                          \
                                            162
    operations have infiltrated the law enforcement and regulatory community,-pre-
    cluding effective enforcement of the law.
      Professi~m~l crfudm~ eleuwnt. Drug counterfeiters may be extremely large, sophis-
   ticated and well financed operations or, at the other extreme, they may be small
   opportunistic enterprises. In Mexico, for ~Ample, it is believed that most, if not all,
   of the pharmacies located along the border, are owned and operated by Mexican or-
   ganized crime groups. In Latin America, crime syn.dicates bring together manufac-
   hiring and printing skilla and often link them wzth existing phai-maceutical dis-
   tributors. By the t~e a counterfeiting operation is identified by a pharmaceutical
   company, it has generally been in oporation for same time. The subsequent inves-
   tigation to develop facts, identify suspects, and determine the locations of clandes-
  tine ]abe and print shops can take years. During that time counterfeit ~ con-
  tinue to be produced. Oftentimes the company’s investigation must be fully devel.
  oped before [he local government will take any official interest in the problem. Clan.
  destine labs are usually crude and can be easily shut down and reopened elsewhere
  by counterfeiters who suspect that they or the location have been compromised. In
  my experience, the professional criminals who engage in counterfeiting of pharma.
  ¢euticais are able to elude arrest and prosecution by shifting their operations from
  location to location and by taking advantage of delays in the investigation process.
                           IV. THE THREAT TO U.8. CONSUMERS

      There is ample opportunity for counterfeit products to enter the United States
   across the Mexican border. A recent survey by the Drug Enforcement Adm|nistra-
   tion and U.S. Customs at the border between Tijuana and San Diego revealed that
  a sample group of 200 travelers returned to the United States with 28,409 dou_ge
  units. Assuming that 25 percent of Mexican pharmaceuticals are counterfeit or adul:
  terated, those 200 patients alone may have brought 7000 counterfeit or adulterated
  doses into the United States.
     Counterfeit products present a severe safety risk to consumers. Counterfeit pred-
  ucte are deliberately and fraudulently mislabeled with respect to their identity and
  their source. They might be manufactured in garages, basements, and warehouses.
  The manufacturers do not adhere to good manufacturing practices. There is no guar-
  antee the products were manufactured in a sterile environment, and no information
  about how the products were packaged, stored, bandied, or shipped. Active in~edi-
  ents, when present, are oi~n m an incorrect amount. Often there is no active ingre-
  dient at all, or a completely different ingredient. If the medication is intended for
 a serious condition, an unexpected chan~e in the dosage, the substitution of an file-
 gal ingredient, or the lack of an active ingredient could well be life threatening. If
 the medication is intended for a serious and chronic condition, a month’s supply of
 counterfeit drugs could place the consumer’s long-term health in jeopardy.
     Additional problems arise with expired and adulterated medicines. Parall.el trade
 and diversion of medicines often re~ts in labels being changed so that they are
 in the local language. There are instances where the products lose efficacy during
 the ]abel change process. Labels are often added to outdated product~, giving the
 appearance that the shelf life is much longer.
                                     V. CONCLUSION

   In 1987, the House Energy and Commerce Committee concluded that permitting
 re-importation of American drugs "prevents effective control or even routine knowl-
 edge of the true sources of merchandise in a significant number of cases." As a re-
 sult, ~pharmaceuticals which have been mislabeled, misbranded, improperly stored
 or shipped, have exceeded their expiration dates, or are bald counterfeits, are in-
jected into the national distribution system for ultimate sale to consumers,n Indeed,
~he very existence of the market for reimported goods provides the perfect cover
for foreign counterfeits." Since 1986, criminal counterfeiting operations have become
more numerous, more sophisticated, and more a~gressive. The resulting danger to
U.S. consumers is greater than ever before. Now m not the t!me to weaken the abil-
ity of the United States to prevent counterfeit drugs from reaching U.S. citizens. If
relmportation of prescription drugs resumes, Congress will soon be holding hearings
to determine how to stop the flow of dangerous counterfeit medicines into the
United States.
  Mr. GREENWOOD. Thank. you, Mr. Christian.
 .At this time, the Chair would recognize William Trundley, the
Vice President of Corporate Security Investigations, GlaxoSmith
Kline.
                                    168

                    TE IMONY OF ~ TRUNDLEY
       Mr. TRUNDLEY. Mr. Chairman, members of the committee, thank
    you for inviting me to testify today. My name is Bill Trundley, I’m
    the Vice President of Global Corporate Security and Investigations
    for GlaxoSrmthKline and I’m based m London. I have responsibility
    for investigating co.unterfeit chine against the company and its cus-
    tomers worldwide. Prior to joining GlaxoSmithKline I was the head
    of Security for the Bank of England with ad~tional responsibility
    for the secure production, storage, and distribution of the Euro
   banknote including introducing antlcounterfeiting measures. Prior
   to that, Mr. Chairman and members, I was in the British Army for
   24 years with the Special Investigation Branch with responsibility
   for the conduct of some anti-terrorist and intelligence operations.
      I intend now to make a short presentation to demonstrate the
   widespread’ incidents of counterfeit product within the global mar-
   ketplace. As you can see, it’s almost impossible for the consumer
   to tell the difference between genuine and counterfeit products.
   Look at the s.llv~r foils and the blister packs to see just how far
   the counterfeiters will go to copy the real thing. This particular
   counterfeit product was manufactured in Taiwan in sufficient
   quantity to supply the local market for 3 months. It’s easy for the
  counterfeiters to copy batch codes or make their own packaging.
  Furthermore, there is simply no guarantee that rein~ported medi-
  cines are genuine or if they are genuine while out of the country
  they have been stored under the appropriate conditions.
     This particular product is an antibiotic and was found on the
  market in South America. The product is designed to be used intra-
  venously as well as in suspension in tablet form. This counterfeit
  version has no active ingredient.
     This product is used exclusively for the treatment of HIV. The
  product was found to be totally ineffective. It was on the market-
  place in Hong Kong. Criminals will exploit loose controls to intro-
  duce similar counterfeit medicines into the U.S. marketplace. The
 net. result will be to put the lives of patients at risk. The taxpayer
 or thepurchaser of the medicines becomes the victims of wholesale
 fraud if they’re duped into using products that have been switched
 for the counterfeits.
     De rm. avaid creme is used to treat skin complaints..this product
 found its way on to the U.K. market from India, despite strict EU
-importation laws. On analysis, it was found to be dangerous for use
 on the human skin. And I have to say that by relaxing its import
 conditions, the U.S. is making itself more vulnerable to this sort of
 practice.
    The package on the right is counterfeit, but can anybody here tell
the difference easily? This slide relates to a case that is only 3
months old, so please don’t think it’s an old problem that no longer
exists. This product is used for reducing pain and was found on the
market in the Far East and in Sub-Saharan Africa. One other
point, I should make is that if a product is potentially harmful, it
may be impossible to conduct proper recall as the audit trail will
be all but lost once the product has been sent abroad. One example
of a fatally harmful product is the case in 1994 which members
may be aware of when over 200 children in French Niger died as
a result of being vaccinated with what later transpired to be con-




                   \
                                           164

    taminated river water. This was during a government-sponsored
    vaccination program.
       This particular product is used to treat acne. Personally, I would
    not allow my teenage children to rub this counterfeit product into
    their face. This was discovered in the Philippines and you can see
   from the quality of the packaging the lengths to which the counter-
   feiters will go to.
      This product is used for the treatment of asthma in children and
   as you can see it was discovered in Brazil 23 years ago. The coun-
   terfeit version has no active ingredient.
      Now please compare and contrast this appalling trade with the
   compames that each invest billions of dollars every year in re-
   search and development to ensure the safety and efficacy of.the
   product where the products are manufactured in sterile conditions
   and to high standards of GMP and GLP. And the ethical producers
   are subjected lto continual testing and quality control to ensure the
   safety and efficacy by both in-house and the Federal authorities.
      This is in marked contrast to criminal operations. This slide
  shows how the counterfeit Zantac was manufactured in Taiwan.
  The conditions are quite appalling.
      This is a slide that shows how the counterfeit Panidol was made.
  As you can see, the product was made in sweatshop conditions and
  the circumstances that are wholly unacceptable.
      This final slide shows the dreadful conditions in which counter-
  feit medicines are mass produced and stored. The photograph was
  taken during a raid on premises in Manilla that resulted in the dis-
 covery of the counterfeit acne cream. I would like to emphasize,
 Mr. Chairman and members of the committee that despite having
 strong controls in the European market, counterfeit products still
 find their way on to the marketplace. The United States represents
 40 percent of the global pharmaceutical market. It is therefore the
 most attractive and lucrative market and one which the counter-
 feiters would naturally turn to.
     Counterfeit product is made in primitive, dirty and dangerous
conditions, often exploiting cheap, unskilled, local labor. At best,
counterfeits do not contain active ingredients. At worst, they can
be positively harmful and fatal.
     Finally, more often now, medicines are sold direct to the cus-
tomers through the Internet or mail order, This makes it even
more difficult for them and the authorities to know whether or not
the product they’re using is safe.
    Mr. Chairman, members of the committee, thank you very much.
    [The prepared statement of William Trundley follows:]
     PREPARED STATEMENT OF WILLIAM TRUNDLEY, VICE PRESIDENT, CORPORATE
                SECURITY AND INVESTIGATIONS, GLAXOSMITHKLINE
   Mr. Chairman, members of the Committee, I am Bill Trundley, Vice President of
 Corporate Security and Investigations, at GlaxoSmithKline which is a research-
based pharmaceutical firm. The company has US headquarters, research and devel-
opment, and manufacturing facilities in both North Carolina and Pennsylvania.
OlaxoSmithKline employs over 20,000 personnel in the United States and90,000
elsewhere around the world.
   The purpose of this testimony to your subcommittee is ~ briefly discuss some of
the Company’s ¢jcperience with those who produce counterfeits of our medicines, and
to give you son~ perspective on the scope of this problem. The issues are with public
safety because: there can be no guarantee that re-imported medicines have been




                                   \
                                               165
     stored under the correct conditions to ensure their efficacy; the audit trail will be
     all but lost once the product has left the country, making it almost impossible to
     guarantee a successful-recall of the product if this becomes necessary; andcriminais
    will exploit any perceived loosening of controls to place counterfeit product into the
    US legitimate market.
       First, as to scale, the World Customs Organization has estimated that "around
    5% of all world trade may be falsified, and in view of the relative ease with which
      harmaceutical products can be counterfeited and transported, there is little reason
   ~o   expect a lower figure for such products.~ Current estimates of the cost of counter-
    feit medicines range from 6 to 12billion dollars each year.
       Counterfeiting is most prevalent in developing countries, but there is always the
    risk that these products could find their way into e!most any country. Former FDA
    Commissioner Jane E. Hermey has said that she and her Canadian counterpart are
    concerned that, if imports were allowed, the U.S. demand for drugs from Canada
    could cause Canada, and I quote, "to somehow be used as a front for counterfeit or
   contaminated products.., one has to be concerned about safety issues here.~ End
   quote.
       While the size of counterfeiting operations can vary from a small back-room unit
   to a larger factory.like facility, the one common thread is the complete lack of re-
   gard the counterfeiters have for the regulatory and quality control framework that
   exists for the manufacture of ethical Ipharmacouticals.
      Their formulations and raw materials have not been tested in clinical trials, mon-
   itored for adverse reactions nor proven to meet the label claims of efficacy or sta-
   bility throughout the cla!med shelf life. They may use cheap substitutes for active
  ingredients, the wrong active, or even no active at all. Their processes and equip-
  ment are not validated, and they probably operate without any monitoring of prod-
  uct specifications. False documentation is used to help introduce the sub-standard
  goods into the legitimate distribution chain.
      Unfortunately, however, it is relatively simple to produce a counterfeit that, on
  the surface, looks remarkably similar to the genuine article.
      Counterfeit medicines are also a cynical exploitation of the trust patients place
  in pharmacists and other health care providers. The counterfeiters rely on the rep-
  utation and good name of prescribers, manufacturers and their products in order to
  defraud, and possibly harm, an unsuspecting and vulnerable public. The most trou-
  bling aspect of this crime is its negative impact on the lives and well being of pa-
 tients. The net result is to put the lives of patients at risk, as they may unwittingly
 be sold counterfeit or sub-standard medicines as part of life-saving treatment or for
 pain relief. Patients may then lose confidence in the product and in the medical pro-
 feseiou as a whole, causing them to stop their particular course of treatment. The
 taxpayer will become the victims of fraud if they are sold products that have been
 switched for counterfeits or for sub-standard medicines. This will result in serious
 harm to legitimate business such as the manufacturers, the distributors and the re-
 taLePharmacies.
          me quote a few examples:
 ¯ In Ghana, ten percent of all hospital deaths are due to fake or subpotent medi-
        cines.
¯ In 1996, hundreds of Ni(gerians either died or suffered permanent brain damage
       from a counterfeit version of a meningitis vaccine.
¯ In 1997, fake medicine killed 88 children in Haiti.
¯ 223 children died in Bangladesh over a two-year period after taking fake anti-ma.
       larial pills.
¯ One stuay showed that only one quarter of all medicines bought from street ven-
       dors in Nigeria were genuine.



 scale will increase in a very short period of time, particularly when internet and
marl order se!!in~ becomes more widespread as there will be even less opportunity
for the customer’to be sure.that it has been purchased from a trustworthy source.
   Our manufacturing facilities and standards are complex and rigorous. Our whole
operation is subject to rigorous control and inspection both inhouse and by the Fed-
eral Authorities to ensure the safety and efficacy of the product. The counterfeit op-
erations, on the other hand, are not. This is indeed a case where one cannot judge
a book (or a medicine) by its cover¯                   ¯
   Thank you for allowing me to testify on this important topic. I will be happy to
answer any questions you may have relating to our interest in this issue.




                                           \
                                     166

   Mr. GREENWOOD. Thank you, Mr. Trundley for your testimony.
  We appreciate it.
   Mr. Haislip for 5 minutes.
                   TESTIMONY OF GENE R. HAISLIP
       Mr. HAISLIP. Good afternoon, Mr. Chairman, ~stinguished mem-
    bers of the committee, my name m Gene R. Hmshp and I’m a con-
    sultant to the pharmaceutical and chemical industry.
       Mr. GREENWOOD. Mr. Haislip, let me interrupt you. Is your
    microphone turned on? Just pull it a little closer and speak into the
    silver one, not the black one.
       Mr. HA:SL(P. Sorry. Thank you. I’ll start again. Good afternoon,
    Mr. Chairman, distinguished members of the committee, my name
    is Gene R. Haislip and I’m a consultant to the pharmaceutical and
   chemical industry in the area of controlled substances and chemi-
   cals which, as you’ve heard this morning, are frequently diverted
   from legitimate channels into the illicit drug traffic. Prior to that
   I served most of my career in the Drug Enforcement Administra-
   tion and during the last 17 years of my service I was the head of
   the Office of Diversion Control which is the office in DEA that has
   responsibility for all the programs, investigations and activities
   dealing with that subject and I’m very pleased to have this oppor-
   tunity to address you on I think what we all see as an extremely
   important and sensitive area and a growing problem and that is
   the problem of counterfeit pharmaceuticals.
      I have subnntted a lengthy statement for the record and with
  your permission I’ll just proceed to summarize some of the main
      eintsII,and then answercontrolled
               counterfeiting such questions as you ismay
                                        substances      nothave.
                                                            new. It’s been
  going on for quite some time. And it’s a very interesting and impor-
  tant problem and I have detailed some of the extraordinary experi-
  ences we have with that in my testimony. One of the situations
  that I mention is very unique, I think, because it was a case in
  which at its height really most of the factories that produced this
  particular drug It was called quaaludes in those days, most of the
  factories in the world producing that particular drug were really
 just producing it for the illicit drug traffickers. They were virtually
 the only real customers for that commodity. Very little of it was
 being sold to any legitimate enterprise. And in addition to that, of
 course, they were counterfeiting a product that was available in the
 United States, but at that time the legitimate product had only be-
 come about 5 percent of the total quantity of that drug which was
 available in the United States. In other words, about 95percent of
 it was the counterfeit product that had been smuggled into the
 country from Colombia where It had been counterfeited. And so I
 think that that case is interesting to me because it shows just how
far things can go.
    Well now we see that in addition to this historical counterfeiting
of controlled substances, there’s a growing problem of counter-
feitmg of general pharmaceuticals of all varieties and for virtually
all medical pu.rposes and like the counterfeitin.g of controlled sub-
stances, it too Is almost exclusively an internatlonal problem. That
is to say, ~t’s a problem that probably could not exmt in the serious
dimensions that we’re experiencing without the benefit of global
                                        167

      commerce and what it can provide to criminal organizations and I’d
      like to just emphasize a few points about that, ifI may.
         Well, the first thing I’d like to point out is this is not really some-
      thing that’s very difficult to do. It’s quite easy to obtain all the raw
     materials and all of the technology that you need to produce the
     products that you have seen in the various demonstrations this
     morning and a lot of times, I mean if you wish to, you can do thi.’s
     indirectly and retain your .anon.ym.ity by simply using brokers m
     some of the major commercial cities of the world. It’s the broker
     that finds the source of these materials and the source, the manu-
     facturer, supplier, never knows who the customer is. The source is
     dealing with the broker and the broker is dealing with the cus-
     tomer and by the way for whatever reasons, depending upon what
     you’re trying to do, if you need for those goods or that you’ve pur-
     chased to change identity or to change their source, this can be
     done for you too and it’s customarily done in some of the great free
    trade zones of the world. These are special zones that you find par-
    ticularly in the Caribbean and in Europe and also in parts of Asia.
    We don’t really have that institution in the United States. Some-
    times it’s called that, but it’s not really the same. Well, in those
    free trade zones, the goods that are being purchased in this case
    by criminal organizations come into the free trade zone. There is
    very little record keeping required and no inspection of these com-
    modities because they’re regarded by the country that they’re en-
    tering as being just in transit. So it cannot possibly be a problem
    for them, whatever it is. They’re simply there in transit.
       But they’re there in transit, you can take them into your own
    warehouse. You can rent space within a free trade zone because it’s
   not something like this room here. It’s more like a small city, usu-
   ally behind a fence and there, you can do whatever you needto do.
   You can even do your counterfeiting there, but if you need to
   change the identity of those goods, or if you need to repackage
   them or relabel them you can do that there and they leave the free
   trade zone as something that did not--they were not, when they
  arrived. So as I’ve often said, things come into that free trade zone
  and they just disappear because they never come out the other end.
  Something else comes out the other end. So I think that’s impor-
  tant to remember in terms of. any idea of trying to control the
  source of much of this mternatlonal commerce. And as far as pro-
  duction, well, I think you’ve seen some of the examples of some of
  the incredibly crude production that really dominates most of this
 activity, but sometimes it’s quite sophisticated because we have
 cases in which criminal organizations have gone to parts of the
 world where for political and economic reasons, there’s a lot of des-
 peration and they can corrupt the factory management. In one
 case, in this particular case in Eastern Europe, a secret faci].~.ty was
 established within the factory, just known to a few employees just
 to fill the orders of this particular criminal organization for the
particular commodity they wanted and even went so far as to pur-
chase one of the top of the line brand new German tableting ma-
chines that could produce 400,000 tablets an hour to install in this
secret facility andif that’s not something that’s convenient, can’t
find the right factory to try to corrupt, then you can--some coun-
tries, you can rent a factory. You can go to India and places like
                                            168

    that, you can rent a factory for the weekend or maybe just for night
    time or a couple of weeks or whatever you want to do. All of the
    equipment is there, they really don’t inquire as to what you’re
    doing if you can pay the rent. So that’s another option. And then
    we’ve seen in a number of cases an incredible thing of criminal or-
   g~nlzations really establishing what amounted to their own little
   min!ature pharmaceutical factory, buying brand new reaction ves-
   se!s, the vats, drying apparatus, all the piping, ductwork, every-
   thing they needed in a secret facility, usually somewhere in the
   suburbs. This particular one was in a large European capital city.
      Well, the second point that I’d like to make is that many of the
   examples I’ve given in my testimony concern controlled substances,
   but I want to make the point that in dealing with these problems
   in regard to controlled substances, difficult as it is, DEA and others
   do have some advantages. There is an international infrastructure
   which exists. There are three
      Mr. GREENWOOD. Mr. Haislip, I don’t want to be rude, but we
  need you to summarize and we’ll get back to you in questions.
      Mr. HAISLIP. Thank you. I’ll try to do that quickly. So there are
  some advantages in some of these cases, but in the case of general
  pharmaceuticals there is no international infrastructure that we
  can take advantage of. I’ll just close by mentioning three po!nts
  that I’d like for you to give some considerati~0h to. The first is I
 think this problem has to grow and so we do really need to increase
 our law enforcement capability to deal with it. The second is I
 think there’s a need to simplify our laws and make them more
 practical and workable because really in many cases now they’re
 ~o baroque and they probably will not really work and last is, it’s
 time to consider some kind ofmajor diplomatic effort to create the
 kind of international infrastructure we do not have. I apologize for
 go[ing
    Theover time. Thank
        prepared        you of
                  statement very much.
                               Gene R. Haislip follows:]
  PREPARED STATEMENT OF GENE R. HAISLIP, CONSULTANT, CONTROLLED DRUGS AND
          CHEMICALS, LAW, POLICY, ADMINISTRATION AND ENFORCEMENT
   Mr. Chairman and distinguished members of the Committee, my name is Gene
R. Haislip and I am presently a consultant to the pharmaceutical and chemical in-
dustry on issues involving controlled drugs and chemicals. I served for 29 years of
my government career in the US Drug Enforcement Administration and, for the last
 17ysars, was the head of the agency’s Office of Diversion Control from which I re-
tired as a Deputy Assistant Administrator of DEA in March of 1997. This is the of-
rice responsible for all of the control and enforcement programs dealing with legiti-
mate drugs and chemicals that are diverted into the illicit drug traffic. I am also
now assisting the United Nations Drug Control Program in the design and imple-
mentation of a chemical control program in the Central Asian Republics bordering
 Afghanistan.
     am very pleased to have this opportunity .to testify before you today on a subject
 of great importance to our fellow citizens and one that has occupied so much of my
 professional effort. It is my sincere hope that I will be able to make some smau con-
 tribution to your deliberations.
    Drugs end pharmaceuticals have become a major and pervasive social concern
both because of their life-giving benefits and, in many cases their debilitating abuse.
It is crucial that we take measures to minimize these abuses and at the same time,
seek to insure that our citizens can rely upon the efficacy, and purity of their medl.
cations. The extraordinary availability of technology, the speed and ease of global
commerce and the ingenuity of the criminal mind }iave resulted in the massive di-
version and illicit manufacture of drugs of abuse and have also begun to undermine
the integrity of vital medicines by the trafficking in bo~us, counterfeit products
which may cause the death or injury of innocent, unsuspecting persons.
                                            169
      Much of what I will relate in my testimony, deals with the problems of the diver-
   sion, clandestine manufacture and counterfeiting of that smaller group of pharma-
   ceuticais known as controlled substances. However, the lessons of this experience
   are absolutely critical to understand the challenges that we face in dealing with all
   classes of pharmaceuticais. In most cases, the criminal technique employed for one,
   are eseeni~ally the same for the other, except that in the case of non~,ontrolledprod-
   uets, we lack many of the basic tools with which to attack these problems. Here-
   after, I will attempt to develop this in greater detail, but first, somebasic statement
   of the situation is necessary to establish a context.
                                I. NATURE OF THE PROBLEM

      The demand created by addicts and drug abusel~ is obviously of quite a different
   nature than that of legitimate consumers for the medicines they require. Yet there
   is a cert:~in similarity which in both cases may result in st!mulating the traffic in
   counterfeit pharmaceuticals. Although most people commonly think of the illicit
   drug traffic in terms of such drugs as herein, marihuana or illicit cocaine, in fact,
   many important legitimate drugs are also powerful narcotics, stimulants or depres-
   sants that are frequently sough~ by drug abusers.
     Just like other consumers, drug abusers and addicts have learned the various
   brand names and appearance of the drug products they are seeking. Consequently,
   drug traffickers emilio7 every criminal means they can to obtain these legitimate
  products to sell to thetr customers at tremendously inflated prices. But because of
  controls, it often happens that these products cannot be obtained in sufficient quan-
  tity from legitimate sources and drug traffickers undertake to counterfeit their own
  dosage forms to meet the demand.
     In a similar fashion, criminal organizations sometimes seek to meet the legitimate
  demand for brand name pharmaceuticals by counterfeiting inexpensive, perhaps en-
  tirely bogus dosage forms in order to defraud both legitimate patients and manufac-
  turers. 1T the legal and law enforcement situation is inadequate to prevent such
  schemes, cheap, impure, ineffective and perhaps highly toxic counterfeits can drive
  out the legitimate product. This is the subject with which we are concerned in this
  hearing.
                 II. METHAQUALONE    DIVERSION:   A   PRO’IDTYPIC EXAMPLE

     I know of no finer example of the capabilities of international criminal groups to
  corrupt global commerce than the massive illicit traffic in counterfeit Methaqualone
  tablets known as "Quaaludes" which occurred in the early 1980s. It is for me, large-
  ly a personal story, but briefly worth the telling because it illustrates how far such
 a problem can develop. All of these same conditions continue to exist and generally
 characterize the traffic in all diverted and counterfeit pharmaceuticals.
    During the late seventies, a strong depressant drug known as "Quaalude" became
 a m~or drug of abuse, especially among adolescents. T~tis resulted in increasing ad-
 dictions, overdose deaths, and an extraordinary rate of automobile fatalities. At the
 time, a US company was manufacturing about seven metric tons of the drugaysar
 for legitimate medical use and much ofit was being diverted. Suddenly, ithadbe-
 come a drug which was producing as many deaths and injuries as either herein or
 cocaine.
    By 1980, we had determined that the country was being inundated by these
Quaalude pills in such extraordinary quantities as to far exceed national production.
By reviewing the DEA daily enforcement reports, it soon came to my attention that
shipments containing one and two tons of these pills were being seized almost week-
lY ikom small aircraft that had originated in Colombia. The ~blete turned out to
be counterfeits but were equally potent and usually contained the 300 milligrams
of the drug just like the legitimate US product.
  A quick check revealed that this synthetic drug was not manufactured in Colom-
bia and I set off for Colombia, and particularly the port of Barranquilla~ with the
task of diseove~.~ the original source of this material. As a result, the Colombian
Customs and National Police were soon makin~ the seizures which permitted us to
 gradually piece ~gether the entire story of this traffic andput an end to it. It is
 one of the very few eemplete victories of our enforcement efforts, in that this huge
billion.dollar traffic was eliminated. Here is what we found.
   The Colombian drug traffickers had identified every known source of the legiti-
mate manufacture of this drug, which involved countries in Western Europe, East-
ern Europo and Asia and brokers and free trade zones m many orb.ere.. Tl~-ugh one
technique or another, they were purchasing virtually the entire global production of
bulk Methaqualone powder for eventual shipment to Colombia where it was ren-
dered into oounterfdt Quaalude tablets exactly like the popular legitimate product




                                        \
                                                  170
.J
        ~orOduced in the US. As a result of establishing the production capacities of these
          reign facilities and the large seizures which we began to make, I estimated that
        approffilmately 150 metric tons of the bulk drug was being diverted and counter.
        faired each year. This was more than twenty times the quantity of the legitimate
        pills then being manufactured. In other words, the world’s factories were mostly
        supplying only the drug traffic, and the legitimate product represented only about
        5%of the total availability. Congress finally eliminaf~ed all manufacture of tiffs drug
        in the US and it has also ceased to be manufactured globally.      .
                                      I11. DIVERSION TECHNIQUES

           What is most instructive is the manner in which all of this was accomplished.
        There were essentially two ways in which the material was obtained from source
        manufacturers. The most common method was to place orders through brokers, usu-
        ally operating in the great free trade zones such as Rotterdam or Hamburg, or in
        Switzerland. In this way, neither p _ar~ty knows the identity~ of the other and the ship-
        ment is protected from scrutiny b-y Customs authorities that routinely make no ex-
        amination of goods in transit. These are considered harmless because they are not
       staying in the country and can do no harm to their temporary host! Moreover~ ff
       s_l~__iaI labeling, and shipping arrangements are desired in order to evade attention
       while in transit or upon arrival, it is easy to find a broker who will oblige. Essen-
       tially, the drugs enter the flee trade zone and disappear from the face of the earth.
       The manufacturer may wonder who is ordering such quantities of drugs but has no
       le    res nsibility to inquire.
          ~e o~e~ method of obtaining the drug was to deal directly with the manufac-
       turer. In one case, traffickers sent representatives to a foreign factory with suitcases
       full of US dollars to negotiate for multi-ton shipments. Their attempt to corrupt the
       management at this factory--which was partly owned by the foreign national gov-
       ernment--was successful. As will be seen, similar, and even more blatant situations
       of the absolute corruption of factory management have arisen.
                        IV. CLANDESTINE PRODUCTION AND COUNTERFEITING

          In the case of Methaqualone, all of the active pharmaceutical ingredients (APIs)
        were purchased from legitimate sources and the actual counterfeiting occurred in
        Colombia. This is perhaps the easiest part of any clandestine operation. Used multi-
       stage tableting machines are readily available on the international market or th.ey
       may be purchased new without arousing suspicion. It is also probably easy to sub.
       stitute candy machines, which porform essentially the same functions as tableting
       machines. Counterfeiters are also quite capable of manufacturing capsules, mn-
       poules, and blister packs. This is often seen on the Mexican border in the traffic
       m counterfeit steroids, while capsules have been used for counterfeit amphetamines
       (Black Beauties) beginning in the earl~y seventies.
         In the course of investigations of this type, it is quite common to find that persons
       with professional experience in the legitimate chemical and pharmaceutical industry
       have been recruited to perform the technical functions for which they were trained.
       On occasion, these individuals will in fact contact for~ner colleagues still employed
      in legitimate enterprises and who are usually innocent of the purpose, to obtain
      sources or supplies.
         If the desii~l bulk material (APIs) can not be purchased, arrangements can be
      made for its production. This is more likely to occur in those situations where legiti-
      mate facilities are experiencing financial difficulties, such as in Eastern Europe or
      in developing countries. In one such case, arrangements were made with the direc-
      tor and chief chemist of a struggling East European factory to establish a secret pro-
      duction facility within the company’s 17-acre campus. It was easy_ to obtain the nec-
      essary chemicals without arousing suspicion and to relocate production equipment.
      To complete the arrangement, a new, top-of-the-line tableting machine which could
      produce 400,000 tablets per hour was purchased from a German firm. In another
     case, in a neighboring country, it happened that this factory was a producer of an
     important precursor material and_ some of the management and personnel decided
     to use it to establish an illicit production facility within the company. Unfortuna~ly,
     as a result of political upheavals and marginal economies, there are many such mtu-
     ations like these, which are often ripe for corruption.
        If it is not.possible to corrupt the management of a suitable facility, in some coun-
     tries a criminal organization may rent an existing facility during evenings or for
     weeks or weekends. But it may be more expedient to buildyour own facility. There
     are examples in beth Western and Eastern Europe in which this has been done for
     drugs such as MDMA and Methamphetamine. In these cases, very knowledgeable,
     well.ftmded criminal organizations acquired a suitable site in the city or the suburbs
                                              171
   and proceeded to purchase brand new, top-of-the-line reaction vessels, tableting ma-
   c~nes and vats and piping and dryers. These were small but modern, u~to-date,
   elegant production fa~-flities costing more than a million dollars. In one of the more
   fascinating cases, a group of traffickers purchased large lots of cocaine in Colombia
   for distribution in Europe to finance thew secret factory in a European capital. This
   factory was intended to supply illicit markets in both Europe and the US.
                              V. PACKAGING AND DISTRIBUTION

   i Counterfeit packaging is generally no more difficult than counterfeiting tablets.
    n most cases, only the original legal manufacturer of the real product can tell the
   difference, and then only on close exemirmtion and search of records.
     Distribution is probably the most difficult and risky activity_ of pharmaceutical
  counterfeiters. If the product is destined for the illicit drug traffic, it involves all of
  the risk attendant to the smuggling of heroin or cocaine. If the product were in-
  tended for legitimate consumption, the task would be much easier. The product
  itself appears to be legitimate and would cross Customs barriers with less notice
  and suspicion, especially since the services are focused on illicit drugs and commod-
  ities which r~uire so much of their effort. Certainly, it is easy to establish a "front
  companf witl{ four or five employees to receive and market the goods to legitimate
  distributors. Such "companies"have been routinely used in the US to import pre-
  cursor chemicals for distribution to illicit manufacturers of Methamphetamine. Of
  course, the ease with which this can be accomplished will depend on the strength
  and enforcement of national legislation.
                    VL DIVERSITY OF COUNTERFEIT PHARMACEUTICALS

   A. Drugs of Abuse
      In the examples above, I have dealt primarily with the controlled pharmaceuticals
   that concern DEA. Before turning to other areas, I should like to complete this pic-
   ture with a very brief summary, as the example given is only remarkable because
   of its scope and effect upon the US.
      In the early 1970s, Iarge quantities of secobarbital and amphetamine were im-
  ported into Mexico for the clandestine production of counterfeit capsules for illicit
  distribution in the US. These capsules closely resembled the products that had been
  previously obtained by traffickers from the Mexican subsidiary of a US fwm. When
  their source of supply was cut off, they simply continued their illicit business with
  counterfeits. The same situation appears to have developed as a result of the control
  of steroids. When the diversion of these drugs was virtually eliminated by act of
  Congress in 1990, sophisticated counterfeit products immediately increased along
  the Mexican border.
     In recent years, Europe, Africa, Asia, and the Middle East have all experienced
 similar large-scale diversion and counterfeiting of drugs of abuse. These include a
 variety of stimulant drugs ranging from amphetamine to Fenetylline, pemoline,
 amfepramone, and phentermine. It appears that both legitimate and clandestine
 manufacturing sources of bulk materialhave been used at va~Aous times. Clandes-
 tine laboratory and counterfeiting facilities producing such materials have fre-
 quently been seized in the Balkans and major points of sP, le and distribution are
 focused on Africa and the Middle East. Other commonly counterfeited products in-
 clude Mandrax (the European form of methaqualone), D,~azepam (Valium),
 Flunitrazepam (Rohypnol) and other benzodiazepines.
 B. General Pharmaceuticals
    The evidence suggests that the counterfeiting of other classes of pha,.-,n~o.euticals
 is equally widespread. The first international effort to define the problem was a
 workshop organized by the World Health Organization (WHO) together with the
 International Federation of Pharmaceutical Manufacturers Associations (IFPMA) in
 Geneva in April of 1992. It found that the counterfeiting of medicines had greatly
 increased and involved billions of dollars annually. A recent list of actual case re-
 ports from various countries included the following types of counterfeit medications:
 antibiotics, diuretics, antimigraines, antiparkinsonians, analgesics, antispasmodics,
muscle relaxants, antianaemics, antihistamines, corticosteroids, anitfungals,
vasodilato~, tranquillizers, vaccines, antimalarials, birth control pills and more. We
may say that most of the classes of drugs that can be marketed to consumers were
involved.
   The WHO Department of Essential Drugs has continued this work and in 1999,
issued a very commendable set of guidelines for the development of measures to
combat the problem. This report took note of some of the increasingly common "hor-
ror stories" of the carnage caused by defective counterfeit products such as deaths




                                          \
                                                  172
f      of children resulting from liver damage caused by the inclusion of toxic substances
       and unplanned pregnancies resulting from birth control pills containing no active
       ingredient.
         The reason for their growing avei!ability and popular acceptance, as noted by
       WHO executive Dr. Suzuki at the World Health Assembly in May 2000, is the com-
       bination of "profit and price", the _usually dynamic of any drug traffic. Pharma-
       ceutical counterfeiters, who do not have to trouble themselves with producing a
      quality product, or paying for any of the expensive research that oribd’nally created
      it, can concentrate on the authenticity of appearance and still offer a bargain price.
      A speaker from the Health Ministry in Benin observed that people were d~ng from
      counterfeit drugs daffy, but continued to buy them because of their relatively cheap
      price. While visiting Nigeria some years ago, I found that the usual "pharmacf’
      services were offered on the street from the hunk of boat-up vehicles where, accord-
      ing to experts, most of the modern medicines were coun~rfeits.
         WHO reports that although counterfeit pharmaceuticals are extremely common in
      developing countries, they have also been found in developed countries as well. In-
      deed, the principal consumer interest driving much of the counterfeit pharma-
      ceutical ma~rket along the Mexican border is also the desire for cheaper medications.
      Who wants to pay more when you can pay less? Who wants to pay for another office
      visit to the doctor when you can buy the drug that you have been using at a cheaper
      price on the other side ofthe border, and without a prescriptionl
                         VII. DEFICIENCIES IN CONTROL AND ENFORCEMENT

           Perhaps the greatest service that WHO has rendered is to enumerate the current
        massive deficiencies in national and international efforts to deal with the problem.
        I think that those of us who work in the area of controlled drugs are particularly
        aware of this because of the total lack of most of the tools, institutions and practices
        that we regularly use. I am perhaps especially sensitive to this, having so often ex-
        perienced the frustrations oflaboring to organize international enforcement coopera-
        tion in the absence of clear and specific legal authority. This proved to be an excru-
        ciating problem in deeling with the example I _gave of Methaqualone which,_ al-
       though the subject of an extraordinary illicit traffic was not under legal control in
       most of the countries that were feeding it. The first attitude is always the same;
       ’q~e don’t have an obligation, we don’t have the authority, and we don’t have the
       time." Let’s look at some of the specifics.
          The counterfeiting of pharmaceuticals is a thoroughly international problem. Pro-
       duction and distribution seldom occurs within a single country and often involves
       global commerce. Yet there is no specific multilateral treat~ imposing obligations to
       criminalize, report~ °or cooperate in the suppression of this traffic, nor any. inter-
       national staff to collect, analyze and disseminate information. This contrasts sharply
       with our work in the area of drugs of abuse where we have had treaties since 1911
       and a Board and staff, which monitors their compliance.
          Perhaps of most importance is the fact that, as a result of efforts that DEA and
      others have made, a functioning, effective informal international law enforcement
      effort has been constructed around these agreements. The staff of the International
      Narcotics Control Board is daily working with the law enforcement agencies of doz-
      ens of countries which all communicate and cooperate tosether in operations to sup-
      press illicit diversion of both controlled dru[gs and chemicals. I assure you that the
      results are quite impressive and have had mgnificant impact on the traffic in a long
      list of narcotics, stimulants, and depressants that are often diverted into the il]i’cit
     traffic, as well as chemicals for the manufacture of methamphetamine, amphet-
     amine, MDMA, cocaine, and heroin. This structure does not exist in the area of
     counterfeit pharmaceuticals.
         Since there is no treaty,-there are also no legal obligations to penalize certain ac-
     tions, or designated agencies to systematically collect intelligence or assist each
     other in investigations. I would defer to the FDA for an account of the situation in
     the US, but in most cases, I doubt that there is specific assignment of clear enforce-
    ment responsibilities and mandate, together with dedicated personnel and re-
    sources. Usually, such laws as exit are of a regulatory nature and are ~enerally the
    responsibility of the Health Ministries. The national law enforcement agency, may
    help out on a selective, ad hoc basis. This approach is lacking in the aavantages
    that we possess in the area of controlled drugs and chemicals. In short, on a global
    level:
    ¯ National laws are often inadequate,
    ¯ International shipments are not searched or verified in free trade zones,
    ¯ There is a lack of dedicated enforcement personnel and resources,
    ¯ There is no systematic data base and no requirement for one,




                                           \
                                             1’13
   ¯ There is no specific treaty or set of uniform international obligations,
   ¯ There is no dedicated staff to monitor compliance, and
   ¯ There is no flmctioning, systematic international law enforcementeffort

                    VIII. FUTURE CH~LL~.NOE OF THE GLOBAL ECONOMY
     The pharmaceutical industry has become an increasingly importsnt part of health
  care and is deserving of specific attention, regulation and protection from crime and
  corruption. It is clear that there are strong financial incentives to engage in phar-
  maceutical counterfeiting. The level of criminal activity cars be expect~l to increase
  rapidly with the globalization of commerce and the emphases on speeding this com-
  merce through Customs barriers. Moreover, the increamng variety, effectiveness and
  elegance of pharmaceutical remedies will also increase these financial incentives.
    The potential damage from this criminal activity is enormous and includes:
  ¯ Injury to patients whoso maladies go untreated because of reliance upon sub-
      standard or entirely bogus counterfeit preparations,
  ¯ Injury to patients who unwittingly consume counterfeit preparations containing
      poisonous ingredients,
  ¯ Damage to the entire public health system by undermining public confidence in
     medications and the pharmaceutical delivery system,
  ¯ Damage to the pharmaceutical industry in terms of lawful revenues and public
       confidence, and
  ¯ Provision of additional financial support for crime, violence and corruption.
    I think that in so far as the United States is concerned, we have thus far been
  spared most of the consequences of this problem, although there is ample warning
  on our southern border of what it will look like, if unattended. But to protect our
  people in the future, and to establish an enforcement regime that will protect all
  people, we must invent some things that do not now exist.
   Thank you very much for your attention and for this opportunity to contribute to
 your valuable work.
    Mr. GREENWOOD.         We appreciate your testimony.
    Mr. deKieffer.
                    TESTIMONY OF DONALD deKIEFFER
    Mr. DEKIEFFER. Thank you very much, Mr. Chairman. Good
  afternoon to the committee. My name is Donald deKieffer and I’m
  an attorney here in Washington, DC. I’ve been practicing inter-
 national trade law for around 30years now. Previously, I was the
 General Counsel to the U.S. Trade Representative. In the last 15
 years we’ve concentrated part of our practice on international
 antidiversion and anticounterfeiting. In that period, we’ve identi-
 fied thousands of internatmnal counterfeiters and diverters, includ-
 ing hundreds of individuals and companies who are selling counter-
 feit and diverted drugs right now in the United States.
    Today I considered dozens of different issues that are relevant to
 these hearing.s: intellectual property rights, R & D funding for the
 next generatlon of drugs, improvements in cooperation between
 vari.’ous law enforcement agencies in the effective delivery of drugs
 to impove~shed nations. But rather than address all those, each
 one of which mlght be the subject of a separate committee hearing,
 I’d hke to talk about thr..ee things. The first is that permitting di-
 verted drugs into the Umted States market will destroy the current
 regulato~ regime. Second, the safety and efficacy of the U.S. drug
supply will be placed in jeopardy. And third, .permitting uncon-
trolled imports of prescription drugs, will not mgnificantly reduce
costs to most consumers, but will enrich unscrupulous, cynical and
even criminal elements.
   The purpose of this testimony, I’ll define diversion as the unau-
thori.zed transfer of prescription dings from its intended recipient
to other unauthorized destinations.



                                        \
                                     174
        Getting back to my first point for a moment, permitting diverted
     drugs into the United States market will destroy the current regu-
     latory system. The U.S. regulatory scheme is built upon almost a
     century of solid science and experience designed to protect Ameri-
     cans from unsafe and unproven drugs. But if anybody can buy any-
     thing from anyone without a prescription, the entire regulatory re.
    gime collapses. Congress may as well just abolish the FDA.
        The second issue is linked to the first. Those who suggest that
    the FDA merely become advisory or gold standard agency in other
    words, just setting advice with regard to what the standard should
    be without any enforcement at all ignore the clear danger of coun-
    terfeits. Well, counterfeits continue to be a minor problem. They’re
    fast growing in the United States and they will overwhelm legiti-
   mate markets if current regulations are abolished. There is simply
   no way for consumers to distinguish between legitimate and coun-
   terfeit goods unlike going down to K Street and buying a $30
   Rolex. There is no way a consumer can tell a legitimate pharma-
   ceutical from a counterfeit.
       In countries where diverted pharmaceuticals are available, coun-
   terfeits have soon followed, displacing the legitimate products. Di-
   version is merely a Trojan horse for counterfeits.
      This is not a free trade issue and I really want to emphasize this.
   Any foreign manufacturer who meets U.S. standards can sell legiti-
   mate goods in the United States right now and I don’t think any-
  body wants to change that. But without regulation counterfeits can
  wreck even the legitimate.import market.
      The third point is that cost of drugs will not significantly decline
  for consumers if diverted prescription drugs are permitted into the
  United States.
      In other areas where diversion is permitted, for example, in over-
  the-counter pharmaceuticals and other consumer products, the
  prices to consumers are only slightly below normal retail. It’s the
  middle men who pocket enormous profits. In South Africa, for ex-
  ample, half of all the pharmaceuticals dispensed by the South Afri-
 can government itself are stolen. These goods that are stolen never
 entered the bloodstreams of indigent Africans, but rather are sold
 for huge profits abroad and in South Africa. The stolen and di.
 verted goods are replaced in South Africa with counterfeits.
     There is no cheap or easy solution to these problems we’ve dis-
 cussed today, but we cannot jeopardize the safety or health of U.S.
 consumers by artificial and dangerous gray market import
 schemes. We need to have prescription drug coverage for all those
who really need it, rather than jeopardizing the safety and health
of all of us.
    We need more effective enforcement, not the abolition of enforce-
ment. In short, any proposal to permit the unregulated imports to
prescription drugs will destroy the U.S. regulatory scheme, jeop-
ardize the safety and health of millions of Americans, and not re-
suit in significant cost savings to American consumers and I thank
you and would look forward to your questions.
   [The prepared statement of Donald DeKeiffer follows:]




                                \
                                            175
          PREPARED STATEMENT OF      DONALD   DEKIEFFER, DEKIEFFER &     HOP.nAN
                                      INTRODUCTION

     Mr. Chairman and members of the Subcommittee: I appreciate the opportunity to
   appear before you. I am Donald deKieffer, attorney at deKieffer & Horgan in Wash-
   ington D.C. My firm specializes in the practice of international regulatory law. I
  have over thirty years of experience in trade law and policy development and have
  worked for more than a decade in tracking and investigating international diverters.
  Today I will testify regarding the diversion and global counterfeiting of pharma-
  eeuticalproducts. Although many of the clients I represent are pharmaceutical com.
  panies, Iam neither speaking on their behalf nor on behalf of the pharmaceutical
  industry in gsneral.
     The objective of my testimony is to inform this committee of the existence of an
  active pharmaceutical diversion trade and to demonstrate how failure to control this
  practice opens the door for the entry of counterfeit drugs into the United States. I
  Will first present a foundational background on the law regarding drug imports. Sec-
  ondly, I will discuss the nature of the diversion problem and its influence on crimi-
  nal activity~ the pharmaceutical market, and governmental regulatory agencies, in
  particular the FDA. Thirdly, I will propose possible avenues to pursue in the devel-
  opment of solutions to these problems.
                                        OVERVIEW

 Drug Classifications
    Controlled substances are classified into five different schedules. The schedules
  are distinguished from each other based on the potential for drug abuse. Schedule
 I identifies substances with a high potential for abuse that do not currently have
 an accepted medical treatment use in the United States, such as heroin andmari.
 juana. Schedules II through V are controlled substances with le~,itimate medical
 purposes, such as Ritalin and Valium. Schedules II through V also include "lifestyle
 drugs." These substances, such as Viagra, target disorders affecting the quality of
 life rather than specific diseases. Lifestyle drugs are commonly, abused prescription
 substances. Additional controlled substances, such as OxyContm, which are not life-
 style drugs, are also abused.
  Diversion
     International diversion is the importation of products originally intended for dis-
  tribution in another country. Pharmaceutical diversion involves substances classi-
  fied in schedules II through V. A classic diversion scheme begins when drugs that
  are produced in the United States are either sold at low prices or are given philan-
  thropically, to. other countries. Corruption and fraud in the countries of destination
  permits third parties to obtain large quantities of U.S. produced drugs at low costs.
  These drugs then make their way back into the U.S. market for resale at going mar-
 ket rates, thus generating large profits for the diverters.
    Closely related to diversion is the practice of parallel importing, which is the im-
 portation of patented drugs by third parties without the authorization of the patent
 owner. Drugs produced by U.S. pharmaceutical companies are available for a lower
 cost in other countries where the foreigngovernments fix pharmaceutical prices.
 Diverters purchase these drugs abroad andredistribute them in the U.S. market,
 thus undercutting the U.S. market price and making a tremendous profit.
    Another subcategory of diversion is smuggling. While diverted products re-enter
the country under the guise of legal imports, smuggled d,~ngs are routed into ~e
country through illegal means. Smuggling is the preferred means of re-importtug di-
verted drugs. These pharmaceuticals ma_inly come across customs borders or
through the mail system with fraudulent documentation. The sheer volume of di-
verted drugs entering the country prevents customs officials from detecting or seiz-
ing more than a mere fraction of them.
 Counter/~iting
   Many foreign countries permit the cross border exchange of imitation patented
 drugs manufactured in countries other than the United States; Counterfeit dru~.
are a tremendous problem in countries with lax import ~g.-ations. Counterfeit
phalTn, aeeutie~ls are often purchasedto replenish the dwindling drug supplies ~at
result from diversion. These counterfeits are not subject to any form of production
regulation, and once they get mixed into the system they are essentially indistin-
guishable flrom the legitimate product. While counterfeit drugs are not yet rampant
in the United States, theloosening of import regulations leads to a climate that tu-
creases the potential for counterfeit distribution.
                                               176
      Diversion is a Trojan Horse for counterfeits. Drugs are no longer part of a regu-
    larry infrastructure once they leave the control of the originally intended recipient
    and enter the channels of diversion. Many of these drugs pass through countries
    where there is rampant corruption and fraud in the drug industry, and counterfeits
   are in abundance. Because there is no way to monitor where the diverted products
   have been or how they have been handled, it is highly likely that counterfeits will
   unknowingly be mixed with diverted drugs. Counterfeitpreducts then enter the U.S.
   system mixed with legitimately, produced U.S. drugs.
      Counterfeiting in the U.S. m already existent to a certain extent. For example,
   between 1991 and 1995 the FDA and U.S. Customs officials seized enough evidence
   to incriminate Flavine International Inc., a New Jersey based company, in a coun-
   terfeit drug scandal. Flavine bought bulk amounts of veterinary antibiotic ingre-
   dient base and other human antibiotics from an unapproved source in China for con-
   siderably less than the price of the legitimate products. Flavine then resold the ma-
  terial to unsuspecting U.S. drug companies at an inflated rate. The scheme posed
  a risk to animals and humans because the counterfeit drugs were of unknown po-
  tency and quality. Six patients in Denver suffered toxic reactions.
     More recently, the FDA has been investigating cases of counterfeit injectable
  drugs. Instances of counterfeit Serost!m~ a growth hormone used by AIDS patients~
  Nutropin, also a growth hormone, and Neupogen, a cancer drug, have been detected
  in the past month.I FDA investigations are ongoing and it is not yet clear whether
  the drugs were produced m the United States or overseas. At least some of these
  products ended up in U.S. pharmacies and were actually distributed to customers
  who experienced adverse reactions.2
             CURRENT REGULATIONS AND LAWS REGARDINO DRUG IMPORTATION

      The federal government has jurisdiction to control pharmaceutical importation
   into the United States. The FDA, DEA and U.S. Customs are the-federal agencies
   primarily responsible for overseeing drug import regulation.
     The law effectively prohibits the importation of any drugs, including foreign made
  versions of U.S. approved drugs, that have not received FDA approval to dem-
  onstrate they meet the federal requirements for safety and effectiveness.3 FDA ap-
  proved drugs can only re-enter the country if they are being shipped directly back
  to the manufacturer. When customs officials receive a shipment that contains non-
  approved pharmaceuticals intended for commercial distribution they notify the local
  FDA district, and the FDA assumes responsibility for deciding whether or not to
  seize the goods. FDA personnel are also responsible for monitoring mail hnportation.
 Customs officers from the customs mail division will examine a parcel and set it
 aside if it appears to contain a drug that the FDA has specifically requested be held
 or an FDA-regulated article that appears to represent a health fraud or an unknown
 risk to health.
     The rules governing personal importation of approved drugs from foreign coun-
 tries vary slightly. Congress recently stipulated that a United States resident may
 import up to fifty dosage units of a controlled medication without a valid prescrip-
 tion at an international land border.4 Medications must be declared on arrival, be
 for own pe~onal use, and be in their original container. The FDA has the ability_
to exercise discretion in the enforcement of this law and may permit the entry o£
unapproved drugs under extenuating circumstances, such as the continued treat-
ment by a foreign doctor. However, this policy does not apply to foreign-made chem-
ical versions of drugs available in the US. The FDA cannot assure that such prod-
ucts have been properly manufactured and are effective. Their use would present
an unreasonable risk. Additionally, the FDA reserves the right to refuse entry or
seize any drug it considers unapproved and, therefore, illegal,s
    The DEA has recently contributed additional regulations designed to help control
pharmaceutical imports from foreign markets. According to the DEA, consumers
must have valid prescriptions to legally obtain controlled substances. Consumers
cannot legally purchase controlled substances from foreign Internet sites and have

    ’ Melody Petemen, 3 Fake Drugs Are Found in Pharmacies, N.Y. TIMES, June 5, 2001 at http’J
/a2Y~ u.com/2001/M05/buslness/05DRUO.html.                     _                        .
      Doughs Pasternak, Knocko/~ on the Pharmacy 8hel~ Counterfeit Drugs are Coming to Amer-
/ca, U.S. N~ws, June 6, 2001 at http’Y/www.usnews.corrgusnews/issue/010611/usnews/
counter.htm.
   321 U.S.C. §331(d) (2000).
   ’21 U.S.C. {}956 (a) (2000).               . ....
   ~U.S. Customs, Importation of Prescription Mem~tion / vrags Consumer Alert, avai/ab/e at
http’Y/www.eustoms.tustress.gov/traveVmod.htm.
                                              177
   them shipped to the U.S, unless the consumer is registered with DEA as a con-
   trolled substance importer and acts in compliance with DEA requirements.~
                NATURE AND CONSEQUENCES OF PHARMACEUTICAL DIVERSION
   Promotion of Criminal Conduct
      Failure on the part of the U.S. government to control pharmaceutical diversion
   encourages criminal behavior both domestically and internationally. The ease with
   which pharmaceutical drugs are smuggled across the border makes diversion entic-
   ing as a low-risk criminal activity wi~ high economic returns. Diverters and coun-
   teH’eiters are able to exploit the American public because of increasing frustration
   surrounding the high cost of medications and a market that has been traditionally
   flee from unapproved or dangerous products. The proliferation of an American gray
   market, there/ore, invites the theft of American drug products in foreign countries,
   thus completing the vicious circle of criminal conduct.
     The diversion trade also facilitates the abuse of prescription drugs in the U.S. An
  estimated four million citizens in the United States are addicted to prescription
  drugs.7 Many of these products are lifestyle drugs, such as Viagra, weight control
  products, or tranquilizers. There is also a serious problem with the misuse of other
  legitimate medications. For example, the pharmacological effects of OxyContin: a
  central nervous system depressant designed principally as a pain medication for
  cancer victims, make it a substitute for heroin,s OxyContin overdoses have been the
  cause of over forty deaths on the East Coast in the last year.9 Much of the illegal
  OxyContin supply comes from diverted sources: Diversion increases the ability of in-
  dividuals to receive drugs through improper channels without a prescription, thus
  fostering the opportunity for misuse of these products.
  Destruction of the Pharmaceutical Market
    Diverters regularly import undetected pharmaceuticals into the United States.
  Since 1997, more than 4,600 foreign drug manufacturers have shipped to the United
  States without being inspected by the FDA. w Additionally, Congress has relaxed the
 regulations on the mlportation of controlled substances by allowing U.S. citizens to
 legally import limitedamounts of price-controlled drugs from Mexico and Canada
                                       "       ’
 for personal consumption. 11 Slackemng     of L,nport standards increases the likelihood
 of diverted drugs devastating the U.S. pharmaceutical market.
    Diversion, in the form of parallel importing, is a violation of intellectual property
 rights. Included in mostpatents is the exclusive right to the use, including unporta-
 tion and exportation, of the patented good. Intellectual property rights are the finan-
 cial basis of the pharmaceutical industry. The more diverted andcounterfeit drugs
 permitted to enter he country, ~e less control the patent holders maintain. Taking
 away, the intellectual property rights of the pharmaceutical industry will render pat-
 ents meaningless and will create major financial set backs for the market. Pharma-
 ceutical companies ma~ have to freeze research and development and may not be
 able to financially justify pouring resources into the creation o£ new and improved
medications.
   Diverted drugs destroy the predictability of supply and demand in the pharma-
ceutical industry. The U.S. government does not artificially control drug prices. The
U.S. pharmaceutical producers have not traditionally competed with international
drug distributors, principally for regulatory reasons. The result has been that phar-
maceutical companies have freedom to incidentally set prices for the products ~ey
develop. Consequently, as happens in many different markets, drug prices are dis-
proportionate to actual production cost. However, inflated prices are necessary to
offset the marketing cost of the specific product, to finance research and develop-
ment of new products, and to subsidize medical assistance to struggling nations. In
a regulated system such as this, the phat~naceutical industry bases production on
predicted market needs. Diverters destroy the market balance when they enter un-
known and unregulat~ surpluses of any product into the country through the chan-

   6Notice, Dispensing and Purchasing Controlled Substances over the Internet, 66 Fed. Reg.
 21,181 (April 27, 2001) available at httpg/www.deadiversion.usdoj.gov/fed_regs/notices/200U
fr0427.htm.
   ~John Smith, A Prescription for Dr~ Abuse, WASH. HEP~LD. May 20, 2001.
   SNaflonal Drug Intelligence Center, OxyContin Diversion and Abuse, (January, 2001), avail.
able at http’//uadbj.gov/ndldpubi/651/overview.htm.
   ~Id.
   ’OFDA Admits to Lacking Control Over Counterfeit Drug Imports AMEI~CAN SOCIETY OP
HEALTH-SYST?~ PHARMACIffI~ ¢wailaLle at httpJ/www.ashp.com/publlc/newa/bre~k!ng/ceunter-
feit.htm.
   1’21 U.S.C. §966 (a) (2000).




                                              \
                                               178
     nels of diversion. Companies are unable ~ main.tain any sort of meaningful records
     regarding the mstnDution ana consumpuon oi drugs and cannot react proportion.
     ately to the market need.
        D|verters exploit the price disparities, be.tween U.S and foreign pharmaceutical
    prices. Pharmaceutical companies proviae drugs to other countries either philan-
    ..t.h~,.,.picaliy or at ,much lower prices .than they are so!d domestically..Diverters cap.
    italize on this pnce mnerenum oy obtaining Jow priced arugs m other countries.
    They are then able to undercut the market price when re-se~mg drugs back in the
    U.S. This practice ~enerates a surplus in the American market and prevents phar-
    maceutica[compames from meeting their projected sales quotas. Ironically, cus-
    tomers are not the ones financially benefiting from diverted drug sales. Diverted
   drug products often barely undercut the normal retail prices. However, because
   diverters obtain the drugs at a fraction of U.S. resale prices, the diverters assume
   a tremendous profit while the customers reap only a fractional benefit.
        The entrance of diverted drugs and counterfeit products into the market creates
   a financial liability for the pharmaceutical industry. Prescription drugs carry a
   strict liability for the producers. Strict liability means that drug companies are com-
   pletely accountable for their products and must bear the cost of lawsuits and fines,
   regardless of any question of negligence. Counterfeit drugs may easily be mixed
   with diverted products. Counterfeit drugs are dangerous because they are entirely
  foreign substances masquerading as the genuine product, and they may not even
  consist of the same ingredients that they profess to contain. There is a high likeii-
  hood that customers who unsuspectingly ingest these products may be adversely af-
  fected. It is difficult, even for a professional, to distinguish between counterfeited
  and legitimate drugs. Since these counterfeit ]?roducts are difficult to distinguish,
  companies may findthemselves liable for situations that were not of their own caus-
  ing. The potential financial hit that the pharmaceutical industry will bear, as a re-
  sult of liability, will adversely affect the financial stability of US. drug companies.
      Diversion also affects world pharmaceutical markets and finances criminal con-
  spiracies, Many countries, such as South Africa, Israel, Russia and the Philippines
  have open borders with respect to the importation and exportation of pharma-
  ceuticalpreducts. Open border countries have lost strict regulatory control of their
  drug markets. For example, in South Africa over fifty percent of the medication sup-
 plied to the government ends up stolen. Open border countries have also experi-
 enced a corresponding surge in counterfeit medicine entering under the guise of par-
 allel imports. Frequently, the counterfeits enter the country as a means of replen-
 ishing the drug supply depleted due to the diversion of the legitimate drugs to more
 lucrative marl~ets in Europe and America. Consequently, the medicines intended for
 a particular population are not getting to the people that need them; in their place,
 false and dangerous counterfeits are being provided, and criminals reap the finan-
 cial benefit.
   Undermining the FDA
     The American public is currently frustrated with high priced pharmaceuticals.
  There is an outcry for access to pharmaceutical products that are cheap, readily
  available, o~Cacious, and_safe. However, permitting diversion and parallel imports
  is not a ~iable solution. Safe and efficacious products come at a cost. The entrance
  of diverted and counterfeit drugs into the U.S. will destroy drug control regimes cur-
  rently inplace and the FDA will lose its ability to monitor and’control drug produc-
  tion and distribution in this country.
     Increased diversion traffic through inefficient monitoring at the border will pre-
 vent the FDA from controlling drug entry and distribution. Unchecked pharma-
 ceuticals currently enter the country through the mail system and across the Mexi-
 can border. Due to the sheer volume, this influx of drugs basically goes unmonitered
 by federal regulatory groups such as the FDA. As a result, drugs in this country
 are being distributed and sold without proper authorization. This diminishes the
 ability of the FDA to control the distribution of drugs. Citizens are able to access
 "lifestyle" drugs and potentially addictive substances without prescriptions or the di-
 rection era physician. Consequently, the FDA is losing its ability to manage pre-
scription drug use.
    Counterfeit drugs present a danger to citizens because the FDA is unable to mon-
itor the products for quality and safety. Counterfeit drugs, principally produced in
countries such as India, are imitations of U.S. made p~ducts. However, it is impos-
sible to know for certain what these medications containz how they were produced,
where they were stored, or the potential side effects of ingestion. By allowing the
diversion trade to persist, the likelihood of distribution of these potentially lethal_
medications increases, and the FDA loses the ability to regulate the quality and
safety of products being distributed to the unsuspecting U.S. public.




          /_
                                        \
                                            179
       Diverted drugs that leave the control of the original distributor place consumers
    in jeopardy because the means of shipment and storage are unreg~ated. Diverted
    druids enter and exit the hands of multiple unknown parties before they eventually
    reach a consumer. These drugs are commonly stolen in bulk from government agen-
    cies in foreign countries and are routed through countries such as Mexico before
    ~ey reach consumers in the United States. Most drug products have specific in-
    structions regarding s~rage temperature and expiration date. With diver~d drugs,
    there is no guarantee that the pz~oducts were properly handled during shipping and
    storage. The FDA has always exerted ~d~rict controls on the production and distribu.
    tion of dru~s in the United States. Consumers have learned to expect pharmacies
   and drug distributors toprovide safe medications. Allowing diverted drugs into the
   country will destroy the FDA’s ability to guarantee safety and will increase the dan-
   ger to consumers who may unknowingly purchase and ingest these products.
      Counterfeit drugs that enter under the guise of parallel imports likely come from
   unapproved locations. Both counterfeit drugs and diverted drugs are huge risks to
   .the citiz_ens of this country. The FDA has traditionally been able to approve the pro-
   duction location of drugs and foreign products. When drugs are smuggled into the
   country, there is no way of knowing where they have traveled. Additionally, counter-
  feit drugs entering the country through diversion may have been produced any-
  where. The FDA is, therefore, losing its ability to control and monitor the production
  sites for pharmaceuticals being imported into this country.
      Diverted drugs may contain incorrect informational material and directions or
  may be mislabeled entirely. Medications are, of course, dangerous when misused
  andrequire specific instructions as per their usage. Divergence from these requh~’
  ments may prove extremely harmful and potentially lethal. Diverted goods are often
  taken from their original packaging anddistributed to many different importers.
 The potential is high that drugs may be mislabeled or put into packages that lack
 the appropriate informational material. As the diversion trade increases, the FDA
 will in turn lose control over the packaging and instructions accompanying large
 quantities of drugs in this country.
     Additionally, the diversion trade destroys systems of record keeping for the U.S.
 drug industry. With products being illegally mailed into the country and smuggled
 across the borders, it is impossible for t~e FDA or the drug industry to keep track
 of what is currently on the market. This makes it easier for people to obtain drugs
 illegally and promotes the abuse of prescription products.
                                 POTENTIAL SOLUTIONS

     There needs to be better cooperation between the ~overnment agencies in charge
  of enforcing laws relating to diversion and counterfeit trade. According to a report
  issued by the U.S. General Accounting Office, the efforts of the FDA, DOJ, DEA and
  Customs do not always support each other.12 For example, sometimes the FDA re-
 leases packages of drugs detained by Customs in an effort to conserve resources.
 These kinds of actions are counterproductive, undermine the law, and send mixed
 signals to the individuals involved.~3 Laws have been put in place to control diver-
 sion; however, it needs to be clear who is in charge of enforcement. Efficacious sys-
 toms of detection and seizure as well as substantial penalties for abusers must be
 iml~olemented  and enforced.
      reign Internet   pharmacies dealing in illegal imports need to be eliminated. An
 abundance of Internet pharmacies situated in foreign countries advertise prescrip-
 tion drugs. These sites do not require individuals to have a prescription from their
doctor in order to obtain drugs. Although DEA regulations and the Controlled Sub-
stances Act allow individuals to bring lhnited quantities of controlled substances
into the U.S for personal use, these regulations do not apply to shipments into the
U.S. from foreign Internet pharmacies. It is illegal to purchase drugs fromsuch
sites. These phsk~nacies are aware that they are engaging in illegal activity. Many
sites explicitly justify their practico and include instructions on how to avoidhaving
the packages seized by U.S. Customs. This problem needs to be attacked at the
source. There must be a crack down on foreign Internet pharmacies dealing in Kle-
gal importation.
  The government should look for solutions to help support/subsidize providing af-
fordable prescription drugs for the elderly and others v~lio are vnAble to afford nec-
essary medications. The diversion trade seems to be supported in part by .fl~ustrated
Americans seeking cheaper drugo. It is contended that many of these indiwduals are

  nU~. GZN. ACCOUNTING 01n~CS, I~P. TO CONO. I~Q~ GAO-01-69, ~ PH~-
~aazs 17 (2000).
 I~Id.




                                        \
                                              180
    seniors who are on tight budgets and ~nnot afford the medications they require.
    The government should consider proviamg a means-tested subsidization for U.S,
    citizens unable to afford the medications they require. Providing medication to those
    who are feeding the diversion market will reduce the demand for smuggled drugs.
       Penalties for prescription drug abuse must be increased. It is currenUy veT dlf.
    flcult to detect prescription drug abuse, and many _people fail to even recognize it
   as a crime. Harsher penalties may .decrea~ the demand for diverted pharma-
   ceuticals and naturally cause that market need to decrease.
      Finally, there needs to be cooperation between government agencies and the phar.
   m.aceutical industry in crea. tin~ better s~rstems.for overseeing philanthropic dru~ dis,.
   trmuuon m omer counmes. Mucn oz the ma zna~ ss sent to struggung counrnes ss
   well intended. However, it has been proven time and time again that these coun-
   tries lack the infrastructure and integrity to properly distribute the products to the
   intended recipients. It is counterproductive to provide mass quEintities of free or low.
  priced medication to countries that cannot properly handle or distribute it. Until a
  more reasonable infrastructure can be put in place, bulk delivelies of U.S. pharma.
  ceuticals to underprivileged countries should be severely restricted.
      There likewise needs to be a better s~,stem of tracking drugs destined for dis.
  tressed markets where there is a possibility of corruption or diversion. There are
  FDA approved means of marking both drugs and packaging that would allow cus.
  toms officials to quickly and efficiently monitor what crosses the border. Such a sys-
  tem would help catch diverted products before they entered the market.
                                        CONCLUSION

   In summary, drug diversion is a crime. Its occurrence is increasing. By permitting
 this practice to continue, the government will open the way for counterfeit drugs
 to enter the U.S., foster criminal conduct both internationally and domestically,
 harm the pharmaceutical market, and undermine the regulatory structure of the
 FDA. Measures should be taken to recognize and address these issues.
     Mr. GREENWOOD. We thank you. All of you gave excellent testi-
   mony.
     The Chair recognizes himself for 5 minutes for questioning. Let
   me address a question to Dr. Shepherd. The law of unintended con-
   sequences tells us that when we try to f’Lx something we usually
   cause another set of problems. Even though we will try to minimize
   that as much as we can, one of the concerns that wiU undoubtedly
   be raised as we try to tighten the Mexican-U.S. border will bc
  what about the poor senior citizen who doesn’t have access to pre-
  scription drugs in the United States and goes over to get the legiti-
  mate drug for legitimate purpose and are we going to foreclose that
  opportunity?
     Can you give a little information on to what extent you know, ob-
  viously, you know a lot about it, who it is that’s going back and
  forth. Is there, in fact, (a) much in the way of legitimate seniors
 going over for legitimate drugs and acquiring safe products as a re-
 sult of that, and is there actually much of a savings when they do
 that?
    Mr. SHEPHERD. There is a legitimate market for seniors espe-
 cially in the Presidio or McCallum, Texas area where they go
 across over to Presidio and get it because there’s a lot of snowbirds
 that come down from the Midwest and New England, spend their
winters down there and they purchase a year’s supply of Mexican
drugs and take them back with them, where they’re going. Laredo,
we didn’t see a lot of seniors m that market area and Juarez, I’m
not quite sure. E1 Paso area. But you’re right, there is a legitimate
market where a lot of semors do take advantage of it anddo get
them.
    The question about whether the drugs they buy over there is
safe, I don’t know. I don’t know if they’re buying




                                       \
                                     181

        Mr. GREENWOOD. How about the cost? Is the savings as sigrdfi-
      cant as we’ve heard?
        Mr. SHEPHERD. The savings are significant, but it’s produ~-de-
     pendent. It veT much varies by each individual product. Some
     products in Memco are more expensive than here. Some products
     may be a dime or more or $2 less in Mexico. But there are some
     products where it could be 4 or 5 fold difference in price.
        Mr. GREENWOOD. How do you recommend then that we deal with
     that issue, because .it’s a legitima.te one and I am hopeful tha.t we
     will be able to prowde a prescription drug benefit under Medicare,
     but even that won’t necessarily solve the problem because there
     will still be somc
       Mr. SHEPHERD. That would be my recommendation, if we had a
    prescription drug benefit I think that would dry up a lot of the
    market. There’s another market over there that presents a bigger
    issue and that is families who reside on this side of the border who
    wsit .physicians on the other side of the border where the family
    is spilt between both countries. That’s a huge problem. And I was
    at a conference not too long ago where the Mexican Blue Cross and
    Blue Shield was lobbying Texas to establish health care system
    that U.S. residents could sign up for their health care insurance in
   Mexico and therefore use Mexican providers and Mexican pharma-
   ceutical products. That just opens up all kinds of other problems
   when you think about it. Obviously, the best way to go would be
   some kind of prescription drug benefit for the elderly or the poor
   or indigent poor so that you could bring them back and forth, but
   it is a problem. Both those populations.
       Mr. GREENWOOD. Let me just question Mr. Trundiey if I may on
   the counterfeit problem which is a rather different, but important
   aspect of this hearing as well. I’m not sure I heard a lot m the way
  of recommendations from you. I saw a lot of parade of horribles
  that is very worrisome, but what are your thoughts about how we
  get a handle on this. How do we prevent the flooding of the U.S.
  market with these counterfeit products?
      Mr. TRUNDLEY. Well, first of all, Mr. Chairman, you need strong
  legislation in place. Robust legislation to deter and help prevent
  the incident.
      Second point I’d like to make is
      Mr. GREENWOOD. By that do you mean tough criminal penalties?
      Mr. TRUNDLEY. Tough criminal penalties which prevents and
  also legislation to prevent the reimportation of goods as well into
 the United States. Tough criminal penalties and also to support the
 law enforcement effort.
     I would like to echo the point made by Jim Christian, my col-
 league, it is becoming now more and more essential to have field
 operatives in the countries where the problem lies. For instance,
 the Bntmh government doesn’t employ the FDA equivalent agents
abroad. That means, Mr. Chmrman and members, that the only
people who are combatting this .counterfeit .crime at the point of
manufacture are the pharmaceutical companms’ securi’ty represent-
atives. That means that we are conducting inquiries by remote con-
trol 12,000 miles away and the sheer volume and scale of it means
that it’s becoming more and more difficult and we’re acting on our




                                 \
                                    182

    own with little or no support from the British or the U.S. govern-
    ments.
      Mr. GREENWOOD.. Mr. deKieffer, the thought that occurred to me
    as you were testi .f~g abou.t this situation in Africa, as the phar-
    maceutical compames in this country who have I think rather gen-
    erously and compassionately decided to provide very low cost A1DS
    drugs to the African continent where they’re gravely needed, what’s
    going to happen in terms of diversion?Are there procedures in
    place to prevent bad guys from getting their hands on these drugs,
    sending them back, reimporting them to the U.S. at a tremendous
    profit and then providing bogus drugs to AIDS people that AIDS
    patients who will then obviously get no benefit at best?
      Mr. DEKIEFFER. That’s a significant danger. In fact, the security
   measures that have been taken to date have to be taken by the
   companies themselves because of the demonstrated ineffectiveness
   of the security measures that have failed already all over Africa.
   Some of the philanthropies that have distributed goods there have
   also been able to document the fact that massive amounts of goods
   that were intended for good and philanthropic purposes have not
   wound up where they’re supposed to be, so yes, there’s a ve .r~y great
   danger that a lot of the products that are being distributed m Afri-
  ca will not remain in Africa and where they will all end up is any-
  body’s guess, but we do know that substantial amounts of goods
  that are currently being distributed in Africa, including probably
  the most advanced" country in sub-Saharan Africa, South Africa,
  never wind up or don’t stay there. They wind up in third markets.
  And because South Africa is awash in counterfeit drugs as well,
  there’s a significant chance that some of those products could wind
  up in this country as well, perhaps via Mexico.
     Mr. GREENWOOD. Thank you. The Chair recognizes the gen-
 tleman from Florida for 5 minute,
     Mr. D~.UTSCH. Thank you, Mr. Chairman. I think most of you sat
 through the testimony prior to this, the other panels. And I guess
 one of the questions Ihave in terms of the issue of the counterfeit
 prescription drugs, I don’t know the exact number, no one knows
 the exact number, but just from our oversight visit, a large percent-
 age, maybe even up to 90 percent of the literally millions of prod-
 ucts being sent by mail into the United States are prescription
 drugs, very well might be from your companies. Now or at least la-
beled as if they were from your companies. I guess my question is
we’re talking about literally tens of thousands of drugs and we’ve
seen the labels and again from our perspective, from a naked eye
perspective, we can’t tell the difference. Obviously, the labeling is
very effective. Where are those drugs coming from? The tens of
thousands of ones on a daily basis or the thousands on a daily
basis that are coming into the United States via the mails, who’s
 ~eroducing them?overseas
   ing produced    Are a inmajority   of of
                             facilities   them
                                            yourcounterfeit?
                                                 companies? Are  they
                                                             Are they
gray market overseas? I mean anyone want ~ attempt to answer?
   Mr. GLOVER. I’ll try to answer that..It’s difficult to answer that
question directly. What we have seen is what we do know is that
in March of 2000 and January of about 2000, just recently as well,
there have been substantial actions in Taiwan of these kinds of fac-
tories that we have seen so we know that that is a location there,
                                     183

       so we know that there’s a problem there based on the actions that
      we’ve seen so far. The problem that we have is that it is an inter-
      national prob!em and it takes many forms. It starts out perhaps
      even as legitimate product. It’s just bulk active. It then maybe
      moves as was said to a free trade zone. It’s maybe tabletized. It’s
      not really counterfeit maybe until, somebody slaps a label on it that
      says it’s from Company X when It indeed is not Company X. And
      then, of course, there’s an enforcement problem for the same rea-
      son. We have the same enforcement problem here that you have
      say in the narcotics traffic..                      ’
         Mr. DEUTSCH. Let me just interject, we’re going to try to get
     through 5 minutes of questions, and the Chairman has been very
     hberal and I appreciate that on this issue, but what I’m trying to
     really get a sense of is that there’s no question and you’ve shown
     it by your testimony that there’s absolutely, there are people who
     are counterfe!ting your products. And illegal en~rprises that are
     doing it. Obviously, they’re making money from It and we’re not
     getting all the enforcement. But I guess what I’m saying at least
     this is a component of this he.aring, but the issue what this sub-
    committee is really l.ooking at is literally this phenomenon of nul-
    lions of product coming into the United States via the mail and
    some of that product is at least labeled as your product and I find
    it not easy to believe that all of that’s counterfeit because if it was
    I think you folks would a lot more concerned about it, that it really
    is a product of your companies and whether it’s produced overseas,
    I mean a lot of the product that Novartis sells in Hong Kong or
   in Taiwan or in South Africa is legitimate Novartis product. I
   would assume t,he vast majority of it is Novartis product. I mean
   Mr. Christian, do you want to respond to that?
        Mr. CHRISTIAN. Yes, I’d like to make a quick comment. This is
   a counterfeit Voltaran ampoule. Last year in Colombia working
   with the authorities we seized 6 million of these. That is 7 or 8
   times what is sold in Colombia in a year. We see 6 million. That’s
  not what was made in Colombia. This is what we caught, 6 million.
  To answer another part of your question because we’re concerned
  about counterfeit product. We’re concerned about expired product.
  I ..have here a genuine autibiotlc with an expired label. We seized
  nullions of these. I have here what they did with them. They put
  them in hot soapy water and they took the labels off and I have
 here the labels tha.t we seized with the product and these go right
 around, look just llke genuine and they have a new expiration date.
 So when those products come in, you have to be concerned yes,
 about counterfeit products, but you also have to be concerned about
 expired products, adulterated products. We don’t have time, but I
 have overheads that show pieces of glass and other foreign mate-
 rial in vials and ampoules.
      Mr. DEUTSCH. Let me try to follow up s.pecifically on that though,
so again, we’re really talking about mi.lhons of product coming to
the United States and your asses~ment is that most of that is effec-
tively fake or inappropriate?               .                   _ . .
     Mr. CHRISTIAN. No, our assessment Is that the potential Is there
for in that grouping that you call those rmllions of packages coming
in at Dulles and JFK and Oakland, that they will contain a rep-
                                      184

      resentative sample tlmt is growing of counterfeit, of expired, of mis-
      labeled, of adulterated product. There is no doubt.
         Now what you’re probably looking for is it 5 percent, is zt 50 per-
      cent? We don’t have that number, but we are very, very confident
     that the percentage is growing.
        Mr. DEUTSCH. Let me, go ahead, I’m sorry.
        Mr. TR~LEY. I would just like to add to what Mr. Christian
     has said that even though the product might be genuine, even
     thoug.h it might not l~.ve met its expire date, we cannot be certain
     that it’s been stored re.the appropriate conditions. If a particular
     life saving drug has to be stored at 5 degrees Centigrade, how do
     we know unless it’s gone through the legitimate distribution and
     supply chain that it’s been stored m those conditions and hasn’t
    been left on the dockside somewhere in Central and South America
  ~      baking hot conditions? And it’s then shipped into the United
        ates. It might be perfectl.y legitimate and bonafide a product.
        Mr. DEUTSCH. I guess just one final question about this. It’s
    probably the most visible website sale is for Viagara and we don’t
    have a representative from Pfizer here today, but is--what would
    your assessment be that most of the stuff that is being sold on the
    Internet today for Viagara, is that Viagara or is that something be-
    yond Viagara.
       Mr. CHRISTLY. I can comment on that. I think that there are
    more than 20 pharmaceutical companies making Viagara in India.
   Now one of them and because they honor the process patent, they
    are allowed to ship to other countries that honor the process patent
   which takes in some Middle East, African, Argentina, Brazil, Uru-
   guay, limited number of countries that honor the process patent.
   One of the 20 plus companies that manufacture Viagara shipped 40
   tons in the year 2000 of Viagara, 40 tons bulk material. Now I can
   tell you that the Middle East and sections of Africa and Argentina,
   Brazil and Uruguay are not using 40 tons of Viagara and that’s
   only one of more than 20 companies that shipped in 2000.
       Mr. DEUTSCH. Thank you. Thank you, Mr. Chairman.
       Mr. GREENWOOD. The Chair thanks the gentleman and recog-
  nizes the gentleman from Michigan, Mr. Stupak for 5 minutes.
      Mr. STUPAK. Thankyou, Mr. Chairman. What happens to your
  expired products, Mr. Christian. or anyone on the panel.olT’If a prod-
  uct expires, how are they falhng in the hands of these counter-
  feiters then who are soaking off the label and putting a new label
  on there?
      Mr. TRUNDLE.Y. Most companies, in fact, I’m sure that all compa-
 nies have a pohc.~, of returning the expired product to the compa-
 nies by the distributors .and the comRar~i’es then destroy them. The
 problem lies when the distributors sell them on the more unscrupu-
 lous wholesalers and dealers who may.be just using it as a front
 to copy the product, to copy the packaging and design and putting
 in the counterfeit rubbish inside the blisters.
     Mr. GLOVER. I’d like to comment on that for a minute.
     Mr. STUPAK. Sure.
    Mr. GLOVER. A lot of the times you have a situation internation-
ally. We’ve had one particular experience inte.rnationally where a
company was to destroy, product when it expired. We found out
that the product--we ultimately found the product on the market.
                                   185
   We conducted an investigation, surveillance and what we found
   was that in this particular instance, there were two trucks. The
   truck would take the product to the dump to be destroyed and it
   would instead of going into the dump would be passed on to an-
   other company that brought It out,. so there are unscrupulous peo-
   ple out there. We have processes m place, but sometimes they’re
   avoided.
     Mr. STUPAK. Dr. Shepherd, could you go back to the Oxycontin
  issue we were talking about earlier.
     Mr. SHEPHERD. Rzght.
     Mr. STUPAK. Customs seems to know that these vials are coming
  !n or packages of 50, they’re packaged in Mexico and they’re com-
  mgacross, but DEA did not seem to understand that today.
     Can you elaborate a little bit more on that whole issue there?
     Mr. SHEPHERD. I really can’t talk for why DEA wouldn’t know
  because I don’t work for DEA
     Mr. STUPAK. Right.
     Mr. SHEPHERD. But as a researcher in Laredo, I spent 3 months
  down there collecting data, the only agents I saw down there were
  U.S. Customs Agents. I don’t know, ever recall seeing DEA Agents
  present, but they may have been present.
     Mr. STUPAK. But it’s your testimony is that it really comes across
 already packaged in these 50 or less or packages of 50?
    Mr. SHEPHERD. Oxycontin was coming across in a vial of 50. We
 saw it.
    Mr. STUPAK. Were they stopped at the border by Customs Agents
 or anything like that?
    Mr. SHEPHERD. When we were collecting the data last month,
 they went to the Customs Agent up front who screened the amount
 of drugs coming across. Basically, he just asked the person did you
 buy any prescription drugs. If the person said no, and this was the
 extent of it, the person said no, they were passed on through. If the
 person was honest and said yes, they were referred back over to
 us where we asked them to fill out a little questionnaire of the
types of drugs and what you purchased. If the person said yes and
the participant, the Agent indicated they had purchased more than
the 50, then we never saw them. They went back to another room
with a Customs Agent. And at that time the drug was either con-
fiscated by the Customs or the person was asked to go back across
the border and sell the drug back to the pharmacy which was--it’s
been a common practice.
   Mr. STUPAK. But if I come up to the border I can have 50 pills
of just about anything I want, right, as long as I don’t go over that
magic number of 50?
   Mr. SHEPHERD. That’s right.
   Mr. STUPAK. Without a prescription? And I can just pass
through.
  Mr. SHEPHERD. Right, but I warn you, you better have a pre-
sc~ption from a Mexican doc why you’re over there because you’ll
end up---
  Mr. STUPAK. But that’s not hard to obtain at all, is it?
  Mr. SHEPHERD. No, that’s not hard to obtain at all.
  Mr. STUPAK. Part of the process.
  Mr. SHEPHERD. That’s very easy to obtain.
                                     186
    Mr. ST~A~ Okay.
     Mr.  SHEPHERD. We saw many people bring Valium and
  Oxycontin in 50 units at one time.
    Mr. STUPAK. You indicated earlier that when you did your re-
  search in 1996 most of the thint-s that came across the border were
  controlled substances and that the population buying it were not
  the semor citizens that we all hear about and ~ve all want to help
  out. So what are the implications of these two findings? Do you
  have any reason to believe that the situation has significantly
  changed from what you found 5 years ago?
    Mr. SHEPHERD. No.
        Mr. STUPAK. Well, what are you seeing today, same type situa-
     tion?
        Mr. SHEPHERD. No. I have no reason to believe the situation has
    changed at vll. I dc it’s because it’s so difficult to check when they
    come back into the border. The best way to check it is to stand in
    a pharmacy in Nuevo Laredo and watch the people enter and what
    they’re buying. Stand next to a shopper and you can see the drugs
    being purchased, but when they come across, it’s so easy to put
    them in your purse, put them in your back pocket and say I didn’t
   buy anything and U.S. Customs will just let you walk on through.
       Mr. STUPAK. If I may, Mr. Chairman, a couple more questions
   here.
       To representatives of the drug companies, Ms. Durant of Cus-
   toms, I think she was Customs, right, Customs, testified that Cus-
   toms’ Cyber Smuggler Center is playing a leading role in trying to
   crack down on these websites and they talked about the successful
   investigation in Thailand and how they closed down seven on-line
  pharmacy sites. I really wanted to ask her seven of how many of
  the hundreds that are out there from Thailand.
       My question is with all the expertise we have on this Panel, has
  the FDA or the DEA ever contacted any of your companies in say-
  ing man, we’ve got a problem here with drugs coming through the
  Internet, mail orders, how would you approach it, do you have
  anymhave they ever asked ibr any assistance or help or requested
  your input into this issue? Someone has been banging on them for
  2 years to do something.
      Mr. CHRISTIAN. We sometimes work with the Criminal Investiga-
 tive Unit of the FDA, but it’s a small unit. It was only founded 8
 years ago approximately. To my knowledge, it has about 125
 agents and they’re domestically fbcused. I’m sure all over the issue
 that was in the New York Times on Tuesday. It’s a domestic issue.
 It’s internally. However, the threat to the United States lies inter-
 nationally and that’s why I mentioned that we need an inter-
 national focus on this. It’s a little late to throw investigative re-
 sources into the issue once the products are through Customs and
within country. We need to be out there the way DEA is and the
other agencies. Fighting to keep it up, not investigating it after it
came in. But of course, we’re talking limited resources, very limited
resources when it comes to and that’s one of the agencies that’s di-
vided between regulatory and law enforcement and in that par-
ticular case the regulatory people are the dominant part of that
agency.
                                    187

       Mr. STU~.~.. But I take it from your answer they never contacted
     you and stud look, we’re having problems with mail orders through
     the Internet and we have to do some work here. Do you have any
     suggestions, ideas on how we can best combat this?
      Itake it the answer is no.
       Mr. CHRISTIAN. In fairness to them they have appeared at what
    John Glover referred to the prescription Pharmaceutxcal Security
     Institute, PSI..They have appeared at our meetings. They have
    given presentations. We have discussed issues. There is not daily,
    weekly or even monthly contact, but that’s because we’re concen-
    trating our efforts in Latin America, in Asia, Eastern Europe,
    India. They’re concentrating their efforts internally in the Umted
    States as far as I can tell.
       Mr. STUPAK. Right, I agree, but all these websites, if you look at
    them, they’re not U.S. websites. They may have a Post Office Box
   m some city, but when you really look it through, they’re Thailand,
   Asia, Latin America.
       Mr. CHRtSTIAN. Exactly. We’re missing that international focus
   on this particular criminal problem.
      Mr. STUPAK. Good. Thank you.
      Mr. GREENWOOD. The Chair recognizes the gentlelady from Colo-
   rado for 5 minutes for questioning.
      Ms. DEGETrE. Thank you, Mr. Chairman. Following up, Dr.
   Shepherd, on Congressman Stupak’s question, I’m sure you heard
   Ms. Nagel’s testimony that she was aware of one instance of this--
   of the importation ofless than 50 units of the Oxycontin and she
   knew about, she had heard about three instances that you talked
  about in your study. Now youjust said here your researchers found
  numerous examples. I’m wondering if you can give me some sense
  of how much of the Oxycontin you saw being brought across the
  border?
      Mr. SHEPHERD. No, I can’t give you a sense of it. All I’m saying
  is that the way the study was done, the FDA study, when you ask
  the person if they purchased a prescription drug, they say yes or
  no. If they said no
      Ms. DEGETTE. They just went across.
      Mr. SHEPHERD. They just went across. I mean if they had lied
  and said ....
     Ms. DEGETTS. I understand that. But
     Mr. SHEPHERD. If you go to the stores, you go to the farmacias
 and as a consumer over there and you watch the business, you
 know darn well ~nd sure that there’s more than that one person
 buying Oxycontin because you can see it coming across the counter.
     Ms. DSGETTE. You can see based on what you’re seeing sold in
 the farmacias on the Mexican side of the border.
    Mr. SHEPHERD. Correct.
    Ms. DEGET~. Tbnnk you. Let me talk about for a minute about
a drug we talked about quite a bit in this comm.ittee last year and
haven’t so much lately and that’s Rohypnol whi.’ch, of court., is the
date rape drug. It’s my understanding that this drug Is still made
in Mexico by Roche. Do you know, is this drug still available in
Mexico?
   Mr. SHEPHERD. It’s still available in Mexico by Roche.
                                     188

     Ms. DEGETTE. Do you .have any sense as a researcher how much
   of the drug is consumed m Mexico?
     Mr. SHEPHERD. NO, I have no idea.
     Ms. DEGzTTE. Do you know ff it’s still coming across the U.S.
   border?
     Mr. SHEPHERD. I have no evidence it’s coming across the border.
     Ms. DEGETrE. Have you talked to any of the farmacias down in
   Mexico about how much Rohypnol they’re selling?
     Mr. SHEPHERD. No, I’ve never asked.
     Ms. DEGETTE. It might be a good question to ask next time you
  go down.
    Last question for you, and that is the Texas Commission on Alco-
  hol and Drug Abuse has found that the practice of allowing persons
  to buy controlled substances in Mexico and bnng them back to the
  U.S. has contributed to Texas’ drug abuse problem. Have you re-
  searched that and do you support the Agency’s finding?
    Mr. SHEPHERD. I’ve never researched that, but I really support
  the Agency’s finding. Just from following the zip codes of people de-
  daring the drugs and find out where they’re going, we see, on our
  campus, we see a resurgence of Ritalin, especially dunng exam
 time when the youngsters want a stimulant. That’s a common
 source.
   Ms. DEGETTE. Do you know what the implications are of the
 Commission’s findings?
   Mr. SHEPHERD. No, I do not.
   Ms. DEGETTE. Mr. Chairman, I’d ask unanimous consent to put
 the Texas Commission on Alcohol and Drug Abuse Report into the
 record.
   Mr. GREENWOOD. Without objection.
   Ms. DEGETTE. Thank you. I’d like to ask a question of our three
  ~lharmacy
    1 in the representatives
             audience when here,    that is, I’m
                               Mr. Hubbard        sure,FDA
                                              of the    I think  you were
                                                            testified that
 they had. made a recommendation to Secretary Thompson that the
 Importation of all drugs should simply be halted with a very small
 exception for severe illnesses like cancer with very, very narrow
 gmde]ines. I’m wondering ff you could each tell me whether you
 support that recommendation.
    Dr. Glover?
    Mr. GLOVER. Speaking from a health and safety perspective only,
 yes, I support it.
   Ms. DEGETTE. Mr. Christian?
   Mr. CHRISTIAN. Yes. I support it as well. I see the dangerous that
 are out there. It’s a public health issue.
   Ms. DEGETTE. Mr. Trundley?
   Mr. TRUNDLEY. I concur. I also support it, but I would hke to go
one stage further and say that ff you’re going to go and introduce,
ff you’re going to allow companies to import their products into the
Umted States technology these days does provide for more ad-
vanced counter measures to protect the product in transit to make
sure that it hasn’t been tampered with, the computer chips, sat-
ellite t.rack~g, radio frequency, identification tags affixed to the
packaging m the cartons. These can be put on at the source of
manufacture and tracked throughout their journey into the United
States.
                                      189

       Ms. DEGETTE. Well, I think that that’s an interesting point and
     would be an important precaution, for example, for the many legiti-
    mate pharmaceuticals that are imported company to company, but
    looking at the videotape of the Dulles facility, I think that it’s going
    to be quite some long time before we can have safe,guards like that
    for small amounts that are imported from indivlduais to individ-
    uals and I’m sure you would agree with me that the public safety
    would really say we just need to stop that right now.
      Mr. TRUNDLEY. I do agree with ~,ou, yes. For the humamtarian
    cases, then we have to have something, a process in place.
      Ms. DEGETTE. But it can be very narrowly drawn.
      Mr. "I~UNDLEY. Yes.
      Ms. DEGETTE. Thank you very much, Mr. Chairman.
      Mr. GREENWOOD. The Chair thanks the gentlelady. One final
    question from myself that I would address to Mr. deKieffer, Mr.
   Haislip and Dr. Glover, anyone else who wants to comment, specifi-
   cally on the counterfeit problem.
      I think it’s clear that we have a sense of what we need to do
   about the question of drugs being, coming into this country by the
   mail. I think we have a notion of what we need to do on the Mexi-
   can border, but the counterfeit drug problem which is perhaps the
   most insidious of all is probably the most difficult to solve andlook-
   ing for specific recommendations, Mr. Trundley has said what we
   need to do is pass robust legislation that makes for very severe
   criminal penalties for those who are caught and I don’t know how
   o/ten they’re caught and I don’t know whethermmaybe you could
   shed some light on whether these counterfeiters in other countries
  that are found as a result of these investigations ever go to jail, but
  I’d like to know about that and I’d also like to know about specific
  recommendations for le~’.’slation.
     Mr. DEKIEFFER. I believe as far as legislation or regulation, as
  was mentioned just a moment ago there is certainly now available
  to the pharmaceutical companies some rather high tech technology
  for at least being able to identify what are legitimate and not legiti-
  mate goods. These include all the way from the microchips that
  were mentioned a moment ago to even DNA markers inside actual
  pills so you.can at least authenticate or track goods. This is a very
  practicaithing that can be done and it could be done, I think, with-
 out legislation. It could be done by legislation. There are certain
 things that all of these compames do right now covertly, in other
 words, covert labeling, covert markings and things like that, but
 very omen those get replicated very quickly, particular things like
 holograms. It takes 6 weeks now to have a hologram counterfeited
 or less. So as fast as they’re able to put on new security measures,
 the bad guys figure out how to. replicate them. But that’s one of the
 answers to the counterfeltm.g...lssue. As has been mentioned today,
 since a lot of the counte.rfeltmg goes. on outside our borders, the
thing that we need to do Is be able to Identify the counterfeit goods
as they’re conung into the country and whether that takes place
offshore or at the border, by the time it gets into the country and
whether that takes place offshore or at the border, by the time it
gets into the country and gets into the distribution system, it is
very, very difficult to do anything about it because it’s going to go
through six or seven hands. We saw this week one company that




                                  \
                                     190

      was mentioned, it’s Quality King, was mentioned in the New York
      Times article. Quality King was identified by this very comrmttee
      in 1978 as one of the largest drug diverters in the country and now
     they’re handling counterfeit products.
        Here we have a company that’s been in bus:.m.ess for 25 years and
     identified repeatedly by this committee as still doing It and basi-
     cally, denying that they ever knew that they were dealing in coun.
     terfeit products. It’s surprising.
        Mr. HAISLIP. Well, Mr. Chairman, i think we have several prob-
     lems and I’ll try to be very quick with them. First of all, generally
     speaking, there aren’t any--there is not any criminal law enforce-
     ment agency in most co.untries tha.t’s targeting that issue specifi-
    cally. Therefore, there m not an international cooperating group
    that’s targeting that activity specifically. I mean there may be ex-
    ceptions to that now and then, but by and large that’s the case.
    The third thing is that we do lack the international instruments
    and agreements to attack an international problem and the last
    thing I’d mention is that there’s a danger of looking at this recent
    legislation on allowing reimportation that we really don’t have the
    apparatus to detect this kind of counterfeit problem when it’s going
   to be presented to our front door. I think there’s a serious question
   there. So those are quick, very quickly some points that I would
   make.
       Mr. GLOVES. Yes, I heard a word today a little earlier I think in
   the previous panel that I think kind of explains it. The word holis-
   tic. And that pretty much, this is an insidious international prob-
   lem and I think from looking at the legislature, harmonizing,
   maybe agreements, conventions, those kids of things, because
  again, if you look at what happens, we said the bulk starts say in
  China and Indm and when the bulk starts there, there’s no prob-
  lem with it. When it moves to other places, then it’s not a violation.
  It only gets to be a violation as it starts to move in the stream and
  I say it goes from legal to civil violations to criminal violations once
  you slap a label on it. So that’s--this thing is being constantly
  transforming, but I say enforcement, strong e ,nforcement. I also say
  I think the political will, I talk about that. It s not this activity is
 generally not high on everybody’s radar screen, it’s not murder, it’s
 not mayhem, it’s usually a resource issue. They just don’t have the
 issues because they’re dealing with more serious problems so I
 think that’s important. I think also awareness is a part of the prob-
 lem. Some of the stuff that I see, I realize it won’t deter everybody,
 but I think if somebody sees the stuff that we see and some of
 these labs that we see and they realize that that’s actually the kind
 of stuff they’re ingesting, I think it may have an impact on a few
 people so I just think a broad approach.
     Mr. GREENWOOD. Thank you. Does the gentleman from Florida
wish tc
     Mr. DEUTSCH. Actually, just a housekeeping thing that if we can
leave the record open just to subn~.’t some addl’tional material.
     Mr. GREENWOOD. The record will be kept open. We are blessed
in this count~, by pharmaceutical products and medicine that save
hves, extend hves, reduce pmn and we’re very fortunate indeed.
But it’s clear from this hearing that ~e United States is also
awash in drugs that are misused and nuslabeled and adulterated
                                 191

 and counterfeited and unprescribed and people are dying. People
are dying in every State ofthis country as a result. This committee
is going to act. We’re going to act decisively and swiftly with legis-
lation. We’re going to expect a .response from the Secretary of
Health and Human Services. I will publicly ask for his responses
in the next 60 days on this matter and you can be sure that the
time that you have spent here with us today will not be wasted.
We will not allow the time that has expired between 1978 to con-
tinue. We will act and we will act decisively. So thank you very
much for your testimony. The hearing is adjourned.
  [Whereupon, at 3:23 p.m., the hearing was adjourned.]              /


                                 ©
